              Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 1 of 276




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


MOSHE CHAIM PANZER,
                                                                21 Civ. ___ ( )
                                Plaintiff/State-Court
                                Petitioner,
                                                                NOTICE OF REMOVAL
                                -v-
                                                                Supreme Court, New York County
JOEL EPSTEIN,
                                                                Index No. 654909/2021
                                Defendant/State-Court
                                Respondent.



         PLEASE TAKE NOTICE that Defendant/State-Court Respondent (“Defendant”),

Joel Epstein, by his attorneys, Mukasey Frenchman LLP, hereby removes this action from the

Supreme Court of the State of New York, County of New York (the “State Court”), to the United

States District Court for the Southern District of New York. In filing this Notice of Removal,

Defendant does not waive, but rather expressly preserves, any and all rights, claims and defenses

that he has or may have.

         1.     On August 13, 2021, Plaintiff/State-Court Petitioner commenced this action,

known in New York practice as a special proceeding, by filing a Petition and a proposed Order to

Show Cause in the State Court, with Index Number 654909/2021.

                                   GROUND FOR REMOVAL

         2.     The subject matter of this action, pending in the State Court, relates to an

arbitration agreement falling under 9 U.S.C. § 202, in that the arbitration agreement arises out of

a legal relationship, both contractual and otherwise, which is considered as commercial,

including a transaction, contract, or agreement evidencing a transaction in commerce described

in 9 U.S.C. § 2.

                                                  1
               Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 2 of 276




          3.      The agreement arising out of such relationship is not entirely between citizens of

the United States. In the alternative, the relationship involves property located abroad, envisages

performance or enforcement abroad, or has some other reasonable relation with one or more

foreign states.

          4.      This action is therefore removed, pursuant to 9 U.S.C. § 205, to the United States

District Court for the Southern District of New York.

Dated: New York, New York
       August 16, 2021                                  MUKASEY FRENCHMAN LLP


                                                  By:    /s/ Kenneth A. Caruso
                                                        Kenneth A. Caruso

                                                        570 Lexington Avenue, Suite 3500
                                                        New York, New York 10022
                                                        212-466-6400
                                                        Ken.caruso@mfsllp.com

                                                        Attorneys for Defendant

TO:     Clerk of the Court
        United States District Court
         for the Southern District of New York
        500 Pearl Street
        New York, New York 10007

        Clerk of the Court
        County of New York
        60 Centre Street
        New York, New York 10007

        Avery Mehlman, Esq.
        Herrick, Feinstein LLP
        2 Park Avenue
        New York, New York 10016
        Attorneys for Plaintiff




                                                   2
  Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 3 of 276




ATTACHMENTS TO NOTICE OF REMOVAL
                 Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 4 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                              INDEX NO. 654909/2021
NYSCEF DOC. NO. 1                                                                      RECEIVED NYSCEF: 08/13/2021




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NEW YORK
         --------------------------------------- x
         In the Matter of the Application of:            : Index No.    /2021
                                                         :
         MOSHE CHAIM PANZER,                             :
                                                         : VERIFIED PETITION FOR A
                                        Petitioner,      : PERMANENT STAY OF
                                                         : ARBITRATION PURUSUANT
         For a Permanent Stay of Arbitration Pursuant to : TO CPLR 7503
         Article 75 of the Civil Practice Law and Rules  :
                                 -against-               :
                                                         :
         JOEL EPSTEIN,                                   :
                                                         :
                                        Respondent.      :
                                                         :
         --------------------------------------- x

                Petitioner Moshe Chaim Panzer, by and through his attorneys, Herrick, Feinstein LLP, as

         and for its Verified Petition against Respondent Joel Epstein, alleges as follows:

                                             NATURE OF ACTION

                1.      This is a Petition pursuant to Article 75 of the New York Civil Practice Law and

         Rules for a permanent stay of the American Arbitration Association proceeding entitled Joel

         Epstein v. Moshe Chaim Panzer, AAA Case No. 1-21-0004-9666 (the “Arbitration).

                2.      The parties are business partners and co-owners of Fabuwood Cabinetry Corp. (the

         “Company”), which imports and wholesales kitchen cabinets.           Petitioner is the Company’s

         majority shareholder and, despite being experiencing health issues and an emotionally taxing

         divorce, is devoted to the Company—founded with his capital—and seeks to maintain an active

         involvement in its affairs.

                3.      Smelling blood in the water, Respondent commenced a procedurally deficient

         arbitration proceeding seeking to compel a forced sale of Petitioner’s shares of the Company for

         pennies on the dollar by improperly invoking a buyout provision in the shareholder’s agreement

                                                          1


                                                      1 of 16
                 Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 5 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                 INDEX NO. 654909/2021
NYSCEF DOC. NO. 1                                                                        RECEIVED NYSCEF: 08/13/2021




         between the parties. To add insult to injury, Respondent appointed his close friend, who has

         advised Respondent in his business dealings with Petitioner and who has no formal education or

         business experience relevant to this dispute, as his selection to the arbitration panel.           But

         Respondent’s efforts to turn a AAA panel into a kangaroo court are futile, as Respondent

         unambiguously failed to satisfy numerous conditions precedent to trigger these buyout rights and

         permit Respondent to commence an arbitration under the shareholder agreement’s dispute

         resolution provisions.

                4.      Meanwhile, Respondent has shut out Petitioner out from nearly all aspects of the

         Company’s affairs. Upon information and belief, in clear violation of the shareholder’s agreement,

         Respondent continues to commit the Company to major expenditures and indebtedness without

         approval of Petitioner—the majority owner of the Company, whose personal finances guaranty the

         Company’s debt and ensures its liquidity.

                5.      Therefore, the Arbitration should be permanently stayed until any of the buyout

         rights are actually triggered, if ever, and the provisions of the shareholders agreement are satisfied.

         And during the pendency of this proceeding, Respondent should enjoined from committing the

         Company to any further indebtedness or renegotiating any existing indebtedness and/or financing

         without Petitioner’s approval, as required in the shareholder’s agreement.

                                                      PARTIES

                6.      Petitioner Moshe Chaim Panzer is a resident of Kings County, residing at 1626 47

         St. Brooklyn, New York 11204.

                7.      Respondent Joel Epstein is a resident of Rockland County, residing at 8 Frankfurt

         Road, Unit 301, Monroe, New York 10950.

                                          JURISDICTION AND VENUE



                                                           2


                                                       2 of 16
                   Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 6 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                              INDEX NO. 654909/2021
NYSCEF DOC. NO. 1                                                                     RECEIVED NYSCEF: 08/13/2021




                   8.    The Court has jurisdiction over Respondent pursuant to CPLR 301 because

         Respondent is a resident of New York chose to initiate arbitration proceedings in New York.

                   9.    Venue is proper pursuant to CPLR 7502(a)(i) because this proceeding is brought in

         the county where the arbitration is being held.

                                                RELEVANT FACTS

         Respondent’s Predatory Attempt to Seize Control of the Company

                   10.   Petitioner is the company’s majority shareholder owning 52.5% of its outstanding

         shares.

                   11.   Petitioner also serves as the Company’s Chief Executive Officer and President,

         granting him “the exclusive right and authority to manage (i) the Company’s relationships and

         arrangements with suppliers of materials and manufacturers of its products, (ii) the import of the

         Company’s products to the United States and (iii) the composition and activities of the Company’s

         domestic sales and marketing staff.”

                   12.   Respondent—the Company’s Chief Operating Officer, Vice President, and

         Treasurer—is a minority shareholder with a 36.5% stake in the Company.

                   13.   On or about November 10, 2017 the parties, together with other minority owners

         of the Company, entered a certain Amended and Restated Shareholders Agreement (the

         “Agreement”), effective as of January 1, 2017, a true and accurate copy of which is annexed hereto

         as Exhibit A.

                   14.   Together, Petitioner and Respondent serve as the only Directors of the Company’s

         Board of Directors.

                   15.   Petitioner seeks to maintain an active role in managing the corporation.




                                                           3


                                                      3 of 16
                 Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 7 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                               INDEX NO. 654909/2021
NYSCEF DOC. NO. 1                                                                      RECEIVED NYSCEF: 08/13/2021




                16.     Respondent, however, saw Petitioner’s recent personal troubles as an opportunity

         to wrest control of the Company away from Petitioner.

                17.     Over the past few months, Respondent embarked on a campaign to turn the

         Company’s employees against Petitioner and shut Petitioner out from all corporate decisions,

         despite that fact that Petitioner is the Company’s majority shareholder, CEO, and President.

                18.     Then, in February 2020, Respondent escalated his efforts to seize control of the

         Company, and sought to force a sale of Petitioner’s shares in the Company for pennies on the

         dollar without any legal basis for doing.

         Deadlock Remedies Under the Agreement

                19.     Under Section 2.05 of the Agreement, if the Board is unable to reach a consensus

         on any Major Decision, as that term is defined in Section 2.04 of the Agreement, “submitted by

         either Director for consideration by the Board at two successive meetings of the Board (a

         “Deadlock”), then the Director who introduced the proposal for the Major Decision shall provide

         written notice to the other Director confirming its status as a Deadlock (a “Deadlock Notice”)[.]”

         (emphasis supplied).

                20.     Thereafter, Petitioner and Respondent “have the sequential rights, but not the

         obligation (the “Buyout Rights”), to purchase all of the Shares (“Buyout Shares”) owned by the

         other Shareholder and his Affiliates (“Buyout Parties”) in an all-cash transaction at the Fair Market

         Value of the Buyout Shares determined under Section 2.05(b) (“Appraised Value”).”

                21.     If the Director who initially submitted the Major Decision to the Board and is thus

         responsible for providing the Deadlock Notice fails to timely invoke his Buyout Rights:

                the other Director may provide such Deadlock Notice, with the same effect of
                triggering such Buyout Rights hereunder. The Buyout Rights of Panzer shall be
                exercisable for a period of fifteen (15) Business Days after receipt of the written
                valuation of the Buyout Shares by the Independent Appraiser, by notice to the

                                                          4


                                                      4 of 16
                 Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 8 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                              INDEX NO. 654909/2021
NYSCEF DOC. NO. 1                                                                      RECEIVED NYSCEF: 08/13/2021




                Buyout Parties (a “Buyout Notice”), accompanied by a copy of the valuation. If
                Epstein has not received a Buyout Notice from Panzer within such period, the
                Buyout Rights of Panzer shall expire, and the Buyout Rights of Epstein shall vest
                and be exercisable for a period of fifteen (15) Business Days after the expiration of
                Panzer’s Buyout Rights, by delivery of a Buyout Notice to Panzer. If a Shareholder
                exercises his Buyout Rights to resolve a Deadlock, the Buyout Parties shall be
                obligated to sell their Buyout Shares to such Shareholder in accordance with
                Section 2.05(c). If neither Panzer nor Epstein exercise their respective Buyout
                Rights following a Deadlock and the Major Decision causing the Deadlock has
                not been resolved by the Board upon expiration of Epstein’s Buyout Rights, it
                shall be considered a Dispute subject to the Dispute resolution provisions of
                Section 5.06.

         (emphasis supplied).

                22.       Thus, as a condition precedent to arbitrating a dispute with respect to a Deadlock

         or Buyout rights, one party must first properly declare a Deadlock and properly trigger the parties’

         Buyout rights.

                23.       With the respect to the retention and qualifications of the Independent Appraiser,

         the Agreement provides that:

                Within fifteen (15) Business Days after the delivery of a Deadlock Notice under
                Section 2.05(a), the Company shall engage a nationally recognized investment
                banking firm to be selected by the Board (an “Independent Appraiser”) to
                determine the Appraised Value of the Buyout Shares. The Company shall timely
                furnish the Independent Appraiser with such information as it may request in order
                to render its valuation, including information regarding the Company’s assets,
                financial condition and results of operations. The Board shall instruct the
                Independent Appraiser to render its valuation in writing within thirty (30) Business
                Days of its appointment, which determination shall be final and binding for all
                purposes of this Agreement. The fees and expenses of the Independent Appraiser
                shall be borne by the Company and reimbursed to the Company in equal
                proportions by Panzer and Epstein.

         Dispute Resolution Requirements Under the Agreement

                24.       Under Section 5.06 of the Agreement, any dispute arising out of the Agreement.

         “including any Deadlock of the Board, shall initially be submitted to non-binding mediation




                                                          5


                                                       5 of 16
                 Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 9 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                INDEX NO. 654909/2021
NYSCEF DOC. NO. 1                                                                       RECEIVED NYSCEF: 08/13/2021




         conducted by the Kossover Rebbe of Brooklyn and then, if unsuccessful, to the AAA for binding

         arbitration.”

         Acknowledgement of Irreparable Harm

                 25.     Under Section 5.07 of the Agreement,

                 Each Party acknowledges that the other Parties would be irreparably damaged in
                 the event of a breach or threatened breach by such Party or any of his
                 Representatives of any of his obligations under this Agreement and hereby agrees
                 that in the event of a breach or a threatened breach by such Party of any such
                 obligations, each of the other Parties, in addition to any other rights and remedies
                 that may be available to them in respect of such breach, shall be entitled to an
                 injunction from a court of competent jurisdiction, without any requirement to post
                 bond, granting such Parties specific performance by such Party of his obligations
                 under this Agreement.

         Respondent Calls a Deadlock Before Any
         Board Meeting is Held to Resolve the Alleged Deadlocks

                 26.     On February 1, 2021, Respondent wrote to Petitioner—in a letter annexed

         hereto as Exhibit B—that he sought to end their business relationship, claiming that their

         “vision and management philosophies and processes hav[e] diverged significantly” due to

         Petitioner’s “health issues over the years, [Petitioner’s] divorce case which has been going

         on for years,” and “other personal issues that [Petitioner] has been facing over the last 4 to

         5 years.”

                 27.     But instead of offering to buyout Petitioner’s at a fair price, Respondent

         improperly attempted to invoke his Buyout Rights in violation of the plain language of the

         Agreement.

                 28.     On the same day, February 1, 2021, Respondent tendered to Petitioner, a

         Deadlock Notice, Buyout Notice, and Voting Agreement, annexed hereto as Exhibits C-

         E¸ respectively.




                                                           6


                                                       6 of 16
                Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 10 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                             INDEX NO. 654909/2021
NYSCEF DOC. NO. 1                                                                  RECEIVED NYSCEF: 08/13/2021




                29.    In the Deadlock Notice, Respondent alleges, among other things, that the

         parties have reached an impasse with respect to decisions related the Company that

         purportedly qualify as Deadlocks of a Major Decision under the terms of the Agreement,

         thereby, in Respondent’s estimation, permitting him to invoke his Buyout Rights.

                30.    At no time prior to the service of the Deadlock Notice were any of the

         alleged Deadlocks set forth therein submitted by Respondent at a single meeting of the

         Board of Directors, let alone two successive meetings.

                31.    Upon information and belief, the Board has not met for over a year.

                32.    To date, no Deadlock has been submitted for consideration at any Company

         Board of Directors meeting.

                33.      Nowhere in the Deadlock Notice is any Board of Directors meeting even

         mentioned.

                34.    Thus, there can be no Deadlock as defined by the Agreement.

         Respondent Tenders a Premature Buyout Notice

                35.    Under Section 2.05 of the Agreement, because Respondent issued the

         Deadlock Notice, Petitioner’s Buyout Rights would be triggered first following issuance

         of an appraisal from a “nationally recognized investment banking firm” selected by the

         Company’s Board.

                36.    The Board of Directors never hired an Independent Appraiser as required

         by the Agreement.

                37.    Instead, the Buyout Notice indicated that an appraisal of the Company was

         performed by Mark S. Gottlieb, CPA, PC on January 25, 2021.




                                                        7


                                                     7 of 16
                Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 11 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                              INDEX NO. 654909/2021
NYSCEF DOC. NO. 1                                                                     RECEIVED NYSCEF: 08/13/2021




                38.     In blatant violation of the Agreement, the appraisal was not submitted along

         with the Buyout Notice, depriving Petitioner any opportunity to verify the veracity or

         accuracy of the valuation.

                39.     For months, Respondent refused to provide a copy of the appraisal, despite

         persistent demands from Petitioner’s counsel.

                40.     Worse yet, Mr. Gottlieb is not associated with a “nationally recognized

         investment banking firm,” was not hired by the Company’s Board of Directors, and is not

         independent because, among other reasons, he was a court appointed appraiser in

         Petitioner’s divorce proceedings.

                41.     Thus, he is not an Independent Appraiser as required by the Agreement and,

         consequently, the Buyout Rights of neither party were triggered even if a Deadlock had

         existed.

                42.     Even if Buyout Rights were triggered, Petitioner’s Buyout Rights would be

         triggered first and, only after they lapsed, would Respondent enjoy Buyout Rights.

                43.     Nevertheless, on the same day that Respondent issued the Deadlock Notice,

         Respondent tendered a Buyout Notice under Section 2.05 of the Agreement.

                44.     So even if there were a Deadlock, and even if an Independent Appraiser was

         properly and timely hired by the Company, the Buyout Notice would still be premature and

         defective.

                45.     To add insult to injury, the Buyout Notice consists of an offer to purchase

         Petitioner’s shares of the Company at $143,000 per share, for a total purchase price of

         $15,015,000.




                                                         8


                                                     8 of 16
                  Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 12 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                             INDEX NO. 654909/2021
NYSCEF DOC. NO. 1                                                                     RECEIVED NYSCEF: 08/13/2021




                  46.   Upon information and belief, Mr. Gottlieb’s appraisal is predicated on

         incorrect information fed to Mr. Gottlieb by Respondent to generate an artificially

         depressed Buyout price. A legitimate appraisal, procured through the procedures set forth

         in the Agreement, would show that the price per share of the Company is far greater than

         $143,000.

                  47.   No further appraisals of the Company were conducted.

         The Parties’ Dispute Escalates Without the
         Occurrence of Any Conditions Precedent to a Deadlock or Buyout

                  48.   On February 9, 2021, Petitioner’s counsel served a letter, annexed hereto as

         Exhibit F, on Respondent in which Petitioner objected to Respondent’s purported

         Deadlock Notice and Buyout Notice for the reasons set forth above.

                  49.   Respondent did not immediately respond to this letter.

                  50.   On February 15, Petitioner’s counsel was forced to write another letter to

         Respondent, annexed hereto as Exhibit G, because Respondent was spending large sums

         of Company money without proper Board approval.

                  51.   The following day, Respondent’s counseled replied via email, annexed

         hereto as Exhibit H, and incorrectly alleged that the dispute over the unapproved financial

         commitments represents a Deadlock on Major Decision, despite the fact that not a single

         Board of Directors meeting was held or was even alleged to have been held to resolve the

         issue.

                  52.   In the meantime, the parties agreed to proceed to mediation with Kossover

         Rebbe to resolve their disputes.




                                                         9


                                                     9 of 16
                Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 13 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                              INDEX NO. 654909/2021
NYSCEF DOC. NO. 1                                                                     RECEIVED NYSCEF: 08/13/2021




                53.     In connection with mediation, Respondent consistently requested in emails

         annexed hereto as Exhibit I for a copy of the alleged appraisal report of Mr. Gottlieb,

         which was not provided until mid-April.

                54.     Respondent’s counsel did not respond to Petitioner’s February 9 letter until

         February 24, 2021. In an email, annexed hereto as Exhibit J, Respondent’s counsel

         notified Petitioner that Petitioner’s Buyout Right had expired, thus triggering Respondent’s

         Buyout Rights, which Respondent’s counsel purported to exercise.

                55.     As a tacit admission that Petitioner’s Buyout Rights would be triggered first

         in the event of Deadlock, this email completely undermines the validity and efficacy of the

         Respondent’s Buyout Notice, in which Respondent sought priority in exercising his Buyout

         Rights. Again, no follow-up or corrected Buyout Notice was issued thereafter.

         Respondent Commences Arbitration

                56.     Mediation with the Kossover Rebbe eventually failed to solve the parties’

         dispute.

                57.     On July 29, 2021, Respondent served a Demand for Arbitration

         (“Demand”), annexed hereto as Exhibit K, seeking that the Panel

                        a. declare that a Deadlock has occurred under the terms of the

                            Shareholders Agreement;

                        b. declare that Petitioner has failed to timely exercise his Buyout Right,

                            and, accordingly, declare that Petitioner’s Buyout Right has expired;

                            and




                                                         10


                                                     10 of 16
                Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 14 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                INDEX NO. 654909/2021
NYSCEF DOC. NO. 1                                                                      RECEIVED NYSCEF: 08/13/2021




                        c. direct, order and instruct Petitioner to sell his Buyout Shares to Claimant

                            at a price of $143,000 per share for a total purchase price of

                            $15,015,000.

                58.     Acknowledging that Mr. Gottlieb is not a qualified Independent Appraiser

         under the terms of the Agreement, Respondent alternatively seeks that the Panel:

                        a. Declare that a Deadlock has occurred under the terms of the

                            Shareholders Agreement;

                        b. Appoint a different investment banking firm/appraiser to perform

                            another independent appraisal of the Company; and

                        c. Direct, order and instruct Petitioner to sell his Buyout Shares to

                            Claimant, at the price per share set forth in the appraisal report,

                            Respondent having waived his right to exercise his Buyout Right by his

                            failure to exercise such right timely.

                59.     Nowhere in the Demand did Respondent even alleged to have participated

         in a Board of Directors meeting with respect to any alleged Major Decision.

                60.     Curiously, the Demand named Jacob Sofer, who is not a lawyer and has no

         professional experience relevant to this dispute, as an arbitrator

                61.     Mr. Sofer is a close friend and advisor of Respondent, who even appeared

         with Respondent at the mediation.

                62.     In clear violation of the AAA rules, Mr. Sofer is not an independent

         arbitrator and has no business adjudicating this or any dispute between the parties.




                                                          11


                                                      11 of 16
                Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 15 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                 INDEX NO. 654909/2021
NYSCEF DOC. NO. 1                                                                        RECEIVED NYSCEF: 08/13/2021




                63.     Petitioner has until August 28, 2021 to name an arbitrator of his choosing.

         Thereafter, if the Arbitration proceeds, the two selected arbitrators will then mutually select

         another arbitrator to round out the panel.

                                          CLAIM FOR RELIEF
                                     (Stay Pursuant to CPLR 7503(b))

                64.     Petitioner repeats and realleges, as if set forth fully herein, the allegations

         contained in each of the foregoing paragraphs.

                65.     Petitioner seeks, among other things, an order and judgement staying

         arbitration of the claims asserted against it in the Demand.

                66.     Petitioner has not participated in any such arbitration.

                67.     Under CPLR 7503(b), “a party who has not participated in the arbitration

         may apply to stay arbitration on the ground that a valid agreement was not made or has not

         been complied with[.]”

                68.     Here, two critical conditions precedent to any arbitration regarding a

         Deadlock or Buyout have not been met. First, it is undisputed that there never were two

         consecutive meetings of the Company’s Board of Directors with respect to any Major

         Decision alleged by Respondent. Second, the Company’s Board of Directors never

         retained an Independent Appraiser to provide a valuation of the Company as set forth in

         Section 2.05 of the Agreement.

                69.     Under Section 2.05, a Deadlock only arises after two consecutive meetings

         of the Board of Directors that fail to result in a consensus with respect to any Major

         Decision. Because that never happened, and was never alleged to have happened, there

         can be no Deadlock under the Agreement. Therefore, any arbitration seeking to resolve a

         parties’ rights with respect to a Deadlock is premature.

                                                           12


                                                       12 of 16
                  Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 16 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                               INDEX NO. 654909/2021
NYSCEF DOC. NO. 1                                                                      RECEIVED NYSCEF: 08/13/2021




                  70.    Under Section 2.05, the parties’ Buyout Rights are triggered by the delivery

         of an appraisal report—prepared by a nationally recognized investment banking firm

         retained by the Company’s Board of Directors—detailing the value of the Company’s

         shares. No such appraiser was retained by the Company. Instead, an appraiser who

         unequivocally does not meet the qualifications under the Agreement prepared an appraisal

         report that was not tendered to Petitioner until April, months after Respondent served his

         Deadlock Notice and Buyout Notice. Accordingly, the condition precedents to any parties’

         Buyout Rights did not occur, and thus any arbitration with respect to a Buyout is grossly

         premature.

                  71.    Respondent cannot seek an arbitration to determine the existence of

         Deadlock and opine on the parties’ Buyout Rights, when the conditions precedent for those

         rights unequivocally did not occur.

                  72.    By reason of the foregoing, the Court should issue a permanent stay of the

         Arbitration and award costs, attorney’s fees, and expenses as provided for by the

         Agreement.

                                       NO PRIOR APPLICATION

                  73.    No prior application for this or any similar relief has been made in any

         court.

                                        REQUESTS FOR RELIEF

                  WHEREFORE, Petitioner requests judgment pursuant to CPLR 7503(b) as

         follows:

                  a. Permanently staying the Arbitration;




                                                          13


                                                      13 of 16
               Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 17 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                            INDEX NO. 654909/2021
NYSCEF DOC. NO. 1                                                                      RECEIVED NYSCEF: 08/13/2021




               b. Granting Petitioner permission to conduct pre-arbitration discovery as to the

                    Company’s books and records;

               c. Attorneys’ fees, costs, and expenses pursuant to the Agreement; and

               d. Such other and further relief as this Court deems just and proper.

         Dated: New York, New York
                August 11, 2021

                                                            HERRICK, FEINSTEIN LLP
                                                            Attorneys for Petitioner Moshe
                                                            Chaim Panzer

                                                            By: /s/ Avery S. Mehlman
                                                                    Avery S. Mehlman
                                                                    Joshua S. Stricoff
                                                            2 Park Avenue
                                                            New York, New York 10016
                                                            (212) 592-1400




                                                       14


                                                   14 of 16
               Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 18 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                      INDEX NO. 654909/2021
NYSCEF DOC. NO. 1                                               RECEIVED NYSCEF: 08/13/2021




                                         15 of 16
                Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 19 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                INDEX NO. 654909/2021
NYSCEF DOC. NO. 1                                                                        RECEIVED NYSCEF: 08/13/2021




                                          ATTORNEY VERIFICATION
                I, Avery Mehlman, Esq., an attorney duly admitted to practice law in the State of New

         York, under penalties of perjury, affirms the following:

                That deponent is the attoenys for Petitioner in this special proceeding; that deponent has

         read the foregoing Verified Petition and knows the contents thereof; that the same is true to the

         deponent’s own knowledge except as to the matters therein stated to be alleged upon information

         and belief, and as to those matters believes it to be true; and the reason this verification is made

         by deponent is that Petitioner is not presently located in the county where the deponent-attorney

         maintains his office.

         Dated: August 11, 2021

                                                        /s/ Avery Mehlman
                                                        AVERY MEHLMAN




                                                      16 of 16
                    Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 20 of 276




FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                             INDEX NO. 654909/2021
NYSCEF DOC. NO. 2                                                      RECEIVED NYSCEF: 08/13/2021




                                                                            [EXECUTED]




                                    AMENDED AND RESTATED

                                   SHAREHOLDERS AGREEMENT

                                               among

                                   FABUWOOD CABINETRY CORP.

                                                 and

                                THE SHAREHOLDERS NAMED HEREIN




                                            Effective as of

                                           January 1, 2017
                  Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 21 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                          INDEX NO. 654909/2021
NYSCEF DOC. NO. 2                                                                                              RECEIVED NYSCEF: 08/13/2021




                                                  TABLE OF CONTENTS
                                                                                                                               Page No.
          ARTICLE I      DEFINITIONS ............................................................................................ 1
          ARTICLE II     MANAGEMENT AND OPERATIONS OF THE COMPANY ................. 7
          Section 2.01   Board of Directors ....................................................................................... 7
          Section 2.02   Actions of the Board and the Shareholders ................................................. 7
          Section 2.03   Business Expansion ..................................................................................... 8
          Section 2.04   Major Decisions .......................................................................................... 8
          Section 2.05   Deadlock Remedies ................................................................................... 10
          Section 2.06   Executive Officers ..................................................................................... 11
          Section 2.07   Annual Operating Plans............................................................................. 13
          Section 2.08   Indemnification ......................................................................................... 14
          Section 2.09   Exculpation ................................................................................................ 16
          ARTICLE III    SHARE ISSUANCES ............................................................................... 16
          Section 3.01   Pre-Emptive Rights ................................................................................... 16
          Section 3.02   No Capital Commitments .......................................................................... 17
          ARTICLE IV     TRANSFER OF INTERESTS .................................................................. 17
          Section 4.01   General Restrictions on Transfer ............................................................... 17
          Section 4.02   Permitted Transfers ................................................................................... 19
          Section 4.03   Conditions to Permitted Transfers ............................................................. 19
          Section 4.04   Bankruptcy of a Shareholder ..................................................................... 20
          Section 4.05   Termination of Employment ..................................................................... 21
          Section 4.06   Death of a Shareholder .............................................................................. 22
          Section 4.07   Minority Buyout Options .......................................................................... 23
          Section 4.08   Release from Certain Obligations ............................................................. 24
          ARTICLE V      NON-COMPETE AND OTHER OBLIGATIONS .................................. 24
          Section 5.01   Non-Compete ............................................................................................ 24
          Section 5.02   Blue Pencil ................................................................................................ 25
          Section 5.03   Unrestricted Corporate Opportunities ....................................................... 25
          Section 5.04   Confidentiality ........................................................................................... 25
          Section 5.05   Subchapter S Obligations .......................................................................... 26
          Section 5.06   Dispute Resolution .................................................................................... 26
          Section 5.07   Equitable Remedies ................................................................................... 27
          ARTICLE VI     REGISTRATION RIGHTS ...................................................................... 28
          Section 6.01   Piggyback Rights ....................................................................................... 28
          Section 6.02   Pro Rata Reduction .................................................................................... 28
          Section 6.03   Shareholder Obligations ............................................................................ 28
          Section 6.04   Registration Expenses ............................................................................... 28
          ARTICLE VII    INFORMATION RIGHTS........................................................................ 28
          Section 7.01   Financial Statements.................................................................................. 28
          Section 7.02   Bank Accounts .......................................................................................... 29
          Section 7.03   Books and Records .................................................................................... 29

                                                                      i
                Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 22 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                             INDEX NO. 654909/2021
NYSCEF DOC. NO. 2                                                                                                RECEIVED NYSCEF: 08/13/2021




         ARTICLE VIII REPRESENTATIONS AND WARRANTIES ......................................... 30
         Section 8.01    Representations and Warranties of the Shareholders ................................ 30
         Section 8.02    Representations and Warranties of the Company ..................................... 31
         ARTICLE IX      TERM AND TERMINATION ................................................................. 32
         Section 9.01    Term and Termination ............................................................................... 32
         Section 9.02    Effect of Termination ................................................................................ 32
         ARTICLE X       MISCELLANEOUS .................................................................................. 32
         Section 10.01   Notices ....................................................................................................... 32
         Section 10.02   Interpretation ............................................................................................. 33
         Section 10.03   Headings .................................................................................................... 34
         Section 10.04   Severability ................................................................................................ 34
         Section 10.05   Entire Agreement ...................................................................................... 34
         Section 10.06   Successors and Assigns ............................................................................. 34
         Section 10.07   No Third-Party Beneficiaries .................................................................... 34
         Section 10.08   Amendment and Modification; Waiver ..................................................... 34
         Section 10.09   Governing Law .......................................................................................... 34
         Section 10.10   Counterparts .............................................................................................. 34
         EXHIBIT A       Form of Joinder Agreement




                                                                      ii
                    Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 23 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                               INDEX NO. 654909/2021
NYSCEF DOC. NO. 2                                                                      RECEIVED NYSCEF: 08/13/2021




                                        AMENDED AND RESTATED
                                      SHAREHOLDERS AGREEMENT



                 This Amended and Restated Shareholders Agreement is entered into on November 10,
          2017 by and among FABUWOOD CABINETRY CORP., a New York corporation (the “Company”),
          MOSHE C. PANZER, (“Panzer”), JOEL EPSTEIN (“Epstein”), JOEL EPSTEIN 2014 FAMILY
          TRUST, a New York trust (the “Joel Epstein Trust”), JUDITH EPSTEIN 2014 FAMILY TRUST, a
          New York trust (the “Judith Epstein Trust” and, together with the Joel Epstein Trust, the “JE
          Trusts”), RAIZY FREUND (“Freund”) and JOEL WEINSTEIN (“Weinstein” and, together with
          Panzer, Epstein, the JE Trusts and Freund, the “Shareholders” and, collectively with the
          Company, the “Parties”), effective as of January 1, 2017 (the “Effective Date”).

                                                     RECITALS
                 A. The Company was incorporated in the State of New York on September 4, 2008
          under the name Woodstone Cabinetry Corp., and its corporate name was changed to Fabuwood
          Cabinetry Corp. in February 2009;
                  B. The Company is engaged in the business of sourcing and importing stock lines of
          knock-down kitchen and bathroom cabinetry for assembly in the United States and distribution
          to dealers having showrooms in the United States and Canada (the “Business”);
                  C. The Company, Panzer, Epstein, Josef Freund, the spouse of Freund, and Weinstein
          are parties to a Stockholders Agreement dated as of July 1, 2009 (the “Original Stockholders
          Agreement”) relating to the operations, management and policies of the Company and
          dispositions of common stock, no par value, of the Company (“Common Stock”); and
                  D. The Parties desire to amend in part and restate in its entirety the Original
          Stockholders Agreement as set forth herein, effective as of the Effective Date, with the
          objectives of memorializing their arrangements for the ownership and disposition of Common
          Stock now held or hereafter acquired by the Shareholders (the “Shares”), including the voting
          and transfer of the Shares, clarifying the respective rights, powers and duties of the individual
          Shareholders in managing the Business and providing unequivocal remedies for any breach of
          this Agreement by a Shareholder.
                 Accordingly, in consideration of the mutual covenants and agreements hereinafter set
          forth and for other good and valuable consideration, the receipt and sufficiency of which are
          hereby acknowledged, the Parties hereby agree as follows:

                                                    ARTICLE I
                                                   DEFINITIONS
                  Capitalized terms used herein and not otherwise defined shall have the meanings set forth
          in this Article I, and all references to Recitals, Articles, Sections or Exhibits, when underlined,
          refer to associated components of this Agreement.
                 Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 24 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                              INDEX NO. 654909/2021
NYSCEF DOC. NO. 2                                                                      RECEIVED NYSCEF: 08/13/2021




                 “Affiliate” means any Person directly or indirectly controlling or controlled by or under
         direct or indirect common control with a specified Person, and “control” when used with respect
         to any specified Person means the power to direct the management and policies of that Person,
         directly or indirectly, whether through the ownership of voting securities, by contract or
         otherwise.
              “Agreement” has the meaning set forth in the preamble hereof and includes any
         amendment adopted from time to time in accordance with Section 10.08.
                “Annual Operating Plans” has the meaning set forth in Section 2.07(a).
                “Applicable Law” means, to the extent applicable to the Company or the Business, all
         provisions of (a) constitutions, treaties, statutes, laws, rules, regulations, decrees, ordinances,
         codes, proclamations, declarations or orders of any Governmental Authority, (b) consents or
         approvals of any Governmental Authority and (c) orders, decisions, advisory or interpretative
         opinions, injunctions, judgments, awards, decrees of, or agreements with, any Governmental
         Authority.
                “Appraised Value” has the meaning set forth in Section 2.05(a).
                “Bankrupt Shareholder” and “Bankruptcy Shares” have the meanings set forth in
         Section 4.04(a).
                 “Bankruptcy” means, with respect to a Shareholder, (a) the entry of a decree or order for
         relief against the Shareholder by a court of competent jurisdiction in an involuntary case brought
         against the Shareholder under any Debtor Relief Laws, (b) the appointment of a receiver,
         liquidator, assignee, custodian, trustee, sequestrator or other similar agent under applicable
         Debtor Relief Laws for a Shareholder or for any substantial part of his assets or property, (c) the
         ordering of the winding up or liquidation of a Shareholder that is not a natural Person, (d) the
         filing of a petition in an involuntary case against the Shareholder under any Debtor Relief Laws,
         which petition remains undismissed for a period of 180 days or which is not dismissed or
         suspended pursuant to section 305 of the United States Bankruptcy Code, (e) the commencement
         by the Shareholder of a voluntary case under any Debtor Relief Laws, (f) the consent by the
         Shareholder to the entry of an order for relief in an involuntary case under any Debtor Relief
         Laws or (g) the making of any general assignment by the Shareholder for the benefit of creditors.
                “BCL” means the New York Business Corporation Law.
                “Board” has the meaning set forth in Section 2.01(a).
                 “Book Value” means the total shareholders’ equity of the Company or any assets
         included therein, as reflected on its balance sheet as of the end of any relevant accounting period,
         determined in accordance with GAAP and reviewed by the Company’s independent certified
         public accountants.
                 “Business” has the meaning set forth in Recital B, provided that if the Business is
         modified by the Board in accordance with this Agreement to (a) expand or reduce the types of
         products distributed by the Company, including the planned expansion into closet cabinetry
         contemplated by Section 2.03, or (b) to alter the channels of distribution for its product lines,
         then all references herein to the Business after the implementation of such modification shall be
         deemed to encompass the modification, unless otherwise specifically provided in this
         Agreement.



                                                          2
                 Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 25 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                              INDEX NO. 654909/2021
NYSCEF DOC. NO. 2                                                                      RECEIVED NYSCEF: 08/13/2021




                “Business Day” means a day other than (a) Saturdays, (b) Sundays, (c) days on which
         commercial banks in the City of New York are closed and designated by the Board as Company
         holidays and (d) Jewish holidays designated by the Board as Company holidays.
               “Buyout Notice,” “Buyout Parties,” “Buyout Rights” and “Buyout Shares” have the
         meanings set forth in Section 2.05(a).
                 “By-laws” means the by-laws of the Company, as amended, modified, supplemented or
         restated from time to time in accordance with the terms of this Agreement.
                 “Certificate of Incorporation” means the Certificate of Incorporation of the Company,
         as filed on September 4, 2008 with the Secretary of State of the State of New York and as
         amended or restated from time to time in accordance with the terms of this Agreement.
                 “Change of Control” means any transaction or series of related transactions that results
         in (a) any Third Party Purchaser or “group” (within the meaning of Section 13(d)(3) of the
         Exchange Act) of Third Party Purchasers acquiring beneficial ownership, directly or indirectly,
         of a majority of the then issued and outstanding Common Stock or (b) the sale, lease, exchange,
         conveyance, transfer or other disposition of all or substantially all of the property and assets of
         the Company and its Subsidiaries (if any), on a consolidated basis, to any Third Party Purchaser
         or “group” (within the meaning of Section 13(d)(3) of the Exchange Act) of Third Party
         Purchasers.
                “Claimant” has the meaning set forth in Section 5.06(c).
                “Code” means the Internal Revenue Code of 1986.
                 “Common Stock” has the meaning set forth in Recital B and includes any securities
         issued in respect thereof, or in substitution therefor, in connection with any stock split, dividend
         or combination, or any reclassification, recapitalization, merger, consolidation, exchange or
         similar reorganization.
                “Company” has the meaning set forth in the preamble hereof and includes any successor
         by operation of Applicable Law in accordance with the terms of this Agreement.
               “Competitor” means any Person that directly or indirectly competes with the Business in
         any manner conducted or planned by the Company in any market from which sales of the
         Company’s products are derived, targeted or planned.
                “Counselor” has the meaning set forth in Section 5.06(b).
               “Covered Person” means each Shareholder in his capacity as a Director or an officer or
         employee of the Company.
                “Deadlock” and “Deadlock Notice” haves the meanings set forth in Section 2.05(a).
                “Debtor Relief Laws” means any applicable bankruptcy, insolvency or other similar
         laws generally affecting the rights of creditors and relief of debtors in effect from time to time.
                “Derivative Securities” has the meaning set forth in Section 8.02(e).
                “Direct Family Member” has the meaning set forth in Section 4.02(a).
                “Director” has the meaning set forth in Section 2.01(a).




                                                          3
                 Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 26 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                INDEX NO. 654909/2021
NYSCEF DOC. NO. 2                                                                       RECEIVED NYSCEF: 08/13/2021




                 “Disability” means, with respect to a Shareholder in his capacity as an executive officer
         of the Company, the Shareholder’s inability to perform his duties under Section 2.06 due to
         physical incapacity or illness for a period of ninety (90) consecutive days or the declaration of
         legal incompetency by a court with competent jurisdiction over such Shareholder.
                “Dispute” has the meaning set forth in Section 5.06(a).
                “Effective Date” has the meaning set forth in the preamble hereof.
                “Eligible Director” has the meaning set forth in Section 2.01(b).
                “Empire” means Empire State Supply Corp., a New York corporation affiliated with Panzer.
                “Employee Shareholder” has the meaning set forth in Section 5.01(a).
                “Epstein” has the meaning set forth in the preamble hereof and includes any of his heirs,
         legal representatives and other Permitted Transferees holding Shares for matters involving
         ownership of Shares.
                “Estate Shares” and “Estate Holders” have the meanings set forth in Section 4.06(a).
                “Exchange Act” means the Securities Exchange Act of 1934.
                “Excluded Claim” has the meaning set forth in Section 5.06(c).
                “Excluded Securities” means any Common Stock or other equity securities of the
         Company issued pursuant to (a) any stock option, stock purchase or similar equity-based
         employee benefit plan adopted by the Board after the Effective Date; (b) any acquisition by the
         Company of the stock, assets, properties or business of any Person; (c) any merger, consolidation
         or other business combination or series of transactions involving a Change of Control; (d) any
         Qualified Public Offering; (e) a stock split, stock dividend or any similar recapitalization of the
         Company and (f) any Financing Equity.
                 “Fair Market Value” means the price a willing buyer and a willing seller would agree
         upon as fair consideration for the sale of Shares to a bona fide purchaser in an arm’s length
         transaction.
                  “Financing Equity” means up to one percent (1%) of the outstanding Common Stock or
         warrants to purchase up to two percent (2%) of the Common Stock issued to lenders or other
         institutional investors in an arm’s length debt financing transaction with the Company.
                “Fiscal Year” means for financial accounting purposes, January 1 to December 31.
                “Freund” has the meaning set forth in the preamble hereof and includes any of her heirs,
         legal representatives and other Permitted Transferees holding Shares for matters involving
         ownership of Shares, and “Freund Holder” has the meaning set forth in Section 4.07(a).
                 “GAAP” means United States generally accepted accounting principles in effect from
         time to time.
                 “Government Approval” means any authorization, consent, approval, waiver, exception,
         variance, order, exemption, publication, filing, declaration, concession, grant, franchise, agreement,
         permission, permit or license of, from or with any Governmental Authority, the giving of notice to,
         or registration with, any Governmental Authority or any other action required by the Company
         under Applicable Law in respect of any Governmental Authority.



                                                           4
                 Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 27 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                               INDEX NO. 654909/2021
NYSCEF DOC. NO. 2                                                                      RECEIVED NYSCEF: 08/13/2021




                 “Governmental Authority” means any federal, state, local or foreign government or
         political subdivision thereof, or any agency or instrumentality of such government or political
         subdivision, or any self-regulated organization or other non-governmental regulatory authority or
         quasi-governmental authority, or any arbitrator, court or tribunal of competent jurisdiction.
                “Independent Appraiser” has the meaning set forth in Section 2.05(b).
                “Information” has the meaning set forth in Section 5.04(a).
                “Insider Shares” has the meaning set forth in Section 6.01.
                “Issuance Notice” has the meaning set forth in Section 3.01(b).
                “IRS” means the United States Internal Revenue Service.
                “JE Trusts” means the Joel Epstein Trust and the Judith Epstein Trust, collectively.
                 “Joel Epstein Trust” has the meaning set forth in the preamble hereof and includes its
         successors and other Permitted Transferees holding Shares for matters involving ownership of
         Shares.
                “Joinder Agreement” means the joinder agreement in the form of Exhibit A.
               “Judith Epstein Trust” has the meaning set forth in the preamble hereof and includes
         any of its successors and other Permitted Transferees holding Shares for matters involving
         ownership of Shares.
                “Lien” means any lien, claim, charge, mortgage, pledge, security interest, option,
         preferential arrangement, right of first offer, encumbrance or other restriction or limitation of any
         nature whatsoever.
                “Major Decisions” has the meaning set forth in Section 2.04.
                “Minority Holders” has the meaning set forth in Section 4.07(a).
                “New Securities” has the meaning set forth in Section 4.02(a).
               “Organizational Documents” means the By-laws and the Certificate of Incorporation of
         the Company.
                “Original Stockholders Agreement” has the meaning set forth in Recital B.
                “Panzer” has the meaning set forth in the preamble hereof and includes any of his heirs,
         legal representatives and other Permitted Transferees holding Shares for matters involving
         ownership of Shares.
                “Parties” has the meaning set forth in the preamble to this Agreement and includes any
         Permitted Transferee of Shares following the execution and delivery of a Joinder Agreement
         among the Permitted Transferee, the Company and the assignor of such Shares.
                “Permitted Transfer” has the meaning set forth in Section 4.02(a).
                “Permitted Transferee” means a Person acquiring Shares pursuant to a Permitted
         Transfer that satisfies the conditions set forth in Section 4.02 and Section 4.03.
                 “Person” means an individual, corporation, partnership, joint venture, limited liability
         company, Governmental Authority, unincorporated organization, trust, association or other
         entity.


                                                          5
                 Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 28 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                               INDEX NO. 654909/2021
NYSCEF DOC. NO. 2                                                                      RECEIVED NYSCEF: 08/13/2021




                 “Percentage Interest” means the percentage equity ownership of the Company of each
         Shareholder, as set forth in Section 8.02(f) as of the Effective Date, and as thereafter adjusted for
         any Permitted Transfers or issuances of New Securities or Excluded Securities in accordance
         with this Agreement.
               “Pre-emptive Shareholder” and “Pre-emptive Pro Rata Portion” have the respective
         meanings set forth in Section 3.01(a) and Section 3.01(e).
                 “Qualified Public Offering” means the public sale of the Common Stock pursuant to a
         registration statement that has become effective under the Securities Act, with net proceeds to
         the Company of at least Twenty-Five Million Dollars ($25,000,000).
                 “Qualified Trust” means a trust that (a) is solely the benefit of a grantor Shareholder or
         the spouse of the grantor Shareholder (b) is a “qualified subchapter S trust,” as defined in the
         Code; (c) has a situs in one of the states or territories of the United States and (d) does not
         provide any interest to any Person that is not subject to service of process issued from a district
         federal court or any Person that is not qualified under Code section 501(c)(3).
               “Representative” means, with respect to any Person, any and all directors, officers,
         employees, consultants, financial advisors, counsel, accountants and other agents of such Person.
                “Request” and “Respondent” have the meanings set forth in Section 5.06(c).
                “Restriction Period” has the meaning set forth in Section 5.01(a).
                “SEC” means United States Securities and Exchange Commission.
                “Securities Act” means the Securities Act of 1933.
                 “Shareholders” has the meaning set forth in the preamble hereof and includes their
         respective successors, heirs, legal representatives and other Permitted Transferees.
               “Terminated Shareholder,” “Termination Shares,” “Termination Share Holders”
         and “Termination Share Price” have the respective meanings set forth in Section 4.05(a).
                 “Third Party Purchaser” means any Person who, immediately prior to the contemplated
         transaction, (a) does not directly or indirectly own or have the right to acquire any outstanding
         Common Stock or (b) is not a Permitted Transferee of any Person who directly or indirectly
         owns or has the right to acquire any Common Stock.
                 “Transfer” means to, directly or indirectly, sell, transfer, assign, pledge, encumber,
         hypothecate or similarly dispose of, either voluntarily or involuntarily, any Common Stock
         owned by a Person or any interest (including a beneficial interest) in any Common Stock owned
         by a Person, or to enter into any contract, option or other arrangement or understanding with
         respect thereto, including any disposition arising out of or resulting from a judgment or decree in
         divorce or any separation agreement incorporated therein.
                “Unrestricted Corporate Opportunity” has the meaning set forth in Section 5.03(a).
                “Weinstein” has the meaning set forth in the preamble hereof and includes his heirs,
         legal representatives and other Permitted Transferees holding Shares for matters involving
         ownership of Shares, and “Weinstein Holder” has the meaning set forth in Section 4.07(a).




                                                          6
                 Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 29 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                             INDEX NO. 654909/2021
NYSCEF DOC. NO. 2                                                                    RECEIVED NYSCEF: 08/13/2021




                                                  ARTICLE II
                            MANAGEMENT AND OPERATIONS OF THE COMPANY
                Section 2.01 Board of Directors.
                     (a) All aspects of the Business shall be managed by the Company’s board of
         directors (the “Board”), which shall consist of two (2) members (each, a “Director”), each of
         whom shall have one (1) vote on each matter submitted for consideration by the Board. The
         Board shall not have any committees for any purpose. No Person other than the Directors then in
         office may attend, observe or participate in any other manner in any regular or special meetings
         of the Board or be invited for such purpose without the prior written consent of both Directors.
         The Directors in office as of the Effective Date and the date of this Agreement are Panzer and
         Epstein.
                     (b) As long as (i) Panzer or (ii) Epstein, together with the JE Trusts, continue to
         own beneficially and of record at least 20% of the outstanding Common Stock (an “Eligible
         Director”), each Shareholder shall vote all Shares over which such Shareholder has voting
         control and shall take all other necessary actions within such Shareholder’s control, whether at
         regular or special meetings of the Shareholders or by written consent in lieu of a meeting, to re-
         elect each such Eligible Director to the Board as the sole Directors. The foregoing undertakings
         shall apply to any successor Director serving in such capacity pursuant to Section 2.01(c)
         without regard to the Share ownership condition for an Eligible Director.
                     (c) Upon the death or declaration of legal incompetency of a Director by a court
         with competent jurisdiction, such Director shall be contemporaneously succeeded in such office,
         without any action or consent of any Party, by Benzion Panzer, in the case of Panzer, or by
         Yitzchak Epstein, in the case of Epstein, and each such incumbent Director hereby irrevocably
         appoints his named successor, upon such succession, as his attorney-in-fact for the purpose of
         exercising all of prerogatives and responsibilities of such succeeded Director under this
         Agreement prior to his death or declaration of legal incompetency. The power granted by each
         incumbent Director hereunder is coupled with an interest and shall survive the death or
         declaration of legal incompetency of such Director, provided that a Director succeeded in such
         capacity hereunder by reason of his declaration of legal incompetency shall be entitled to
         reinstatement as a Director in lieu of his appointed successor upon any cessation of such
         Disability.
                Section 2.02. Actions of the Board and the Shareholders.
                     (a) The presence of both Directors in office at the time of any meeting of the Board
         shall constitute a quorum in accordance with the By-laws. All decisions of the Board shall
         require the affirmative vote or consent of both Directors. The Board shall meet no less than four
         (4) times a year within thirty (30) days following the end of each fiscal quarter of the Company
         to conduct regular meetings during normal business hours at the principal corporate office of the
         Company. Special meetings of the Board may be called by either Director on no less than ten
         (10) Business Days prior written notice of its time, place and agenda. The Company shall pay all
         fees, charges and expenses incurred by each Director in connection with attending the meetings
         of the Board, including travel and related expenses.




                                                         7
                 Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 30 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                               INDEX NO. 654909/2021
NYSCEF DOC. NO. 2                                                                      RECEIVED NYSCEF: 08/13/2021




                     (b) Any action required or permitted to be taken at any meeting of the Board as set
         forth in Section 2.02 may be taken without a meeting if (i) one Director transmits a written proposal
         for the proposed action to the other Director in accordance with Section 10.01, setting forth in
         reasonable detail the nature of the proposed action, the recommendation of the Director proposing
         the action and the basis for such recommendation, including all relevant cost/benefit analyses, (ii)
         both Directors consent thereto in writing and (iii) each Director delivers his written consent or
         objection to such action to the other Director and the Company in accordance with Section 10.01,
         which written consent or objection shall be filed with the minutes of proceedings of the Board.
         Written consents or objections to a proposed action by the Board shall be delivered within three (3)
         Business Days following the transmission of request therefor. Any failure to respond to a proposal
         for action of the Board by written consent within such timeframe shall be deemed for all purposes to
         be an objection to such proposed action, subject to subsequent reconsideration of such proposal or
         any proposed modification at the election of either Director under the procedures set forth herein.
                     (c) The Directors or the Shareholders may participate in any meeting of the Board
         or the Shareholders, respectively, by means of video conference, teleconference or other similar
         communications equipment enabling all participants in such meeting to hear each other, and such
         participation shall constitute each such Party’s presence in person at the meeting.
                   (d) The Directors have proposed, and the Shareholders hereby consent, to the
         adoption and filing, in the office of the New York Secretary of State, of a certificate of
         amendment to the Certificate of Incorporation, amending Article Fourth thereof as follows:
                      “FOURTH: The aggregate number of shares of capital stock that the
                corporation shall have authority to issue is three hundred (300) shares of common
                stock, no par value.”
                 Section 2.03 Business Expansion. The Directors have agreed in principle to expand
         the Business to include closet cabinetry for distribution to dealers having showrooms anywhere
         in the world, subject to adoption by the Board of a business plan for such expansion covering all
         relevant items contemplated by Section 2.07(b).
                 Section 2.04 Major Decisions. The following matters (“Major Decisions”) shall
         require prior approval from the Board following reasonable written disclosure to the Directors in
         accordance with Section 10.01 specifying the nature of the Major Decision, the recommendation
         of the Person proposing the matter and the basis for such recommendation, including all relevant
         cost/benefit analyses. No action or commitment of any nature involving a Major Decision shall
         be taken or made on behalf of the Company by any Shareholder in any capacity, including his
         capacity as an executive officer of the Company, without the prior authorization of the Board and
         an express directive from the Board for implementing the Major Decision. Major Decisions
         shall constitute any proposed transaction or series of transactions involving the following:
                  (a) Any issuance of New Securities or incurrence of any indebtedness by the
         Company to fund any of its capital expenditures or working capital;
                     (b) Any amendment of the Organizational Documents, this Agreement or any
         agreements or instruments to which the Company is a party as a result of a previously
         implemented Major Decision, including any outstanding loan or credit agreements or other debt
         or related security instruments of the Company and any employment agreements or consultancy
         agreements to which the Company is a party;


                                                          8
                 Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 31 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                              INDEX NO. 654909/2021
NYSCEF DOC. NO. 2                                                                      RECEIVED NYSCEF: 08/13/2021




                  (c) The sale, transfer or other disposition or the grant of any Lien on any of the
         Company’s assets, other than in the ordinary course of the Business;
                   (d) The commencement of any discussions or the execution of any agreements or
         undertakings providing for or contemplating the merger, consolidation or dissolution of the
         Company;
                      (e) Any transaction or matter involving the commitment or obligation of the
         Company to make any expenditure or grant any discount in excess of Fifty Thousand Dollars
         ($50,000), except expenditures covered by the prevailing Annual Operating Plan and current
         liabilities incurred in the ordinary course of business, any adjustment, settlement or compromise
         of any claim, obligation, debt, demand, suit, arbitration or judgment by or against the Company
         in excess of such amount or the assignment, transfer, compromise or release any of the claims or
         accounts receivable of the Company in excess of such amount;
                     (f) The filing or consent to the filing of a petition or other similar action by or on
         behalf of the Company for any form of relief under the Debtor Relief Laws;
                     (g) Any expansion, reduction or other material modification of the Business in
         effect on the Effective Date with respect to the types of products distributed by the Company or
         the channels of distribution utilized for marketing its product lines, provided that any failure by
         the Directors to reach a consensus on a Major Decision covered by this Section 2.04(g) or the
         business plan for the expansion of the Business contemplated by Section 2.03 shall not constitute
         a Deadlock for purposes of Section 2.05;
                    (h) The hiring, engagement or termination by the Company of any employee or
         consultant whose annual compensation exceeds One-Hundred Thousand Dollars ($100,000);
                   (i) The form and content of any financial forecasts to be provided by or on behalf
         of the Company to any Person;
                      (j) Any other matter involving (i) a change in the Company’s commercial banking
         arrangements or insurance coverage, (ii) a related party transaction involving the Company and a
         Shareholder or his Affiliates, (iii) a declaration or payment of any dividend or distribution on the
         outstanding Common Stock, (iv) the approval of each Annual Operating Plan pursuant to
         Section 2.07 and any amendment to an Annual Operating Plan, (v) decisions involving
         indemnification of Covered Persons pursuant to Section 2.08, except advances by the Company
         of legal expenses pursuant to Section 2.08(d) to a Covered Person that is or was a Director, (vi)
         the engagement of professionals on matters involving exculpation pursuant to Section 2.09,
         except any professionals engaged by a Covered Person who is or was a Director, (vii)
         determinations involving the capital account maintained by the Company for each Shareholder,
         (viii) the creation or expansion of the Company’s cash reserves other than on a temporary basis,
         (ix) a material change in the accounting principles or methods of the Company or its internal
         controls over financial matters or (xi) an agreement or commitment on behalf of the Company to
         take any of the foregoing actions.




                                                          9
                 Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 32 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                              INDEX NO. 654909/2021
NYSCEF DOC. NO. 2                                                                      RECEIVED NYSCEF: 08/13/2021




                Section 2.05 Deadlock Remedies.
                     (a) Except as provided by Section 2.04(g), if the Directors are unable to reach a
         consensus on any Major Decision submitted by either Director for consideration by the Board at
         two successive meetings of the Board (a “Deadlock”), then the Director who introduced the
         proposal for the Major Decision shall provide written notice to the other Director confirming its
         status as a Deadlock (a “Deadlock Notice”), whereupon Panzer and Epstein shall have the
         sequential rights, but not the obligation (the “Buyout Rights”), to purchase all of the Shares
         (“Buyout Shares”) owned by the other Shareholder and his Affiliates (“Buyout Parties”) in an all-
         cash transaction at the Fair Market Value of the Buyout Shares determined under Section 2.05(b)
         (“Appraised Value”). If the Director responsible for providing a Deadlock Notice fails to do so on
         a timely basis, the other Director may provide such Deadlock Notice, with the same effect of
         triggering such Buyout Rights hereunder. The Buyout Rights of Panzer shall be exercisable for a
         period of fifteen (15) Business Days after receipt of the written valuation of the Buyout Shares by
         the Independent Appraiser, by notice to the Buyout Parties (a “Buyout Notice”), accompanied by a
         copy of the valuation. If Epstein has not received a Buyout Notice from Panzer within such period,
         the Buyout Rights of Panzer shall expire, and the Buyout Rights of Epstein shall vest and be
         exercisable for a period of fifteen (15) Business Days after the expiration of Panzer’s Buyout
         Rights, by delivery of a Buyout Notice to Panzer. If a Shareholder exercises his Buyout Rights to
         resolve a Deadlock, the Buyout Parties shall be obligated to sell their Buyout Shares to such
         Shareholder in accordance with Section 2.05(c). If neither Panzer nor Epstein exercise their
         respective Buyout Rights following a Deadlock and the Major Decision causing the Deadlock has
         not been resolved by the Board upon expiration of Epstein’s Buyout Rights, it shall be considered a
         Dispute subject to the Dispute resolution provisions of Section 5.06.
                    (b) Within fifteen (15) Business Days after the delivery of a Deadlock Notice under
         Section 2.05(a), the Company shall engage a nationally recognized investment banking firm to
         be selected by the Board (an “Independent Appraiser”) to determine the Appraised Value of the
         Buyout Shares. The Company shall timely furnish the Independent Appraiser with such
         information as it may request in order to render its valuation, including information regarding the
         Company’s assets, financial condition and results of operations. The Board shall instruct the
         Independent Appraiser to render its valuation in writing within thirty (30) Business Days of its
         appointment, which determination shall be final and binding for all purposes of this Agreement.
         The fees and expenses of the Independent Appraiser shall be borne by the Company and
         reimbursed to the Company in equal proportions by Panzer and Epstein.
                     (c) A closing of the purchase and sale of the Buyout Shares covered by any Buyout
         Notice under Section 2.05(a) shall be held within five (5) Business Days after delivery of the
         applicable Buyout Notice to the Buyout Parties. At such closing, the Buyout Parties shall deliver
         to the Shareholder who has exercised his Buyout Rights all certificates representing the Buyout
         Shares, duly endorsed in blank and accompanied by all required documentary transfer stamps and
         all other documents necessary for the effective transfer thereof to such Shareholder, free and clear
         of any Liens, and such Shareholder shall deliver to the Buyout Parties the purchase price for their
         Buyout Shares at their Appraised Value, by certified bank check or wire transfer of immediately
         available funds, allocated proportionately among the Buyout Parties based on their respective
         ownership of the Buyout Shares. Upon confirmation of such wire transfers, the Buyout Parties
         shall deliver to the Company and the remaining Shareholders an unconditional release of all claims
         against such Parties in form and substance reasonably satisfactory to the Company.



                                                         10
                 Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 33 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                               INDEX NO. 654909/2021
NYSCEF DOC. NO. 2                                                                      RECEIVED NYSCEF: 08/13/2021




                    (d) During the continuation of any Deadlock and prior to the resolution of any
         associated Dispute pursuant to Section 2.05(a) or the exercise of Buyout Rights and purchase of
         associated Buyout Shares pursuant to Section 2.05(c), the Company shall continue to operate in a
         manner consistent with the prevailing Annual Operating Plan and the terms of this Agreement
         until the Deadlock is reconciled as provided herein or as otherwise resolved by the Board.
                Section 2.06 Executive Officers.
                     (a) For as long as Panzer is an Eligible Director, he shall serve as Chief Executive
         Officer and President of the Company and shall have the prerogatives and responsibilities
         commensurate with such positions, the prevailing Annual Operating Plan and the terms of this
         Agreement. In such capacities, Panzer shall have the exclusive right and authority to manage (i)
         the Company’s relationships and arrangements with suppliers of materials and manufacturers of
         its products, (ii) the import of the Company’s products to the United States and (iii) the
         composition and activities of the Company’s domestic sales and marketing staff. The hiring by
         the Company of a Customer Service Director and a Chief Sales Officer contemplated by
         Section 2.06(g) shall not affect the foregoing delegation of authority to Panzer. No delegation of
         authority to Panzer under this Section 2.06(a) shall limit the rights or ability of Epstein, as Chief
         Operating Officer of the Company, to interact with other employees or consultants of the
         Company on matters pertaining to any aspect of the Business, provided that Epstein shall not
         hold any meetings or engage in any discussions with such employees or consultants in
         anticipation of any initiative or transaction involving a Major Decision without first consulting
         with Panzer and obtaining his consent thereto or election to participate therein. Subject to
         Section 715(h) of the BCL, Panzer shall devote such time as is necessary and appropriate for
         carrying out the responsibilities delegated to him hereunder in the best interest of the Company.
                     (b) As long as Epstein is an Eligible Director, he shall serve as Chief Operating
         Officer, Vice President and Treasurer of the Company and shall have the prerogatives and
         responsibilities commensurate with such positions, the prevailing Annual Operating Plan and the
         terms of this Agreement, subject to the delegation of authority over financial matters to a Chief
         Financial Officer contemplated by Section 2.06(f). In such capacities, Epstein shall have the
         exclusive right and authority to manage all aspects of the Business not delegated to Panzer under
         Section 2.06(a) or to a Chief Financial Officer under Section 2.06(f), upon the hiring thereof,
         including operations of the Company’s facilities within the United States, collections and other
         day-to-day domestic operations of the Company. No delegation of authority to Epstein under
         this Section 2.06(b) shall limit the rights or ability of Panzer, as Chief Executive Officer and
         President of the Company, to interact with other employees or consultants of the Company on
         matters pertaining to any aspect of the Business, provided that Panzer shall not hold any
         meetings or engage in any discussions with such employees or consultants in anticipation of any
         initiative or transaction involving a Major Decision without first consulting with Epstein and
         obtaining his consent thereto or election to participate therein. Subject to Section 715(h) of the
         BCL, Epstein shall devote substantially all of his working time to carrying out the
         responsibilities delegated to him hereunder in the best interest of the Company.
                    (c) Each of Panzer and Epstein shall receive an annual salary of at least Three-
         Hundred-Twelve Thousand Dollars ($312,000), payable in accordance with the Company’s usual
         payroll policies, subject to automatic annual increases by a percentage equal to any percentage
         increase from the preceding year in the Consumer Price Index for all Urban Consumers in the



                                                          11
                 Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 34 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                              INDEX NO. 654909/2021
NYSCEF DOC. NO. 2                                                                     RECEIVED NYSCEF: 08/13/2021




         New York – Northeastern New Jersey Metropolitan Area, or any successor thereto, based on data
         published by the Bureau of Labor Statistics of the United States Department of Labor and any
         further increases implemented by the Board. In addition, as soon as practicable after the date
         hereof, the Company shall hire (i) a full-time administrative assistant for Panzer to be identified
         by him and approved by the Board, to provide support exclusively to Panzer in the execution of
         his responsibilities pursuant to Section 2.06(a) and (ii) a full-time administrative assistant for
         Epstein to be identified by him and approved by the Board, to provide support exclusively to
         Epstein in the execution of his responsibilities pursuant to Section 2.06(b), in each case at an
         annual salary of up to One-Hundred-Twenty-Five Thousand Dollars ($125,000).
                     (d) The compensation and benefits provided by the Company to Panzer and
         Epstein shall include (i) any bonus compensation that the Board may determine from time to
         time, (ii) all medical, dental, pension, retirement and all other benefits generally available to
         executive officers of the Company, (iii) reimbursement for documented expenses incurred in
         performing their duties to the Company and (iv) the use an automobile provided by the
         Company for the Business or reimbursement for the direct cost for leasing and operating an
         automobile for that purpose. The aggregate amount of the Company’s expenditures to cover
         any such benefits provided to Epstein but declined by Panzer for any reason shall be
         determined bi-annually by the Company’s independent certified public accountants and timely
         paid by the Company to Panzer as a cash bonus in lieu of such benefits. The aggregate amount
         of the Company’s expenditures to cover any such benefits provided to Panzer but declined by
         Epstein for any reason shall be determined bi-annually by the Company’s independent certified
         public accountants and timely paid by the Company to Epstein as a cash bonus in lieu of such
         benefits.
                    (e) If either Panzer or Epstein is unable to perform their respective responsibilities
         under Section 2.06 due to Disability for a period of ninety (90) consecutive days, then such non-
         performing Party shall, at his election, either resign as an executive officer of the Company or
         take a voluntary leave of absence from the Company in such capacity for such period as he may
         determine. In that event, the Board shall select a qualified individual to perform the relinquished
         executive responsibilities on a long-term basis or an interim basis, as appropriate based on the
         foregoing election. No such election shall affect the rights or obligations of Panzer or Epstein as
         Directors under Article II, except as provided in Section 2.01(c), and no election hereunder for a
         voluntary leave of absence from the Company shall trigger any purchase rights or sale
         obligations under Section 4.05.
                     (f) As soon as practicable after the date hereof, the Company shall identify and hire
         a full-time Chief Financial Officer, who shall report directly to the Board and shall be primarily
         responsible for managing all financial, accounting and cash management aspects of the Business,
         including the institution of appropriate processes for evaluating and maintaining the
         effectiveness of the Company’s internal control environment, addressing any material
         weaknesses or other internal control deficiencies and implementing an effective control
         environment commensurate with the growth of the Company. These initiatives shall include the
         design and maintenance of effective controls over the Company’s (i) financial statement
         disclosures to ensure completeness and accuracy, (ii) recording and retention of all journal
         entries with sufficient supporting documentation, review and approval procedures to ensure the
         accuracy and completeness of the journal entries and (iii) income tax accounting.




                                                         12
                 Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 35 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                              INDEX NO. 654909/2021
NYSCEF DOC. NO. 2                                                                      RECEIVED NYSCEF: 08/13/2021




                      (g) As soon as practicable after the date hereof, the Company shall (i) identify and
         hire a full-time Customer Service Director to be primarily responsible for managing all customer
         service aspects of the Business, including coordination with the Company’s shipping department,
         and (ii) identify and hire a full-time Chief Sales Officer to be primarily responsible for managing
         the activities of the Company’s domestic sales and marketing staff, including the institution of
         appropriate processes for evaluating and maintaining the effectiveness of the Company’s sales
         policies and procedures commensurate with the growth of the Company. Each of such officers
         shall report directly to Panzer; provided that Epstein may direct or counsel either of such officers
         on any matter within their delegated responsibilities that requires their immediate or time-
         sensitive action but access to Panzer for such resolution or guidance is unavailable for any
         reason, whether physically or by cell phone or email, as long as the matter in question does not
         require a Major Decision and a summary of the background and resolution of the matter is
         contemporaneously provided by email to Panzer.
                    (h) Weinstein shall devote his full working time to the Business and shall receive an
         annual salary of Two-Hundred-Eight Thousand Dollars ($208,000), payable in accordance with
         the Company’s usual payroll policies, subject to periodic review by the Board.
                    (i) The Company shall retain an employee benefit and executive recruitment
         consulting firm to be selected by the Board as soon as practicable after the Effective Date to (i)
         review and analyze the Company’s employment structure, (ii) make detailed recommendations
         for optimizing the Company’s administrative policies and compensation plans for all employees
         other than the Directors in their capacities as executive officers of the Company and (iii) assist
         the Board in identifying a Chief Financial Officer contemplated by Section 2.06(f) and a
         Customer Service Director and Chief Sales Officer contemplated by Section 2.06(g).
                    (j) Any Direct Family Member hired or engaged as an employee, agent or
         consultant of the Company in accordance with Section 2.04(h) shall be subject to the same
         performance standards and be entitled to the same benefits as all other employees, agents or
         consultants of the Company holding comparable or similar positions or engagements.
                   (k) Any electronic communications made on behalf of the Company by any
         Shareholder in his capacity as a Director or executive officer of the Company to other employees
         or to consultants, contractors or customers of the Company in connection with the
         implementation of any Major Decision or the creation of any other binding obligation of the
         Company shall be made utilizing the email system maintained by the Company for the Business.
                Section 2.07 Annual Operating Plans.
                    (a) For each Fiscal Year during the term of this Agreement, a proposed annual
         operating plan of the Company for that year (“Annual Operating Plan”) shall be prepared for
         review, modification, if required, and adoption by the Board, if approved. The Annual Operating
         Plan for 2017 shall be prepared by Panzer and Epstein, following consultations the Company’s
         independent certified public accountants, and shall be delivered to the Board within thirty (30)
         Business Days after the execution of this Agreement. A proposed Annual Operating Plan for each
         subsequent Fiscal Year of the Company shall be prepared by the Chief Financial Officer to be
         hired pursuant to Section 2.06(f), based on consultations with Panzer and Epstein, and delivered to
         the Board within ten (10) Business Days after the commencement of such Fiscal Year.




                                                         13
                 Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 36 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                              INDEX NO. 654909/2021
NYSCEF DOC. NO. 2                                                                     RECEIVED NYSCEF: 08/13/2021




                     (b) Each Annual Operating Plan shall include the following information with respect
         to the Business: (i) an itemization of revenues and expenses for the prior Fiscal Year and a
         narrative discussion and analysis of those results of operations and the Company’s financial
         condition at year end; (ii) a reasonable estimate of the Company’s anticipated sales revenues and
         total expenses, including debt service, capital expenditures and working capital requirements for
         the ensuing Fiscal Year; (iii) the Company’s current working capital, contingencies and anticipated
         sources and applications of funds with respect to each segment of the Business for the ensuing
         Fiscal Year; together with a detailed operating budget derived therefrom; (iv) a summary of the
         cost structure and deliverables for each factory utilized for manufacture of the Company’s products
         or components thereof in the prior Fiscal Year and an evaluation of the strengths and weaknesses
         of such supply chain; (v) a backup plan for addressing any disruptions in such supply chain; (vi) a
         review of the Company’s product lines in the prior Fiscal Year and an evaluation of any proposed
         additions thereto or other modifications thereof for the ensuing Fiscal Year and the proposed
         supply chain for the manufacturing of any such additional products or components thereof; an (vii)
         such additional information as may be necessary or appropriate to fully inform the Board of all
         pending financial and operating considerations and planned initiatives relevant to the Business.
                    (c) Any comments of the Directors on a proposed Annual Operating Plan shall be
         promptly incorporated therein, and the revised Annual Operating Plan shall be timely distributed
         to the Board for its consideration.
                     (d) Either Panzer or Epstein may propose amendments to a prevailing Annual
         Operating Plan deemed appropriate to reflect a material change in any of the information
         contained therein or the underlying assumptions, whereupon such amended Annual Operating
         Plan shall be distributed to the Board for its consideration.
                Section 2.08 Indemnification.
                     (a) In any action, suit or proceeding to which a Covered Person was or is a party by
         reason of the fact that he was acting as a Director or executive officer or other employee of the
         Company, involving an alleged cause of action arising from the activities of the Covered Person
         in the management of the affairs of the Company, or which relates to the Company, its property
         or the Business, the Company shall indemnify the Covered Person against attorneys’ fees and
         disbursements, judgments, fines and amounts paid in settlement actually and reasonably incurred
         by the Covered Person in connection with the action, suit or proceeding (“Indemnified
         Amounts”), if the Covered Person acted in good faith and in a manner believed to be in the best
         interests of the Company and if the conduct of the Covered Person does not constitute gross
         negligence or willful misconduct (the “Standard of Care”). The termination of a proceeding by
         judgment, order, settlement or conviction or upon a plea of nolo contendere, or its equivalent,
         shall not, of itself, create a presumption that a Covered Person did not meet the Standard of Care.
                     (b) Promptly after receipt by a Covered Person of written notice of the
         commencement of any proceeding against such Covered Person covered by Section 2.08(a), such
         Covered Person shall, if a claim for indemnification in respect thereof shall be made against the
         Company, give written notice to the Board of the commencement of such proceeding, together
         with a copy of the written notice thereof received by such Covered Person, provided that the
         failure of a Covered Person to give notice as provided herein shall not relieve the Company of its
         obligations under Section 2.08, except to the extent that the Company is prejudiced by such
         failure to give notice.



                                                         14
                 Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 37 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                              INDEX NO. 654909/2021
NYSCEF DOC. NO. 2                                                                     RECEIVED NYSCEF: 08/13/2021




                     (c) In case any proceeding covered by Section 2.08(a) is brought against a Covered
         Person, other than a proceeding by or in the right of the Company, after the Company has
         acknowledged in writing its obligation to indemnify and hold harmless the Covered Person,
         subject to the conditions of Section 2.08, the Company shall be entitled to assume the defense of
         such proceeding; provided, that (i) the Covered Person shall be entitled to participate in such
         proceeding and to retain his own counsel at his own expense, and (ii) if the Covered Person shall
         give notice to the Company that he meets the Standard of Care and that in his good faith
         judgment certain claims made against him in such proceeding could have a material adverse
         effect on the Covered Person or his Affiliates other than as a result of monetary damages and the
         Company is not a party to such proceeding, the Covered Person shall have the right to control the
         defense of such specific claims against the Covered Person, but not with respect to any other
         Covered Person, at his own expense and with counsel reasonably satisfactory to the Company;
         and provided further that if a Covered Person so elects to control the defense of such specific
         claim, he shall not consent to the entry of a judgment or enter into a settlement that would
         require the Company to pay any Indemnified Amounts respect to such claim or otherwise under
         Section 2.08. After notice from the Company to such Covered Person consenting to the defense
         of such claim by the Covered Person under the foregoing conditions, the Company shall not be
         liable for expenses subsequently incurred by such Covered Person in connection with the defense
         thereof. Without the consent of such Covered Person, the Company shall not consent to the
         entry of any judgment or enter into any settlement with respect to such claim that does not
         include a release from all liability arising out of such claim as an unconditional term thereof
         given by the claimant or plaintiff to such Covered Person.
                     (d) Reasonable legal fees and expenses incurred by a Covered Person in any
         proceeding covered by Section 2.08 shall be advanced by the Company to the Covered Person
         from time to time throughout the pendency of the proceeding upon receipt by the Company of
         each written instrument executed by the Covered Person, (i) certifying that he meets the Standard
         of Care in connection therewith, (ii) setting forth in reasonable detail the basis for such
         certification and (iii) undertaking to repay any amount so advanced, with interest at a market rate
         from the date of each advance, upon any ultimate determination by a court of competent
         jurisdiction that the Covered Person was not entitled to be indemnified by the Company for such
         legal fees and expenses. Any claim for advancement of legal fees and expenses under this
         Section 2.08(d) shall also be accompanied by copies of the invoices covered by such claim. In
         any claim for indemnification for matters involving federal or state securities law violations, the
         Covered Person seeking indemnification shall place before the court the position of the
         Securities and Exchange Commission with respect to indemnification for securities law
         violations.
                    (e) The Company shall not be obligated to reimburse or pay a Covered Person any
         Indemnified Amounts for which payment has been made directly to such Covered Person under
         any directors and officers liability insurance policy maintained by the Company or for which the
         Covered Person has been otherwise indemnified or reimbursed.
                    (f) Any decision that is required to be made by the Company pursuant to
         Section 2.08 shall be made on its behalf by the Board, except as otherwise provided in
         Section 2.04(j). Any indemnification under Section 2.08, unless excepted under Section 2.04(j)
         or ordered by a court, shall be made by the Company only as authorized in the specific case and
         only upon a determination by the Board that indemnification of the Covered Person is proper.



                                                         15
                 Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 38 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                             INDEX NO. 654909/2021
NYSCEF DOC. NO. 2                                                                    RECEIVED NYSCEF: 08/13/2021




         The Company will have no obligation to indemnify a Covered Person under Section 2.08 for any
         amounts paid in settlement of any proceeding effected without written authorization from the
         Board. Any indemnification under Section 2.08 shall be made only out of the assets or insurance
         coverage of the Company. The provisions of Section 2.08 are for the benefit of Covered Persons
         and shall not be deemed to create any rights for the benefit of any other Persons.
                 Section 2.09 Exculpation. Except as provided herein, no Covered Person shall be
         liable to the Company or any other Party for any loss or liability arising out of any act or
         omission of such Covered Person in connection with the Business to the extent that such act or
         omission was taken or omitted in good faith and in a manner the Covered Person reasonably
         believed to be in or not opposed to the best interests of the Company and, with respect to any
         criminal act, the Covered Person had no reasonable cause to believe such Covered Person’s
         conduct was unlawful. A Covered Person shall be fully protected in relying in good faith upon
         the records of the Company and upon such information, opinions, reports or statements presented
         to the Company, with copies to the Board, by any Person as to matters the Covered Person
         believes are within such other Person’s professional or expert competence and who has been
         selected by the Board.

                                                  ARTICLE III
                                               SHARE ISSUANCES
                Section 3.01 Pre-emptive Rights.
                    (a) Each Shareholder (each, a “Pre-emptive Shareholder”) shall have the right to
         purchase a pro rata portion of any Common Stock or Excluded Securities (“New Securities”) that
         the Board may authorize the Company for issuance or sale to Third Party Purchasers.
                    (b) The Company shall give written notice to the Pre-emptive Shareholders (an
         “Issuance Notice”) of any proposed issuance or sale of New Securities within five (5) Business
         Days following any meeting of the Board at which any such issuance or sale is approved. The
         Issuance Notice shall set forth the material terms and conditions of the proposed issuance,
         including (i) the class and number of New Securities proposed to be issued and the percentage of
         the Company’s outstanding Common Stock that the New Securities would represent on a fully
         diluted basis, (ii) the proposed issuance date, which shall be no less than twenty (20) Business
         Days from the date of the Issuance Notice, and (iii) the proposed consideration to be received by
         the Company for the New Securities and the class of Persons comprising the proposed Third
         Party Purchasers. If the New Securities include warrants or any other securities other than
         Common Stock, the Issuance Notice shall also include a full legal description thereof.
                     (c) By delivering a written notice of election to the Company no later than ten (10)
         Business Days following the receipt of an Issuance Notice, each Pre-emptive Shareholder shall have
         the irrevocable right to purchase, at the purchase price and on the other terms and conditions set
         forth in the Issuance Notice, the number of New Securities determined by multiplying the total
         number of New Securities by a fraction, (i) the numerator of which is the number of Shares then
         held by such Pre-emptive Shareholder, and (ii) the denominator of which is the total number of
         shares of Common Stock then outstanding (the “Pre-emptive Pro Rata Portion”). Each such
         election by a Pre-emptive Shareholder to purchase New Securities shall be binding and irrevocable.




                                                        16
                 Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 39 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                INDEX NO. 654909/2021
NYSCEF DOC. NO. 2                                                                       RECEIVED NYSCEF: 08/13/2021




                     (d) No later than five (5) Business Days following the expiration of the exercise
         period specified in Section 3.01(c), the Company shall notify each Pre-emptive Shareholder in
         writing of the Pre-emptive Pro Rata Portion of New Securities, if any, that such Shareholder has
         agreed to purchase. Each electing Pre-emptive Shareholder shall thereafter enter into such
         agreements with the Company and take such other actions as may be reasonably necessary to
         consummate the purchase and sale of his Pre-emptive Pro Rata Portion of New Securities.
                     (e) Within thirty (30) Business Days after the date of the Issuance Notice, the
         Company shall issue the Pre-emptive Pro Rata Portion of New Securities to the electing Pre-
         emptive Shareholders and the balance of the New Securities to the class of Third Party Purchasers
         described in the Issuance Notice, in each case for the per share consideration and on the other
         terms and conditions set forth in the Issuance Notice, subject to extension of such issuance date for
         up to thirty (30) Business Days to the extent necessary to obtain any required Government
         Approvals for such issuance or sale. At such closing, each electing Pre-emptive Shareholder shall
         deliver to the Company the purchase price for the New Securities purchased by him by certified or
         official bank check or wire transfer of immediately available funds, and the Company shall deliver
         to each electing Pre-emptive Shareholder a certificate evidencing his Pre-emptive Pro Rata Portion
         of New Securities, which New Securities shall be duly authorized for issuance, free and clear of
         any Liens, other than those attributable to actions of such Pre-emptive Shareholder.
                      (f) In the event that New Securities covered by an Issuance Notice are not issued or
         sold within the time period contemplated by Section 3.01(e), the Company shall not thereafter
         issue or sell any New Securities without again fully complying with the provisions of Section 3.01.
               Section 3.02 No Capital Commitments. The Shareholders shall not have any capital
         commitments to the Company or any obligations to make loans or advances to the Company.

                                                  ARTICLE IV
                                               TRANSFER OF SHARES

                Section 4.01 General Restrictions on Transfer.
                     (a) Except as provided in Section 2.05, Section 4.04, Section 4.05, Section 4.06 or
         Article VI, no Shareholder shall Transfer any of his Shares to any Person other than a Permitted
         Transferee in accordance with Section 4.02 or a Third Party Purchaser in a business combination
         with the Company approved by the Board and any requisite Shareholder vote.
                     (b) Any purported Transfer of Shares that is not made in compliance with this
         Agreement shall be null and void and of no effect whatsoever, and the purported transferee shall
         not be treated, and the purported transferor shall continue be treated, as the owner of such Shares
         for purposes of this Agreement; provided that, if the Company is required to recognize a Transfer
         that is not made in compliance with this Agreement, the rights underlying the Shares so
         transferred will be strictly limited to the transferor’s rights to allocations and distributions as
         provided by this Agreement with respect to the transferred Shares. Any such allocations and
         distributions may be applied, without limiting any other legal or equitable rights of the Company
         to satisfy any debts, obligations or liabilities for damages that the transferor or transferee of such
         Shares may have to the Company or the other Shareholders, and neither the transferor nor the
         transferee shall have any voting rights or other rights in the management of the Company with
         respect to such transferred Shares.



                                                          17
                 Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 40 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                 INDEX NO. 654909/2021
NYSCEF DOC. NO. 2                                                                        RECEIVED NYSCEF: 08/13/2021




                      (c) For any purported Transfer of Shares that is not made in compliance with this
         Agreement, except a purported Transfer to a separated or divorced spouse of a Shareholder covered
         by Section 4.01(e), the Company shall have the option to purchase such Shares from the transferee
         by delivering written notice of its intention thereof to the transferee at any time within one (1) year
         after the Company has knowledge of such purported Transfer. The Company may assign all or part
         of its right to purchase such Shares to the nontransferring Shareholders on a pro rata basis or such
         other basis as the Board determines. The purchase price for such Shares shall be an amount equal to
         the Book Value thereof, and the other terms of such sale shall be determined by the Board in its sole
         discretion. If the transferor in such purported Transfer is a Director or an Affiliate of a Director,
         such determination of the Board shall be made without the participation of such Director.
                     (d) The Company may refuse to recognize any purported Transfer of Shares if the
         Board determines that the Transfer would have a material adverse effect on the Company by
         triggering any regulatory or other restrictions on the Company under Applicable Law.
                     (e) Notwithstanding any provision of Section 4.02 to the contrary, no purported
         Transfer to or for the benefit of a separated or divorced spouse of a Shareholder by agreement, court
         order or otherwise shall be treated as a Permitted Transfer hereunder. At any time during a period of
         one (1) year after the Shareholder from whom such Shares were purportedly Transferred has
         knowledge thereof, such Shareholder shall have the absolute, irrevocable right and option, but not the
         obligation, to purchase all or any portion of such Shares from the purported transferee thereof in an
         amount equal to their Book Value, determined as of the end of the most recently completed fiscal
         quarter of the Company, exercisable by delivering written notice to such purported transferee or her
         Representative in such separation or divorce proceeding, summarizing the purchase rights of such
         Shareholder hereunder and setting forth his election to exercise such rights, the number of such
         Shares to be purchased, the Book Value thereof and the date established for the closing of such
         purchase. At such closing, the separated or divorced spouse of such Shareholder shall deliver an
         assignment and stock power covering such Shares to such Shareholder, duly executed and
         accompanied by all required documentary transfer stamps and all other documents necessary for the
         effective Transfer thereof to such Shareholder, free and clear of any Liens, and such Shareholder
         shall deliver to such separated or divorced spouse or her Representative in such separation or divorce
         proceeding the purchase price for those Shares at their Book Value, payable by certified bank check
         or wire transfer of immediately available funds. Upon confirmation of such wire transfer, the
         transferor of such Shares shall deliver to the Company and the Shareholders an unconditional release
         of all claims against such Parties in form and substance reasonably satisfactory to the Company,
         provided that no failure to provide such release shall invalidate a buyback of Shares hereunder.
                    (f)   Each certificate representing Shares shall bear the following legend:
                “THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A
                SHAREHOLDERS AGREEMENT ON FILE WITH THE SECRETARY OF THE
                COMPANY. NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION
                OR OTHER DISPOSITION OF THE SECURITIES REPRESENTED BY THIS
                CERTIFICATE MAY BE MADE EXCEPT IN ACCORDANCE WITH THE
                PROVISIONS OF SUCH SHAREHOLDERS AGREEMENT AND AN EFFECTIVE
                REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 OR AN
                EXEMPTION FROM REGISTRATION THEREUNDER. BY ACCEPTANCE OF
                THIS CERTIFICATE, THE HOLDER AGREES TO BE BOUND BY ALL OF THE
                PROVISIONS OF SUCH SHAREHOLDERS AGREEMENT.”



                                                           18
                 Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 41 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                              INDEX NO. 654909/2021
NYSCEF DOC. NO. 2                                                                      RECEIVED NYSCEF: 08/13/2021




                 Section 4.02 Permitted Transfers. Subject to the terms, conditions and restrictions set
         forth in Section 4.03, the Shares of any Shareholder may be Transferred (a “Permitted Transfer”)
         in accordance with the following provisions:
                     (a) A Shareholder who is a natural Person may Transfer all or any portion of his
         Shares by gift or will to (i) his parents, spouse, natural or adopted children and spouses of such
         children, but only during coverture or as a result of a testamentary transfer (each, a “Direct
         Family Member”), (ii) a trust for the benefit of one or more Direct Family Members, (iii) a
         corporation of which such Shareholder and/or one or more of his Direct Family Members or a
         trust for their benefit are the sole shareholders or (iv) a partnership or limited liability company
         in which such Shareholder and/or his Direct Family Members or a trust for their benefit hold all
         of the partnership or limited liability company interests. In addition, Freund may Transfer
         Shares to Epstein, and Weinstein may Transfer Shares to Panzer.
                     (b) A Shareholder that is a partnership, corporation, limited liability company, trust
         or other entity may Transfer all or any portion of its Shares to one or more partners,
         shareholders, members, beneficiaries or similar owners such Shareholder or to a trust
         substantially for the benefit of one or more equity owners of such Shareholder or their Direct
         Family Members.
                 Section 4.03 Conditions to Permitted Transfers. A Transfer of Shares will only be
         treated as a Permitted Transfer under Section 4.02 if the following conditions are satisfied:
                     (a) The Transfer of Shares shall be made in a manner that provides control of the
         Shares by a legal entity or competent adult, unless the Transfer is to (i) a custodian for a minor
         Person under an Applicable Law covering transfers to minors or (ii) the trustee of a trust for the
         benefit of such minor Person.
                     (b) As long as the Company maintains its election to be treated as an S-corporation
         for federal income tax purposes in accordance with the requirements under subchapter S of the
         Code, the Transfer will not adversely affect the treatment of the Company as an S-corporation or
         cause an increase in the number of Persons holding or deemed to be holding the Company’s
         capital stock for purposes of Code section 1361(b)(1)(A) and, if the Transfer is made to a trust,
         the transferee is a Qualified Trust.
                     (c) The transferor of such Shares shall have provided the Board with prior written
         notice of the proposed Transfer. If the proposed Transfer is approved by the Board, the
         transferee shall join as a Party to this Agreement and agree to be bound by all of the applicable
         provisions hereof by executing and delivering a Joinder Agreement to the Company, and the
         transferor and transferee shall execute and deliver to the Company any additional documents and
         instruments of conveyance as may be necessary or appropriate, in the reasonable opinion of
         counsel to the Company, to (i) effect such Transfer, (ii) confirm that the Transfer constitutes a
         Permitted Transfer hereunder, (iii) provide the Company with the transferee’s taxpayer
         identification number and any other information necessary to permit the Company to file all
         required federal and state tax returns and other legally required information statements or returns,
         it being understood that the Company will not be required to make any distribution otherwise
         provided for in this Agreement with respect to any transferred Shares until it has received such
         information.




                                                         19
                 Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 42 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                              INDEX NO. 654909/2021
NYSCEF DOC. NO. 2                                                                      RECEIVED NYSCEF: 08/13/2021




                     (d) The Transfer shall be permitted under the Securities Act and other applicable
         federal or state securities laws and, if requested by the Company, the transferor shall deliver to
         the Company an opinion of counsel in form and substance satisfactory to the Company to the
         effect that (i) such Transfer may be effected without registration under the Securities Act, (ii) it
         would not cause the Company to be treated as an investment company under the Investment
         Company Act of 1940 and (iii) it would not cause the assets of the Company to be deemed plan
         assets as defined under the Employee Retirement Income Security Act of 1974 or result in any
         “prohibited transaction” thereunder involving the Company.
                Section 4.04 Bankruptcy of a Shareholder.
                    (a) In the event of the Bankruptcy of an individual Shareholder or the trustee of a
         JE Trust, such individual Shareholder or JE Trust (a “Bankrupt Shareholder”) shall be deemed to
         have offered to sell all of his Shares (“Bankruptcy Shares”), immediately prior to such
         Bankruptcy, first to the Company and then to the other Shareholders, at their Book Value and on
         the terms and conditions set forth in Section 4.04.
                    (b) As soon as practicable after the Bankruptcy of a Shareholder, the Bankrupt
         Shareholder shall give written notice thereof to the Board and the other Shareholders, disclosing
         the nature of the Bankruptcy, the date upon which it occurred, the reason for its occurrence, the
         name and address of the transferee of the Bankruptcy Shares and the number of Bankruptcy
         Shares. If the notice is not given within five (5) Business Days after the date of the Bankruptcy,
         the Company may give the notice, which shall have the same effect as if given by the Bankrupt
         Shareholder.
                     (c) The Company shall have the irrevocable first option, but not the obligation, to
         purchase all or any portion of the Bankruptcy Shares for an amount equal to the Book Value
         attributable to those Shares, determined as of the end of the most recently completed fiscal
         quarter of the Company, and the transferee thereof shall be obligated to sell those Shares to
         Company for that repurchase price. No later than ten (10) Business Days after delivery or
         deemed delivery of the notice of Bankruptcy contemplated by Section 4.04(b), the Board shall
         determine the number of Bankruptcy Shares to be repurchased by the Company, if any, and the
         Company shall notify the Bankrupt Shareholder, the presiding justice of the bankruptcy court
         assigned to the Bankruptcy estate of the Bankrupt Shareholder, the trustee of such estate, if then
         appointed, and the other Shareholders of such election and the Book Value attributable to the
         Bankruptcy Shares.
                     (d) To the extent that the Company elects to repurchase less than all of the
         Bankruptcy Shares, the Shareholders other than the Bankrupt Shareholder shall have the
         irrevocable second options, but not the obligation, to purchase all or any of their respective pro
         rata portions of such remaining Bankruptcy Shares at their Book Value, exercisable by notice to
         the Company and the other Shareholders within ten (10) Business Days after delivery of the
         Company’s repurchase election under Section 4.04(c), and the transferee thereof shall be
         obligated to sell those Shares to such Shareholders for that purchase price.
                    (e) Not less than five (5) Business Days after the expiration of the exercise period
         for the second options held by the Shareholders other than the Bankrupt Shareholder under
         Section 4.04(d), the Company shall give written notice the Shareholders, the presiding justice of
         the Bankruptcy court assigned to the Bankruptcy estate of the Bankrupt Shareholder and the



                                                         20
                 Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 43 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                               INDEX NO. 654909/2021
NYSCEF DOC. NO. 2                                                                      RECEIVED NYSCEF: 08/13/2021




         trustee of such estate, if then appointed, specifying the number of Bankruptcy Shares to be
         Transferred under Section 4.04, the Book Value attributable to those Shares and the date, time
         and location of the closing for the Transfer thereof to the Company and/or the Shareholders
         exercising their purchase options hereunder, which shall be no longer than sixty (60) Business
         Days after the date of such notice.
                     (f) At the closing of any purchase and sale of Bankruptcy Shares pursuant to
         Section 4.04(e), the holder of such Shares shall deliver all certificates representing such Shares to
         the Company and/or the Shareholders electing to purchase the same, duly endorsed in blank and
         accompanied by all required documentary transfer stamps and all other documents necessary for
         the effective Transfer thereof upon repurchase by the Company or purchase by such electing
         Shareholders, free and clear of any Liens, together with any other documents reasonably
         necessary for the effective Transfer thereof to such purchasers, and the Company and such
         electing Shareholders shall deliver to such holder the purchase price for those Shares at their
         Book Value, payable by certified bank check or wire transfer of immediately available funds.
         Upon confirmation of such wire transfers, the transferor of the Bankruptcy Shares shall deliver to
         the Company and the remaining Shareholders an unconditional release of all claims against such
         Parties in form and substance reasonably satisfactory to the Company.
                   (g) In the event that any Bankruptcy Shares are not purchased from a Bankrupt
         Shareholder or his Bankruptcy estate by the Company or the other Shareholders for any reason
         within the period and on the terms and conditions contemplated by Section 4.04 and the
         Company is required to recognize a Transfer of such Bankruptcy Shares, then the rights
         underlying such unpurchased Bankruptcy Shares will be strictly limited as set forth in the
         proviso under Section 4.01(b).
                Section 4.05 Termination of Employment.
                    (a) In the event that the employment of an Employee Shareholder with the
         Company is terminated for any reason other than by death or as provided in Section 2.06(e), then
         such Shareholder (a “Terminated Shareholder”) shall be deemed to have offered to sell all of the
         Shares then owned by the Terminated Shareholder and any of his Affiliates or Permitted
         Transferees (the “Termination Shares”) to the Company, and the Company shall repurchase all
         of the Termination Shares from such holders (the “Termination Share Holders”) for an aggregate
         repurchase price (the “Termination Share Price”) equal to the greater of the Book Value or the
         Appraised Value attributable to the Termination Shares, determined in accordance with
         Section 2.05(b) as of the end of the most recently completed fiscal quarter of the Company, and
         on the terms and conditions set forth in Section 4.05.
                     (b) No later than five (5) Business Days after the Independent Appraiser delivers its
         valuation of the Termination Shares under Section 4.05(a), the Company shall give written
         notice to the Termination Share Holders, specifying the Appraised Value and the Book Value
         thereof and the date, time and location of the closing for the repurchase thereof by the Company,
         which shall be no longer than ten (10) Business Days after the date of such notice, and the
         Termination Share Holders shall be obligated to sell those Shares to the Company at such closing
         for the Termination Share Price, payable in accordance with Section 4.05(c).




                                                          21
                 Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 44 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                              INDEX NO. 654909/2021
NYSCEF DOC. NO. 2                                                                      RECEIVED NYSCEF: 08/13/2021




                     (c) At the closing of any purchase and sale of Termination Shares pursuant to
         Section 4.05, the Termination Share Holders shall deliver all certificates representing such
         Shares to the Company, duly endorsed in blank and accompanied by all required documentary
         transfer stamps and all other documents necessary for the effective Transfer thereof upon
         repurchase by the Company, free and clear of any Liens, together with any other documents
         reasonably necessary for the effective Transfer thereof to the Company, and the Company shall
         deliver to such holders the Termination Share Price for those Shares, allocated proportionately
         among the Termination Share Holders based on their respective ownership of Termination
         Shares. To the extent that the Company has available working capital, the Termination Share
         Price shall be payable by certified bank check or wire transfer of immediately available funds.
         Any unpaid balance of such Termination Share Price shall be payable by delivery to each
         Termination Share Holder of a non-transferable promissory note of the Company, dated as of the
         date of the closing, in the principal amount of such unpaid balance, allocated proportionately
         among such holders based on their respective ownership of the of Termination Shares, and
         payable over a period of five (5) years in equal quarterly installments, beginning at the end of the
         second full calendar quarter after the closing, with interest on the unpaid principal amount
         thereof at a rate equal to 110% of the prevailing federal rate, determined in accordance with the
         provisions of Code section 1274, during the calendar quarter for which such interest obligation
         accrued. Upon receipt of such consideration, the Termination Share Holders shall deliver to the
         Company and the remaining Shareholders an unconditional release of all claims against such
         Parties, other than obligations of the Company under such promissory notes, in form and
         substance reasonably satisfactory to the Company.
                Section 4.06 Death of a Shareholder.
                     (a) Upon the death of an individual Shareholder or the trustee of a JE Trust, the
         Company shall repurchase all of the Shares (“Estate Shares”) held by the legal representatives,
         heirs or legatees of such deceased Shareholder or trustee (the “Estate Holders”), and the Estate
         Holders shall sell their Estate Shares to the Company on the terms and conditions set forth in
         Section 4.06.
                     (b) The purchase price for the Estate Shares shall be the Appraised Value thereof,
         determined in accordance with Section 2.05(b). As soon as practicable after the date hereof, to
         supplement the proceeds to be received from Fabusure, LLC under whole life insurance policies
         it maintains for the Shareholders and is obligated to remit to the Company pursuant to its
         Amended and Restated Operating Agreement with the Shareholders, the Company shall purchase
         term key-man term life insurance policies covering the Shareholders in amounts determined by
         the Board, provided that the Company is named beneficiary of such policies and the absolute
         owner thereof, with all right, title and interest therein. The Company shall use its best efforts to
         (i) maintain such policies or replacements thereof in full force and effect, (ii) pay all premiums
         thereon as they become due, (iii) not, without the prior approval of the Board, borrow against the
         proceeds thereof and (iii) not apply the proceeds thereof to satisfy any obligations of the
         Company other than any obligation to purchase Estate Shares pursuant to Section 4.06(c).
                     (c) Not less than five (5) Business Days after the Independent Appraiser delivers it
         valuation of the Estate Shares under Section 4.06(a), the Company shall give written notice to
         the Estate Holders, specifying the Appraised Value of their Estate Shares and the date, time and
         location of the closing for the repurchase thereof by the Company, which shall be no longer than



                                                         22
                 Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 45 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                             INDEX NO. 654909/2021
NYSCEF DOC. NO. 2                                                                    RECEIVED NYSCEF: 08/13/2021




         ten (10) Business Days after the date of such notice. At such closing, the Estate Holders shall
         deliver all certificates representing their Estate Shares to the Company, duly endorsed in blank
         and accompanied by all required documentary transfer stamps and all other documents necessary
         for the effective Transfer thereof to the Company, free and clear of any Liens, together with any
         other documents reasonably necessary for such Transfer, and the Company shall deliver to the
         Estate Holders the purchase price for their Estate Shares at their Appraised Value, allocated
         proportionately among the Estate Holders based on their respective ownership of the of Estate
         Shares. Such purchase price shall be payable by certified bank check or wire transfer of
         immediately available funds to the extent that the Company has available working capital,
         including the proceeds to be received from Fabusure, LLC under life insurance policies covering
         the individual Shareholders and the proceeds from key-man term life insurance policies to be
         maintained by the Company on the lives of the individual Shareholders under Section 4.06(b).
         Any unpaid balance of such purchase price shall be payable by delivery to each Estate Holder of
         a non-transferable promissory note of the Company, dated as of the date of the closing, in the
         principal amount of such unpaid balance, allocated proportionately among the Estate Holders
         based on their respective ownership of the of Estate Shares, and payable over a period of ten (10)
         years in equal quarterly installments, beginning at the end of the second full calendar quarter
         after the closing, with interest on the unpaid principal amount thereof at a rate equal to 110% of
         the prevailing federal rate, determined in accordance with the provisions of Code section 1274,
         during the calendar quarter for which such interest obligation accrued. Upon receipt of the
         consideration for the Estate Shares, the Estate Holders shall deliver to the Company and the
         remaining Shareholders an unconditional release of all claims against such Parties in form and
         substance reasonably satisfactory to the Company.
                Section 4.07 Minority Buyout Options.
                    (a) In the event that the Company has provided notice of a closing for the
         repurchase of Bankruptcy Shares under Section 4.04(c), Termination Shares under
         Section 4.05(b) or Estate Shares under Section 4.06(c), it shall have the irrevocable option, but
         not the obligation, to repurchase contemporaneously (i) from Weinstein and any Permitted
         Transferee of his Shares (each, a “Weinstein Holder”), if such Shares are being repurchased from
         Panzer or his successors or assigns, or (ii) from Freund and any Permitted Transferee of his
         Shares (each, a “Freund Holder” and, collectively with the Weinstein Holders, the “Minority
         Holders”), if such Shares are being repurchased from Epstein and the JE Trusts or their
         successors or assigns, on the same repurchase terms applicable to such Bankruptcy Shares,
         Termination Shares or Estate Shares, as the case may be, a number of Shares held by the
         applicable Minority Holders that will result in their aggregate Percentage Interests remaining
         unchanged after giving effect the Company’s retirement of the repurchased Bankruptcy Shares,
         Termination Shares or Estate Shares, as the case may be. If the Company elects to exercise its
         repurchase option under this Section 4.07(a), it shall give notice thereof to the applicable
         Minority Holders and the other Parties, accompanied by a copy of the valuation for the
         Bankruptcy Shares, Termination Shares or Estate Shares, as the case may be, at least five (5)
         Business Days prior to the closing under Section 4.04(c), Section 4.05(c) or Section 4.06(c), as
         the case may be, and such Minority Holders shall be obligated to sell the applicable portion of
         their Shares to the Company at such closing based on such valuation.




                                                        23
                 Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 46 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                  INDEX NO. 654909/2021
NYSCEF DOC. NO. 2                                                                         RECEIVED NYSCEF: 08/13/2021




                     (b) In the event that Panzer elects to purchase from Epstein and the JE Trusts or
         their successors or assigns any Buyout Shares under Section 2.05(a) or Bankruptcy Shares under
         Section 4.04(d), Panzer shall have the irrevocable option, but not the obligation, to purchase
         contemporaneously from the Freund Holders all or any portion of the Shares held by them on the
         same terms and conditions applicable to such Buyout Shares or Bankruptcy Shares, as the case
         may be. If Panzer elects to exercise his purchase option under this Section 4.07(b), he shall give
         notice thereof to the Freund Holders and the other Parties, accompanied by a copy of the
         valuation for the Buyout Shares or Bankruptcy Shares, as the case may be, at least five (5)
         Business Days prior to the closing under Section 2.05(c) or Section 4.04(g), as the case may be,
         and the Freund Holders shall be obligated to sell the applicable portion of their Shares to Panzer
         at such closing based on such valuation.
                     (c) In the event that Epstein elects to purchase from Panzer or his successors or
         assigns any Buyout Shares under Section 2.05(a) or Bankruptcy Shares under Section 4.04(d),
         Epstein shall have the irrevocable option, but not the obligation, to purchase contemporaneously
         from the Weinstein Holders all or any portion of the Shares held by them on the same terms and
         conditions applicable to such Buyout Shares or Bankruptcy Shares, as the case may be. If
         Epstein elects to exercise his purchase option under this Section 4.07(c), he shall give notice
         thereof to the Weinstein Holders and the other Parties, accompanied by a copy of the valuation
         for the Buyout Shares or Bankruptcy Shares, as the case may be, at least five (5) Business Days
         prior to the closing under Section 2.05(c) or Section 4.04(g), as the case may be, and the
         Weinstein Holders shall be obligated to sell the applicable portion of their Shares to Epstein at
         such closing based on such valuation.
                Section 4.08 Release from Certain Obligations. In the event any Shareholder shall
         Transfer all of the Shares held by such Shareholder in compliance with the provisions of this
         Agreement without retaining any direct, indirect or other beneficial interest therein, then such
         Shareholder shall cease to be a Party to this Agreement and shall have no further obligations arising
         hereunder from and after the date of such Transfer, except for ongoing obligations under Article V,
         and the Company shall use its best efforts to obtain the release for such Shareholder from any
         guaranty executed by such Shareholder guaranteeing any liabilities or obligations of the Company.

                                                     ARTICLE V
                                 NON-COMPETE AND OTHER OBLIGATIONS
                Section 5.01 Non-Compete.
                     (a) For so long as an individual Shareholder is employed by the Company (an
         “Employee Shareholder”) and for a period of two (2) years following the termination of an Employee
         Shareholder’s employment with the Company for any reason (the “Restriction Period”), the
         Employee Shareholder shall not directly or indirectly through one or more Affiliates own, manage,
         operate, control or participate in the ownership, management, operation or control of any Competitor,
         and neither such Shareholder nor any of his Permitted Transferees, directly or indirectly through one
         or more of their respective Affiliates, shall serve as a member of the board of directors or similar
         body of such Competitor; provided that nothing in this Section 5.01(a) shall prohibit any Employee
         Shareholder from acquiring or owning directly or indirectly (i) up to five percent (5%) of the
         aggregate voting securities of any Competitor that is a publicly traded Person or (ii) up to two percent
         (2%) of the aggregate voting securities of any Competitor that is not a publicly traded Person.



                                                           24
                 Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 47 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                             INDEX NO. 654909/2021
NYSCEF DOC. NO. 2                                                                    RECEIVED NYSCEF: 08/13/2021




                    (b) Empire shall not be deemed a Competitor for any purposes of this Agreement as
         long as Empire and any of its successors or assigns refrains from distributing kitchen, bathroom
         and closet cabinets to dealers having showrooms anywhere in the world.
                 Section 5.02 Blue Pencil. If a court of competent jurisdiction determines that any of
         the restrictions set forth in Section 5.01 are unenforceable because of their geographic scope or
         the length of the Restriction Period, such court shall have the power to reduce the scope or
         duration of such restrictions, which shall then be enforceable in their reduced form.
                Section 5.03 Unrestricted Corporate Opportunities.
                    (a) Except as otherwise provided in Section 5.03(b) and subject to each
         Shareholder’s obligations under Section 5.01, no Shareholder or any of his Permitted Transferees
         owning Shares or any of their respective Representatives shall have any duty to communicate or
         present to the Board (i) any investment or business opportunity that does not involve the
         Company’s lines of Business, as then conducted or planned, or (ii) any other prospective
         transaction that could provide an economic advantage to the Company but is outside the scope of
         the Business, as then conducted or planned (an “Unrestricted Corporate Opportunity”), and such
         Persons shall not be deemed to have breached any fiduciary or other duty to the Company or the
         other Shareholders by pursuing or acquiring an interest in any such Unrestricted Corporate
         Opportunity.
                   (b) The Company relinquishes any interest in or rights to pursue or participate in
         any Unrestricted Corporate Opportunity or to any expectancy that an Unrestricted Corporate
         Opportunity will be offered to the Company by any Shareholder or his Permitted Transferees
         owning Shares or any of their respective Representatives.
                Section 5.04 Confidentiality.
                     (a) Each Shareholder shall and shall cause his Representatives to keep confidential
         and not divulge any information, including all budgets, business plans and analyses, concerning
         the Company, including its assets, business, operations, financial condition or prospects
         (“Information”), and to use, and cause its Representatives to use, such Information only on
         behalf of the Company in connection with the operation of the Business; provided that nothing
         herein shall prevent any Shareholder from disclosing such Information (i) upon the order of any
         court of competent jurisdiction or Government Authority having jurisdiction over such
         Shareholder, (ii) to the extent compelled by legal process or required or requested pursuant to
         subpoena, interrogatories or other discovery requests, (iii) to the extent necessary in connection
         with the exercise of any remedy hereunder, (iv) to other Shareholders, (v) to such Shareholder’s
         Representatives that in the reasonable judgment of such Shareholder need to know such
         Information and are subject to confidentiality obligations comparable to those of such
         Shareholders under this Section 5.04(a) or (vi) to any Permitted Transferee of Shares from such
         Shareholder as long as such Person agrees to be bound by the provisions of this Section 5.04(a)
         as if already a Shareholder; and provided, further that such Shareholder shall have first notified
         the Board of the proposed disclosure as far in advance of such disclosure as practicable and shall
         have used reasonable efforts to ensure that any Information so disclosed is accorded confidential
         treatment to the fullest extent practicable.




                                                        25
                 Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 48 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                            INDEX NO. 654909/2021
NYSCEF DOC. NO. 2                                                                   RECEIVED NYSCEF: 08/13/2021




                     (b) Information subject to the restrictions of Section 5.04(a) shall not include (i)
         information that is or becomes generally available to the public other than as a result of a
         disclosure by a Shareholder or any of his Representatives in violation of this Agreement, (ii)
         information that is or has been independently developed or conceived by such Shareholder
         outside the course of his employment by the Company without use of any Information or (iii)
         information that becomes available to the receiving Shareholder or any of his Representatives on
         a non-confidential basis from a source other than the Company, any other Shareholder or any of
         their respective Representatives, provided that such source is not known by the recipient of the
         information to be bound by a confidentiality agreement in favor of any other Person.
                 Section 5.05 Subchapter S Obligations. Unless and until the Company completes a
         Qualified Public Offering or the Board determines that the Company should relinquish its
         subchapter S status, no Shareholder shall take any action that could cause a termination of the
         election by the Company to be a subchapter S corporation for federal income tax purposes. Each
         Shareholder shall execute such instruments and take such other actions from time to time as may
         be necessary or advisable, in the sole judgment of the Board, for the Company to maintain its
         subchapter S election. If a Shareholder Transfers any Shares or takes any other action that
         causes or could cause a termination of the Company’s subchapter S election, the Board may
         cause the Company to seek a waiver of the terminating event from the IRS on the grounds of
         inadvertency or to seek approval from the IRS to file a new election to be treated as an S
         corporation before the five (5) year waiting period after termination of a subchapter S election
         has expired. If the Company attempts to obtain approval from the IRS to retain subchapter S
         status or to file a new subchapter S election after an inadvertent termination, the Shareholder
         responsible for termination of the Company’s subchapter S election shall bear all expenses
         associated with such procedure, including reasonable attorneys’ fees and disbursements.
                Section 5.06 Dispute Resolution.
                     (a) Any dispute, controversy or claim arising out of, relating to or in connection
         with this Agreement or any breach of any provisions hereof, including any Deadlock of the
         Board (a “Dispute”), shall (i) initially be submitted to non-binding consultation pursuant to
         Section 5.06(b) and, if not resolved under those procedures, then (ii) finally be settled by
         arbitration pursuant to Section 5.06(c).
                     (b) If a Dispute remains unresolved for seven (7) Business Days, then the Dispute
         shall be submitted to the incumbent Kosover Rebbe of Brooklyn (the “Counselor”), who shall
         use his best efforts to seek a consensual resolution of the Dispute during a period not to exceed
         fifteen (15) Business Days from the time the Dispute is submitted to the Counselor. The
         Counselor shall employ such procedures as he deems appropriate in his sole discretion. If the
         Counselor named herein shall be unavailable to act in that capacity for any reason, the Directors
         shall select a mutually acceptable Rabbi to act as Counselor hereunder. Any recommendations
         made by the Counselor in the course of such consultation procedures shall not be binding on the
         Parties. Each Party to the Dispute shall bear his own costs in connection with the non-binding
         consultation procedures hereunder, including fees and disbursements of his counsel and financial
         advisors.




                                                        26
                 Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 49 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                 INDEX NO. 654909/2021
NYSCEF DOC. NO. 2                                                                        RECEIVED NYSCEF: 08/13/2021




                      (c) A Dispute that remains unresolved after completion of the non-binding
         consultation procedures conducted pursuant to Section 5.06(b) shall, within seven (7) Business
         Days after the culmination thereof, be submitted to binding arbitration in accordance with this
         Section 5.06(c). The arbitration shall be conducted in accordance with the Commercial
         Arbitration Rules of the American Arbitration Association in effect at the time of the arbitration,
         except as they may be modified herein or by mutual agreement of the Parties. The seat of the
         arbitration shall be New York, NY and shall be conducted by three arbitrators. The Party
         initiating the arbitration (the “Claimant”) shall appoint one arbitrator in his request for arbitration
         (a “Request”). The other Party involved in the Dispute (the “Respondent”) shall appoint a
         second arbitrator within thirty (30) Business Days after receipt of the Request and shall notify
         the Claimant of such appointment in writing. If the Respondent fails to appoint an arbitrator
         within such period, the arbitrator named in the Request shall decide the Dispute as the sole
         arbitrator. Otherwise, the two arbitrators appointed by the Claimant and the Respondent shall
         appoint a third arbitrator within thirty (30) Business Days after the Respondent has notified the
         Claimant of the appointment of the second arbitrator. When the arbitrators appointed by the
         Parties have appointed a third arbitrator and the third arbitrator has accepted the appointment, the
         arbitrators shall promptly notify the Parties of such appointment. If the two arbitrators appointed
         by the Claimant and the Respondent fail or are unable to appoint a third arbitrator or to notify the
         Claimant and the Respondent of such appointment, then the third arbitrator shall be appointed by
         the President of the American Arbitration Association, which shall promptly notify the Claimant
         and the Respondent of the appointment of the third arbitrator. The third arbitrator shall act as
         chairman of the arbitration panel for the Dispute.
                     (d) The decision and award in any arbitration under Section 5.06(c) shall be in
         writing, shall set forth in reasonable detail the basis for the decision and shall be final and
         binding on the Claimant and the Respondent therein. The award shall include an award of costs,
         including reasonable attorney’s fees and disbursements of both the Claimant and the Respondent
         in such arbitration, payable (i) by the Claimant to the Respondent if the Respondent is the
         prevailing party in such arbitration or (ii) by the Respondent to the Claimant if the Claimant is
         the prevailing party in such arbitration. Judgment upon the award may be entered by any court
         having jurisdiction thereof or having jurisdiction over the non-prevailing party in the arbitration
         or his assets.
                 Section 5.07 Equitable Remedies. Each Party acknowledges that the other Parties
         would be irreparably damaged in the event of a breach or threatened breach by such Party or any
         of his Representatives of any of his obligations under this Agreement and hereby agrees that in
         the event of a breach or a threatened breach by such Party of any such obligations, each of the
         other Parties, in addition to any other rights and remedies that may be available to them in
         respect of such breach, shall be entitled to an injunction from a court of competent jurisdiction,
         without any requirement to post bond, granting such Parties specific performance by such Party
         of his obligations under this Agreement. In the event that any Party files a suit to enforce the
         covenants contained in this Agreement or obtain any other remedy in respect of any breach
         thereof, the prevailing Party in the suit shall be entitled to reimbursement of the costs incurred by
         such Party in conduction the suit, including reasonable attorney’s fees and expenses.




                                                           27
                 Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 50 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                              INDEX NO. 654909/2021
NYSCEF DOC. NO. 2                                                                     RECEIVED NYSCEF: 08/13/2021




                                                  ARTICLE VI
                                            REGISTRATION RIGHTS
                 Section 6.01 Piggyback Rights. If at any time after the Company has completed a
         Qualified Public Offering, the Company proposes to file a registration statement under the
         Securities Act for any underwritten sale of its Common Stock (except for registrations effected
         under Form S-4, Form S-8 or any successor form thereof), and the Company proposes to include
         any Shares held by Panzer or Epstein for resale to the underwriters thereunder (“Insider Shares”),
         the Company shall give written notice of such registration to the other Shareholders no later than
         ten (10) Business Days before filing such registration statement with the SEC. If a Shareholder
         so requests in writing within five (5) Business Days after receipt of such notice, the Company
         shall use reasonable commercial efforts include in such registration statement for resale to the
         underwriters thereunder the number of Shares held by such Shareholder that bears the same
         proportion as the number of Insider Shares bears to the total Shares held by Panzer and Epstein
         (the “Registrable Securities”), subject to pro rata reduction under Section 6.02. The conditional
         registration rights covered by Article 6 shall not be assignable in whole or in part.
                Section 6.02 Pro Rata Reduction. The Company shall not be obligated to include any
         Registrable Securities of any Shareholder for resale to the underwriters under a registration
         statement covered by Section 6.01 to the extent such underwriters determine that the inclusion of
         such Registrable Securities could jeopardize the successful sale of Common Stock thereunder by
         the Company the desired price to the public or would otherwise be against the best interests of
         the Company, in which case the number of such Registrable Securities shall be reduced
         accordingly on a pro rata basis.
                 Section 6.03 Shareholder Obligations. If any Registrable Securities of a Shareholder
         are included for resale to the underwriters under a registration statement covered by Section 6.01,
         the Shareholder shall furnish to the Company such information regarding the Shareholder, the
         Registrable Securities held by the Shareholder and the distribution proposed by the Shareholder
         as the Company may request in writing and as shall be required by the underwriters in
         connection with such registration. Any refusal to furnish such information by the Shareholder or
         to join as a party to the underwriting agreement for such registration shall relieve the Company
         of its obligations to that Shareholder under Article VI.
                Section 6.04 Registration Expenses. All registration and filing fees, professional fees
         and disbursements, printing and ancillary expenses for any registration and sale of Common
         Stock under registration statement subject to Article VI shall be borne by the Company.

                                                  ARTICLE VII
                                              FINANCIAL MATTERS
                Section 7.01 Financial Statements. In addition to any rights that a Shareholder may
         have to inspection of the books and records of the Company under Applicable Law, the
         Company shall furnish the following information to each of Panzer and Epstein on a regular and
         timely basis in such electronic or other format or medium as each such Director may request:




                                                         28
                 Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 51 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                             INDEX NO. 654909/2021
NYSCEF DOC. NO. 2                                                                    RECEIVED NYSCEF: 08/13/2021




                     (a) As soon as available, and in any event within one-hundred-eighty (180) days
         after the end of each Fiscal Year, the audited balance sheet of the Company as at the end of such
         Fiscal Year and the audited statements of income, cash flows and changes in shareholders’
         equity for such year, accompanied by the certification of independent certified public
         accountants of recognized national standing selected by the Board, to the effect that, except as
         set forth therein, such financial statements have been prepared in accordance with GAAP,
         applied on a basis consistent with prior years, and fairly present in all material respects the
         financial condition of the Company as of the dates thereof and the results of its operations and
         changes in its cash flows and shareholders’ equity for the periods covered thereby;
                     (b) As soon as available, and in any event within sixty (60) days after the end of
         each fiscal quarter, the unaudited balance sheet of the Company at the end of such quarter and
         the unaudited statements of income, cash flows and changes in shareholders’ equity for such
         quarter, all in reasonable detail and all prepared in accordance with GAAP, consistently applied,
         and certified by the Treasurer of the Company or by the Chief Financial Officer for all periods
         following his employment by the Company pursuant to Section 2.06(f); and
                      (c) As soon as available, any annual reports, quarterly reports and other periodic
         reports prepared by the Company, with any exhibits thereto, that the Company may be required
         to file or deliver to any Person pursuant to Applicable Law.
                 Section 7.02 Bank Accounts. The Company shall maintain commercial bank accounts
         for its funds in its name with financial institutions selected by the Board. All checks, money
         order, electronic payments or transfers and any other cash management transactions on behalf of
         the Company under such accounts shall require the signature of any one of either Panzer or
         Epstein. Panzer and Epstein shall each shall have the right to issue checks on one or more of
         such accounts in the conduct of the Business on behalf of the Company, in their capacity as
         executive officers of the Company under Section 2.06, provided that a copy of each check so
         issued shall be delivered to the Company as soon as practicable after the issuance thereof. No
         funds of the Company shall be used as compensating balances for the benefit of any other Person
         or commingled with the funds of any other Person.
                 Section 7.03 Books and Records. The Company shall maintain at its principal
         corporate office comprehensive books and records, which shall be updated in accordance with
         the Company’s internal controls over financial matters. The Company’s books and records shall
         include all financial ledgers, accountants working papers and copies of bank statements, as well
         as a full and accurate account of all transactions by any Shareholder in any capacity with or on
         behalf of the Company. Each of Panzer and Epstein shall have full access to the Company’s
         QuickBooks files and any other books and records of the Company maintained in electronic
         medium for review on a real-time basis. If Weinstein or Freund desire access to financial
         information about the Company’s assets, financial condition or results of operations or access to
         its books and records, they shall be limited to obtaining that information from Panzer or Epstein,
         respectively, as they may deem appropriate.




                                                        29
                 Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 52 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                INDEX NO. 654909/2021
NYSCEF DOC. NO. 2                                                                       RECEIVED NYSCEF: 08/13/2021




                                                   ARTICLE VIII
                                     REPRESENTATIONS AND WARRANTIES
                 Section 8.01 Representations and Warranties of the Shareholders. Each Shareholder,
         or the Shareholder named in Section 8.01(d), severally and not jointly, represents and warrants to the
         Company and each other Shareholder as of the Effective Date and the date of this Agreement that:
                   (a) Such Shareholder has full power and authority to execute and deliver this
         Agreement, to perform his obligations hereunder and to consummate the transactions
         contemplated hereby. The execution and delivery of this Agreement by such Shareholder, the
         performance of his obligations hereunder and the consummation of the transactions
         contemplated hereby have been duly authorized by all requisite action of such Shareholder.
         Such Shareholder has duly executed and delivered this Agreement.
                    (b) This Agreement constitutes the legal, valid and binding obligation of such
         Shareholder, enforceable in accordance with its terms, except as enforceability may be limited by
         applicable bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
         enforcement of creditors’ rights generally and by general equitable principles, whether enforcement
         is sought by proceedings in equity or at law. The execution, delivery and performance of this
         Agreement by such Shareholder and the consummation by such Shareholder of the transactions
         contemplated hereby require no action by or in respect of any Governmental Authority.
                      (c) The execution, delivery and performance of this Agreement by such
         Shareholder and the consummation of the transactions contemplated hereby do not and will not
         (i) conflict with or result in any violation or breach of any provision of any of the organizational
         documents of such Shareholder, if other than a natural Person, (ii) conflict with or result in any
         violation or breach of any provision of any Applicable Law or (iii) require any consent or other
         action by any Person under any provision of any material agreement or other instrument to which
         such Shareholder is a party or by which such Shareholder is bound.
                      (d) Such Shareholder has good and marketable title to the Shares registered in his
         name and listed in Section 8.02(f), free and clear of any Liens. Each of the JE Trusts (i) is a
         Permitted Transferee of the Shares registered in its name and listed in Section 8.02(f), (ii) is a
         permitted shareholder as provided in Code section 1361(c)(2) and (iii) otherwise meets the
         criteria for a Qualified Trust. Each of the JE Trusts has furnished to the Company with a true,
         complete and correct copy of the trust instrument under which such Shares are held and the
         election by the beneficiary of such trust to treat such trust as a Qualified Trust or the election by
         the trustee of such trust under Code section 1361(e)(3).
                     (e) Such Shareholder is a citizen or resident of the United States or otherwise
         qualifies as a United States person as defined in Code section 7701(a)(30).
                   (f) There are no outstanding debt obligations of the Company in favor of such
         Shareholder or any of his Affiliates.
                    (g) Such Shareholder or its trustee has been advised by his own legal counsel in
         connection with the negotiation of this Agreement on his behalf and fully understands its terms,
         conditions and effects. Such Shareholder or its trustee is not affected by any disability that
         would prevent him from knowingly and voluntarily providing the undertakings and covenants
         contained herein, all of which have been made without any duress, coercion or undue influence.



                                                          30
                 Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 53 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                              INDEX NO. 654909/2021
NYSCEF DOC. NO. 2                                                                     RECEIVED NYSCEF: 08/13/2021




                Section 8.02 Representations and Warranties of the Company. The Company
         represents and warrants to each Shareholder as of the Effective Date and the date of this
         Agreement that:
                    (a) The Company is a corporation duly organized and existing in good standing
         under the laws of the State of New York and has all requisite corporate authority to own its
         properties and to carry on the Business as now conducted. The Company does not have any
         Subsidiaries and does not own or control, directly or indirectly, any other Person.
                     (b) The Company has the requisite corporate power and authority to enter into and
         perform its obligations under this Agreement. The execution and delivery of this Agreement and
         the consummation by the Company of the transactions contemplated hereby have been duly
         authorized by all necessary corporate action, and no further consent or authorization is required
         by any other Person. This Agreement has been duly executed and delivered by the Company and
         constitutes a valid and binding obligation of the Company, enforceable against the Company in
         accordance with its terms, except as enforceability may be limited by applicable bankruptcy,
         insolvency, reorganization, moratorium or similar laws affecting the enforcement of creditors’
         rights generally and by general equitable principles, whether enforcement is sought by
         proceedings in equity or at law. The execution, delivery and performance of this Agreement by
         the Company and the consummation by the Company of the transactions contemplated hereby
         require no action by or in respect of any Governmental Authority.
                     (c) Neither the execution, delivery or performance of this Agreement by the
         Company nor the consummation by the Company of the transactions contemplated hereby (i)
         will conflict with the Organizational Document or violate any Applicable Law, (ii) will result in
         any breach of or default under any provision of any contract or agreement of any kind to which
         the Company is a party or is bound or to which any of its properties or assets are subject or (iii)
         is prohibited by or requires the Company to obtain or make any consent, authorization, approval,
         registration or filing under any contract to which it is a party or pursuant to any Applicable Law.
                   (d) The Company has elected subchapter S status for federal income tax purposes
         and has duly filed and maintained a subchapter S election on Form 2553 with the IRS in
         accordance with the requirements under subchapter S of the Code.
                      (e) Subject to the filing of an Amendment to the Certificate of Incorporation
         contemplated by Section 2.02(e), the Company’s authorized capital stock consists solely of
         200 shares of Common Stock. As of the Effective Date and the date of this Agreement, there are
         200 shares of Common Stock outstanding, all of which have been duly and validly authorized
         and issued, are owned of record by the Shareholders and are fully paid and nonassessable, except
         as otherwise provided by Applicable Law. The Company has not issued any securities that are
         convertible into or exchangeable for its capital stock or any warrants, options or other rights to
         subscribe for or purchase its capital stock or any such convertible or exchangeable securities
         (collectively, “Derivative Securities”). No Person has any agreement, right or commitment
         entitling it to acquire Derivative Securities from the Company. There are no agreements or other
         instruments of any kind to which the Company or any Person is a party relating to the voting of
         the Shares other than the By-laws and this Agreement. The Shares have no restrictions imposed
         by the Company upon their Transfer or sale by the Shareholders except as set forth in this
         Agreement.




                                                         31
                 Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 54 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                              INDEX NO. 654909/2021
NYSCEF DOC. NO. 2                                                                      RECEIVED NYSCEF: 08/13/2021




                    (f) The Shares are owned of record by the Shareholders on the date hereof as set
         forth below, resulting in the following Percentage Interests in the Company as of such date:
                                                                    Number of        Percentage
                Name of Shareholder                                  Shares           Interest
                Panzer.....................................          105.00              52.50%
                Epstein....................................           15.00               7.50
                Joel Epstein Trust...................                 27.50              13.75
                Judith Epstein Trust ...............                  27.50              13.75
                Freund ....................................           15.00               7.50
                Weinstein ...............................             10.00               5.00
                  Total ....................................         200.00             100.00%

                   (g) There are no outstanding debt obligations owed by the Company to any
         Shareholder or the Affiliates of any Shareholder as of the Effective Date or the date first above
         written.

                                                                ARTICLE IX
                                                       TERM AND TERMINATION

                Section 9.01 Term and Termination. Except for the continuing obligations specified in
         Section 9.02, all of which shall survive any termination of this Agreement, this Agreement shall
         terminate upon the earliest of (a) the consummation of a Qualified Public Offering, (b) the
         consummation of a merger or other business combination or transaction resulting in a Change of
         Control or the liquidation and winding up of the Company, (c) the date on which none of the
         Shareholders holds any Common Stock or (d) upon the unanimous agreement of Panzer and Epstein.
                 Section 9.02 Effect of Termination. The termination of this Agreement shall not
         affect any of the obligations of the Shareholders with respect to (a) non-competition obligations
         set forth in Section 5.01, confidentiality obligations set forth in Section 5.04, (c) obligations
         involving Dispute resolution set forth in Section 5.06 or (d) obligations to pay or reimburse any
         amounts arising on or prior to the date of such termination, or as a result of or in connection with
         such termination, each of which obligations shall survive any such termination in accordance
         with the respective terms thereof.
                                                                ARTICLE X
                                                               MISCELLANEOUS
                 Section 10.01 Notices. All notices, requests, consents, claims, demands, waivers and
         other communications hereunder shall be in writing, with a copy to the individuals specified
         below, and shall be deemed to have been given to a Party (a) when delivered by hand, with
         written confirmation of receipt by such Party, (b) when received by such Party if sent by a
         nationally recognized overnight courier, receipt requested, (c) on the date sent by email if sent
         during normal business hours of such Party or on the next Business Day if sent after normal
         business hours of such Party, or (d) on the third business day after the date mailed to such Party,
         by certified or registered mail, return receipt requested, postage prepaid. Such communications
         shall be sent to the respective Parties at the following addresses or at such other address for a
         Party as shall be specified in a notice given in accordance with this Section 10.01:


                                                                    32
                 Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 55 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                           INDEX NO. 654909/2021
NYSCEF DOC. NO. 2                                                                   RECEIVED NYSCEF: 08/13/2021




                     If to the Company: Fabuwood Cabinetry Corp.
                                        99 Caven Point Road
                                        Jersey City, NJ 07305
                                        Attn: Moshe C. Panzer and Joel Epstein
                                        Email: mp@fabuwood.com; joele@fabuwood.com

                     If to Panzer:        Moshe C. Panzer
                                          1626 - 47th Street
                                          Brooklyn, NY 11204
                                          Email: mp@fabuwood.com
                                                 mpfabu@gmail.com
                     If to Epstein:       Joel Epstein
                                          8 Frankfurt Road, Unit 301
                                          Monroe, NY 10950
                                          Email: joele@fabuwood.com
                     With a copy to:      Avi Lew, Esq.
                                          Warshaw Burstein, LLP
                                          555 Fifth Avenue
                                          New York, NY 10017
                                          Email: alew@wbny.com

                     If to Freund:        Raizy Freund
                                          150 South 8th Street
                                          Brooklyn, NY 11211
                                          Email: joseph9368@gmail.com

                     If to Weinstein:     Joel Weinstein
                                          481 Park Avenue, Unit 2A
                                          Brooklyn, NY 11205
                                          Email: joelw@fabuwood.com

                 Section 10.02 Interpretation. For purposes of this Agreement, (a) the words
         “include,” “includes” and “including” shall be deemed to be followed by the words “without
         limitation”; (b) the word “or” is not exclusive; and (c) the words “herein,” “hereof,” “hereby,”
         “hereto” and “hereunder” refer to this Agreement as a whole. The definitions given for any
         defined terms in this Agreement shall apply equally to both the singular and plural forms of the
         terms defined. Whenever the context may require, any pronoun shall include the corresponding
         masculine, feminine and neuter forms. Unless the context otherwise requires, references herein
         to an agreement, instrument or other document means such agreement, instrument or other
         document as amended, supplemented and modified from time to time to the extent permitted by
         the provisions thereof, references to a statute means such statute as amended from time to time
         and includes any successor legislation thereto and any regulations promulgated thereunder, and
         references to a Governmental Authority includes any successor thereto. This Agreement shall be
         construed without regard to any presumption or rule requiring construction or interpretation
         against the Party drafting an instrument or causing any instrument to be drafted.



                                                       33
                 Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 56 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                              INDEX NO. 654909/2021
NYSCEF DOC. NO. 2                                                                      RECEIVED NYSCEF: 08/13/2021




                 Section 10.03 Headings. The headings in this Agreement are for reference only and
         shall not affect the interpretation of this Agreement.
                 Section 10.04 Severability. If any provision of this Agreement is held to be invalid,
         illegal or unenforceable in any jurisdiction, such invalidity, illegality or unenforceability shall
         not invalidate or render unenforceable such provision in any other jurisdiction or affect any other
         provision of this Agreement. Upon any such determination that a provision of this Agreement is
         invalid, illegal or unenforceable, the Parties shall negotiate in good faith to modify this
         Agreement to implement their original intent as closely as possible in a mutually acceptable
         manner to ensure that the transactions and arrangements provided for herein are consummated or
         implemented as originally contemplated.
                 Section 10.05 Entire Agreement. This Agreement and the Organizational Documents
         constitute the sole and entire agreement of the Parties with respect to the subject matter hereof,
         and this Agreement supersedes the Original Stockholders Agreement and any other prior or
         contemporaneous understandings and agreements, whether written and oral, with respect to such
         subject matter. In the event of any inconsistency or conflict between this Agreement and any
         Organizational Document, the Parties shall, to the extent permitted by Applicable Law, amend
         such Organizational Document to comply with the terms of this Agreement.
                 Section 10.06 Successors and Assigns. This Agreement shall be binding upon and
         shall inure to the benefit of the Parties and their respective successors and Permitted Transferees.
                Section 10.07 No Third-Party Beneficiaries. This Agreement is for the sole benefit
         of the Parties, and nothing herein, express or implied, is intended to or shall confer upon any
         other Person or entity any legal or equitable right, benefit or remedy of any nature whatsoever
         under or by reason of this Agreement.
                 Section 10.08 Amendment and Modification; Waiver. This Agreement may only be
         amended, modified or supplemented by an agreement in writing signed by each Party. No
         waiver by any Party of any of the provisions of this Agreement shall be effective unless
         explicitly provided in writing and signed by each Party. No waiver by either Party shall operate
         as a waiver of any other prior or future failure or breach not expressly identified by such written
         waiver.
                Section 10.09 Governing Law. This Agreement shall be governed by and construed in
         accordance with the internal laws of the State of New York without giving effect to any choice
         or conflict of law provision or rule, whether of the State of New York or any other jurisdiction,
         that would cause the application of the laws of any jurisdiction other than those of the State of
         New York.
                Section 10.10 Counterparts. This Agreement may be executed in counterparts, each
         of which shall be deemed an original, but all of which together shall be deemed to be one and the
         same agreement. A copy of this Agreement with all signed counterparts delivered by email shall
         be deemed to have the same legal effect as delivery of an original signed copy of this Agreement.


                                        [Signature page and exhibit follow]




                                                         34
                Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 57 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                      INDEX NO. 654909/2021
NYSCEF DOC. NO. 2                                                RECEIVED NYSCEF: 08/13/2021
                Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 58 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                      INDEX NO. 654909/2021
NYSCEF DOC. NO. 2                                                RECEIVED NYSCEF: 08/13/2021
                    Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 59 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                              INDEX NO. 654909/2021
NYSCEF DOC. NO. 3                                                                     RECEIVED NYSCEF: 08/13/2021

                                              JOEL EPSTEIN
                                            8 Frankfurt Unit 301
                                             Monroe, NY 10950

                                                                      February 1, 2021


          VIA E-MAIL
          Moshe Chaim Panzer
          1626 47th St.
          Brooklyn, NY 11204
          Via email: mp@faubwood.com; mpfabu@gmail.com

                         Re: Fabuwood Cabinetry Corp.

          Dear Moshe Chaim:

                Thank you for our years together in partnership as we built Fabuwood Cabinetry Corp.
          (“Fabuwood”) to the kitchen cabinet manufacturer it is now.

                 We have faced many challenges together in the past and have overcome them together.
          But Fabuwood is facing challenges today that are the most demanding and burdensome to date,
          such as relentless attacks on its overseas supply chain as demonstrated by the Vietnam anti-
          dumping case on kitchen cabinets after our successful push out from China and filed by the same
          companies that filed the China anti-dumping case on kitchen cabinets,

                 Increasing prices on solid wood and plywood and availability of plywood resulting in
          higher prices for costs of goods sold, overseas and in the U.S.

                 The need for more investments in machinery and technology, particularly robotic solutions
          to counter increased NJ and NY minimum wages and workforce shortages, and the effects of
          COVID-19 on Fabuwood’s business, and much more that we both know.

                 I firmly believe that Fabuwood now, more than ever, requires a unified and a fast moving
          and responsive executive management team to guide it successfully through these challenges.

                 Unfortunately, with your health issues over the years, your divorce case which has been
          going on for years and which you don’t expect to settle anytime soon, and other personal issues
          you have been facing over the last 4 to 5 years, our vision and management philosophies and
          processes having diverged significantly. It is best for you, for me, and for Fabuwood that we part
          ways at this time.

                 I would like to do so in the best and nicest way possible.


                                                                      Yours Truly,
                                                                      Joel Epstein
                                                                      Joel Epstein
                           Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 60 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                                                                              INDEX NO. 654909/2021
NYSCEF DOC. NO. 4                                                                                                                                                                RECEIVED NYSCEF: 08/13/2021




                                                                                                                                                                           February       1, 2021


                                                                                               CONFIDENTIAL



         Moshe        Chaim          Panzer
                    47th
         1626            St.

         Brooklyn,          NY         11204
         Via     email:         mp@faubwood.com;                           mpfabu@gmail.com


                          Re:     Amended           and      Restated            Shareholders                  Agreement    among     Fabuwood     Cabinetry      Corp.

                          ("Fabuwood")                 and      its Shareholders                   effective        as of January    1, 2017  (the  "Shareholders
                          Agreement").                 Capitalized              terms        used        but    not defined   in this Deadlock     Notice    shall have                               the
                          meanings            ascribed       to such            terms       in the       Shareholders              Agreement.


         Dear       Mr.     Panzer:


                          This      letter     is sent pursuant                 to Section           2.05       (the      "Deadl0ck             Provision")           of the       Shareholders
         Agreement               and      serves      as the Deadlack                   Notice           thereunder.


                          As of the date              hereof,        you        and I, in our            capacity            as Fabuwood               Directors          are in Deadlock          as shown

         by our       inability           to reach       a consensus               on matters             that       qualify      as Major            Decisions           under     Section     2.04.


                          For     instance,        Section   2.04(b)                 provides     that "any amendment                             of...any     agreement     or instruments                       to
         which        Fabuwood                is a party as a result                   of a previously      implemented                          Major     Decision,   including     any
                                                         agreements"
         outstanding               loan      or credit                                   is a Major    Decision.


                          You       have    repeatedly told me that                            you     are not willing                 to put     $1 more          in Fabuwood            and that      you
         are not willing                to sign for any bank loans,                            including             increasing          the current           amounts           under   Fabuwood's

         financing     facility     with              Sterling            National          Bank       (the      "Sterling         Credit        Facility"),         despite        Fabuwood's          cash
         flow    problems       during               COVID-19.


                          Further,           as of the date           of this        letter,       you     have        not     provided        to Sterling   your 2019 personal     US
          Income          Tax      Return       or your         personal           financial           statements              as required         under the Sterling   Credit Facility.
         Your        failure        and refusal          to comply              with        your     obligations               under      Sterling    Credit  Facility have exposed
          Fabuwood               to default         proceedings,              giving   Sterling                 the right        to require           full   payment         of Fabuwood's              $45
          million         loan,     which        if it happens              will result in bankruptcy                           not just        for   Fabuwood             but    also   personally         for
          both      of us because              we have          personally              guaranteed               the full       payment           of the       Sterling      Credit      Facility.      Your
          failure      and        refusal      have      also      left     Fabuwood               unable        to get additional                funding          amend         its existing     credit
          agreement              so as to extend             the term            therein.


                          Your         foregoing         failure          and    refusal        to agree          to an amendment                     of the     Sterling  Credit   Facility     to
          allow      for     much         needed       cash        infusion          into      Fabuwood          and to so comply                        under    the Sterling    Credit     Facility
          are each         a Deadlock              on a Major              Decision            under       Section  2.05.


                           For     another         instance,         Section           2.04(e)       provides            that "any transaction   or matter                                         the
                                                                                                                                                                                   involving
          commitment                 or obHgation                                                                                                                                                  Dollars"
                                                             of Fabuwood                    to make            any     expenditure...in    excess of Fifty                         Thousand
          is a Major             Decision.




                                                                                                                      1
                         Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 61 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                                                                          INDEX NO. 654909/2021
NYSCEF DOC. NO. 4                                                                                                                                                        RECEIVED NYSCEF: 08/13/2021




                        I have      approached           you      multiple      times,        both     orally   and             in writing,       regarding   Fabuwood's
         commitment              to participate          in the KBIS           2021      virtual       exhibition.                You       remain    opposed   to participation                             in
         that    exhibition,         while      I firmly       believe       that    Fabuwood             must           participate          in KBIS         2021,       as it has done                 in the
         prior    years,       so as to maintain             its market         position        and       its industry             visibility.         You        have        told     me in my office
         that    you    want       to be on record             that   you
                                                                        are totally against   our participation      in KBIS                                           2021.          Neither          of us
         can be persuaded                to change         his position   with respect   to this Major     Decision.


                        In addition,         and     similarly,       I have        approached            you        multiple           times,      both      orally      and         in writing,

         regarding         the establishment                of a partnership with Plywood Source for manufacturing                                                        operations              in
         Mexico.         To date,          we have         not agreed on what needs to be done, Fabuwood    is running                                                         out     of time         and
         resources.


                        Each       of the decisions           relating   to KBIS    2021 and the manufacturing                                          operations              in Mexico              requires
         a commitment               from     Fabuwood            in excess of Fifty    Thousand  Dollars.   Each                                      is, therefore,             a Major          Decision.
         And      our    disagreement             over     each is a Deadlock       on a Major  Decision  under                                       Section          2.05.


                         Accordingly,           I hereby   elect             to exercise        the Buyout                    Rights     provided          under        Section          2.05.
         Attached          hereto       is the Buyout    Notice              as provided             under       Section           2.05(a).


                        In summary,             I am offering  to buy all of your                         shares              in Fabuwood,            consisting          of 52.50%

         ownership           interest      therein   (the "Panzer    Interests"),                         for    a purchase              price      of $143,000               per share          or
         $15,015,000.               I believe
                                  my offer is above                                 the current           fair       market         value        of Fabuwood              considering    its
         current  challenges.  My offer is conditioned                                   on your          sale of your                 Fabuwood            shares,       free  and clear of all
         liens and encumbrances.


                        Alternatively,            you      can buy       all of my         shares      in Fabuwood,                     consisting   of 36.50%                       ownership
         interest       therein,      for the      same      purchase         price      of $143,000              per share             or $10,439,000.


                        My offer       is a binding   commitment                       and     obligation             on my part             to buy        from        you,     and a binding
         commitment                and obligation   on your part                    to sell    to me,           all of the Panzer                 Interests       (the        "Buyout")    once               you
         accept        my offer,        subject      to the terms            and conditions               in the Buyout                 Notice.        The      other         principal          terms       of

         my offer          are set forth        therein,




                                                                                                   Very              1           urs,




                                                                                                   Joel       Epst        i




                                                                                                          2
                          Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 62 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                                                             INDEX NO. 654909/2021
NYSCEF DOC. NO. 5                                                                                                                                               RECEIVED NYSCEF: 08/13/2021




                                                                                                Confidential


                                                                                                                                                           February         1, 2021




         Moshe       Chaim             Panzer
                   47th
         1626
         Brooklyn,             NY      11204


                                                                   Notice¹
                                         Re:         Buvout


         Dear      Mr.        Panzer:


                         This        letter      serves         as the Buyout          Notice    under        Section     2.05(a)       following         the Deadlock          Notice
         delivered            to you          on the date          hereof.


                         I am offering   (the "Offer")     to purchase                            from    you all of your ownership      interests  (the "Panzer

         Interests")         in Fabuwood      and its related   entities,                          including     but not limited  to Fabuwood      Marketing    LLC,
         Fabusure             LLC,       Fabusure               112 Corp.       and    Intime     Freight    Logistics  Corp. (together,    the "Fabuwood
         Entities").


                         This        Buyout            Notice       is a binding   commitment     and obligation   on my part to buy from you, and                                              a

         hiñdiñg         commitment                    and      obligation     on your part to sell to me, all of the Panzer  Interests (the "Buyout")
         once      you        accept          this     Buyout       Notice      by signing        your     acceptance         below,       subject       to the terms        and     conditions
         herein.


                         The        principal           terms      of my Offer          are as follows:


                          1.              Purchase              Price     for the Fabuwood             Entities.        The   Purchase          Price     is an amount          equal     to:    (i)
         $143,000              per share             or $15,015,000             in the aggregate           (the    "Fabuwood             Purchase         Price")       for the      105 shares
         held by you, directly    or indirectly, in Fabuwood                                        (the      "Fabuwood          Stock"),    which  per share price is above
         the current market    value of Fabuwood,     plus (ii)                                    the net book          value    of the assets held by the other
          Fabuwood              Entities             multiplied          by the percentage          of your         ownership      interests  in such Fabuwood     Entities
         (together            the "Purchase                   Price").        The enterprise          value       of Fabuwood           shall    be deemed          to include        the net
          book     value         of Fabuwood                  Marketing          LLC      and Intime          Freight     Logistics        Corp.,       which     for   the purposes            of
          clause       (ii)     herein         shall      both be valued           at zero.      My      Offer     assumes       that     the Fabuwood              Stock    and the      other
          Panzer         Interests            will     be transferred           to me or my designee   at the closing of the Buyout                                  (the   "Closing")           free
          and    clear         of all liens,            claims,      and     interests of any nature or kind whatsoever.


                          2.                  Acceptance            of Offer.      Concurrently   with the execution,     delivery                         and      acceptance          by you
          of my        Offer        and this           Buyout       Notice,      you will execute   and deliver  the following:


          1
              Amended            and      Restated              Shareholders Agreement      among  Fabuwood                              Cabinetry        Corp.      ("Fabawaõd")               and
          its Shareholders                    effective       as of January    1, 2017 (the "Shareholders                               Agrecmêñt").              Capitalized        terms
          used     but not           defined           in this Buyout    Notice    shall have the meanings                            ascribed       to such      terms     in the
          Shareholders                Agreement.
                      Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 63 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                                                                                  INDEX NO. 654909/2021
NYSCEF DOC. NO. 5                                                                                                                                                             RECEIVED NYSCEF: 08/13/2021




                    (i)           The      Voting        Trust           Agreement              attached             hereto       (the      "Voting          Trust         Agreement")                       whereby
                                  you      agree      to designate                 me as your             proxy          and attorney-in-fact,                     with      full     power             of
                                  substitution           and resubstitution,                          to vote or act by written                         consent        in your            place         effective               as

                                  the date         of your         acceptance                 of this      Buyout             Notice;        and


                    (ii)          Your      resignation               letter        whereby     you              resign        as director,           officer        and    employee                of all
                                  Fabuwood              Entities           (the      "Resignation                    Letter").


                    3.            Good        Faith      Deposit.                No     later     than      five       (5) business             days      from       the acceptance                     of this
         Buyout     Notice,       I will    deposit        $100,000                 as a good            faith       deposit         (the     "Deposit")             in an escrow                 account               to be
         held    by my       counsel.       The      Deposit             will      be applied            to the Purchase                    Price     at the Closing                or returned                 to me,
         and    I will have       no further          obligation                to you        whatsoever               in the event            the Closing             does         not    occur          due to the
         failure   to satisfy      the conditions                 set forth           in Paragraph               4 herein.


                    4.             Conditions.             This          Offer        is subject         to the following                    conditions:


                    (i)            You      andI expressly    agree that my obligation          to pay the Purchase          Price and otherwise
                                   consummate       this Buyout      Notice    is fully conditioned        on: (A) my obtaining         an
                                   unconditional      binding   written     commitment      for   acquisition     financing,      whether  by way                                                                            of
                                   debt     financing,            equity           investment,             or otherwise,                 on terms            acceptable         to me,            in my sole
                                   and     absolute            discretion,             (the     "Financing                Contingency")                   on or before               the        expiration              of
                                   the 90 day           period           after        your      acceptance              of my        Offer       (the     "Financing                Period");                 and (B)
                                   the funding            of such               financing,         on or before                the Closing.


                     (ii)          An      independent              appraisal              of Fabuwood                  has been            performed       by Mark   S. Gottlieb                               and        a

                                   copy      of his appraisal                     report       dated
                                                                                           January                            25, 2021          is available   for your review.
                                   Nevertheless,                you       may elect to require    another   independent                                         appraisal            of Fabuwood                     be
                                   made       by a qualified                independent   appraiser    of your choosing,                                           at your          expense,             provided
                                   that    such       appraisal             is completed                and      a report          issued       no later    than February    22, 2021.                                     If
                                   you     elect      to exercise                your        option      under         this      clause       (ii)    and the appraised   value of the
                                   Fabuwood             Stock,            as determined                 by the enterprise   value of Fabuwood     resulting                                                  from          such
                                   appraisal,          exceeds             or is less than              the Fabuwood      Purchase  Price by at least five                                                percent
                                   (5%),      then      the Fabuwood                       Purchase            Price      will       be adjusted             accordingly.                 Your          right       under
                                   this    clause       (ii)      will      expire           unless      written          notice         of your        election       to exercise                such          right        is
                                   received     by me on or before    February     10, 2021. You agree that the Purchase     Price                                                                                    is
                                   firm     and not subject to adjustments     other than as set forth in this Paragraph 4(ii).



                     (iii)         Sterling         National             Bank         agrees          to release          you      of your           personal        guaranty             for     the Fabuwood

                                   financing           facility          on or before                 the Closing             (the      "Guaranty               Release").


                                   Your       execution             and         delivery,         at Closing,             of a Confidentiality,                                                         Non-
                     (iv)                                                                                                                                            Non-Compete,
                                   Solicitation           and Non-Disparagement                                    Agreement,                in a form          acceptable            to me,            whereby
                                   you      agree,      directly            or indirectly:               (A)      to keep          confidential              all non-public,                confidential,
                                   trade      and proprietary                     information              of the Fabuwood                      Entities,        (B)       not to compete                     with         the
                                   business       of Fabuwood                         for two
                                                                       (2) years following        the Closing,    (C) not to hire or solicit
                                   any employee,     independent   contractor     or agent   to  terminate     or materially    adversely
                                   change   his, her or its employment      or business    relationships     with Fabuwood,        (D) not to
                                   solicit or encourage    any present   or future   vendor,     customer    or supplier     of Fabuwood    to
                                   terminate           or otherwise                   alter     his,    her or its relationship                       with      Fabuwood                  and     (E)        not to




                                                                                                                 2
                          Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 64 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                                                                          INDEX NO. 654909/2021
NYSCEF DOC. NO. 5                                                                                                                                                      RECEIVED NYSCEF: 08/13/2021




                                    publish,          or communicate                  to any       person   or entity   or in any                    public     forum          any    defamatory     or

                                    disparaging             remarks,           comments,            or statements     concerning                     the Fabuwood                  Entities,  or their
                                    respective           businesses,            or any       of their       respective          employees,              officers,          and existing           and
                                    prospective             clients,       investors,        and      other        associated         third     parties.



                      (v)           The   continuing                validity      and enforcement                    of the Voting            Trust      Agreement                until     the
                                    Closing.


                        5.          Proposed            Definitive           Agreement.              As     soon      as reasonably             practicable            after       the execution
         and    delivery        of this      Buyout        Notice,         we will        cGmacñce              to negotiate          a definitive            purchase            agreement             and
         related     documents              (the    "Definitive
                                                     Agrcc=cata")    relating    to my acquisition      of the Panzer   Interests,                                                                        to be
         drafted by my  counsel.    The   Definitive      Agreements   would     provide  for  an  effective   date of January                                                                         1,
         2021 for the Buyout     and include     the terms summarized        in this Buyout   Notice     and such other

         representations,           warranties,            conditions,            covenants,           indemnities             and other        terms         that    are customary                 for
         transactions          of this       kind    and     are not       inconsistent             with      the terms         herein.


                        6.          Time           is of the       Essence.           Because        of the challenges                faced by Fabuwood,   time is of the
         cascacc        with    respect        to the Closing,             which         must       occur       no later       than 30 days from the later of (i) the
         satisfaction          of the Financing         Contingency       and (ii) the agreement                                 by Sterling   National  Bank to release you
         from      your      personal         guaranty  as of  the  Closing.     If the Closing    does not                                   occur       by such          date,     you       agree        that
         the Purchase           Price        shall be reduced    by  10%     for each  week    of delay.


                        7.          Further          Covenants.                From     the date         of your       acceptance             to the Closing,               you      hereby         agree,
         as follows:


                                    (i)               to cooperate             with  Sterling          National          Bank      or any        other        financial        institution             or

                                                      lending    entity          in connection              with      any      Fabuwood          financing     facility,                  which
                                                      cooperation       may             include,      without          limitation,         signing     extensions        of existing                      credit
                                                      facilities       and      providing          any      and      all personal         information       promptly,       without                       delay,
                                                      including         but     not     limited       to personal            financial        statements             and    income          tax return
                                                      requested         by such          lending         entities;


                                     (ii)             so as to keep our transaction     confidential   and avoid rumors      that Fabuwood     is

                                                      closing  and possible   confusion    of employees,    sales representatives,    customers,
                                                      vendors   and suppliers   as to the management      of Fabuwood,      not to communicate
                                                      or otherwise              get in touch          with,       directly      or indirectly,             verbally,         in writing           or
                                                      otherwise          (including          emails,          whatsapp          or text       messages),             any     employee,
                                                      independent              contractor,          sales       representative,           vendor,          supplier,         customer             or other
                                                      business         relationship             of Fabuwood              for    purposes            of soliciting           information

                                                      regarding          Fabuwood,              its business,           operations            and     property,        offering            advice         as to
                                                      Fabuwood,              its business,           operations          and property    or otherwise                        interfering            with      or

                                                      discussing           Fabuwood,               its business,         operations   and property;



                                     (iii)            to keep        away        from     and      avoid        and not    be present   in any Fabuwood        sponsored
                                                      location,        whether           such      location         is temporary   such as a location      for a Fabuwood
                                                      Sales Meeting               or permanent,                 including    but not limited   to its offices   and building
                                                      at 69 Blanchard                 St., Newark,              NJ 07105      and 99 Caven    Point,  Jersey    City,  NJ
                                                      07305;         and




                                                                                                            3
                          Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 65 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                                                                                INDEX NO. 654909/2021
NYSCEF DOC. NO. 5                                                                                                                                                               RECEIVED NYSCEF: 08/13/2021




                                                                  confidential               all non-public,                confidential,             trade     or proprietary                information             of
                                       (iv)             keep
                                                        Fabuwood,              whether             oral,     visual,        written,        electronic,         other tangible                or intangible

                                                        form,      and not        use any such                    information            except        for    the purpose              of negotiations

                                                        with     respect        to the Definitive                    Agreements.


                      8.               Matrimonial               Action.          You         agree        that     a portion          of the Purchase                Price     will     be paid          and held
                                                                                                                     for your          current        matrimonial              action.         Other        than    as
         in escrow         to the      extent        required    by your legal                       counsel
         set forth     in the foregoing                  sentence,  you agree                       that     your       matrimonial                action     shall     not    have      any      other       legal

         effect     on the consummation                         of the Buyout.


                      9.               Termination.


                                       (i)              This      Buyout          Notice           will  automatically     terminate     and be of no further     force                                       and
                                                        effect     upon        the earlier            of (A) our execution        and delivery   of the Definitive

                                                        Agreements,               or (B)           our mutual     agreement     to terminate   the Buyout     Notice.



                                       (ii)             In addition,           you    may terminate    the Buyout     Notice    if (A) the Financing

                                                        Contingency               is not satisfied  on the expiration     of the Financing    Period,                                                  or (B)      the

                                                        Guaranty            Release           does         not    occur        at Closing.



                                       (iii)            Upon        the termination                   of this        Buyout           Notice        pursuant          to Paragraph             9(i)(B)       or
                                                        Paragraph            9(ii),         then     the Voting    Trust Agreement    will be deemed    terminated    and
                                                        you      will    be restored                to the positions    named  in the Resignation  Letter,   in  each

                                                        case,      without            further        action         from       any     of us.


                          10.           Offer        Expiration.            This        Buyout             Notice       will     remain         in effect       until     12 Noon,             February               10,
         2021       unless      accepted            or rejected         by you,             or withdrawn                by me prior              to that      time.


                          11.           Buyout          Right       Under         Section            2.05(a).           Upon         your      acceptance            of my Offer  and this Buyout

         Notice,      you       hereby          agree     and      acknowledge                     that    you      have        chosen       not to exercise            your Buyout   Right  Under
          Section      2.05(a)         of the Shareholders                     Agreement.


                          12.            Confidentiality.               This       Buyout             Notice         is confidential               and may not be disclosed    to any third

          party without            our        consent        except      to our         advisors            and      agents       to the extent         needed to advise   us in the
          transactions            contemplated                 herein    and who              agree         to keep         such       information            confidential.


                          13.            Expenses.             Except       for       the    independent                appraisal           fees     as set forth        in Paragraph              4(ii),      we
          will     each     pay    our        own     transaction           expenses,               including           the fees         and expenses             of our        advisors,         incurred            in
          connection            with     this       Buyout        Notice.


                          14.            BINDING                AGREEMENT.                         THIS           BUYOUT               NOTICE               REFLECTS                   OUR
          INTENTIONS                     WITH           RESPECT                 TO THE                    BUY-OUT               AND         SHALL             BE LEGALLY                      BINDING
          AND        ENFORCEABLE                           OBLIGATION                           ON US.              WE AGREE                    THAT          THE        DEFINITIVE
          AGREEMENTS                           WILL          PROVIDE                  TERMS                TO SUPPLEMENT                              THE      TERMS              OF THE               BUYOUT
          BUT        THAT          THERE              HAS        BEEN           A MEETING                         OF THE              MINDS            BETWEEN                  US WITH
          RESPECT               TO THE               MATERIAL                     TERMS                   OF THE            BUYOUT.

                          15.            Miscellaneous.                 This      Buyout             Notice         may        be executed            in counterparts,                 each    of which            shall
          be deemed             to be an original,                but all of which                   together           shall     constitute          one     agreement.           This        Buyout         Notice
          shall     be governed          by and construed     in accordance     with                                       internal         laws     of the     State     of New          York,          without
          giving      effect       to any choice  or conflict    of law provision                                          or rule      (whether            of the     State     of New          York        or any




                                                                                                                    4
                      Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 66 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                      INDEX NO. 654909/2021
NYSCEF DOC. NO. 5                                                                                                           RECEIVED NYSCEF: 08/13/2021




         other   jurisdiction)       that   would     cause    the application        of laws   of any jurisdiction    other than those of the State
         of New      York.       Except     as specifically       set forth    or referred    to herein,  nothing   herein  is intended   or shall be
         construed      to confer     upon any person   or entity    other            than   us and our successors      or assigns,   any rights  or
         remedies      under      or by reason of this Buyout     Notice.


                                                              [sigñatüre      page   immediately    follows]




                                                                                        5
                       Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 67 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                                               INDEX NO. 654909/2021
NYSCEF DOC. NO. 5                                                                                                                                     RECEIVED NYSCEF: 08/13/2021




         I hope     you     find     the terms         of this   Buyout        Notice      acceptable.




                                                                                               Very       tru       yo       ,




                                                                                               Joel   Epstein




         Agreed:




         Moshe       Chaim          Panzer




         State     of New          York                          )

                                                                     ) ss.:

         County       of                                             )




         On the                       day of February            in the year           2021,     before          me,     the undersigned    notary public,   personally
         appeared          Moshe       Chaim  Panzer,          personally              known     to me or proved                 to me on the basis of satisfactory
         evidence          to be the        individual      whose   name          is subscribed                 to the within      instrument   and   acknowledged        to me
         that     he executed             the   same     in his capacity,         and that     by his signature   on the instrument,                   the individual,    or
         the person         upon      behalf       of which      the      individual       acted, executed    the instrument.




         Notary      Public




                                                                                                      6
                         Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 68 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                                                                              INDEX NO. 654909/2021
NYSCEF DOC. NO. 6                                                                                                                                                             RECEIVED NYSCEF: 08/13/2021




                                                                                               Voting          Agreement


         This  Voting   Agreement                        (this     "Agreement"),                   dated        as of February                        , 2021,      is entered          into     by and
         between    the undersigned                         stockholders               of Fabuwood               Cabinetry           Corp.,        a New        York       corporation           (the
         "Company").

         WHEREAS,                   concurrently   with or following      the execution   of this Agreement,                                                      Michael        Panzer             ("Panzer")
         has accepted               the offer of Joel Epstein    ("Epstein")    to purchase    all of Panzer's                                               ownership                interests          in the

         Company              and     its related         entities           pursuant         to the binding             Buyout        Notice         between   Panzer               and Epstein             dated
         of February            1, 2021          (the     "Buyout              Notice");          and

         WHEREAS,                   as a condition               to Panzer's            acceptance             of the Buyout            Notice,          Epstein        has required                that   Panzer,
         and      Panzer       has agreed               to, execute            and     deliver        this     Agreement.

         NOW,        THEREFORE,                         in consideration                of the foregoing                 and the respective                representations,                  warranties,
         covenants,            and     agreements                set forth        below        and for         other      good     and valuable                consideration,            the receipt,

         sufficiency,           and      adequacy               of which         are hereby             acknowledged,                the parties         hereto,        intending            to be legally

         bound,        do hereby           agree         as follows:


                        1.               Defiñiticñs.                  For    purposes           of this       Agreement,            capitalized          terms        used     and     not     otherwise
         defined        herein         shall     have       the respective               meanings              ascribed      to such        terms        in the Buyout               Notice.


                        2.               Representations                       of Pan_zer.            Panzer         represents        and warrants               to Epstein          that:


                                         (a)           Ownership      of Fabuwood                               Stock.       Panzer:        (i)     is the beneficial            owner          of all of the
         Fabuwood              Stock       free     and clear of any proxy,     voting                            restriction,         adverse          claim,      or other         liens,     other       than
         those      created          by this       Agreement     or under applicable                              federal        or state         securities       laws;      and     (ii)    has the sole

         voting      power           over all of the Fabuwood                            Stock.         Except         pursuant       to this        Agreement,             there      are no options,

         warrants,            or other         rights,      agreements,               arrangements,               or commitments         of any                 character       to which              Panzer       is
         a party      relating          to the pledge,                 disposition,           or voting          of any      of the Fabuwood                    Stock      and there           are no voting
         trusts     or voting           agreements               with        respect       to the       Fabuwood            Stock.


                                  (b)        Power      and Authority;         Binding      Agreement.       Panzer has full power        and

         authority            and
                               legal capacity     to enter into, execute,        and deliver      this Agreement      and to perform       fully
         Panzer's      obligations     hereunder       (including     the proxy      described     in Section   3 below).      This Agreement        has
          been duly and validly          executed      and delivered        by Panzer     and   constitutes   the  legal,    valid,  and binding
          obligation     of Panzer,     enforceable        against   Panzer    in accordance        with its terms except         as may be limited      by
                                                                                                                                            creditors'
          applicable      bankruptcy,      insolvency,       reorganization,      moratorium         or other similar     laws affecting
          rights    generally.


                                         (c)                No     Conflict.           The     execution             and delivery         of this        Agreement             by Panzer does not,
          and the consummation                           of the transactions                   contemplated               hereby      and the compliance                      with the provisions
          hereof       will     not,     conflict         with      or violate           any      law    applicable          to Panzer             or result      in any      breach          of or violation
          of,   or constitute            a default           (or    an event           that    with      notice        or lapse      of time         or both       would        become              a default)
          under,       or give         to others         any rights of termination,                            amendment,            acceleration,              or cancellation               of,    or result          in
          the creation              of any       lien    on any of the Fabuwood                              Stock     pursuant        to, any         agreersent          or other           instrument           or
          obligation           binding          upon        Panzer           or any     of the Fabuwood                   Stock.


                                          (d)               No     Consents.            No       consent,        approval,         order,         or authorization             of,    or registration,
          declaration,              or filing       with,        any     governmental                 entity     or any      other      person         or entity        on the part            of Panzer           is
          required           in connection               with      the valid          execution          and delivery             of this     Agreement.
                             Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 69 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                                                                                 INDEX NO. 654909/2021
NYSCEF DOC. NO. 6                                                                                                                                                               RECEIVED NYSCEF: 08/13/2021




                                          (e)             No      Litigation.          There        is no action,             suit,     investigation,              or proceeding                (whether

         judicial,        arbitral,         administrative,               or other)         pending          against,        or, to the knowledge                     of Panzer,            threatened
         against        or affecting,             Panzer          that    could     reasonably             be expected                to materially            impair         or materially   adversely
         affect       the ability          of Panzer           to perform           Panzer's         obligations              hereunder             or to consummate                the transactions
         contemplated                 by this      Agreement                on a timely          basis.


                        3.                Irrevocable               Proxy.          Panzer       hereby        appoints           Epstein          and       any designee       of Epstein,                 and
         each        of them       individually,               his proxies          and     attorneys-in-fact,                  with      full     power        of substitution     and

         resubstitution,              to vote          or act by written  consent,                      in Epstein's            sole         and absolute            discretion,          during   the term
         of this       Agreement                with     respect to the Fabuwood                        Stock          in any      matter          submitted           to the vote         of stockholders
         of the Company      and for any                           action        or matter       that     requires         Panzer's              consent       or action            in his capacity          as a

         Company    stockholder     under                       any         agreement,   including   but not limited                                to the Amended                    and Restated
         Shareholders                Agreement              between          the Company      and its stockholders                                dated       November               10, 2017        and the
          Settlement            Agreement               between           Panzer      and     Epstein         dated       November                 10, 2017.           This     proxy       and      power        of

         attorney            is given       to secure          the performance                of the duties              and      obligations            of Panzer            under the Buyout
         Notice        and to further                  the purposes             of the Buyout             Notice.         Panzer          shall      take      such       further       action     or execute
          such       other      instruments
                                      as may be necessary    to effectuate    the intent of this proxy.    This proxy    and power
         of attorney   granted    by Panzer shall be irrevocable     during    the term of this Agreement,      shall be deemed    to
         be coupled    with an interest    sufficient in law to support     an irrevocable   proxy,  and shall revoke     any and all
         prior proxies    granted   by Panzer with respect    to the Fabuwood        Stock.  The power    of attorney   granted  by
          Panzer        herein        is a durable             power        of attorney    and shall survive   the bankruptcy,                                        death,    or incapacity               of
          Panzer.         The      proxy         and      power          of attorney    granted  hereunder   shall terminate                                       upon     the termination                of this
          Agreement.


                          4.              No      Voting   Trusts  or Other    Arrangement.                                           Panzer       agrees       that      during    the term of this
          Agreement              Panzer          will not, and will not permit    any entity                                 under        Panzer's           control       to, deposit    any of the
          Fabuwood               Stock    in a voting  trust, grant any proxies   with respect    to the Fabuwood                                                            Stock,    or subject any
          of the Fabuwood                 Stock to any arrangement      with respect   to the voting    of the Fabuwood                                                                 Stock      other     than
          agreements              entered    into with Epstein.


                          5.              Transfer             and       Encambrance.                   Panzer         agrees         that     during        the term          of this     Agreement,
          Panzer        will      not,     directly        or indirectly,            transfer,       sell,     offer,        exchange,             assign,      pledge,         convey        any legal or
          beneficial            ownership              interest      in or otherwise               dispose        of, by operation                  of law,         or otherwise,            or encumber

          ("Transfer")      any of the Fabuwood                                   Stock     or enter  into any                 contract,          option,          or other      agreement           with
          respect    to, or consent  to, a Transfer                             of, any       of the Fabuwood                     Stock          or Panzer's         voting   or economic
          interest        therein.        Any attempted                   Transfer    of Fabuwood                     Stock       or any          interest      therein    in violation  of this
          Section         5 shall        be null and void.


                          6.               Additional              Fabuwood               Stock.        Panzer          agrees         that      all shares         of the    Company    that Panzer
          purchases,             acquires         the right          to vote,       or otherwise             acquires          beneficial           ownership              of after the execution  of
          this    Agreement               and prior          to Closing   Time shall be subject   to the terms                                        and conditions                  of this     Agreement
          and     shall        constitute         Fabuwood          Stock for all purposes of this Agreement.


                          7.               Termination.                   This     Agreement              shall       terminate          upon       the termination                 of the Buyout
          Notice.         Nothing           in this       Section         7 shall     relieve       or otherwise               limit      the liability             of any                 for
                                                                                                                                                                                party             any
          intentional            breach         of this      Agreement              prior    to such         termination.


                          8.                Further          Assurances.               Panzer        agrees,          from      time         to time,        and     without         additional
          consideration,                 to execute          and      deliver       such     additional           proxies,            documents,             and other          instruments             and to
          take       all such        further       action         as Epstein         may      reasonably              request          to consummate                  and make           effective         the
          transactions             contemplated                by this       Agreement.




                                                                                                                  2
                       Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 70 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                                                         INDEX NO. 654909/2021
NYSCEF DOC. NO. 6                                                                                                                                            RECEIVED NYSCEF: 08/13/2021




                      9.              Specific        Performance.           Panzer         hereto       acknowledges             that    it will   be impossible                to
         measure       in money             the damage         to Epstein      if Panzer       fails    to comply    with any of the obligations   imposed                                          by
         this     Agreement,          that
                               every such obligation      is material                                 and that, in the event of any such failure,    Epstein
         will not have an adequate   remedy    at law or damages.                                    Accordingly,    Panzer agrees that injunctive    relief                                      or
         other eqüitable remedy,   in addition   to remedies    at law                                   or damages,        is the       appropriate   remedy              for        any     such
         failure     and will         not    oppose     the seeking  of such relief   on the basis that Epstein                                 has an adequate              remedy     at
         law.      Panzer      agrees        that   it will not seek, and agrees to waive     any requirement       for,                               the    securing       or posting
         of a bond         in connection            with Epstein's   seeking  or  obtaining  such  equitable    relief.


                       10.            Miscellaneous.              This   Agreement            may        be executed        in counterparts,             each       of which           shall        be
         deemed        to be an original,              but    all of which     together        shall       constitute      one     agreement.           This     Agreement                  shall
         be governed           by and construed                in accordance         with     internal       laws       of the    State     of New       York,       without   giving
         effect     to any     choice or conflict              of law    provision          or rule       (whether       of the     State     of New         York     or any other

         jurisdiction)         that    would
                                           cause the application   of laws of any jurisdiction    other than those                                                  of the State of
         New York.             Except as specifically set forth or referred  to herein,   nothing  herein   is intended                                                  or shall           be
         construed          to confer upon any person    or entity other than us and our successors       or assigns,                                                any     rights          or
         remedies          under or by reason of this Agreement.


                                                                     [SIGNATURE                PAGE          FOLLOWS]




                                                                                                     3
                        Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 71 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                        INDEX NO. 654909/2021
NYSCEF DOC. NO. 6                                                                                                             RECEIVED NYSCEF: 08/13/2021




         IN      WITNESS      WHEREOF,   the Parties   hereto   have   executed       and     delive       d this     Agreement        as of the date
         first    written   above.




                                                                             JOEL           STEIN




                                                                             MOSHE          CHAIM          PANZER

                                                                             Number      of Fabuwood                Stock     Beneficially   Owned
                                                                             as of the date       of this       Agreement:          105 shares

                                                                                                                 47*
                                                                             Street   Address:           1626           St.

                                                                             City/State/Zip            Code:     Brooklyn,        NY    11204




                                                                         4
                   Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 72 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                    INDEXPage
                                                                                                          NO. 1654909/2021
                                                                                                                of 1
NYSCEF DOC. NO. 7                                                                           RECEIVED NYSCEF: 08/13/2021



       Subject:   Fabuwood Cabinetry Corp.
       Date:      2/9/2021 4:23 PM
       From:      "Stricoff, Joshua" <jstricoff@herrick.com>
       To:        "Marc.mukasey@mukaseylaw.com" <Marc.mukasey@mukaseylaw.com>
                  "joele@fabuwood.com" <joele@fabuwood.com>, "Mehlman, Avery"
       Cc:
                  <amehlman@herrick.com>

       Mr. Mukasey,

       Please be advised that this firm represents Moshe Chaim Panzer. Please find the attached letter in response to
       your letter and your client’s letters dated February 1, 2021.




       Joshua Stricoff
       Associate
       Herrick, Feinstein LLP
       Two Park Avenue | New York, NY 10016
       212.592.1576 Office
       jstricoff@herrick.com




       about:blank                                                                                           8/9/2021
                        Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 73 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                              INDEX NO. 654909/2021
NYSCEF DOC. NO. 7                                                                                                    RECEIVED NYSCEF: 08/13/2021



                                                                                                                          Avery S. Mehlman
                                                                                                                                           Partner
                                                                                                                              Phone:   212.592.5985
                                                                                                                                Fax:   212.545.3424
                                                                                                                         amehlman@herrick.com




                                                                                            February 9, 2021

          FEDEX OVERNIGHT DELIVERY AND EMAIL

          Marc L. Mukasey, Esq.
          Mukasey Frenchman & Sklaroff, LLP
          2 Grand Central Tower
          140 East 45th Street, Suite 17A
          New York, New York 10017
          Marc.mukasey@mfsllp.com

          Joel Epstein
          8 Frankfurt Road, Unit 301
          Monroe, New York 10950
          Email: joele@fabuwood.com

                             Re:      Amended and Restated Shareholders Agreement among Fabuwood
                                      Cabinetry Corp. (“Fabuwood”) and its Shareholder effective as of January
                                      1, 2017 (the “Shareholders Agreement”)1

          Dear Mr. Mukasey:

                 Please be advised that this law firm is counsel for Moshe Chaim Panzer. We are in receipt
          of your letter to Mr. Panzer dated February 1, 2021, as well as Mr. Epstein’s purported Deadlock
          Notice, Buyout Notice and Voting Agreement.

                   As an initial matter, Mr. Panzer objects to the Deadlock Notice because, inter alia, no
          Deadlock has occurred. Mr. Panzer further objects to the purported Buyout Notice as being
          abjectly improper under the terms of the Shareholder Agreement. Among other things, because
          there is no Deadlock, then no party has the right to exercise his Buyout Rights. Moreover, pursuant
          to Section 2.05 of the Shareholder Agreement, a Buyout Notice may only be issued if, inter alia,
          an Independent Appraiser is retained by Fabuwood’s Board and issues an appraisal report that
          determines the fair market value of the Buyout Shares. That has not happened. Thus, the even if
          there were a Deadlock (which there is not), the Buyout Notice would be premature.

                 Procedural defects aside, the substance of the Buyout Notice is contrary to the plain
          language of the Shareholder Agreement. Among other defects, Mr. Epstein’s offer to purchase
          Mr. Panzer’s shares of the Company according to the fair market value determined by an alleged
          appraisal commissioned by Mr. Epstein is not a “Buyout Right.” Accordingly, Mr. Epstein is not

          1
              Capitalized terms have the meanings ascribed to them in the Shareholders Agreement.
          HERRICK, FEINSTEIN LLP        ●   Two Park Avenue   ●   New York, NY 10016   ●   Phone: 212.592.1400   ●   Fax: 212.592.1500
                     Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 74 of 276




FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                INDEX NO. 654909/2021
NYSCEF DOC. NO. 7                                                                       RECEIVED NYSCEF: 08/13/2021




          February 9, 2021
          Page 2

          exercising his Buyout Rights under the Shareholder Agreement, and Mr. Panzer objects to Mr.
          Epstein’s attempt to label his proposal a Buyout under Section 2.05.

                 And to the extent that the Buyout Notice and Voting Agreement constitute an offer to
          purchase Mr. Panzer’s shares of Fabuwood, that offer is rejected. The fair market value of a
          Fabuwood shares is far greater than $143,000.

                 In sum, Mr. Panzer objects to the Deadlock Notice, the Buyout Agreement, and Voting
          Agreement, and rejects all offers contained therein. Mr. Epstein’s attempt to label his lowball offer
          a “Buyout” is not a good faith attempt to amicably resolve whatever dispute may exist between
          the parties. It is a willful misapplication of the terms of the Shareholder Agreement and does
          nothing to further a peaceful resolution.

                 Nothing herein shall be interpreted as a waiver of any kind; Mr. Panzer reserves all rights
          and remedies available to him in law or equity.

                                                                        Very truly yours,

                                                                        /s/ Avery S. Mehlman

                                                                        Avery S. Mehlman




          cc:    Avi Lew, Esq.
                        Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 75 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                              INDEX NO. 654909/2021
NYSCEF DOC. NO. 8                                                                                                    RECEIVED NYSCEF: 08/13/2021



                                                                                                                          Avery S. Mehlman
                                                                                                                                           Partner
                                                                                                                              Phone:   212.592.5985
                                                                                                                                Fax:   212.545.3424
                                                                                                                         amehlman@herrick.com




                                                                                            February 15, 2021

          BY FEDERAL EXPRESS OVERNIGHT DELIVERY AND EMAIL

          Kenneth Caruso, Esq.
          Mukasey Frenchman & Sklaroff, LLP
          2 Grand Central Tower
          140 East 45th Street, Suite 17A
          New York, New York 10017
          Ken.Caruso@mfsllp.com

                             Re:      Amended and Restated Shareholders Agreement among Fabuwood
                                      Cabinetry Corp. (“Fabuwood”) and its Shareholder effective as of January
                                      1, 2017 (the “Shareholders Agreement”)1

          Dear Mr. Caruso:

                  As you know, this law firm represents Moshe Chaim Panzer. We have been advised that
          Joel Epstein continues to commit Fabuwood to large expenditures in excess of $50,000, included
          but not limited to a recent $250,000 commitment, without authorization from Fabuwood’s Board
          of Directors (the “Board”). These commitments are in clear violation of Section 2.04(e) of the
          Shareholders Agreement, under which any “obligation of the Company to make any expenditure
          or grant any discount in excess of Fifty Thousand Dollars” requires “prior authorization of the
          Board.” No such authorization was sought by Mr. Epstein for any of these expenditures, let alone
          granted by the Board or Mr. Panzer.

                  Accordingly, Mr. Epstein’s actions represent a default under the Shareholders Agreement.
          And defaults under the Shareholders Agreement are, pursuant to Section 5.07, considered
          irreparable injuries entitling the harmed party—in this case Fabuwood and Mr. Panzer—to
          equitable relief.

                  If Mr. Epstein continues to authorize expenditures with the Board’s or Mr. Panzer’s
          consent, then Mr. Panzer will have no other choice but to commence an action for injunctive relief
          and all attendant fees recoverable under Section 5.07.

                     Please consider this letter Mr. Panzer’s only and final warning to Mr. Epstein.




          1
              Capitalized terms have the meanings ascribed to them in the Shareholders Agreement.
          HERRICK, FEINSTEIN LLP        ●   Two Park Avenue   ●   New York, NY 10016   ●   Phone: 212.592.1400   ●   Fax: 212.592.1500
                    Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 76 of 276




FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                              INDEX NO. 654909/2021
NYSCEF DOC. NO. 8                                                                     RECEIVED NYSCEF: 08/13/2021




          February 15, 2021
          Page 2

                 Nothing herein shall be interpreted as a waiver of any kind; Mr. Panzer reserves all rights
          and remedies available to him in law or equity.


                                                                      Very truly yours,

                                                                      /s/ Avery S. Mehlman

                                                                      Avery S. Mehlman




          cc:    Joel Epstein
                 Avi Lew, Esq.
                     Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 77 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                       INDEX NO. 654909/2021
NYSCEF DOC. NO. 9                                                                              RECEIVED NYSCEF: 08/13/2021


    Stricoff, Joshua

    From:                             Kenneth Caruso <Ken.Caruso@mfsllp.com>
    Sent:                             Tuesday, February 16, 2021 3:53 PM
    To:                               Mehlman, Avery; Stricoff, Joshua
    Subject:                          RE: Fabuwood



    I am glad to hear that your client is ready to meet with mine before the Rebbe. I believe that
    that process is, in fact, starting. Without prejudice, I see no need to go back and forth with
    you on the other matters mentioned below, which, I trust, the Rebbe can mediate.

    From: Mehlman, Avery <amehlman@herrick.com>
    Sent: Tuesday, February 16, 2021 3:43 PM
    To: Kenneth Caruso <Ken.Caruso@mfsllp.com>; Stricoff, Joshua <jstricoff@herrick.com>
    Subject: RE: Fabuwood



    As I stated in my email earlier in the week, my client is ready to meet with your client with the Kossovo Rebbe in order to
    try to resolve their issues. Although, I was surprised that your client has already visited with the Kossovo Rebbe without
    letting my client know – for this to work they both must meet together.

    Further, contrary to assertion, the fact that your client is violating the agreement does not demonstrate the need to
    invoke the deadlock provisions. Partners can disagree on certain issues. However, your client as no right to allocate
    funds without my client’s express consent, as detailed in the Agreement.

    Thanks.




    Avery S. Mehlman
    Partner
    Herrick, Feinstein LLP
    Two Park Avenue | New York, NY 10016
    212.592.5985 Office
    AMehlman@herrick.com
    website bio



    From: Kenneth Caruso <Ken.Caruso@mfsllp.com>
    Sent: Tuesday, February 16, 2021 2:48 PM
    To: Mehlman, Avery <amehlman@herrick.com>; Stricoff, Joshua <jstricoff@herrick.com>
    Subject: FW: Fabuwood

    This responds to your letter (copy attached), dated yesterday, February 15, 2021. You have
    the facts wrong regarding what you describe as a “recent $250,000 commitment.” More to
    the point, however, even on your statement of the facts, your letter demonstrates that the
    parties have not reached a consensus on a Major Decision, as set forth in section 2.04 of the
                                                                1
                             Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 78 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                                   INDEX NO. 654909/2021
NYSCEF DOC. NO. 9                                                                                                                      RECEIVED NYSCEF: 08/13/2021

    Shareholders’ Agreement. This yields a Deadlock under section 2.05, which leads to a Dispute,
    requiring, as a next step, mediation before the Counselor. We expect you to cooperate, as you
    previously agreed, in that mediation. If you also want to take the matter to court under
    section 5.07, feel free to do so.

    From: Stricoff, Joshua <jstricoff@herrick.com>
    Sent: Monday, February 15, 2021 2:20 PM
    To: Kenneth Caruso <Ken.Caruso@mfsllp.com>
    Cc: Mehlman, Avery <amehlman@herrick.com>
    Subject: Fabuwood



    Kenneth,

    Please find the attached letter regarding your client’s conduct with respect to Fabuwood.




    This communication (including any attachments) is intended solely for the recipient(s) named above and may contain information that is confidential, privileged or legally
    protected. Any unauthorized use or dissemination of this communication is strictly prohibited. If you have received this communication in error, please immediately notify the
    sender by return e-mail message and delete all copies of the original communication. Thank you for your cooperation.




    The information in this message may be privileged, intended only for the use of the named recipient. If you received this
    communication in error, please immediately notify us by return e-mail and delete the original and any copies.


    This communication (including any attachments) is intended solely for the recipient(s) named above and may contain information that is confidential, privileged or legally
    protected. Any unauthorized use or dissemination of this communication is strictly prohibited. If you have received this communication in error, please immediately notify the
    sender by return e-mail message and delete all copies of the original communication. Thank you for your cooperation.




                                                                                           2
                         Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 79 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                           INDEX NO. 654909/2021
NYSCEF DOC. NO. 10                                                                                                              RECEIVED NYSCEF: 08/13/2021


    Stricoff, Joshua

    From:                                        Mehlman, Avery
    Sent:                                        Sunday, April 18, 2021 5:07 PM
    To:                                          Kenneth Caruso
    Cc:                                          Stricoff, Joshua
    Subject:                                     Re: Voice Mail (8 seconds)


    First, your statements are both factually and legally incorrect and misplaced.

    That being said, it is my understanding that the parties are meeting with the Rebbe this week.

    Avery Mehlman
    2 Park Ave New York, NY 10016
    Office: 212.592.5985
    Fax: 1.212.545.3424



            On Apr 18, 2021, at 4:46 PM, Kenneth Caruso <Ken.Caruso@mfsllp.com> wrote:


            Avery, as you may know, our clients have discussed the appraisal. My client
            agreed to give the appraisal to your client, and has done so, on the understanding
            that your client would proceed promptly to mediation before the Rebbe. That,
            however, still has occurred. Would you please have your client cooperate in this
            effort immediately? He has dragged this out for a very long time. Many thanks

            From: Mehlman, Avery <amehlman@herrick.com>
            Sent: Friday, April 9, 2021 4:25 PM
            To: Kenneth Caruso <Ken.Caruso@mfsllp.com>
            Cc: Stricoff, Joshua <jstricoff@herrick.com>
            Subject: RE: Voice Mail (8 seconds)



            Not sure what the game is – just give us the appraisal --




            This communication (including any attachments) is intended solely for the recipient(s) named above and may contain information that is confidential,
            privileged or legally protected. Any unauthorized use or dissemination of this communication is strictly prohibited. If you have received this
            communication in error, please immediately notify the sender by return e-mail message and delete all copies of the original communication. Thank you
            for your cooperation.




                                                                                     1
                      Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 80 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                          INDEX NO. 654909/2021
NYSCEF DOC. NO. 10                                                                                RECEIVED NYSCEF: 08/13/2021


    Stricoff, Joshua

    From:                              Kenneth Caruso <Ken.Caruso@mfsllp.com>
    Sent:                              Sunday, February 14, 2021 10:43 AM
    To:                                Mehlman, Avery
    Cc:                                Stricoff, Joshua
    Subject:                           RE: Follow-up



    Cutting through to the relevant in your email below, it is my understanding that our clients
    have agreed to proceed to mediation before the rabbi immediately and that the first
    mediation session will be “clients only.” Thank you.

    From: Mehlman, Avery <amehlman@herrick.com>
    Sent: Saturday, February 13, 2021 7:47 PM
    To: Kenneth Caruso <Ken.Caruso@mfsllp.com>
    Cc: Stricoff, Joshua <jstricoff@herrick.com>
    Subject: Re: Follow-up



    First your notice was defective and in violation of multiple clauses in the Agreement, as well as full of factually false
    allegations.

    Second, I don’t appreciate arbitrary deadlines or veiled threats. If we are going to work with our clients to resolve their
    differences your current tone and strategy will only lead to prolonged litigation.

    That being said my client is not adverse to meeting with the Kossovo Rebbe in the hopes of resolving the issues.

    The following is made with a full reservation at law equity or otherwise all of which my client expressly reserves.

    All the best,

    Avery.




             On Feb 12, 2021, at 6:22 PM, Kenneth Caruso <Ken.Caruso@mfsllp.com> wrote:


             We await your response to my email of yesterday, set out below. If we do not
             hear from you by Sunday, we will conclude that your client does not want to
             proceed as previously discussed. For avoidance of doubt, let me reiterate that
             the clock on the contractual deadlines, which we triggered on February 1, 2021,
             continues to run. Many thanks


                                                                  1
                             Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 81 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                                   INDEX NO. 654909/2021
NYSCEF DOC. NO. 10                                                                                                                     RECEIVED NYSCEF: 08/13/2021

               From: Kenneth Caruso
               Sent: Thursday, February 11, 2021 6:06 PM
               To: Mehlman, Avery <amehlman@herrick.com>
               Subject: Follow-up

               Hello. As discussed on the phone yesterday, my client is willing to go to the
               Counselor immediately, and to have the first mediation session conducted by
               “clients only.” Have you confirmed this with your client yet? Please let me
               know. Many thanks

               Kenneth A. Caruso
               Special Counsel
               Mukasey Frenchman & Sklaroff LLP
               2 Grand Central Tower
               140 E 45th Street, Suite 17A
               New York, NY 10017
               646-599-4970 | mailto:kenneth.caruso@mfsllp.com
               www.mfsllp.com
               <image001.png>



               This communication (including any attachments) is intended solely for the recipient(s) named above and may contain information that is confidential,
               privileged or legally protected. Any unauthorized use or dissemination of this communication is strictly prohibited. If you have received this
               communication in error, please immediately notify the sender by return e-mail message and delete all copies of the original communication. Thank you
               for your cooperation.




    The information in this message may be privileged, intended only for the use of the named recipient. If you received this
    communication in error, please immediately notify us by return e-mail and delete the original and any copies.


    This communication (including any attachments) is intended solely for the recipient(s) named above and may contain information that is confidential, privileged or legally
    protected. Any unauthorized use or dissemination of this communication is strictly prohibited. If you have received this communication in error, please immediately notify the
    sender by return e-mail message and delete all copies of the original communication. Thank you for your cooperation.




                                                                                           2
                                                                                                                         Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 82 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                                                                 INDEX NO. 654909/2021
NYSCEF DOC. NO. 10                                                                                                                                                         RECEIVED NYSCEF: 08/13/2021


    Stricoff, Joshua

    From:                                                                                                                           Stricoff, Joshua
    Sent:                                                                                                                           Tuesday, February 16, 2021 4:28 PM
    To:                                                                                                                             Kenneth Caruso; Mehlman, Avery
    Subject:                                                                                                                        RE: Fabuwood


    In the interest of any settlement, please send to us a copy of (i) the appraisal prepared by Mark S. Gottlieb on or about
    January 25, 2021, as referenced in your client’s purported Buyout Notice dated February 1, 2021, and (ii) proof of how
    the appraiser was paid.

    The request for this appraisal is not an admission of the validity of the appraisal or your client’s purported Buyout
    Notice, which was rejected by letter from my office dated February 9, 2021. Furthermore, we must mention that the
    use of Mr. Gottlieb as an appraiser was wholly improper, as he was appointed by the Court to appraise the company in
    connection with our client’s divorce proceedings.

    Without waiving the foregoing objections, we nonetheless demand the information requested above.


        To help protect y ou r priv acy , Microsoft Office prev ented automatic download of this picture from the Internet.




    Joshua Stricoff
    Associate
    Herrick, Feinstein LLP
    Two Park Avenue | New York, NY 10016
    212.592.1576 Office
    jstricoff@herrick.com




    From: Kenneth Caruso <Ken.Caruso@mfsllp.com>
    Sent: Tuesday, February 16, 2021 3:53 PM
    To: Mehlman, Avery <amehlman@herrick.com>; Stricoff, Joshua <jstricoff@herrick.com>
    Subject: RE: Fabuwood

    I am glad to hear that your client is ready to meet with mine before the Rebbe. I believe that
    that process is, in fact, starting. Without prejudice, I see no need to go back and forth with
    you on the other matters mentioned below, which, I trust, the Rebbe can mediate.

    From: Mehlman, Avery <amehlman@herrick.com>
    Sent: Tuesday, February 16, 2021 3:43 PM
    To: Kenneth Caruso <Ken.Caruso@mfsllp.com>; Stricoff, Joshua <jstricoff@herrick.com>
    Subject: RE: Fabuwood




                                                                                                                                                            1
                     Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 83 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                       INDEX NO. 654909/2021
NYSCEF DOC. NO. 10                                                                              RECEIVED NYSCEF: 08/13/2021
    As I stated in my email earlier in the week, my client is ready to meet with your client with the Kossovo Rebbe in order to
    try to resolve their issues. Although, I was surprised that your client has already visited with the Kossovo Rebbe without
    letting my client know – for this to work they both must meet together.

    Further, contrary to assertion, the fact that your client is violating the agreement does not demonstrate the need to
    invoke the deadlock provisions. Partners can disagree on certain issues. However, your client as no right to allocate
    funds without my client’s express consent, as detailed in the Agreement.

    Thanks.




    Avery S. Mehlman
    Partner
    Herrick, Feinstein LLP
    Two Park Avenue | New York, NY 10016
    212.592.5985 Office
    AMehlman@herrick.com
    website bio



    From: Kenneth Caruso <Ken.Caruso@mfsllp.com>
    Sent: Tuesday, February 16, 2021 2:48 PM
    To: Mehlman, Avery <amehlman@herrick.com>; Stricoff, Joshua <jstricoff@herrick.com>
    Subject: FW: Fabuwood

    This responds to your letter (copy attached), dated yesterday, February 15, 2021. You have
    the facts wrong regarding what you describe as a “recent $250,000 commitment.” More to
    the point, however, even on your statement of the facts, your letter demonstrates that the
    parties have not reached a consensus on a Major Decision, as set forth in section 2.04 of the
    Shareholders’ Agreement. This yields a Deadlock under section 2.05, which leads to a Dispute,
    requiring, as a next step, mediation before the Counselor. We expect you to cooperate, as you
    previously agreed, in that mediation. If you also want to take the matter to court under
    section 5.07, feel free to do so.

    From: Stricoff, Joshua <jstricoff@herrick.com>
    Sent: Monday, February 15, 2021 2:20 PM
    To: Kenneth Caruso <Ken.Caruso@mfsllp.com>
    Cc: Mehlman, Avery <amehlman@herrick.com>
    Subject: Fabuwood



    Kenneth,

    Please find the attached letter regarding your client’s conduct with respect to Fabuwood.




                                                                2
                             Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 84 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                                   INDEX NO. 654909/2021
NYSCEF DOC. NO. 10                                                                                                                     RECEIVED NYSCEF: 08/13/2021
    This communication (including any attachments) is intended solely for the recipient(s) named above and may contain information that is confidential, privileged or legally
    protected. Any unauthorized use or dissemination of this communication is strictly prohibited. If you have received this communication in error, please immediately notify the
    sender by return e-mail message and delete all copies of the original communication. Thank you for your cooperation.




    The information in this message may be privileged, intended only for the use of the named recipient. If you received this
    communication in error, please immediately notify us by return e-mail and delete the original and any copies.


    This communication (including any attachments) is intended solely for the recipient(s) named above and may contain information that is confidential, privileged or legally
    protected. Any unauthorized use or dissemination of this communication is strictly prohibited. If you have received this communication in error, please immediately notify the
    sender by return e-mail message and delete all copies of the original communication. Thank you for your cooperation.




                                                                                           3
                                                                                                                         Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 85 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                                                                 INDEX NO. 654909/2021
NYSCEF DOC. NO. 10                                                                                                                                                         RECEIVED NYSCEF: 08/13/2021


    Stricoff, Joshua

    From:                                                                                                                           Mehlman, Avery
    Sent:                                                                                                                           Tuesday, March 2, 2021 7:42 PM
    To:                                                                                                                             Kenneth Caruso; Stricoff, Joshua
    Subject:                                                                                                                        RE: Fabuwood


    I don’t see how there can be meaningful discussions without are review of the Appraisal –which by the way your client is
    obligated to provide—

    Please advise as to where we stand –thanks.

        To help protect y ou r priv acy , Microsoft Office prev ented automatic download of this picture from the Internet.




    Avery S. Mehlman
    Partner
    Herrick, Feinstein LLP
    Two Park Avenue | New York, NY 10016
    212.592.5985 Office
    AMehlman@herrick.com
    website bio



    From: Kenneth Caruso <Ken.Caruso@mfsllp.com>
    Sent: Thursday, February 18, 2021 4:14 PM
    To: Mehlman, Avery <amehlman@herrick.com>; Stricoff, Joshua <jstricoff@herrick.com>
    Subject: Fabuwood

    Gents, we strongly believe that the next step toward settlement should be a mediation before
    the Counselor. Indeed, in our prior communications, both sides agreed to proceed to
    mediation. In particular, the next step should be the fixing of a date for the first mediation
    session, which, as previously agreed, will be “clients only.” Once a date is fixed, we will
    certainly reconsider your request, made in your email below, to provide you with a copy of the
    appraisal. With respect to the rest of your email below, we disagree with your
    assertions/position. And, as I suggested in a phone call last week, if you think another
    appraisal is necessary, please suggest a name or two of companies/persons who, in your view,
    should be engaged for that purpose. Many thanks.

    From: Mehlman, Avery <amehlman@herrick.com>
    Sent: Thursday, February 18, 2021 8:41 AM
    To: Kenneth Caruso <Ken.Caruso@mfsllp.com>
    Cc: Stricoff, Joshua <jstricoff@herrick.com>
    Subject: Re: Fabuwood



    Thanks.

                                                                                                                                                             1
                             Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 86 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                                   INDEX NO. 654909/2021
NYSCEF DOC. NO. 10                                                                                                                     RECEIVED NYSCEF: 08/13/2021
               On Feb 18, 2021, at 7:11 AM, Kenneth Caruso <Ken.Caruso@mfsllp.com> wrote:


    Sorry, I have been tied up in prep for a court appearance today. I will respond to this request later this afternoon or first
    thing tomorrow. Sorry and thanks

    Get Outlook for iOS

    From: Stricoff, Joshua <jstricoff@herrick.com>
    Sent: Tuesday, February 16, 2021 4:27:35 PM
    To: Kenneth Caruso <Ken.Caruso@mfsllp.com>; Mehlman, Avery <amehlman@herrick.com>
    Subject: RE: Fabuwood



    In the interest of any settlement, please send to us a copy of (i) the appraisal prepared by Mark S. Gottlieb on or about
    January 25, 2021, as referenced in your client’s purported Buyout Notice dated February 1, 2021, and (ii) proof of how
    the appraiser was paid.

    The request for this appraisal is not an admission of the validity of the appraisal or your client’s purported Buyout
    Notice, which was rejected by letter from my office dated February 9, 2021. Furthermore, we must mention that the
    use of Mr. Gottlieb as an appraiser was wholly improper, as he was appointed by the Court to appraise the company in
    connection with our client’s divorce proceedings.

    Without waiving the foregoing objections, we nonetheless demand the information requested above.




    This communication (including any attachments) is intended solely for the recipient(s) named above and may contain information that is confidential, privileged or legally
    protected. Any unauthorized use or dissemination of this communication is strictly prohibited. If you have received this communication in error, please immediately notify the
    sender by return e-mail message and delete all copies of the original communication. Thank you for your cooperation.




                                                                                           2
                                                                                                                         Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 87 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                                                                 INDEX NO. 654909/2021
NYSCEF DOC. NO. 10                                                                                                                                                         RECEIVED NYSCEF: 08/13/2021


    Stricoff, Joshua

    From:                                                                                                                           Mehlman, Avery
    Sent:                                                                                                                           Wednesday, March 24, 2021 2:11 PM
    To:                                                                                                                             Kenneth Caruso
    Cc:                                                                                                                             Stricoff, Joshua
    Subject:                                                                                                                        RE: Fabuwood


    Kenneth:

    I hope all is well –

    Not sure what the hold-up is – the agreement requires a copy of the appraisal –

    We can’t have a meaningful conversation without it.

    I am available to discuss. Thanks.


        To help protect y ou r priv acy , Microsoft Office prev ented automatic download of this picture from the Internet.




    Avery S. Mehlman
    Partner
    Herrick, Feinstein LLP
    Two Park Avenue | New York, NY 10016
    212.592.5985 Office
    AMehlman@herrick.com
    website bio



    From: Mehlman, Avery
    Sent: Tuesday, March 2, 2021 7:42 PM
    To: Kenneth Caruso <Ken.Caruso@mfsllp.com>; Stricoff, Joshua <jstricoff@herrick.com>
    Subject: RE: Fabuwood

    I don’t see how there can be meaningful discussions without are review of the Appraisal –which by the way your client is
    obligated to provide—

    Please advise as to where we stand –thanks.

        To help protect y ou r priv acy , Microsoft Office prev ented automatic download of this picture from the Internet.




    Avery S. Mehlman
    Partner
    Herrick, Feinstein LLP
    Two Park Avenue | New York, NY 10016
    212.592.5985 Office
    AMehlman@herrick.com
    website bio




                                                                                                                                                           1
                      Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 88 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                          INDEX NO. 654909/2021
NYSCEF DOC. NO. 10                                                                               RECEIVED NYSCEF: 08/13/2021

    From: Kenneth Caruso <Ken.Caruso@mfsllp.com>
    Sent: Thursday, February 18, 2021 4:14 PM
    To: Mehlman, Avery <amehlman@herrick.com>; Stricoff, Joshua <jstricoff@herrick.com>
    Subject: Fabuwood

    Gents, we strongly believe that the next step toward settlement should be a mediation before
    the Counselor. Indeed, in our prior communications, both sides agreed to proceed to
    mediation. In particular, the next step should be the fixing of a date for the first mediation
    session, which, as previously agreed, will be “clients only.” Once a date is fixed, we will
    certainly reconsider your request, made in your email below, to provide you with a copy of the
    appraisal. With respect to the rest of your email below, we disagree with your
    assertions/position. And, as I suggested in a phone call last week, if you think another
    appraisal is necessary, please suggest a name or two of companies/persons who, in your view,
    should be engaged for that purpose. Many thanks.

    From: Mehlman, Avery <amehlman@herrick.com>
    Sent: Thursday, February 18, 2021 8:41 AM
    To: Kenneth Caruso <Ken.Caruso@mfsllp.com>
    Cc: Stricoff, Joshua <jstricoff@herrick.com>
    Subject: Re: Fabuwood



    Thanks.


              On Feb 18, 2021, at 7:11 AM, Kenneth Caruso <Ken.Caruso@mfsllp.com> wrote:


    Sorry, I have been tied up in prep for a court appearance today. I will respond to this request later this afternoon or first
    thing tomorrow. Sorry and thanks

    Get Outlook for iOS

    From: Stricoff, Joshua <jstricoff@herrick.com>
    Sent: Tuesday, February 16, 2021 4:27:35 PM
    To: Kenneth Caruso <Ken.Caruso@mfsllp.com>; Mehlman, Avery <amehlman@herrick.com>
    Subject: RE: Fabuwood



    In the interest of any settlement, please send to us a copy of (i) the appraisal prepared by Mark S. Gottlieb on or about
    January 25, 2021, as referenced in your client’s purported Buyout Notice dated February 1, 2021, and (ii) proof of how
    the appraiser was paid.

    The request for this appraisal is not an admission of the validity of the appraisal or your client’s purported Buyout
    Notice, which was rejected by letter from my office dated February 9, 2021. Furthermore, we must mention that the
    use of Mr. Gottlieb as an appraiser was wholly improper, as he was appointed by the Court to appraise the company in
    connection with our client’s divorce proceedings.

                                                                  2
                             Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 89 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                                   INDEX NO. 654909/2021
NYSCEF DOC. NO. 10                                                                                                                     RECEIVED NYSCEF: 08/13/2021


    Without waiving the foregoing objections, we nonetheless demand the information requested above.




    This communication (including any attachments) is intended solely for the recipient(s) named above and may contain information that is confidential, privileged or legally
    protected. Any unauthorized use or dissemination of this communication is strictly prohibited. If you have received this communication in error, please immediately notify the
    sender by return e-mail message and delete all copies of the original communication. Thank you for your cooperation.




                                                                                           3
                                                                                                                         Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 90 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                                                                 INDEX NO. 654909/2021
NYSCEF DOC. NO. 10                                                                                                                                                         RECEIVED NYSCEF: 08/13/2021


    Stricoff, Joshua

    From:                                                                                                                           Mehlman, Avery
    Sent:                                                                                                                           Monday, April 5, 2021 12:36 PM
    To:                                                                                                                             Kenneth Caruso
    Cc:                                                                                                                             Stricoff, Joshua
    Subject:                                                                                                                        RE: Voice Mail (8 seconds)


    Following up on our conversation -- a meeting with Kossover must be set up ASAP.

    Additionally, before the meeting, as has been requested numerous times, a copy of the appraisal must be turned over.

    Please advise. Thanks.

        To help protect y ou r priv acy , Microsoft Office prev ented automatic download of this picture from the Internet.




    Avery S. Mehlman
    Partner
    Herrick, Feinstein LLP
    Two Park Avenue | New York, NY 10016
    212.592.5985 Office
    AMehlman@herrick.com
    website bio



    From: Kenneth Caruso <Ken.Caruso@mfsllp.com>
    Sent: Thursday, April 1, 2021 6:18 AM
    To: Mehlman, Avery <amehlman@herrick.com>
    Subject: Re: Voice Mail (8 seconds)

    Any time at or after 2:00, thanks

    Get Outlook for iOS

    From: Mehlman, Avery <amehlman@herrick.com>
    Sent: Wednesday, March 31, 2021 9:22:01 PM
    To: Kenneth Caruso <Ken.Caruso@mfsllp.com>
    Subject: RE: Voice Mail (8 seconds)



    Please let me know what time works for you tomorrow –thanks.

        To help protect y ou r priv acy , Microsoft Office prev ented automatic download of this picture from the Internet.




    Avery S. Mehlman
    Partner
    Herrick, Feinstein LLP
    Two Park Avenue | New York, NY 10016
    212.592.5985 Office
    AMehlman@herrick.com

                                                                                                                                                            1
                             Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 91 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                                   INDEX NO. 654909/2021
NYSCEF DOC. NO. 10                                                                                                                     RECEIVED NYSCEF: 08/13/2021
    website bio



    From: KENNETH CARUSO <+16465994970>
    Sent: Wednesday, March 31, 2021 9:54 AM
    To: Mehlman, Avery <amehlman@herrick.com>
    Subject: Voice Mail (8 seconds)

    Good morning Kenneth Caruso 646-599-4970. Thank you.

    You received a voice mail from KENNETH CARUSO.




    Thank you for using Transcription! If you don't see a transcript above, it's because the audio quality was not clear enough to
    transcribe.

    Set Up Voice Mail



    The information in this message may be privileged, intended only for the use of the named recipient. If you received this
    communication in error, please immediately notify us by return e-mail and delete the original and any copies.


    This communication (including any attachments) is intended solely for the recipient(s) named above and may contain information that is confidential, privileged or legally
    protected. Any unauthorized use or dissemination of this communication is strictly prohibited. If you have received this communication in error, please immediately notify the
    sender by return e-mail message and delete all copies of the original communication. Thank you for your cooperation.




                                                                                           2
                             Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 92 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                                   INDEX NO. 654909/2021
NYSCEF DOC. NO. 11                                                                                                                     RECEIVED NYSCEF: 08/13/2021


    Stricoff, Joshua

    From:                                             Kenneth Caruso <Ken.Caruso@mfsllp.com>
    Sent:                                             Wednesday, February 24, 2021 5:44 PM
    To:                                               Mehlman, Avery; Stricoff, Joshua
    Subject:                                          Fabuwood



    I refer to certain correspondence from Marc. L. Mukasey of this firm to your client, Mr. Panzer,
    dated February 1, 2021. The 15-business-day period during which your client could have
    exercised his Buyout Rights expired yesterday, February 23, 2021. My client’s Buyout Rights
    have now vested, and are hereby exercised. Please treat this as my client’s Buyout Notice,
    which triggers your client’s duty to sell.

    I recognize that you disagree with the position that I have stated above. There is, accordingly,
    no need for you to re-state your position in response to this email. I also recognize that the
    clients are pursuing mediation. I am encouraging my client’s prompt participation in that
    process, and I trust that you are doing the same with your client. Best regards.

    Kenneth A. Caruso
    Special Counsel
    Mukasey Frenchman & Sklaroff LLP
    2 Grand Central Tower
    140 E 45th Street, Suite 17A
    New York, NY 10017
    646-599-4970 | mailto:kenneth.caruso@mfsllp.com
    www.mfsllp.com




    This communication (including any attachments) is intended solely for the recipient(s) named above and may contain information that is confidential, privileged or legally
    protected. Any unauthorized use or dissemination of this communication is strictly prohibited. If you have received this communication in error, please immediately notify the
    sender by return e-mail message and delete all copies of the original communication. Thank you for your cooperation.




                                                                                           1
                       Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 93 of 276



FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                            INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                    RECEIVED NYSCEF: 08/13/2021




                                     Are AMERICAN ARBITRATION ASSOCIATION
                                         COMMERCIAL ARBITRATION RULES


           – – – – – – – – – – – – – – – – – – – – – – – – – – – – – – – – –X

       In the Matter of an Arbitration Between
       JOEL EPSTEIN,                                                       :    DEMAND FOR
                                                                                ARBITRATION AND
                                                                           :
                                                                                STATEMENT OF CLAIM
                                                 Claimant(s),              :
                                     and                                   :
       MOSHE CHAIM PANZER,                                                 :
                                                 Respondent(s).            :
                                                                           :
           – – – – – – – – – – – – – – – – – – – – – – – – – – – – – – – – –X

       To: American Arbitration Association and the following Respondent(s) and his counsel:
       MOSHE CHAIM PANZER
       1626 47 Street
       Brooklyn, NY 11204
       Phone: (917) 417-8000
       Email: mp@fabuwood.com

       AVERY S. MEHLMAN
       Herrick Feinstein LLP
       Two Park Ave.
       New York, NY 10016
       Phone: (212) 592-5985
       Fax: (212) 545-3424
       Email: amehlman@herrick.com
       Please take notice of the commencement of arbitration as described in the following Demand for
       Arbitration. Copies of the arbitration agreement and this Demand for Arbitration and Statement of Claim
       are being filed with the AAA with a request to commence administration of the arbitration.
       Respondent(s) may file an answering statement after notice from the case administrator.
                   Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 94 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                               INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                      RECEIVED NYSCEF: 08/13/2021




       I. Introduction

              1.     This demand for arbitration is made pursuant to Sections 5.06(c) and (d) of the Amended
       and Restated Shareholders Agreement effective as of January 1, 2017 by and among Fabuwood
       Cabinetry Corp. (the “Company”) and the Shareholders named therein (the “Shareholders
       Agreement”).

               2.      Pursuant to Section 2.05 of the Shareholders Agreement, in the event that Claimant and
       Respondent are unable to agree (a “Deadlock”) on a Major Decision (as defined under the Shareholders
       Agreement), then each had the right to buy out (a “Buyout Right”) all of the Company shares held,
       directly or indirectly, by the other (the “Buyout Shares”), at a price per share determined by a qualified
       independent appraiser. On or about February 1, 2021, Claimant served Respondent with a Deadlock
       Notice asserting that a Deadlock has occurred under Section 2.05 of the Shareholders Agreement and
       demanding that Respondent either exercise his Buyout Right, or in the event Respondent failed to timely
       exercise or refused to exercise his Buyout Right, perform his obligation to sell his Buyout Shares to
       Claimant pursuant to Claimant’s Buyout Right. Further, on or about February 1, 2021, Claimant served
       Respondent with a Buyout Notice for Respondent’s Buyout Shares at a price of $143,000 per share for a
       total purchase price of $15,015,000. On or about February 9, 2021, Respondent objected to the
       Deadlock Notice, asserted that no Deadlock has occurred, further asserted that the Buyout Notice is
       premature, and objected to the price per share offered by Claimant.

               3.    Claimant seeks relief, and requests and requires specific performance by Respondent to
       comply with Section 2.05 of the Shareholders Agreement: to wit, a sale to Claimant of the Respondent’s
       Buyout Shares, and an award of costs, including reasonable attorneys’ fees and disbursements of both
       Claimant and Respondent, and such other and further relief as the Panel may deem just and proper under
       the circumstances.

                         A. Claimant

              4.    Claimant, JOEL EPSTEIN ("Claimant"), is a citizen and resident of 8 Frankfurt Rd.,
       Unit 301, Monroe, NY 10950. Claimant is represented in this arbitration by MARC L. MUKASEY and
       KENNETH A. CARUSO. Claimant's contact information is as follows:

              Joel Epstein, c/o:
              Marc L. Mukasey
              Kenneth A. Caruso
              MukaseyFrenchmanLLP
              2 Grand Central Tower
              140 East 45th St., Suite 17 A
              New York, NY 10017
              Phone: (212) 466-6406
              Email: Marc.Mukasey@mfsllp.com
              Email: Ken.caruso@mfsllp.com


                                                           2
                   Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 95 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                              INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                     RECEIVED NYSCEF: 08/13/2021




                         B. Respondent

              5.      Respondent, MOSHE CHAIM PANZER (“Respondent”), is a citizen and resident of
       1626 47 St., Brooklyn, NY 11204. Respondent's contact information is as follows:

              MOSHE CHAIM PANZER

              1626 47 Street

              Brooklyn, NY 11204

              Phone: (917) 417-8000

              Email: mp@fabuwood.com

              6.      Respondent is represented in this arbitration by:

              AVERY S. MEHLMAN
              Herrick Feinstein LLP
              Two Park Ave.
              New York, NY 10016
              Phone: (212) 592-5985
              Fax: (212) 545-3424
              Email: amehlman@herrick.com


       II. Arbitration

                      A. The Arbitration Agreement

              7.      This dispute is subject to arbitration under the terms of the Shareholders Agreement,
       which is attached to this demand as Exhibit A.

                      B. Place of Arbitration and Governing Law

              8.     In the Agreement, the parties agreed that any arbitration will be held in New York, NY
       (Shareholders Agreement ¶ 5.06(c)).

               9.      The Agreement is governed by the internal laws of the State of New York without giving
       effect to any choice or conflict of law provision or rule (Shareholders Agreement ¶ 10.09).

                    C. Service of Demand for Arbitration

              10.    The Claimant served this demand for arbitration on Respondent and Respondent’s
       counsel through email at their email addresses set forth herein (Shareholders Agreement ¶ 10.01).



                                                           3
                   Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 96 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                 INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                       RECEIVED NYSCEF: 08/13/2021




              D. Selection of Arbitrators

               11.     In the Agreement, the parties agreed that three (3) arbitrators will be selected, one by
       Claimant, one by Respondent, and the third by the two appointed arbitrators. If Respondent fails to
       appoint an arbitrator within thirty (30) business days after receipt of this Demand for Arbitration, then
       the arbitrator appointed by Claimant shall decide as the sole arbitrator (Shareholders Agreement ¶
       5.06(c)). Claimant appoints Jacob Sofer as arbitrator.

       III. Statement of Facts

               12.    Claimant and Respondent own, directly and indirectly, 36.50% and 52.50%, respectively,
       of the outstanding and issued shares of the Company and constitute, together, the Company’s entire
       Board of Directors.

               13.     Claimant and Respondent entered into the Shareholders Agreement on or about
       November 1, 2017, effective January 1, 2017, to provide for the Company’s governance and to establish
       procedures to resolve a deadlock in the Company’s two-member Board of Directors arising from the
       inability of the Board to reach a consensus with respect to any Major Decision (as defined under the
       Shareholders Agreement).

               14.     Pursuant to Section 2.05 of the Shareholders Agreement, in the event that Claimant and
       Respondent are unable to agree (a “Deadlock”) on a Major Decision (as defined under the Shareholders
       Agreement), then each had the right to buy out (a “Buyout Right”) all of the Company shares held,
       directly or indirectly, by the other (the “Buyout Shares”), at a price per share determined by a qualified
       independent appraiser.

               15.     On or about February 1, 2021, Claimant served Respondent with a Deadlock Notice
       asserting that a Deadlock has occurred under Section 2.05 of the Shareholders Agreement and
       demanding that Respondent either exercise his Buyout Right, or in the event Respondent fails to timely
       exercise or refuses to exercise his Buyout Right, perform his obligation to sell his Buyout Shares to
       Claimant pursuant to Claimant’s Buyout Right. Attached hereto as Exhibit B is a true and correct copy
       of the Deadlock Notice.

              16.   Further, on or about February 1, 2021, Claimant served Respondent with a Buyout Notice
       for Respondent’s Buyout Shares at a price of $143,000 per share for a total purchase price of
       $15,015,000. Attached hereto as Exhibit C is a true and correct copy of the Buyout Notice.

              17.     On or about February 9, 2021, Respondent objected to the Deadlock Notice, asserted that
       no Deadlock has occurred, further asserted that the Buyout Notice is premature in that the independent
       appraiser was not retained with the consent of Respondent, and objected to the price per share offered by
       Claimant. Attached hereto as Exhibit D is a true and correct copy of the Respondent’s Response.

               18.     Respondent failed to timely exercise his Buyout Right and, accordingly, on February 23,
       2021, fifteen (15) Business Days after receipt by Respondent of Claimant’s Buyout Notice,
       Respondent’s Buyout Right expired in accordance with the terms of Section 2.05(a) of the Shareholders
       Agreement.




                                                            4
                    Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 97 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                      RECEIVED NYSCEF: 08/13/2021




               19.    The Shareholders Agreement provided for the selection by the Company’s Board of a
       nationally recognized investment banking firm as an independent appraiser. In light of Respondent’s
       refusal to cooperate with Claimant, and the two-member Board’s deadlock, Claimant selected and
       retained, on behalf of the Company, Mark S. Gottlieb, a qualified independent appraiser (“Gottlieb”) to
       independently appraise the Company’s value. Attached hereto as Exhibit E is a true and correct copy of
       the Gottlieb Appraisal Report.

              20.     Respondent had previously engaged Gottlieb to appraise the value of the Company in
       connection with Respondent’s divorce proceedings. In light of Respondent’s refusal to cooperate and a
       deadlocked Board, Claimant selected and retained a qualified independent appraiser whose experience
       and credentials Respondent had previously and verifiably accepted. Thus, Claimant asserted that the
       Buyout Notice is not premature in that the procedural defect alluded to in Respondent’s Response had
       no substantive effect on the exercise of the Buyout Right by either Respondent or Claimant.
       Respondent’s failure to cooperate, furthermore, works a waiver of any objection to the appraisal.

              21.    On or about June 9, 2021, Claimant and Respondent appeared before the Kosover Rebbe
       of Brooklyn for mediation and non-binding consultation pursuant to Section 5.06(b) of the Shareholders
       Agreement to resolve the foregoing dispute. Mediation was unsuccessful.

       IV. Relief Sought

                22.   The Claimant requests that the Panel (a) declare that a Deadlock has occurred under the
       terms of the Shareholders Agreement, (b) declare that Respondent has failed to timely exercise his
       Buyout Right, and, accordingly, declare that Respondent’s Buyout Right has expired, and (c) direct,
       order and instruct Respondent to sell his Buyout Shares to Claimant at a price of $143,000 per share for
       a total purchase price of $15,015,000.

                23.    In the alternative, if the Panel determines that a different investment banking
       firm/appraiser must be retained, then Claimant requests that the Panel (a) nevertheless declare that a
       Deadlock has occurred under the terms of the Shareholders Agreement, (b) appoint a different
       investment banking firm/appraiser to perform another independent appraisal of the Company, and (c)
       direct, order and instruct Respondent to sell his Buyout Shares to Claimant, at the price per share set
       forth in the appraisal report, Respondent having waived his right to exercise his Buyout Right by his
       failure to exercise such right timely.

              24.     The Claimant also requests an award of costs including his reasonable attorney’s fees and
       disbursements.

              25.     The Claimant also requests such other and further relief as the Panel may deem just and
       proper under the circumstances.

              26.     The Claimant requests a reasoned award or opinion from the arbitrators.

       Dated: July 29,2021
       New York, NY




                                                           5
                Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 98 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                 INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                          RECEIVED NYSCEF: 08/13/2021




                                                 Respectfully submitted,



                                                 By: ______________________________
                                                 MARC L. MUKASEY
                                                 KENNETH A. CARUSO
                                                 MukaseyFrenchman LLP
                                                 2 Grand Central Tower
                                                 140 East 45th St., Suite 17 A
                                                 New York, NY 10017
                                                 (212) 466-6406
                                                 Marc.Mukasey@mfsllp.com
                                                 Attorneys for Claimant JOEL EPSTEIN




                                             6
                Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 99 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                   INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                         RECEIVED NYSCEF: 08/13/2021




                                            EXHIBIT A


                            Amended and Restated Shareholders Agreement
                                               Among
                      Fabuwood Cabinetry Corp, and the Shareholders Named Herein


                                              (attached)




                                                  7
                     Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 100 of 276




FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                               INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                       RECEIVED NYSCEF: 08/13/2021




                                                                             [EXECUTED]




                                      AMENDED AND RESTATED

                                    SHAREHOLDERS AGREEMENT

                                                among

                                    FABUWOOD CABINETRY CORP.

                                                  and

                                  THE SHAREHOLDERS NAMED HEREIN




                                             Effective as of

                                            January 1, 2017
                 Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 101 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                          INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                                             RECEIVED NYSCEF: 08/13/2021




                                                  TABLE OF CONTENTS
                                                                                                                               Page No.
          ARTICLE I      DEFINITIONS ............................................................................................ 1
          ARTICLE II     MANAGEMENT AND OPERATIONS OF THE COMPANY ................. 7
          Section 2.01   Board of Directors ....................................................................................... 7
          Section 2.02   Actions of the Board and the Shareholders ................................................. 7
          Section 2.03   Business Expansion ..................................................................................... 8
          Section 2.04   Major Decisions .......................................................................................... 8
          Section 2.05   Deadlock Remedies ................................................................................... 10
          Section 2.06   Executive Officers ..................................................................................... 11
          Section 2.07   Annual Operating Plans............................................................................. 13
          Section 2.08   Indemnification ......................................................................................... 14
          Section 2.09   Exculpation ................................................................................................ 16
          ARTICLE III    SHARE ISSUANCES ............................................................................... 16
          Section 3.01   Pre-Emptive Rights ................................................................................... 16
          Section 3.02   No Capital Commitments .......................................................................... 17
          ARTICLE IV     TRANSFER OF INTERESTS .................................................................. 17
          Section 4.01   General Restrictions on Transfer ............................................................... 17
          Section 4.02   Permitted Transfers ................................................................................... 19
          Section 4.03   Conditions to Permitted Transfers ............................................................. 19
          Section 4.04   Bankruptcy of a Shareholder ..................................................................... 20
          Section 4.05   Termination of Employment ..................................................................... 21
          Section 4.06   Death of a Shareholder .............................................................................. 22
          Section 4.07   Minority Buyout Options .......................................................................... 23
          Section 4.08   Release from Certain Obligations ............................................................. 24
          ARTICLE V      NON-COMPETE AND OTHER OBLIGATIONS .................................. 24
          Section 5.01   Non-Compete ............................................................................................ 24
          Section 5.02   Blue Pencil ................................................................................................ 25
          Section 5.03   Unrestricted Corporate Opportunities ....................................................... 25
          Section 5.04   Confidentiality ........................................................................................... 25
          Section 5.05   Subchapter S Obligations .......................................................................... 26
          Section 5.06   Dispute Resolution .................................................................................... 26
          Section 5.07   Equitable Remedies ................................................................................... 27
          ARTICLE VI     REGISTRATION RIGHTS ...................................................................... 28
          Section 6.01   Piggyback Rights ....................................................................................... 28
          Section 6.02   Pro Rata Reduction .................................................................................... 28
          Section 6.03   Shareholder Obligations ............................................................................ 28
          Section 6.04   Registration Expenses ............................................................................... 28
          ARTICLE VII    INFORMATION RIGHTS........................................................................ 28
          Section 7.01   Financial Statements.................................................................................. 28
          Section 7.02   Bank Accounts .......................................................................................... 29
          Section 7.03   Books and Records .................................................................................... 29

                                                                      i
                Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 102 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                             INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                                               RECEIVED NYSCEF: 08/13/2021




         ARTICLE VIII REPRESENTATIONS AND WARRANTIES ......................................... 30
         Section 8.01    Representations and Warranties of the Shareholders ................................ 30
         Section 8.02    Representations and Warranties of the Company ..................................... 31
         ARTICLE IX      TERM AND TERMINATION ................................................................. 32
         Section 9.01    Term and Termination ............................................................................... 32
         Section 9.02    Effect of Termination ................................................................................ 32
         ARTICLE X       MISCELLANEOUS .................................................................................. 32
         Section 10.01   Notices ....................................................................................................... 32
         Section 10.02   Interpretation ............................................................................................. 33
         Section 10.03   Headings .................................................................................................... 34
         Section 10.04   Severability ................................................................................................ 34
         Section 10.05   Entire Agreement ...................................................................................... 34
         Section 10.06   Successors and Assigns ............................................................................. 34
         Section 10.07   No Third-Party Beneficiaries .................................................................... 34
         Section 10.08   Amendment and Modification; Waiver ..................................................... 34
         Section 10.09   Governing Law .......................................................................................... 34
         Section 10.10   Counterparts .............................................................................................. 34
         EXHIBIT A       Form of Joinder Agreement




                                                                      ii
                  Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 103 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                               INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                     RECEIVED NYSCEF: 08/13/2021




                                        AMENDED AND RESTATED
                                      SHAREHOLDERS AGREEMENT



                 This Amended and Restated Shareholders Agreement is entered into on November 10,
          2017 by and among FABUWOOD CABINETRY CORP., a New York corporation (the “Company”),
          MOSHE C. PANZER, (“Panzer”), JOEL EPSTEIN (“Epstein”), JOEL EPSTEIN 2014 FAMILY
          TRUST, a New York trust (the “Joel Epstein Trust”), JUDITH EPSTEIN 2014 FAMILY TRUST, a
          New York trust (the “Judith Epstein Trust” and, together with the Joel Epstein Trust, the “JE
          Trusts”), RAIZY FREUND (“Freund”) and JOEL WEINSTEIN (“Weinstein” and, together with
          Panzer, Epstein, the JE Trusts and Freund, the “Shareholders” and, collectively with the
          Company, the “Parties”), effective as of January 1, 2017 (the “Effective Date”).

                                                     RECITALS
                 A. The Company was incorporated in the State of New York on September 4, 2008
          under the name Woodstone Cabinetry Corp., and its corporate name was changed to Fabuwood
          Cabinetry Corp. in February 2009;
                  B. The Company is engaged in the business of sourcing and importing stock lines of
          knock-down kitchen and bathroom cabinetry for assembly in the United States and distribution
          to dealers having showrooms in the United States and Canada (the “Business”);
                  C. The Company, Panzer, Epstein, Josef Freund, the spouse of Freund, and Weinstein
          are parties to a Stockholders Agreement dated as of July 1, 2009 (the “Original Stockholders
          Agreement”) relating to the operations, management and policies of the Company and
          dispositions of common stock, no par value, of the Company (“Common Stock”); and
                  D. The Parties desire to amend in part and restate in its entirety the Original
          Stockholders Agreement as set forth herein, effective as of the Effective Date, with the
          objectives of memorializing their arrangements for the ownership and disposition of Common
          Stock now held or hereafter acquired by the Shareholders (the “Shares”), including the voting
          and transfer of the Shares, clarifying the respective rights, powers and duties of the individual
          Shareholders in managing the Business and providing unequivocal remedies for any breach of
          this Agreement by a Shareholder.
                 Accordingly, in consideration of the mutual covenants and agreements hereinafter set
          forth and for other good and valuable consideration, the receipt and sufficiency of which are
          hereby acknowledged, the Parties hereby agree as follows:

                                                    ARTICLE I
                                                   DEFINITIONS
                  Capitalized terms used herein and not otherwise defined shall have the meanings set forth
          in this Article I, and all references to Recitals, Articles, Sections or Exhibits, when underlined,
          refer to associated components of this Agreement.
                Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 104 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                              INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                     RECEIVED NYSCEF: 08/13/2021




                 “Affiliate” means any Person directly or indirectly controlling or controlled by or under
         direct or indirect common control with a specified Person, and “control” when used with respect
         to any specified Person means the power to direct the management and policies of that Person,
         directly or indirectly, whether through the ownership of voting securities, by contract or
         otherwise.
              “Agreement” has the meaning set forth in the preamble hereof and includes any
         amendment adopted from time to time in accordance with Section 10.08.
                “Annual Operating Plans” has the meaning set forth in Section 2.07(a).
                “Applicable Law” means, to the extent applicable to the Company or the Business, all
         provisions of (a) constitutions, treaties, statutes, laws, rules, regulations, decrees, ordinances,
         codes, proclamations, declarations or orders of any Governmental Authority, (b) consents or
         approvals of any Governmental Authority and (c) orders, decisions, advisory or interpretative
         opinions, injunctions, judgments, awards, decrees of, or agreements with, any Governmental
         Authority.
                “Appraised Value” has the meaning set forth in Section 2.05(a).
                “Bankrupt Shareholder” and “Bankruptcy Shares” have the meanings set forth in
         Section 4.04(a).
                 “Bankruptcy” means, with respect to a Shareholder, (a) the entry of a decree or order for
         relief against the Shareholder by a court of competent jurisdiction in an involuntary case brought
         against the Shareholder under any Debtor Relief Laws, (b) the appointment of a receiver,
         liquidator, assignee, custodian, trustee, sequestrator or other similar agent under applicable
         Debtor Relief Laws for a Shareholder or for any substantial part of his assets or property, (c) the
         ordering of the winding up or liquidation of a Shareholder that is not a natural Person, (d) the
         filing of a petition in an involuntary case against the Shareholder under any Debtor Relief Laws,
         which petition remains undismissed for a period of 180 days or which is not dismissed or
         suspended pursuant to section 305 of the United States Bankruptcy Code, (e) the commencement
         by the Shareholder of a voluntary case under any Debtor Relief Laws, (f) the consent by the
         Shareholder to the entry of an order for relief in an involuntary case under any Debtor Relief
         Laws or (g) the making of any general assignment by the Shareholder for the benefit of creditors.
                “BCL” means the New York Business Corporation Law.
                “Board” has the meaning set forth in Section 2.01(a).
                 “Book Value” means the total shareholders’ equity of the Company or any assets
         included therein, as reflected on its balance sheet as of the end of any relevant accounting period,
         determined in accordance with GAAP and reviewed by the Company’s independent certified
         public accountants.
                 “Business” has the meaning set forth in Recital B, provided that if the Business is
         modified by the Board in accordance with this Agreement to (a) expand or reduce the types of
         products distributed by the Company, including the planned expansion into closet cabinetry
         contemplated by Section 2.03, or (b) to alter the channels of distribution for its product lines,
         then all references herein to the Business after the implementation of such modification shall be
         deemed to encompass the modification, unless otherwise specifically provided in this
         Agreement.



                                                          2
                Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 105 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                              INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                     RECEIVED NYSCEF: 08/13/2021




                “Business Day” means a day other than (a) Saturdays, (b) Sundays, (c) days on which
         commercial banks in the City of New York are closed and designated by the Board as Company
         holidays and (d) Jewish holidays designated by the Board as Company holidays.
               “Buyout Notice,” “Buyout Parties,” “Buyout Rights” and “Buyout Shares” have the
         meanings set forth in Section 2.05(a).
                 “By-laws” means the by-laws of the Company, as amended, modified, supplemented or
         restated from time to time in accordance with the terms of this Agreement.
                 “Certificate of Incorporation” means the Certificate of Incorporation of the Company,
         as filed on September 4, 2008 with the Secretary of State of the State of New York and as
         amended or restated from time to time in accordance with the terms of this Agreement.
                 “Change of Control” means any transaction or series of related transactions that results
         in (a) any Third Party Purchaser or “group” (within the meaning of Section 13(d)(3) of the
         Exchange Act) of Third Party Purchasers acquiring beneficial ownership, directly or indirectly,
         of a majority of the then issued and outstanding Common Stock or (b) the sale, lease, exchange,
         conveyance, transfer or other disposition of all or substantially all of the property and assets of
         the Company and its Subsidiaries (if any), on a consolidated basis, to any Third Party Purchaser
         or “group” (within the meaning of Section 13(d)(3) of the Exchange Act) of Third Party
         Purchasers.
                “Claimant” has the meaning set forth in Section 5.06(c).
                “Code” means the Internal Revenue Code of 1986.
                 “Common Stock” has the meaning set forth in Recital B and includes any securities
         issued in respect thereof, or in substitution therefor, in connection with any stock split, dividend
         or combination, or any reclassification, recapitalization, merger, consolidation, exchange or
         similar reorganization.
                “Company” has the meaning set forth in the preamble hereof and includes any successor
         by operation of Applicable Law in accordance with the terms of this Agreement.
               “Competitor” means any Person that directly or indirectly competes with the Business in
         any manner conducted or planned by the Company in any market from which sales of the
         Company’s products are derived, targeted or planned.
                “Counselor” has the meaning set forth in Section 5.06(b).
               “Covered Person” means each Shareholder in his capacity as a Director or an officer or
         employee of the Company.
                “Deadlock” and “Deadlock Notice” haves the meanings set forth in Section 2.05(a).
                “Debtor Relief Laws” means any applicable bankruptcy, insolvency or other similar
         laws generally affecting the rights of creditors and relief of debtors in effect from time to time.
                “Derivative Securities” has the meaning set forth in Section 8.02(e).
                “Direct Family Member” has the meaning set forth in Section 4.02(a).
                “Director” has the meaning set forth in Section 2.01(a).




                                                          3
                Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 106 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                      RECEIVED NYSCEF: 08/13/2021




                 “Disability” means, with respect to a Shareholder in his capacity as an executive officer
         of the Company, the Shareholder’s inability to perform his duties under Section 2.06 due to
         physical incapacity or illness for a period of ninety (90) consecutive days or the declaration of
         legal incompetency by a court with competent jurisdiction over such Shareholder.
                “Dispute” has the meaning set forth in Section 5.06(a).
                “Effective Date” has the meaning set forth in the preamble hereof.
                “Eligible Director” has the meaning set forth in Section 2.01(b).
                “Empire” means Empire State Supply Corp., a New York corporation affiliated with Panzer.
                “Employee Shareholder” has the meaning set forth in Section 5.01(a).
                “Epstein” has the meaning set forth in the preamble hereof and includes any of his heirs,
         legal representatives and other Permitted Transferees holding Shares for matters involving
         ownership of Shares.
                “Estate Shares” and “Estate Holders” have the meanings set forth in Section 4.06(a).
                “Exchange Act” means the Securities Exchange Act of 1934.
                “Excluded Claim” has the meaning set forth in Section 5.06(c).
                “Excluded Securities” means any Common Stock or other equity securities of the
         Company issued pursuant to (a) any stock option, stock purchase or similar equity-based
         employee benefit plan adopted by the Board after the Effective Date; (b) any acquisition by the
         Company of the stock, assets, properties or business of any Person; (c) any merger, consolidation
         or other business combination or series of transactions involving a Change of Control; (d) any
         Qualified Public Offering; (e) a stock split, stock dividend or any similar recapitalization of the
         Company and (f) any Financing Equity.
                 “Fair Market Value” means the price a willing buyer and a willing seller would agree
         upon as fair consideration for the sale of Shares to a bona fide purchaser in an arm’s length
         transaction.
                  “Financing Equity” means up to one percent (1%) of the outstanding Common Stock or
         warrants to purchase up to two percent (2%) of the Common Stock issued to lenders or other
         institutional investors in an arm’s length debt financing transaction with the Company.
                “Fiscal Year” means for financial accounting purposes, January 1 to December 31.
                “Freund” has the meaning set forth in the preamble hereof and includes any of her heirs,
         legal representatives and other Permitted Transferees holding Shares for matters involving
         ownership of Shares, and “Freund Holder” has the meaning set forth in Section 4.07(a).
                 “GAAP” means United States generally accepted accounting principles in effect from
         time to time.
                 “Government Approval” means any authorization, consent, approval, waiver, exception,
         variance, order, exemption, publication, filing, declaration, concession, grant, franchise, agreement,
         permission, permit or license of, from or with any Governmental Authority, the giving of notice to,
         or registration with, any Governmental Authority or any other action required by the Company
         under Applicable Law in respect of any Governmental Authority.



                                                           4
                Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 107 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                               INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                     RECEIVED NYSCEF: 08/13/2021




                 “Governmental Authority” means any federal, state, local or foreign government or
         political subdivision thereof, or any agency or instrumentality of such government or political
         subdivision, or any self-regulated organization or other non-governmental regulatory authority or
         quasi-governmental authority, or any arbitrator, court or tribunal of competent jurisdiction.
                “Independent Appraiser” has the meaning set forth in Section 2.05(b).
                “Information” has the meaning set forth in Section 5.04(a).
                “Insider Shares” has the meaning set forth in Section 6.01.
                “Issuance Notice” has the meaning set forth in Section 3.01(b).
                “IRS” means the United States Internal Revenue Service.
                “JE Trusts” means the Joel Epstein Trust and the Judith Epstein Trust, collectively.
                 “Joel Epstein Trust” has the meaning set forth in the preamble hereof and includes its
         successors and other Permitted Transferees holding Shares for matters involving ownership of
         Shares.
                “Joinder Agreement” means the joinder agreement in the form of Exhibit A.
               “Judith Epstein Trust” has the meaning set forth in the preamble hereof and includes
         any of its successors and other Permitted Transferees holding Shares for matters involving
         ownership of Shares.
                “Lien” means any lien, claim, charge, mortgage, pledge, security interest, option,
         preferential arrangement, right of first offer, encumbrance or other restriction or limitation of any
         nature whatsoever.
                “Major Decisions” has the meaning set forth in Section 2.04.
                “Minority Holders” has the meaning set forth in Section 4.07(a).
                “New Securities” has the meaning set forth in Section 4.02(a).
               “Organizational Documents” means the By-laws and the Certificate of Incorporation of
         the Company.
                “Original Stockholders Agreement” has the meaning set forth in Recital B.
                “Panzer” has the meaning set forth in the preamble hereof and includes any of his heirs,
         legal representatives and other Permitted Transferees holding Shares for matters involving
         ownership of Shares.
                “Parties” has the meaning set forth in the preamble to this Agreement and includes any
         Permitted Transferee of Shares following the execution and delivery of a Joinder Agreement
         among the Permitted Transferee, the Company and the assignor of such Shares.
                “Permitted Transfer” has the meaning set forth in Section 4.02(a).
                “Permitted Transferee” means a Person acquiring Shares pursuant to a Permitted
         Transfer that satisfies the conditions set forth in Section 4.02 and Section 4.03.
                 “Person” means an individual, corporation, partnership, joint venture, limited liability
         company, Governmental Authority, unincorporated organization, trust, association or other
         entity.


                                                          5
                Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 108 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                               INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                     RECEIVED NYSCEF: 08/13/2021




                 “Percentage Interest” means the percentage equity ownership of the Company of each
         Shareholder, as set forth in Section 8.02(f) as of the Effective Date, and as thereafter adjusted for
         any Permitted Transfers or issuances of New Securities or Excluded Securities in accordance
         with this Agreement.
               “Pre-emptive Shareholder” and “Pre-emptive Pro Rata Portion” have the respective
         meanings set forth in Section 3.01(a) and Section 3.01(e).
                 “Qualified Public Offering” means the public sale of the Common Stock pursuant to a
         registration statement that has become effective under the Securities Act, with net proceeds to
         the Company of at least Twenty-Five Million Dollars ($25,000,000).
                 “Qualified Trust” means a trust that (a) is solely the benefit of a grantor Shareholder or
         the spouse of the grantor Shareholder (b) is a “qualified subchapter S trust,” as defined in the
         Code; (c) has a situs in one of the states or territories of the United States and (d) does not
         provide any interest to any Person that is not subject to service of process issued from a district
         federal court or any Person that is not qualified under Code section 501(c)(3).
               “Representative” means, with respect to any Person, any and all directors, officers,
         employees, consultants, financial advisors, counsel, accountants and other agents of such Person.
                “Request” and “Respondent” have the meanings set forth in Section 5.06(c).
                “Restriction Period” has the meaning set forth in Section 5.01(a).
                “SEC” means United States Securities and Exchange Commission.
                “Securities Act” means the Securities Act of 1933.
                 “Shareholders” has the meaning set forth in the preamble hereof and includes their
         respective successors, heirs, legal representatives and other Permitted Transferees.
               “Terminated Shareholder,” “Termination Shares,” “Termination Share Holders”
         and “Termination Share Price” have the respective meanings set forth in Section 4.05(a).
                 “Third Party Purchaser” means any Person who, immediately prior to the contemplated
         transaction, (a) does not directly or indirectly own or have the right to acquire any outstanding
         Common Stock or (b) is not a Permitted Transferee of any Person who directly or indirectly
         owns or has the right to acquire any Common Stock.
                 “Transfer” means to, directly or indirectly, sell, transfer, assign, pledge, encumber,
         hypothecate or similarly dispose of, either voluntarily or involuntarily, any Common Stock
         owned by a Person or any interest (including a beneficial interest) in any Common Stock owned
         by a Person, or to enter into any contract, option or other arrangement or understanding with
         respect thereto, including any disposition arising out of or resulting from a judgment or decree in
         divorce or any separation agreement incorporated therein.
                “Unrestricted Corporate Opportunity” has the meaning set forth in Section 5.03(a).
                “Weinstein” has the meaning set forth in the preamble hereof and includes his heirs,
         legal representatives and other Permitted Transferees holding Shares for matters involving
         ownership of Shares, and “Weinstein Holder” has the meaning set forth in Section 4.07(a).




                                                          6
                Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 109 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                             INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                   RECEIVED NYSCEF: 08/13/2021




                                                  ARTICLE II
                            MANAGEMENT AND OPERATIONS OF THE COMPANY
                Section 2.01 Board of Directors.
                     (a) All aspects of the Business shall be managed by the Company’s board of
         directors (the “Board”), which shall consist of two (2) members (each, a “Director”), each of
         whom shall have one (1) vote on each matter submitted for consideration by the Board. The
         Board shall not have any committees for any purpose. No Person other than the Directors then in
         office may attend, observe or participate in any other manner in any regular or special meetings
         of the Board or be invited for such purpose without the prior written consent of both Directors.
         The Directors in office as of the Effective Date and the date of this Agreement are Panzer and
         Epstein.
                     (b) As long as (i) Panzer or (ii) Epstein, together with the JE Trusts, continue to
         own beneficially and of record at least 20% of the outstanding Common Stock (an “Eligible
         Director”), each Shareholder shall vote all Shares over which such Shareholder has voting
         control and shall take all other necessary actions within such Shareholder’s control, whether at
         regular or special meetings of the Shareholders or by written consent in lieu of a meeting, to re-
         elect each such Eligible Director to the Board as the sole Directors. The foregoing undertakings
         shall apply to any successor Director serving in such capacity pursuant to Section 2.01(c)
         without regard to the Share ownership condition for an Eligible Director.
                     (c) Upon the death or declaration of legal incompetency of a Director by a court
         with competent jurisdiction, such Director shall be contemporaneously succeeded in such office,
         without any action or consent of any Party, by Benzion Panzer, in the case of Panzer, or by
         Yitzchak Epstein, in the case of Epstein, and each such incumbent Director hereby irrevocably
         appoints his named successor, upon such succession, as his attorney-in-fact for the purpose of
         exercising all of prerogatives and responsibilities of such succeeded Director under this
         Agreement prior to his death or declaration of legal incompetency. The power granted by each
         incumbent Director hereunder is coupled with an interest and shall survive the death or
         declaration of legal incompetency of such Director, provided that a Director succeeded in such
         capacity hereunder by reason of his declaration of legal incompetency shall be entitled to
         reinstatement as a Director in lieu of his appointed successor upon any cessation of such
         Disability.
                Section 2.02. Actions of the Board and the Shareholders.
                     (a) The presence of both Directors in office at the time of any meeting of the Board
         shall constitute a quorum in accordance with the By-laws. All decisions of the Board shall
         require the affirmative vote or consent of both Directors. The Board shall meet no less than four
         (4) times a year within thirty (30) days following the end of each fiscal quarter of the Company
         to conduct regular meetings during normal business hours at the principal corporate office of the
         Company. Special meetings of the Board may be called by either Director on no less than ten
         (10) Business Days prior written notice of its time, place and agenda. The Company shall pay all
         fees, charges and expenses incurred by each Director in connection with attending the meetings
         of the Board, including travel and related expenses.




                                                         7
                Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 110 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                               INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                     RECEIVED NYSCEF: 08/13/2021




                     (b) Any action required or permitted to be taken at any meeting of the Board as set
         forth in Section 2.02 may be taken without a meeting if (i) one Director transmits a written proposal
         for the proposed action to the other Director in accordance with Section 10.01, setting forth in
         reasonable detail the nature of the proposed action, the recommendation of the Director proposing
         the action and the basis for such recommendation, including all relevant cost/benefit analyses, (ii)
         both Directors consent thereto in writing and (iii) each Director delivers his written consent or
         objection to such action to the other Director and the Company in accordance with Section 10.01,
         which written consent or objection shall be filed with the minutes of proceedings of the Board.
         Written consents or objections to a proposed action by the Board shall be delivered within three (3)
         Business Days following the transmission of request therefor. Any failure to respond to a proposal
         for action of the Board by written consent within such timeframe shall be deemed for all purposes to
         be an objection to such proposed action, subject to subsequent reconsideration of such proposal or
         any proposed modification at the election of either Director under the procedures set forth herein.
                     (c) The Directors or the Shareholders may participate in any meeting of the Board
         or the Shareholders, respectively, by means of video conference, teleconference or other similar
         communications equipment enabling all participants in such meeting to hear each other, and such
         participation shall constitute each such Party’s presence in person at the meeting.
                   (d) The Directors have proposed, and the Shareholders hereby consent, to the
         adoption and filing, in the office of the New York Secretary of State, of a certificate of
         amendment to the Certificate of Incorporation, amending Article Fourth thereof as follows:
                      “FOURTH: The aggregate number of shares of capital stock that the
                corporation shall have authority to issue is three hundred (300) shares of common
                stock, no par value.”
                 Section 2.03 Business Expansion. The Directors have agreed in principle to expand
         the Business to include closet cabinetry for distribution to dealers having showrooms anywhere
         in the world, subject to adoption by the Board of a business plan for such expansion covering all
         relevant items contemplated by Section 2.07(b).
                 Section 2.04 Major Decisions. The following matters (“Major Decisions”) shall
         require prior approval from the Board following reasonable written disclosure to the Directors in
         accordance with Section 10.01 specifying the nature of the Major Decision, the recommendation
         of the Person proposing the matter and the basis for such recommendation, including all relevant
         cost/benefit analyses. No action or commitment of any nature involving a Major Decision shall
         be taken or made on behalf of the Company by any Shareholder in any capacity, including his
         capacity as an executive officer of the Company, without the prior authorization of the Board and
         an express directive from the Board for implementing the Major Decision. Major Decisions
         shall constitute any proposed transaction or series of transactions involving the following:
                  (a) Any issuance of New Securities or incurrence of any indebtedness by the
         Company to fund any of its capital expenditures or working capital;
                     (b) Any amendment of the Organizational Documents, this Agreement or any
         agreements or instruments to which the Company is a party as a result of a previously
         implemented Major Decision, including any outstanding loan or credit agreements or other debt
         or related security instruments of the Company and any employment agreements or consultancy
         agreements to which the Company is a party;


                                                          8
                Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 111 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                              INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                     RECEIVED NYSCEF: 08/13/2021




                  (c) The sale, transfer or other disposition or the grant of any Lien on any of the
         Company’s assets, other than in the ordinary course of the Business;
                   (d) The commencement of any discussions or the execution of any agreements or
         undertakings providing for or contemplating the merger, consolidation or dissolution of the
         Company;
                      (e) Any transaction or matter involving the commitment or obligation of the
         Company to make any expenditure or grant any discount in excess of Fifty Thousand Dollars
         ($50,000), except expenditures covered by the prevailing Annual Operating Plan and current
         liabilities incurred in the ordinary course of business, any adjustment, settlement or compromise
         of any claim, obligation, debt, demand, suit, arbitration or judgment by or against the Company
         in excess of such amount or the assignment, transfer, compromise or release any of the claims or
         accounts receivable of the Company in excess of such amount;
                     (f) The filing or consent to the filing of a petition or other similar action by or on
         behalf of the Company for any form of relief under the Debtor Relief Laws;
                     (g) Any expansion, reduction or other material modification of the Business in
         effect on the Effective Date with respect to the types of products distributed by the Company or
         the channels of distribution utilized for marketing its product lines, provided that any failure by
         the Directors to reach a consensus on a Major Decision covered by this Section 2.04(g) or the
         business plan for the expansion of the Business contemplated by Section 2.03 shall not constitute
         a Deadlock for purposes of Section 2.05;
                    (h) The hiring, engagement or termination by the Company of any employee or
         consultant whose annual compensation exceeds One-Hundred Thousand Dollars ($100,000);
                   (i) The form and content of any financial forecasts to be provided by or on behalf
         of the Company to any Person;
                      (j) Any other matter involving (i) a change in the Company’s commercial banking
         arrangements or insurance coverage, (ii) a related party transaction involving the Company and a
         Shareholder or his Affiliates, (iii) a declaration or payment of any dividend or distribution on the
         outstanding Common Stock, (iv) the approval of each Annual Operating Plan pursuant to
         Section 2.07 and any amendment to an Annual Operating Plan, (v) decisions involving
         indemnification of Covered Persons pursuant to Section 2.08, except advances by the Company
         of legal expenses pursuant to Section 2.08(d) to a Covered Person that is or was a Director, (vi)
         the engagement of professionals on matters involving exculpation pursuant to Section 2.09,
         except any professionals engaged by a Covered Person who is or was a Director, (vii)
         determinations involving the capital account maintained by the Company for each Shareholder,
         (viii) the creation or expansion of the Company’s cash reserves other than on a temporary basis,
         (ix) a material change in the accounting principles or methods of the Company or its internal
         controls over financial matters or (xi) an agreement or commitment on behalf of the Company to
         take any of the foregoing actions.




                                                          9
                Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 112 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                              INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                     RECEIVED NYSCEF: 08/13/2021




                Section 2.05 Deadlock Remedies.
                     (a) Except as provided by Section 2.04(g), if the Directors are unable to reach a
         consensus on any Major Decision submitted by either Director for consideration by the Board at
         two successive meetings of the Board (a “Deadlock”), then the Director who introduced the
         proposal for the Major Decision shall provide written notice to the other Director confirming its
         status as a Deadlock (a “Deadlock Notice”), whereupon Panzer and Epstein shall have the
         sequential rights, but not the obligation (the “Buyout Rights”), to purchase all of the Shares
         (“Buyout Shares”) owned by the other Shareholder and his Affiliates (“Buyout Parties”) in an all-
         cash transaction at the Fair Market Value of the Buyout Shares determined under Section 2.05(b)
         (“Appraised Value”). If the Director responsible for providing a Deadlock Notice fails to do so on
         a timely basis, the other Director may provide such Deadlock Notice, with the same effect of
         triggering such Buyout Rights hereunder. The Buyout Rights of Panzer shall be exercisable for a
         period of fifteen (15) Business Days after receipt of the written valuation of the Buyout Shares by
         the Independent Appraiser, by notice to the Buyout Parties (a “Buyout Notice”), accompanied by a
         copy of the valuation. If Epstein has not received a Buyout Notice from Panzer within such period,
         the Buyout Rights of Panzer shall expire, and the Buyout Rights of Epstein shall vest and be
         exercisable for a period of fifteen (15) Business Days after the expiration of Panzer’s Buyout
         Rights, by delivery of a Buyout Notice to Panzer. If a Shareholder exercises his Buyout Rights to
         resolve a Deadlock, the Buyout Parties shall be obligated to sell their Buyout Shares to such
         Shareholder in accordance with Section 2.05(c). If neither Panzer nor Epstein exercise their
         respective Buyout Rights following a Deadlock and the Major Decision causing the Deadlock has
         not been resolved by the Board upon expiration of Epstein’s Buyout Rights, it shall be considered a
         Dispute subject to the Dispute resolution provisions of Section 5.06.
                    (b) Within fifteen (15) Business Days after the delivery of a Deadlock Notice under
         Section 2.05(a), the Company shall engage a nationally recognized investment banking firm to
         be selected by the Board (an “Independent Appraiser”) to determine the Appraised Value of the
         Buyout Shares. The Company shall timely furnish the Independent Appraiser with such
         information as it may request in order to render its valuation, including information regarding the
         Company’s assets, financial condition and results of operations. The Board shall instruct the
         Independent Appraiser to render its valuation in writing within thirty (30) Business Days of its
         appointment, which determination shall be final and binding for all purposes of this Agreement.
         The fees and expenses of the Independent Appraiser shall be borne by the Company and
         reimbursed to the Company in equal proportions by Panzer and Epstein.
                     (c) A closing of the purchase and sale of the Buyout Shares covered by any Buyout
         Notice under Section 2.05(a) shall be held within five (5) Business Days after delivery of the
         applicable Buyout Notice to the Buyout Parties. At such closing, the Buyout Parties shall deliver
         to the Shareholder who has exercised his Buyout Rights all certificates representing the Buyout
         Shares, duly endorsed in blank and accompanied by all required documentary transfer stamps and
         all other documents necessary for the effective transfer thereof to such Shareholder, free and clear
         of any Liens, and such Shareholder shall deliver to the Buyout Parties the purchase price for their
         Buyout Shares at their Appraised Value, by certified bank check or wire transfer of immediately
         available funds, allocated proportionately among the Buyout Parties based on their respective
         ownership of the Buyout Shares. Upon confirmation of such wire transfers, the Buyout Parties
         shall deliver to the Company and the remaining Shareholders an unconditional release of all claims
         against such Parties in form and substance reasonably satisfactory to the Company.



                                                         10
                Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 113 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                               INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                     RECEIVED NYSCEF: 08/13/2021




                    (d) During the continuation of any Deadlock and prior to the resolution of any
         associated Dispute pursuant to Section 2.05(a) or the exercise of Buyout Rights and purchase of
         associated Buyout Shares pursuant to Section 2.05(c), the Company shall continue to operate in a
         manner consistent with the prevailing Annual Operating Plan and the terms of this Agreement
         until the Deadlock is reconciled as provided herein or as otherwise resolved by the Board.
                Section 2.06 Executive Officers.
                     (a) For as long as Panzer is an Eligible Director, he shall serve as Chief Executive
         Officer and President of the Company and shall have the prerogatives and responsibilities
         commensurate with such positions, the prevailing Annual Operating Plan and the terms of this
         Agreement. In such capacities, Panzer shall have the exclusive right and authority to manage (i)
         the Company’s relationships and arrangements with suppliers of materials and manufacturers of
         its products, (ii) the import of the Company’s products to the United States and (iii) the
         composition and activities of the Company’s domestic sales and marketing staff. The hiring by
         the Company of a Customer Service Director and a Chief Sales Officer contemplated by
         Section 2.06(g) shall not affect the foregoing delegation of authority to Panzer. No delegation of
         authority to Panzer under this Section 2.06(a) shall limit the rights or ability of Epstein, as Chief
         Operating Officer of the Company, to interact with other employees or consultants of the
         Company on matters pertaining to any aspect of the Business, provided that Epstein shall not
         hold any meetings or engage in any discussions with such employees or consultants in
         anticipation of any initiative or transaction involving a Major Decision without first consulting
         with Panzer and obtaining his consent thereto or election to participate therein. Subject to
         Section 715(h) of the BCL, Panzer shall devote such time as is necessary and appropriate for
         carrying out the responsibilities delegated to him hereunder in the best interest of the Company.
                     (b) As long as Epstein is an Eligible Director, he shall serve as Chief Operating
         Officer, Vice President and Treasurer of the Company and shall have the prerogatives and
         responsibilities commensurate with such positions, the prevailing Annual Operating Plan and the
         terms of this Agreement, subject to the delegation of authority over financial matters to a Chief
         Financial Officer contemplated by Section 2.06(f). In such capacities, Epstein shall have the
         exclusive right and authority to manage all aspects of the Business not delegated to Panzer under
         Section 2.06(a) or to a Chief Financial Officer under Section 2.06(f), upon the hiring thereof,
         including operations of the Company’s facilities within the United States, collections and other
         day-to-day domestic operations of the Company. No delegation of authority to Epstein under
         this Section 2.06(b) shall limit the rights or ability of Panzer, as Chief Executive Officer and
         President of the Company, to interact with other employees or consultants of the Company on
         matters pertaining to any aspect of the Business, provided that Panzer shall not hold any
         meetings or engage in any discussions with such employees or consultants in anticipation of any
         initiative or transaction involving a Major Decision without first consulting with Epstein and
         obtaining his consent thereto or election to participate therein. Subject to Section 715(h) of the
         BCL, Epstein shall devote substantially all of his working time to carrying out the
         responsibilities delegated to him hereunder in the best interest of the Company.
                    (c) Each of Panzer and Epstein shall receive an annual salary of at least Three-
         Hundred-Twelve Thousand Dollars ($312,000), payable in accordance with the Company’s usual
         payroll policies, subject to automatic annual increases by a percentage equal to any percentage
         increase from the preceding year in the Consumer Price Index for all Urban Consumers in the



                                                          11
                Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 114 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                              INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                    RECEIVED NYSCEF: 08/13/2021




         New York – Northeastern New Jersey Metropolitan Area, or any successor thereto, based on data
         published by the Bureau of Labor Statistics of the United States Department of Labor and any
         further increases implemented by the Board. In addition, as soon as practicable after the date
         hereof, the Company shall hire (i) a full-time administrative assistant for Panzer to be identified
         by him and approved by the Board, to provide support exclusively to Panzer in the execution of
         his responsibilities pursuant to Section 2.06(a) and (ii) a full-time administrative assistant for
         Epstein to be identified by him and approved by the Board, to provide support exclusively to
         Epstein in the execution of his responsibilities pursuant to Section 2.06(b), in each case at an
         annual salary of up to One-Hundred-Twenty-Five Thousand Dollars ($125,000).
                     (d) The compensation and benefits provided by the Company to Panzer and
         Epstein shall include (i) any bonus compensation that the Board may determine from time to
         time, (ii) all medical, dental, pension, retirement and all other benefits generally available to
         executive officers of the Company, (iii) reimbursement for documented expenses incurred in
         performing their duties to the Company and (iv) the use an automobile provided by the
         Company for the Business or reimbursement for the direct cost for leasing and operating an
         automobile for that purpose. The aggregate amount of the Company’s expenditures to cover
         any such benefits provided to Epstein but declined by Panzer for any reason shall be
         determined bi-annually by the Company’s independent certified public accountants and timely
         paid by the Company to Panzer as a cash bonus in lieu of such benefits. The aggregate amount
         of the Company’s expenditures to cover any such benefits provided to Panzer but declined by
         Epstein for any reason shall be determined bi-annually by the Company’s independent certified
         public accountants and timely paid by the Company to Epstein as a cash bonus in lieu of such
         benefits.
                    (e) If either Panzer or Epstein is unable to perform their respective responsibilities
         under Section 2.06 due to Disability for a period of ninety (90) consecutive days, then such non-
         performing Party shall, at his election, either resign as an executive officer of the Company or
         take a voluntary leave of absence from the Company in such capacity for such period as he may
         determine. In that event, the Board shall select a qualified individual to perform the relinquished
         executive responsibilities on a long-term basis or an interim basis, as appropriate based on the
         foregoing election. No such election shall affect the rights or obligations of Panzer or Epstein as
         Directors under Article II, except as provided in Section 2.01(c), and no election hereunder for a
         voluntary leave of absence from the Company shall trigger any purchase rights or sale
         obligations under Section 4.05.
                     (f) As soon as practicable after the date hereof, the Company shall identify and hire
         a full-time Chief Financial Officer, who shall report directly to the Board and shall be primarily
         responsible for managing all financial, accounting and cash management aspects of the Business,
         including the institution of appropriate processes for evaluating and maintaining the
         effectiveness of the Company’s internal control environment, addressing any material
         weaknesses or other internal control deficiencies and implementing an effective control
         environment commensurate with the growth of the Company. These initiatives shall include the
         design and maintenance of effective controls over the Company’s (i) financial statement
         disclosures to ensure completeness and accuracy, (ii) recording and retention of all journal
         entries with sufficient supporting documentation, review and approval procedures to ensure the
         accuracy and completeness of the journal entries and (iii) income tax accounting.




                                                         12
                Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 115 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                              INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                     RECEIVED NYSCEF: 08/13/2021




                      (g) As soon as practicable after the date hereof, the Company shall (i) identify and
         hire a full-time Customer Service Director to be primarily responsible for managing all customer
         service aspects of the Business, including coordination with the Company’s shipping department,
         and (ii) identify and hire a full-time Chief Sales Officer to be primarily responsible for managing
         the activities of the Company’s domestic sales and marketing staff, including the institution of
         appropriate processes for evaluating and maintaining the effectiveness of the Company’s sales
         policies and procedures commensurate with the growth of the Company. Each of such officers
         shall report directly to Panzer; provided that Epstein may direct or counsel either of such officers
         on any matter within their delegated responsibilities that requires their immediate or time-
         sensitive action but access to Panzer for such resolution or guidance is unavailable for any
         reason, whether physically or by cell phone or email, as long as the matter in question does not
         require a Major Decision and a summary of the background and resolution of the matter is
         contemporaneously provided by email to Panzer.
                    (h) Weinstein shall devote his full working time to the Business and shall receive an
         annual salary of Two-Hundred-Eight Thousand Dollars ($208,000), payable in accordance with
         the Company’s usual payroll policies, subject to periodic review by the Board.
                    (i) The Company shall retain an employee benefit and executive recruitment
         consulting firm to be selected by the Board as soon as practicable after the Effective Date to (i)
         review and analyze the Company’s employment structure, (ii) make detailed recommendations
         for optimizing the Company’s administrative policies and compensation plans for all employees
         other than the Directors in their capacities as executive officers of the Company and (iii) assist
         the Board in identifying a Chief Financial Officer contemplated by Section 2.06(f) and a
         Customer Service Director and Chief Sales Officer contemplated by Section 2.06(g).
                    (j) Any Direct Family Member hired or engaged as an employee, agent or
         consultant of the Company in accordance with Section 2.04(h) shall be subject to the same
         performance standards and be entitled to the same benefits as all other employees, agents or
         consultants of the Company holding comparable or similar positions or engagements.
                   (k) Any electronic communications made on behalf of the Company by any
         Shareholder in his capacity as a Director or executive officer of the Company to other employees
         or to consultants, contractors or customers of the Company in connection with the
         implementation of any Major Decision or the creation of any other binding obligation of the
         Company shall be made utilizing the email system maintained by the Company for the Business.
                Section 2.07 Annual Operating Plans.
                    (a) For each Fiscal Year during the term of this Agreement, a proposed annual
         operating plan of the Company for that year (“Annual Operating Plan”) shall be prepared for
         review, modification, if required, and adoption by the Board, if approved. The Annual Operating
         Plan for 2017 shall be prepared by Panzer and Epstein, following consultations the Company’s
         independent certified public accountants, and shall be delivered to the Board within thirty (30)
         Business Days after the execution of this Agreement. A proposed Annual Operating Plan for each
         subsequent Fiscal Year of the Company shall be prepared by the Chief Financial Officer to be
         hired pursuant to Section 2.06(f), based on consultations with Panzer and Epstein, and delivered to
         the Board within ten (10) Business Days after the commencement of such Fiscal Year.




                                                         13
                Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 116 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                              INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                    RECEIVED NYSCEF: 08/13/2021




                     (b) Each Annual Operating Plan shall include the following information with respect
         to the Business: (i) an itemization of revenues and expenses for the prior Fiscal Year and a
         narrative discussion and analysis of those results of operations and the Company’s financial
         condition at year end; (ii) a reasonable estimate of the Company’s anticipated sales revenues and
         total expenses, including debt service, capital expenditures and working capital requirements for
         the ensuing Fiscal Year; (iii) the Company’s current working capital, contingencies and anticipated
         sources and applications of funds with respect to each segment of the Business for the ensuing
         Fiscal Year; together with a detailed operating budget derived therefrom; (iv) a summary of the
         cost structure and deliverables for each factory utilized for manufacture of the Company’s products
         or components thereof in the prior Fiscal Year and an evaluation of the strengths and weaknesses
         of such supply chain; (v) a backup plan for addressing any disruptions in such supply chain; (vi) a
         review of the Company’s product lines in the prior Fiscal Year and an evaluation of any proposed
         additions thereto or other modifications thereof for the ensuing Fiscal Year and the proposed
         supply chain for the manufacturing of any such additional products or components thereof; an (vii)
         such additional information as may be necessary or appropriate to fully inform the Board of all
         pending financial and operating considerations and planned initiatives relevant to the Business.
                    (c) Any comments of the Directors on a proposed Annual Operating Plan shall be
         promptly incorporated therein, and the revised Annual Operating Plan shall be timely distributed
         to the Board for its consideration.
                     (d) Either Panzer or Epstein may propose amendments to a prevailing Annual
         Operating Plan deemed appropriate to reflect a material change in any of the information
         contained therein or the underlying assumptions, whereupon such amended Annual Operating
         Plan shall be distributed to the Board for its consideration.
                Section 2.08 Indemnification.
                     (a) In any action, suit or proceeding to which a Covered Person was or is a party by
         reason of the fact that he was acting as a Director or executive officer or other employee of the
         Company, involving an alleged cause of action arising from the activities of the Covered Person
         in the management of the affairs of the Company, or which relates to the Company, its property
         or the Business, the Company shall indemnify the Covered Person against attorneys’ fees and
         disbursements, judgments, fines and amounts paid in settlement actually and reasonably incurred
         by the Covered Person in connection with the action, suit or proceeding (“Indemnified
         Amounts”), if the Covered Person acted in good faith and in a manner believed to be in the best
         interests of the Company and if the conduct of the Covered Person does not constitute gross
         negligence or willful misconduct (the “Standard of Care”). The termination of a proceeding by
         judgment, order, settlement or conviction or upon a plea of nolo contendere, or its equivalent,
         shall not, of itself, create a presumption that a Covered Person did not meet the Standard of Care.
                     (b) Promptly after receipt by a Covered Person of written notice of the
         commencement of any proceeding against such Covered Person covered by Section 2.08(a), such
         Covered Person shall, if a claim for indemnification in respect thereof shall be made against the
         Company, give written notice to the Board of the commencement of such proceeding, together
         with a copy of the written notice thereof received by such Covered Person, provided that the
         failure of a Covered Person to give notice as provided herein shall not relieve the Company of its
         obligations under Section 2.08, except to the extent that the Company is prejudiced by such
         failure to give notice.



                                                         14
                Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 117 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                              INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                    RECEIVED NYSCEF: 08/13/2021




                     (c) In case any proceeding covered by Section 2.08(a) is brought against a Covered
         Person, other than a proceeding by or in the right of the Company, after the Company has
         acknowledged in writing its obligation to indemnify and hold harmless the Covered Person,
         subject to the conditions of Section 2.08, the Company shall be entitled to assume the defense of
         such proceeding; provided, that (i) the Covered Person shall be entitled to participate in such
         proceeding and to retain his own counsel at his own expense, and (ii) if the Covered Person shall
         give notice to the Company that he meets the Standard of Care and that in his good faith
         judgment certain claims made against him in such proceeding could have a material adverse
         effect on the Covered Person or his Affiliates other than as a result of monetary damages and the
         Company is not a party to such proceeding, the Covered Person shall have the right to control the
         defense of such specific claims against the Covered Person, but not with respect to any other
         Covered Person, at his own expense and with counsel reasonably satisfactory to the Company;
         and provided further that if a Covered Person so elects to control the defense of such specific
         claim, he shall not consent to the entry of a judgment or enter into a settlement that would
         require the Company to pay any Indemnified Amounts respect to such claim or otherwise under
         Section 2.08. After notice from the Company to such Covered Person consenting to the defense
         of such claim by the Covered Person under the foregoing conditions, the Company shall not be
         liable for expenses subsequently incurred by such Covered Person in connection with the defense
         thereof. Without the consent of such Covered Person, the Company shall not consent to the
         entry of any judgment or enter into any settlement with respect to such claim that does not
         include a release from all liability arising out of such claim as an unconditional term thereof
         given by the claimant or plaintiff to such Covered Person.
                     (d) Reasonable legal fees and expenses incurred by a Covered Person in any
         proceeding covered by Section 2.08 shall be advanced by the Company to the Covered Person
         from time to time throughout the pendency of the proceeding upon receipt by the Company of
         each written instrument executed by the Covered Person, (i) certifying that he meets the Standard
         of Care in connection therewith, (ii) setting forth in reasonable detail the basis for such
         certification and (iii) undertaking to repay any amount so advanced, with interest at a market rate
         from the date of each advance, upon any ultimate determination by a court of competent
         jurisdiction that the Covered Person was not entitled to be indemnified by the Company for such
         legal fees and expenses. Any claim for advancement of legal fees and expenses under this
         Section 2.08(d) shall also be accompanied by copies of the invoices covered by such claim. In
         any claim for indemnification for matters involving federal or state securities law violations, the
         Covered Person seeking indemnification shall place before the court the position of the
         Securities and Exchange Commission with respect to indemnification for securities law
         violations.
                    (e) The Company shall not be obligated to reimburse or pay a Covered Person any
         Indemnified Amounts for which payment has been made directly to such Covered Person under
         any directors and officers liability insurance policy maintained by the Company or for which the
         Covered Person has been otherwise indemnified or reimbursed.
                    (f) Any decision that is required to be made by the Company pursuant to
         Section 2.08 shall be made on its behalf by the Board, except as otherwise provided in
         Section 2.04(j). Any indemnification under Section 2.08, unless excepted under Section 2.04(j)
         or ordered by a court, shall be made by the Company only as authorized in the specific case and
         only upon a determination by the Board that indemnification of the Covered Person is proper.



                                                         15
                Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 118 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                             INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                   RECEIVED NYSCEF: 08/13/2021




         The Company will have no obligation to indemnify a Covered Person under Section 2.08 for any
         amounts paid in settlement of any proceeding effected without written authorization from the
         Board. Any indemnification under Section 2.08 shall be made only out of the assets or insurance
         coverage of the Company. The provisions of Section 2.08 are for the benefit of Covered Persons
         and shall not be deemed to create any rights for the benefit of any other Persons.
                 Section 2.09 Exculpation. Except as provided herein, no Covered Person shall be
         liable to the Company or any other Party for any loss or liability arising out of any act or
         omission of such Covered Person in connection with the Business to the extent that such act or
         omission was taken or omitted in good faith and in a manner the Covered Person reasonably
         believed to be in or not opposed to the best interests of the Company and, with respect to any
         criminal act, the Covered Person had no reasonable cause to believe such Covered Person’s
         conduct was unlawful. A Covered Person shall be fully protected in relying in good faith upon
         the records of the Company and upon such information, opinions, reports or statements presented
         to the Company, with copies to the Board, by any Person as to matters the Covered Person
         believes are within such other Person’s professional or expert competence and who has been
         selected by the Board.

                                                  ARTICLE III
                                               SHARE ISSUANCES
                Section 3.01 Pre-emptive Rights.
                    (a) Each Shareholder (each, a “Pre-emptive Shareholder”) shall have the right to
         purchase a pro rata portion of any Common Stock or Excluded Securities (“New Securities”) that
         the Board may authorize the Company for issuance or sale to Third Party Purchasers.
                    (b) The Company shall give written notice to the Pre-emptive Shareholders (an
         “Issuance Notice”) of any proposed issuance or sale of New Securities within five (5) Business
         Days following any meeting of the Board at which any such issuance or sale is approved. The
         Issuance Notice shall set forth the material terms and conditions of the proposed issuance,
         including (i) the class and number of New Securities proposed to be issued and the percentage of
         the Company’s outstanding Common Stock that the New Securities would represent on a fully
         diluted basis, (ii) the proposed issuance date, which shall be no less than twenty (20) Business
         Days from the date of the Issuance Notice, and (iii) the proposed consideration to be received by
         the Company for the New Securities and the class of Persons comprising the proposed Third
         Party Purchasers. If the New Securities include warrants or any other securities other than
         Common Stock, the Issuance Notice shall also include a full legal description thereof.
                     (c) By delivering a written notice of election to the Company no later than ten (10)
         Business Days following the receipt of an Issuance Notice, each Pre-emptive Shareholder shall have
         the irrevocable right to purchase, at the purchase price and on the other terms and conditions set
         forth in the Issuance Notice, the number of New Securities determined by multiplying the total
         number of New Securities by a fraction, (i) the numerator of which is the number of Shares then
         held by such Pre-emptive Shareholder, and (ii) the denominator of which is the total number of
         shares of Common Stock then outstanding (the “Pre-emptive Pro Rata Portion”). Each such
         election by a Pre-emptive Shareholder to purchase New Securities shall be binding and irrevocable.




                                                        16
                Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 119 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                      RECEIVED NYSCEF: 08/13/2021




                     (d) No later than five (5) Business Days following the expiration of the exercise
         period specified in Section 3.01(c), the Company shall notify each Pre-emptive Shareholder in
         writing of the Pre-emptive Pro Rata Portion of New Securities, if any, that such Shareholder has
         agreed to purchase. Each electing Pre-emptive Shareholder shall thereafter enter into such
         agreements with the Company and take such other actions as may be reasonably necessary to
         consummate the purchase and sale of his Pre-emptive Pro Rata Portion of New Securities.
                     (e) Within thirty (30) Business Days after the date of the Issuance Notice, the
         Company shall issue the Pre-emptive Pro Rata Portion of New Securities to the electing Pre-
         emptive Shareholders and the balance of the New Securities to the class of Third Party Purchasers
         described in the Issuance Notice, in each case for the per share consideration and on the other
         terms and conditions set forth in the Issuance Notice, subject to extension of such issuance date for
         up to thirty (30) Business Days to the extent necessary to obtain any required Government
         Approvals for such issuance or sale. At such closing, each electing Pre-emptive Shareholder shall
         deliver to the Company the purchase price for the New Securities purchased by him by certified or
         official bank check or wire transfer of immediately available funds, and the Company shall deliver
         to each electing Pre-emptive Shareholder a certificate evidencing his Pre-emptive Pro Rata Portion
         of New Securities, which New Securities shall be duly authorized for issuance, free and clear of
         any Liens, other than those attributable to actions of such Pre-emptive Shareholder.
                      (f) In the event that New Securities covered by an Issuance Notice are not issued or
         sold within the time period contemplated by Section 3.01(e), the Company shall not thereafter
         issue or sell any New Securities without again fully complying with the provisions of Section 3.01.
               Section 3.02 No Capital Commitments. The Shareholders shall not have any capital
         commitments to the Company or any obligations to make loans or advances to the Company.

                                                  ARTICLE IV
                                               TRANSFER OF SHARES

                Section 4.01 General Restrictions on Transfer.
                     (a) Except as provided in Section 2.05, Section 4.04, Section 4.05, Section 4.06 or
         Article VI, no Shareholder shall Transfer any of his Shares to any Person other than a Permitted
         Transferee in accordance with Section 4.02 or a Third Party Purchaser in a business combination
         with the Company approved by the Board and any requisite Shareholder vote.
                     (b) Any purported Transfer of Shares that is not made in compliance with this
         Agreement shall be null and void and of no effect whatsoever, and the purported transferee shall
         not be treated, and the purported transferor shall continue be treated, as the owner of such Shares
         for purposes of this Agreement; provided that, if the Company is required to recognize a Transfer
         that is not made in compliance with this Agreement, the rights underlying the Shares so
         transferred will be strictly limited to the transferor’s rights to allocations and distributions as
         provided by this Agreement with respect to the transferred Shares. Any such allocations and
         distributions may be applied, without limiting any other legal or equitable rights of the Company
         to satisfy any debts, obligations or liabilities for damages that the transferor or transferee of such
         Shares may have to the Company or the other Shareholders, and neither the transferor nor the
         transferee shall have any voting rights or other rights in the management of the Company with
         respect to such transferred Shares.



                                                          17
                 Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 120 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                 INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                       RECEIVED NYSCEF: 08/13/2021




                      (c) For any purported Transfer of Shares that is not made in compliance with this
         Agreement, except a purported Transfer to a separated or divorced spouse of a Shareholder covered
         by Section 4.01(e), the Company shall have the option to purchase such Shares from the transferee
         by delivering written notice of its intention thereof to the transferee at any time within one (1) year
         after the Company has knowledge of such purported Transfer. The Company may assign all or part
         of its right to purchase such Shares to the nontransferring Shareholders on a pro rata basis or such
         other basis as the Board determines. The purchase price for such Shares shall be an amount equal to
         the Book Value thereof, and the other terms of such sale shall be determined by the Board in its sole
         discretion. If the transferor in such purported Transfer is a Director or an Affiliate of a Director,
         such determination of the Board shall be made without the participation of such Director.
                     (d) The Company may refuse to recognize any purported Transfer of Shares if the
         Board determines that the Transfer would have a material adverse effect on the Company by
         triggering any regulatory or other restrictions on the Company under Applicable Law.
                     (e) Notwithstanding any provision of Section 4.02 to the contrary, no purported
         Transfer to or for the benefit of a separated or divorced spouse of a Shareholder by agreement, court
         order or otherwise shall be treated as a Permitted Transfer hereunder. At any time during a period of
         one (1) year after the Shareholder from whom such Shares were purportedly Transferred has
         knowledge thereof, such Shareholder shall have the absolute, irrevocable right and option, but not the
         obligation, to purchase all or any portion of such Shares from the purported transferee thereof in an
         amount equal to their Book Value, determined as of the end of the most recently completed fiscal
         quarter of the Company, exercisable by delivering written notice to such purported transferee or her
         Representative in such separation or divorce proceeding, summarizing the purchase rights of such
         Shareholder hereunder and setting forth his election to exercise such rights, the number of such
         Shares to be purchased, the Book Value thereof and the date established for the closing of such
         purchase. At such closing, the separated or divorced spouse of such Shareholder shall deliver an
         assignment and stock power covering such Shares to such Shareholder, duly executed and
         accompanied by all required documentary transfer stamps and all other documents necessary for the
         effective Transfer thereof to such Shareholder, free and clear of any Liens, and such Shareholder
         shall deliver to such separated or divorced spouse or her Representative in such separation or divorce
         proceeding the purchase price for those Shares at their Book Value, payable by certified bank check
         or wire transfer of immediately available funds. Upon confirmation of such wire transfer, the
         transferor of such Shares shall deliver to the Company and the Shareholders an unconditional release
         of all claims against such Parties in form and substance reasonably satisfactory to the Company,
         provided that no failure to provide such release shall invalidate a buyback of Shares hereunder.
                     (f)   Each certificate representing Shares shall bear the following legend:
                “THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A
                SHAREHOLDERS AGREEMENT ON FILE WITH THE SECRETARY OF THE
                COMPANY. NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION
                OR OTHER DISPOSITION OF THE SECURITIES REPRESENTED BY THIS
                CERTIFICATE MAY BE MADE EXCEPT IN ACCORDANCE WITH THE
                PROVISIONS OF SUCH SHAREHOLDERS AGREEMENT AND AN EFFECTIVE
                REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 OR AN
                EXEMPTION FROM REGISTRATION THEREUNDER. BY ACCEPTANCE OF
                THIS CERTIFICATE, THE HOLDER AGREES TO BE BOUND BY ALL OF THE
                PROVISIONS OF SUCH SHAREHOLDERS AGREEMENT.”



                                                           18
                Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 121 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                              INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                     RECEIVED NYSCEF: 08/13/2021




                 Section 4.02 Permitted Transfers. Subject to the terms, conditions and restrictions set
         forth in Section 4.03, the Shares of any Shareholder may be Transferred (a “Permitted Transfer”)
         in accordance with the following provisions:
                     (a) A Shareholder who is a natural Person may Transfer all or any portion of his
         Shares by gift or will to (i) his parents, spouse, natural or adopted children and spouses of such
         children, but only during coverture or as a result of a testamentary transfer (each, a “Direct
         Family Member”), (ii) a trust for the benefit of one or more Direct Family Members, (iii) a
         corporation of which such Shareholder and/or one or more of his Direct Family Members or a
         trust for their benefit are the sole shareholders or (iv) a partnership or limited liability company
         in which such Shareholder and/or his Direct Family Members or a trust for their benefit hold all
         of the partnership or limited liability company interests. In addition, Freund may Transfer
         Shares to Epstein, and Weinstein may Transfer Shares to Panzer.
                     (b) A Shareholder that is a partnership, corporation, limited liability company, trust
         or other entity may Transfer all or any portion of its Shares to one or more partners,
         shareholders, members, beneficiaries or similar owners such Shareholder or to a trust
         substantially for the benefit of one or more equity owners of such Shareholder or their Direct
         Family Members.
                 Section 4.03 Conditions to Permitted Transfers. A Transfer of Shares will only be
         treated as a Permitted Transfer under Section 4.02 if the following conditions are satisfied:
                     (a) The Transfer of Shares shall be made in a manner that provides control of the
         Shares by a legal entity or competent adult, unless the Transfer is to (i) a custodian for a minor
         Person under an Applicable Law covering transfers to minors or (ii) the trustee of a trust for the
         benefit of such minor Person.
                     (b) As long as the Company maintains its election to be treated as an S-corporation
         for federal income tax purposes in accordance with the requirements under subchapter S of the
         Code, the Transfer will not adversely affect the treatment of the Company as an S-corporation or
         cause an increase in the number of Persons holding or deemed to be holding the Company’s
         capital stock for purposes of Code section 1361(b)(1)(A) and, if the Transfer is made to a trust,
         the transferee is a Qualified Trust.
                     (c) The transferor of such Shares shall have provided the Board with prior written
         notice of the proposed Transfer. If the proposed Transfer is approved by the Board, the
         transferee shall join as a Party to this Agreement and agree to be bound by all of the applicable
         provisions hereof by executing and delivering a Joinder Agreement to the Company, and the
         transferor and transferee shall execute and deliver to the Company any additional documents and
         instruments of conveyance as may be necessary or appropriate, in the reasonable opinion of
         counsel to the Company, to (i) effect such Transfer, (ii) confirm that the Transfer constitutes a
         Permitted Transfer hereunder, (iii) provide the Company with the transferee’s taxpayer
         identification number and any other information necessary to permit the Company to file all
         required federal and state tax returns and other legally required information statements or returns,
         it being understood that the Company will not be required to make any distribution otherwise
         provided for in this Agreement with respect to any transferred Shares until it has received such
         information.




                                                         19
                Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 122 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                              INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                     RECEIVED NYSCEF: 08/13/2021




                     (d) The Transfer shall be permitted under the Securities Act and other applicable
         federal or state securities laws and, if requested by the Company, the transferor shall deliver to
         the Company an opinion of counsel in form and substance satisfactory to the Company to the
         effect that (i) such Transfer may be effected without registration under the Securities Act, (ii) it
         would not cause the Company to be treated as an investment company under the Investment
         Company Act of 1940 and (iii) it would not cause the assets of the Company to be deemed plan
         assets as defined under the Employee Retirement Income Security Act of 1974 or result in any
         “prohibited transaction” thereunder involving the Company.
                Section 4.04 Bankruptcy of a Shareholder.
                    (a) In the event of the Bankruptcy of an individual Shareholder or the trustee of a
         JE Trust, such individual Shareholder or JE Trust (a “Bankrupt Shareholder”) shall be deemed to
         have offered to sell all of his Shares (“Bankruptcy Shares”), immediately prior to such
         Bankruptcy, first to the Company and then to the other Shareholders, at their Book Value and on
         the terms and conditions set forth in Section 4.04.
                    (b) As soon as practicable after the Bankruptcy of a Shareholder, the Bankrupt
         Shareholder shall give written notice thereof to the Board and the other Shareholders, disclosing
         the nature of the Bankruptcy, the date upon which it occurred, the reason for its occurrence, the
         name and address of the transferee of the Bankruptcy Shares and the number of Bankruptcy
         Shares. If the notice is not given within five (5) Business Days after the date of the Bankruptcy,
         the Company may give the notice, which shall have the same effect as if given by the Bankrupt
         Shareholder.
                     (c) The Company shall have the irrevocable first option, but not the obligation, to
         purchase all or any portion of the Bankruptcy Shares for an amount equal to the Book Value
         attributable to those Shares, determined as of the end of the most recently completed fiscal
         quarter of the Company, and the transferee thereof shall be obligated to sell those Shares to
         Company for that repurchase price. No later than ten (10) Business Days after delivery or
         deemed delivery of the notice of Bankruptcy contemplated by Section 4.04(b), the Board shall
         determine the number of Bankruptcy Shares to be repurchased by the Company, if any, and the
         Company shall notify the Bankrupt Shareholder, the presiding justice of the bankruptcy court
         assigned to the Bankruptcy estate of the Bankrupt Shareholder, the trustee of such estate, if then
         appointed, and the other Shareholders of such election and the Book Value attributable to the
         Bankruptcy Shares.
                     (d) To the extent that the Company elects to repurchase less than all of the
         Bankruptcy Shares, the Shareholders other than the Bankrupt Shareholder shall have the
         irrevocable second options, but not the obligation, to purchase all or any of their respective pro
         rata portions of such remaining Bankruptcy Shares at their Book Value, exercisable by notice to
         the Company and the other Shareholders within ten (10) Business Days after delivery of the
         Company’s repurchase election under Section 4.04(c), and the transferee thereof shall be
         obligated to sell those Shares to such Shareholders for that purchase price.
                    (e) Not less than five (5) Business Days after the expiration of the exercise period
         for the second options held by the Shareholders other than the Bankrupt Shareholder under
         Section 4.04(d), the Company shall give written notice the Shareholders, the presiding justice of
         the Bankruptcy court assigned to the Bankruptcy estate of the Bankrupt Shareholder and the



                                                         20
                Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 123 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                               INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                     RECEIVED NYSCEF: 08/13/2021




         trustee of such estate, if then appointed, specifying the number of Bankruptcy Shares to be
         Transferred under Section 4.04, the Book Value attributable to those Shares and the date, time
         and location of the closing for the Transfer thereof to the Company and/or the Shareholders
         exercising their purchase options hereunder, which shall be no longer than sixty (60) Business
         Days after the date of such notice.
                     (f) At the closing of any purchase and sale of Bankruptcy Shares pursuant to
         Section 4.04(e), the holder of such Shares shall deliver all certificates representing such Shares to
         the Company and/or the Shareholders electing to purchase the same, duly endorsed in blank and
         accompanied by all required documentary transfer stamps and all other documents necessary for
         the effective Transfer thereof upon repurchase by the Company or purchase by such electing
         Shareholders, free and clear of any Liens, together with any other documents reasonably
         necessary for the effective Transfer thereof to such purchasers, and the Company and such
         electing Shareholders shall deliver to such holder the purchase price for those Shares at their
         Book Value, payable by certified bank check or wire transfer of immediately available funds.
         Upon confirmation of such wire transfers, the transferor of the Bankruptcy Shares shall deliver to
         the Company and the remaining Shareholders an unconditional release of all claims against such
         Parties in form and substance reasonably satisfactory to the Company.
                   (g) In the event that any Bankruptcy Shares are not purchased from a Bankrupt
         Shareholder or his Bankruptcy estate by the Company or the other Shareholders for any reason
         within the period and on the terms and conditions contemplated by Section 4.04 and the
         Company is required to recognize a Transfer of such Bankruptcy Shares, then the rights
         underlying such unpurchased Bankruptcy Shares will be strictly limited as set forth in the
         proviso under Section 4.01(b).
                Section 4.05 Termination of Employment.
                    (a) In the event that the employment of an Employee Shareholder with the
         Company is terminated for any reason other than by death or as provided in Section 2.06(e), then
         such Shareholder (a “Terminated Shareholder”) shall be deemed to have offered to sell all of the
         Shares then owned by the Terminated Shareholder and any of his Affiliates or Permitted
         Transferees (the “Termination Shares”) to the Company, and the Company shall repurchase all
         of the Termination Shares from such holders (the “Termination Share Holders”) for an aggregate
         repurchase price (the “Termination Share Price”) equal to the greater of the Book Value or the
         Appraised Value attributable to the Termination Shares, determined in accordance with
         Section 2.05(b) as of the end of the most recently completed fiscal quarter of the Company, and
         on the terms and conditions set forth in Section 4.05.
                     (b) No later than five (5) Business Days after the Independent Appraiser delivers its
         valuation of the Termination Shares under Section 4.05(a), the Company shall give written
         notice to the Termination Share Holders, specifying the Appraised Value and the Book Value
         thereof and the date, time and location of the closing for the repurchase thereof by the Company,
         which shall be no longer than ten (10) Business Days after the date of such notice, and the
         Termination Share Holders shall be obligated to sell those Shares to the Company at such closing
         for the Termination Share Price, payable in accordance with Section 4.05(c).




                                                          21
                Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 124 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                              INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                     RECEIVED NYSCEF: 08/13/2021




                     (c) At the closing of any purchase and sale of Termination Shares pursuant to
         Section 4.05, the Termination Share Holders shall deliver all certificates representing such
         Shares to the Company, duly endorsed in blank and accompanied by all required documentary
         transfer stamps and all other documents necessary for the effective Transfer thereof upon
         repurchase by the Company, free and clear of any Liens, together with any other documents
         reasonably necessary for the effective Transfer thereof to the Company, and the Company shall
         deliver to such holders the Termination Share Price for those Shares, allocated proportionately
         among the Termination Share Holders based on their respective ownership of Termination
         Shares. To the extent that the Company has available working capital, the Termination Share
         Price shall be payable by certified bank check or wire transfer of immediately available funds.
         Any unpaid balance of such Termination Share Price shall be payable by delivery to each
         Termination Share Holder of a non-transferable promissory note of the Company, dated as of the
         date of the closing, in the principal amount of such unpaid balance, allocated proportionately
         among such holders based on their respective ownership of the of Termination Shares, and
         payable over a period of five (5) years in equal quarterly installments, beginning at the end of the
         second full calendar quarter after the closing, with interest on the unpaid principal amount
         thereof at a rate equal to 110% of the prevailing federal rate, determined in accordance with the
         provisions of Code section 1274, during the calendar quarter for which such interest obligation
         accrued. Upon receipt of such consideration, the Termination Share Holders shall deliver to the
         Company and the remaining Shareholders an unconditional release of all claims against such
         Parties, other than obligations of the Company under such promissory notes, in form and
         substance reasonably satisfactory to the Company.
                Section 4.06 Death of a Shareholder.
                     (a) Upon the death of an individual Shareholder or the trustee of a JE Trust, the
         Company shall repurchase all of the Shares (“Estate Shares”) held by the legal representatives,
         heirs or legatees of such deceased Shareholder or trustee (the “Estate Holders”), and the Estate
         Holders shall sell their Estate Shares to the Company on the terms and conditions set forth in
         Section 4.06.
                     (b) The purchase price for the Estate Shares shall be the Appraised Value thereof,
         determined in accordance with Section 2.05(b). As soon as practicable after the date hereof, to
         supplement the proceeds to be received from Fabusure, LLC under whole life insurance policies
         it maintains for the Shareholders and is obligated to remit to the Company pursuant to its
         Amended and Restated Operating Agreement with the Shareholders, the Company shall purchase
         term key-man term life insurance policies covering the Shareholders in amounts determined by
         the Board, provided that the Company is named beneficiary of such policies and the absolute
         owner thereof, with all right, title and interest therein. The Company shall use its best efforts to
         (i) maintain such policies or replacements thereof in full force and effect, (ii) pay all premiums
         thereon as they become due, (iii) not, without the prior approval of the Board, borrow against the
         proceeds thereof and (iii) not apply the proceeds thereof to satisfy any obligations of the
         Company other than any obligation to purchase Estate Shares pursuant to Section 4.06(c).
                     (c) Not less than five (5) Business Days after the Independent Appraiser delivers it
         valuation of the Estate Shares under Section 4.06(a), the Company shall give written notice to
         the Estate Holders, specifying the Appraised Value of their Estate Shares and the date, time and
         location of the closing for the repurchase thereof by the Company, which shall be no longer than



                                                         22
                Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 125 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                             INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                   RECEIVED NYSCEF: 08/13/2021




         ten (10) Business Days after the date of such notice. At such closing, the Estate Holders shall
         deliver all certificates representing their Estate Shares to the Company, duly endorsed in blank
         and accompanied by all required documentary transfer stamps and all other documents necessary
         for the effective Transfer thereof to the Company, free and clear of any Liens, together with any
         other documents reasonably necessary for such Transfer, and the Company shall deliver to the
         Estate Holders the purchase price for their Estate Shares at their Appraised Value, allocated
         proportionately among the Estate Holders based on their respective ownership of the of Estate
         Shares. Such purchase price shall be payable by certified bank check or wire transfer of
         immediately available funds to the extent that the Company has available working capital,
         including the proceeds to be received from Fabusure, LLC under life insurance policies covering
         the individual Shareholders and the proceeds from key-man term life insurance policies to be
         maintained by the Company on the lives of the individual Shareholders under Section 4.06(b).
         Any unpaid balance of such purchase price shall be payable by delivery to each Estate Holder of
         a non-transferable promissory note of the Company, dated as of the date of the closing, in the
         principal amount of such unpaid balance, allocated proportionately among the Estate Holders
         based on their respective ownership of the of Estate Shares, and payable over a period of ten (10)
         years in equal quarterly installments, beginning at the end of the second full calendar quarter
         after the closing, with interest on the unpaid principal amount thereof at a rate equal to 110% of
         the prevailing federal rate, determined in accordance with the provisions of Code section 1274,
         during the calendar quarter for which such interest obligation accrued. Upon receipt of the
         consideration for the Estate Shares, the Estate Holders shall deliver to the Company and the
         remaining Shareholders an unconditional release of all claims against such Parties in form and
         substance reasonably satisfactory to the Company.
                Section 4.07 Minority Buyout Options.
                    (a) In the event that the Company has provided notice of a closing for the
         repurchase of Bankruptcy Shares under Section 4.04(c), Termination Shares under
         Section 4.05(b) or Estate Shares under Section 4.06(c), it shall have the irrevocable option, but
         not the obligation, to repurchase contemporaneously (i) from Weinstein and any Permitted
         Transferee of his Shares (each, a “Weinstein Holder”), if such Shares are being repurchased from
         Panzer or his successors or assigns, or (ii) from Freund and any Permitted Transferee of his
         Shares (each, a “Freund Holder” and, collectively with the Weinstein Holders, the “Minority
         Holders”), if such Shares are being repurchased from Epstein and the JE Trusts or their
         successors or assigns, on the same repurchase terms applicable to such Bankruptcy Shares,
         Termination Shares or Estate Shares, as the case may be, a number of Shares held by the
         applicable Minority Holders that will result in their aggregate Percentage Interests remaining
         unchanged after giving effect the Company’s retirement of the repurchased Bankruptcy Shares,
         Termination Shares or Estate Shares, as the case may be. If the Company elects to exercise its
         repurchase option under this Section 4.07(a), it shall give notice thereof to the applicable
         Minority Holders and the other Parties, accompanied by a copy of the valuation for the
         Bankruptcy Shares, Termination Shares or Estate Shares, as the case may be, at least five (5)
         Business Days prior to the closing under Section 4.04(c), Section 4.05(c) or Section 4.06(c), as
         the case may be, and such Minority Holders shall be obligated to sell the applicable portion of
         their Shares to the Company at such closing based on such valuation.




                                                        23
                 Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 126 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                  INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                        RECEIVED NYSCEF: 08/13/2021




                     (b) In the event that Panzer elects to purchase from Epstein and the JE Trusts or
         their successors or assigns any Buyout Shares under Section 2.05(a) or Bankruptcy Shares under
         Section 4.04(d), Panzer shall have the irrevocable option, but not the obligation, to purchase
         contemporaneously from the Freund Holders all or any portion of the Shares held by them on the
         same terms and conditions applicable to such Buyout Shares or Bankruptcy Shares, as the case
         may be. If Panzer elects to exercise his purchase option under this Section 4.07(b), he shall give
         notice thereof to the Freund Holders and the other Parties, accompanied by a copy of the
         valuation for the Buyout Shares or Bankruptcy Shares, as the case may be, at least five (5)
         Business Days prior to the closing under Section 2.05(c) or Section 4.04(g), as the case may be,
         and the Freund Holders shall be obligated to sell the applicable portion of their Shares to Panzer
         at such closing based on such valuation.
                     (c) In the event that Epstein elects to purchase from Panzer or his successors or
         assigns any Buyout Shares under Section 2.05(a) or Bankruptcy Shares under Section 4.04(d),
         Epstein shall have the irrevocable option, but not the obligation, to purchase contemporaneously
         from the Weinstein Holders all or any portion of the Shares held by them on the same terms and
         conditions applicable to such Buyout Shares or Bankruptcy Shares, as the case may be. If
         Epstein elects to exercise his purchase option under this Section 4.07(c), he shall give notice
         thereof to the Weinstein Holders and the other Parties, accompanied by a copy of the valuation
         for the Buyout Shares or Bankruptcy Shares, as the case may be, at least five (5) Business Days
         prior to the closing under Section 2.05(c) or Section 4.04(g), as the case may be, and the
         Weinstein Holders shall be obligated to sell the applicable portion of their Shares to Epstein at
         such closing based on such valuation.
                Section 4.08 Release from Certain Obligations. In the event any Shareholder shall
         Transfer all of the Shares held by such Shareholder in compliance with the provisions of this
         Agreement without retaining any direct, indirect or other beneficial interest therein, then such
         Shareholder shall cease to be a Party to this Agreement and shall have no further obligations arising
         hereunder from and after the date of such Transfer, except for ongoing obligations under Article V,
         and the Company shall use its best efforts to obtain the release for such Shareholder from any
         guaranty executed by such Shareholder guaranteeing any liabilities or obligations of the Company.

                                                     ARTICLE V
                                 NON-COMPETE AND OTHER OBLIGATIONS
                Section 5.01 Non-Compete.
                     (a) For so long as an individual Shareholder is employed by the Company (an
         “Employee Shareholder”) and for a period of two (2) years following the termination of an Employee
         Shareholder’s employment with the Company for any reason (the “Restriction Period”), the
         Employee Shareholder shall not directly or indirectly through one or more Affiliates own, manage,
         operate, control or participate in the ownership, management, operation or control of any Competitor,
         and neither such Shareholder nor any of his Permitted Transferees, directly or indirectly through one
         or more of their respective Affiliates, shall serve as a member of the board of directors or similar
         body of such Competitor; provided that nothing in this Section 5.01(a) shall prohibit any Employee
         Shareholder from acquiring or owning directly or indirectly (i) up to five percent (5%) of the
         aggregate voting securities of any Competitor that is a publicly traded Person or (ii) up to two percent
         (2%) of the aggregate voting securities of any Competitor that is not a publicly traded Person.



                                                           24
                Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 127 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                             INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                   RECEIVED NYSCEF: 08/13/2021




                    (b) Empire shall not be deemed a Competitor for any purposes of this Agreement as
         long as Empire and any of its successors or assigns refrains from distributing kitchen, bathroom
         and closet cabinets to dealers having showrooms anywhere in the world.
                 Section 5.02 Blue Pencil. If a court of competent jurisdiction determines that any of
         the restrictions set forth in Section 5.01 are unenforceable because of their geographic scope or
         the length of the Restriction Period, such court shall have the power to reduce the scope or
         duration of such restrictions, which shall then be enforceable in their reduced form.
                Section 5.03 Unrestricted Corporate Opportunities.
                    (a) Except as otherwise provided in Section 5.03(b) and subject to each
         Shareholder’s obligations under Section 5.01, no Shareholder or any of his Permitted Transferees
         owning Shares or any of their respective Representatives shall have any duty to communicate or
         present to the Board (i) any investment or business opportunity that does not involve the
         Company’s lines of Business, as then conducted or planned, or (ii) any other prospective
         transaction that could provide an economic advantage to the Company but is outside the scope of
         the Business, as then conducted or planned (an “Unrestricted Corporate Opportunity”), and such
         Persons shall not be deemed to have breached any fiduciary or other duty to the Company or the
         other Shareholders by pursuing or acquiring an interest in any such Unrestricted Corporate
         Opportunity.
                   (b) The Company relinquishes any interest in or rights to pursue or participate in
         any Unrestricted Corporate Opportunity or to any expectancy that an Unrestricted Corporate
         Opportunity will be offered to the Company by any Shareholder or his Permitted Transferees
         owning Shares or any of their respective Representatives.
                Section 5.04 Confidentiality.
                     (a) Each Shareholder shall and shall cause his Representatives to keep confidential
         and not divulge any information, including all budgets, business plans and analyses, concerning
         the Company, including its assets, business, operations, financial condition or prospects
         (“Information”), and to use, and cause its Representatives to use, such Information only on
         behalf of the Company in connection with the operation of the Business; provided that nothing
         herein shall prevent any Shareholder from disclosing such Information (i) upon the order of any
         court of competent jurisdiction or Government Authority having jurisdiction over such
         Shareholder, (ii) to the extent compelled by legal process or required or requested pursuant to
         subpoena, interrogatories or other discovery requests, (iii) to the extent necessary in connection
         with the exercise of any remedy hereunder, (iv) to other Shareholders, (v) to such Shareholder’s
         Representatives that in the reasonable judgment of such Shareholder need to know such
         Information and are subject to confidentiality obligations comparable to those of such
         Shareholders under this Section 5.04(a) or (vi) to any Permitted Transferee of Shares from such
         Shareholder as long as such Person agrees to be bound by the provisions of this Section 5.04(a)
         as if already a Shareholder; and provided, further that such Shareholder shall have first notified
         the Board of the proposed disclosure as far in advance of such disclosure as practicable and shall
         have used reasonable efforts to ensure that any Information so disclosed is accorded confidential
         treatment to the fullest extent practicable.




                                                        25
                Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 128 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                            INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                  RECEIVED NYSCEF: 08/13/2021




                     (b) Information subject to the restrictions of Section 5.04(a) shall not include (i)
         information that is or becomes generally available to the public other than as a result of a
         disclosure by a Shareholder or any of his Representatives in violation of this Agreement, (ii)
         information that is or has been independently developed or conceived by such Shareholder
         outside the course of his employment by the Company without use of any Information or (iii)
         information that becomes available to the receiving Shareholder or any of his Representatives on
         a non-confidential basis from a source other than the Company, any other Shareholder or any of
         their respective Representatives, provided that such source is not known by the recipient of the
         information to be bound by a confidentiality agreement in favor of any other Person.
                 Section 5.05 Subchapter S Obligations. Unless and until the Company completes a
         Qualified Public Offering or the Board determines that the Company should relinquish its
         subchapter S status, no Shareholder shall take any action that could cause a termination of the
         election by the Company to be a subchapter S corporation for federal income tax purposes. Each
         Shareholder shall execute such instruments and take such other actions from time to time as may
         be necessary or advisable, in the sole judgment of the Board, for the Company to maintain its
         subchapter S election. If a Shareholder Transfers any Shares or takes any other action that
         causes or could cause a termination of the Company’s subchapter S election, the Board may
         cause the Company to seek a waiver of the terminating event from the IRS on the grounds of
         inadvertency or to seek approval from the IRS to file a new election to be treated as an S
         corporation before the five (5) year waiting period after termination of a subchapter S election
         has expired. If the Company attempts to obtain approval from the IRS to retain subchapter S
         status or to file a new subchapter S election after an inadvertent termination, the Shareholder
         responsible for termination of the Company’s subchapter S election shall bear all expenses
         associated with such procedure, including reasonable attorneys’ fees and disbursements.
                Section 5.06 Dispute Resolution.
                     (a) Any dispute, controversy or claim arising out of, relating to or in connection
         with this Agreement or any breach of any provisions hereof, including any Deadlock of the
         Board (a “Dispute”), shall (i) initially be submitted to non-binding consultation pursuant to
         Section 5.06(b) and, if not resolved under those procedures, then (ii) finally be settled by
         arbitration pursuant to Section 5.06(c).
                     (b) If a Dispute remains unresolved for seven (7) Business Days, then the Dispute
         shall be submitted to the incumbent Kosover Rebbe of Brooklyn (the “Counselor”), who shall
         use his best efforts to seek a consensual resolution of the Dispute during a period not to exceed
         fifteen (15) Business Days from the time the Dispute is submitted to the Counselor. The
         Counselor shall employ such procedures as he deems appropriate in his sole discretion. If the
         Counselor named herein shall be unavailable to act in that capacity for any reason, the Directors
         shall select a mutually acceptable Rabbi to act as Counselor hereunder. Any recommendations
         made by the Counselor in the course of such consultation procedures shall not be binding on the
         Parties. Each Party to the Dispute shall bear his own costs in connection with the non-binding
         consultation procedures hereunder, including fees and disbursements of his counsel and financial
         advisors.




                                                        26
                 Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 129 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                 INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                       RECEIVED NYSCEF: 08/13/2021




                      (c) A Dispute that remains unresolved after completion of the non-binding
         consultation procedures conducted pursuant to Section 5.06(b) shall, within seven (7) Business
         Days after the culmination thereof, be submitted to binding arbitration in accordance with this
         Section 5.06(c). The arbitration shall be conducted in accordance with the Commercial
         Arbitration Rules of the American Arbitration Association in effect at the time of the arbitration,
         except as they may be modified herein or by mutual agreement of the Parties. The seat of the
         arbitration shall be New York, NY and shall be conducted by three arbitrators. The Party
         initiating the arbitration (the “Claimant”) shall appoint one arbitrator in his request for arbitration
         (a “Request”). The other Party involved in the Dispute (the “Respondent”) shall appoint a
         second arbitrator within thirty (30) Business Days after receipt of the Request and shall notify
         the Claimant of such appointment in writing. If the Respondent fails to appoint an arbitrator
         within such period, the arbitrator named in the Request shall decide the Dispute as the sole
         arbitrator. Otherwise, the two arbitrators appointed by the Claimant and the Respondent shall
         appoint a third arbitrator within thirty (30) Business Days after the Respondent has notified the
         Claimant of the appointment of the second arbitrator. When the arbitrators appointed by the
         Parties have appointed a third arbitrator and the third arbitrator has accepted the appointment, the
         arbitrators shall promptly notify the Parties of such appointment. If the two arbitrators appointed
         by the Claimant and the Respondent fail or are unable to appoint a third arbitrator or to notify the
         Claimant and the Respondent of such appointment, then the third arbitrator shall be appointed by
         the President of the American Arbitration Association, which shall promptly notify the Claimant
         and the Respondent of the appointment of the third arbitrator. The third arbitrator shall act as
         chairman of the arbitration panel for the Dispute.
                     (d) The decision and award in any arbitration under Section 5.06(c) shall be in
         writing, shall set forth in reasonable detail the basis for the decision and shall be final and
         binding on the Claimant and the Respondent therein. The award shall include an award of costs,
         including reasonable attorney’s fees and disbursements of both the Claimant and the Respondent
         in such arbitration, payable (i) by the Claimant to the Respondent if the Respondent is the
         prevailing party in such arbitration or (ii) by the Respondent to the Claimant if the Claimant is
         the prevailing party in such arbitration. Judgment upon the award may be entered by any court
         having jurisdiction thereof or having jurisdiction over the non-prevailing party in the arbitration
         or his assets.
                 Section 5.07 Equitable Remedies. Each Party acknowledges that the other Parties
         would be irreparably damaged in the event of a breach or threatened breach by such Party or any
         of his Representatives of any of his obligations under this Agreement and hereby agrees that in
         the event of a breach or a threatened breach by such Party of any such obligations, each of the
         other Parties, in addition to any other rights and remedies that may be available to them in
         respect of such breach, shall be entitled to an injunction from a court of competent jurisdiction,
         without any requirement to post bond, granting such Parties specific performance by such Party
         of his obligations under this Agreement. In the event that any Party files a suit to enforce the
         covenants contained in this Agreement or obtain any other remedy in respect of any breach
         thereof, the prevailing Party in the suit shall be entitled to reimbursement of the costs incurred by
         such Party in conduction the suit, including reasonable attorney’s fees and expenses.




                                                           27
                Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 130 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                              INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                    RECEIVED NYSCEF: 08/13/2021




                                                  ARTICLE VI
                                            REGISTRATION RIGHTS
                 Section 6.01 Piggyback Rights. If at any time after the Company has completed a
         Qualified Public Offering, the Company proposes to file a registration statement under the
         Securities Act for any underwritten sale of its Common Stock (except for registrations effected
         under Form S-4, Form S-8 or any successor form thereof), and the Company proposes to include
         any Shares held by Panzer or Epstein for resale to the underwriters thereunder (“Insider Shares”),
         the Company shall give written notice of such registration to the other Shareholders no later than
         ten (10) Business Days before filing such registration statement with the SEC. If a Shareholder
         so requests in writing within five (5) Business Days after receipt of such notice, the Company
         shall use reasonable commercial efforts include in such registration statement for resale to the
         underwriters thereunder the number of Shares held by such Shareholder that bears the same
         proportion as the number of Insider Shares bears to the total Shares held by Panzer and Epstein
         (the “Registrable Securities”), subject to pro rata reduction under Section 6.02. The conditional
         registration rights covered by Article 6 shall not be assignable in whole or in part.
                Section 6.02 Pro Rata Reduction. The Company shall not be obligated to include any
         Registrable Securities of any Shareholder for resale to the underwriters under a registration
         statement covered by Section 6.01 to the extent such underwriters determine that the inclusion of
         such Registrable Securities could jeopardize the successful sale of Common Stock thereunder by
         the Company the desired price to the public or would otherwise be against the best interests of
         the Company, in which case the number of such Registrable Securities shall be reduced
         accordingly on a pro rata basis.
                 Section 6.03 Shareholder Obligations. If any Registrable Securities of a Shareholder
         are included for resale to the underwriters under a registration statement covered by Section 6.01,
         the Shareholder shall furnish to the Company such information regarding the Shareholder, the
         Registrable Securities held by the Shareholder and the distribution proposed by the Shareholder
         as the Company may request in writing and as shall be required by the underwriters in
         connection with such registration. Any refusal to furnish such information by the Shareholder or
         to join as a party to the underwriting agreement for such registration shall relieve the Company
         of its obligations to that Shareholder under Article VI.
                Section 6.04 Registration Expenses. All registration and filing fees, professional fees
         and disbursements, printing and ancillary expenses for any registration and sale of Common
         Stock under registration statement subject to Article VI shall be borne by the Company.

                                                  ARTICLE VII
                                              FINANCIAL MATTERS
                Section 7.01 Financial Statements. In addition to any rights that a Shareholder may
         have to inspection of the books and records of the Company under Applicable Law, the
         Company shall furnish the following information to each of Panzer and Epstein on a regular and
         timely basis in such electronic or other format or medium as each such Director may request:




                                                         28
                Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 131 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                             INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                   RECEIVED NYSCEF: 08/13/2021




                     (a) As soon as available, and in any event within one-hundred-eighty (180) days
         after the end of each Fiscal Year, the audited balance sheet of the Company as at the end of such
         Fiscal Year and the audited statements of income, cash flows and changes in shareholders’
         equity for such year, accompanied by the certification of independent certified public
         accountants of recognized national standing selected by the Board, to the effect that, except as
         set forth therein, such financial statements have been prepared in accordance with GAAP,
         applied on a basis consistent with prior years, and fairly present in all material respects the
         financial condition of the Company as of the dates thereof and the results of its operations and
         changes in its cash flows and shareholders’ equity for the periods covered thereby;
                     (b) As soon as available, and in any event within sixty (60) days after the end of
         each fiscal quarter, the unaudited balance sheet of the Company at the end of such quarter and
         the unaudited statements of income, cash flows and changes in shareholders’ equity for such
         quarter, all in reasonable detail and all prepared in accordance with GAAP, consistently applied,
         and certified by the Treasurer of the Company or by the Chief Financial Officer for all periods
         following his employment by the Company pursuant to Section 2.06(f); and
                      (c) As soon as available, any annual reports, quarterly reports and other periodic
         reports prepared by the Company, with any exhibits thereto, that the Company may be required
         to file or deliver to any Person pursuant to Applicable Law.
                 Section 7.02 Bank Accounts. The Company shall maintain commercial bank accounts
         for its funds in its name with financial institutions selected by the Board. All checks, money
         order, electronic payments or transfers and any other cash management transactions on behalf of
         the Company under such accounts shall require the signature of any one of either Panzer or
         Epstein. Panzer and Epstein shall each shall have the right to issue checks on one or more of
         such accounts in the conduct of the Business on behalf of the Company, in their capacity as
         executive officers of the Company under Section 2.06, provided that a copy of each check so
         issued shall be delivered to the Company as soon as practicable after the issuance thereof. No
         funds of the Company shall be used as compensating balances for the benefit of any other Person
         or commingled with the funds of any other Person.
                 Section 7.03 Books and Records. The Company shall maintain at its principal
         corporate office comprehensive books and records, which shall be updated in accordance with
         the Company’s internal controls over financial matters. The Company’s books and records shall
         include all financial ledgers, accountants working papers and copies of bank statements, as well
         as a full and accurate account of all transactions by any Shareholder in any capacity with or on
         behalf of the Company. Each of Panzer and Epstein shall have full access to the Company’s
         QuickBooks files and any other books and records of the Company maintained in electronic
         medium for review on a real-time basis. If Weinstein or Freund desire access to financial
         information about the Company’s assets, financial condition or results of operations or access to
         its books and records, they shall be limited to obtaining that information from Panzer or Epstein,
         respectively, as they may deem appropriate.




                                                        29
                Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 132 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                      RECEIVED NYSCEF: 08/13/2021




                                                   ARTICLE VIII
                                     REPRESENTATIONS AND WARRANTIES
                 Section 8.01 Representations and Warranties of the Shareholders. Each Shareholder,
         or the Shareholder named in Section 8.01(d), severally and not jointly, represents and warrants to the
         Company and each other Shareholder as of the Effective Date and the date of this Agreement that:
                   (a) Such Shareholder has full power and authority to execute and deliver this
         Agreement, to perform his obligations hereunder and to consummate the transactions
         contemplated hereby. The execution and delivery of this Agreement by such Shareholder, the
         performance of his obligations hereunder and the consummation of the transactions
         contemplated hereby have been duly authorized by all requisite action of such Shareholder.
         Such Shareholder has duly executed and delivered this Agreement.
                    (b) This Agreement constitutes the legal, valid and binding obligation of such
         Shareholder, enforceable in accordance with its terms, except as enforceability may be limited by
         applicable bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
         enforcement of creditors’ rights generally and by general equitable principles, whether enforcement
         is sought by proceedings in equity or at law. The execution, delivery and performance of this
         Agreement by such Shareholder and the consummation by such Shareholder of the transactions
         contemplated hereby require no action by or in respect of any Governmental Authority.
                      (c) The execution, delivery and performance of this Agreement by such
         Shareholder and the consummation of the transactions contemplated hereby do not and will not
         (i) conflict with or result in any violation or breach of any provision of any of the organizational
         documents of such Shareholder, if other than a natural Person, (ii) conflict with or result in any
         violation or breach of any provision of any Applicable Law or (iii) require any consent or other
         action by any Person under any provision of any material agreement or other instrument to which
         such Shareholder is a party or by which such Shareholder is bound.
                      (d) Such Shareholder has good and marketable title to the Shares registered in his
         name and listed in Section 8.02(f), free and clear of any Liens. Each of the JE Trusts (i) is a
         Permitted Transferee of the Shares registered in its name and listed in Section 8.02(f), (ii) is a
         permitted shareholder as provided in Code section 1361(c)(2) and (iii) otherwise meets the
         criteria for a Qualified Trust. Each of the JE Trusts has furnished to the Company with a true,
         complete and correct copy of the trust instrument under which such Shares are held and the
         election by the beneficiary of such trust to treat such trust as a Qualified Trust or the election by
         the trustee of such trust under Code section 1361(e)(3).
                     (e) Such Shareholder is a citizen or resident of the United States or otherwise
         qualifies as a United States person as defined in Code section 7701(a)(30).
                   (f) There are no outstanding debt obligations of the Company in favor of such
         Shareholder or any of his Affiliates.
                    (g) Such Shareholder or its trustee has been advised by his own legal counsel in
         connection with the negotiation of this Agreement on his behalf and fully understands its terms,
         conditions and effects. Such Shareholder or its trustee is not affected by any disability that
         would prevent him from knowingly and voluntarily providing the undertakings and covenants
         contained herein, all of which have been made without any duress, coercion or undue influence.



                                                          30
                Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 133 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                              INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                    RECEIVED NYSCEF: 08/13/2021




                Section 8.02 Representations and Warranties of the Company. The Company
         represents and warrants to each Shareholder as of the Effective Date and the date of this
         Agreement that:
                    (a) The Company is a corporation duly organized and existing in good standing
         under the laws of the State of New York and has all requisite corporate authority to own its
         properties and to carry on the Business as now conducted. The Company does not have any
         Subsidiaries and does not own or control, directly or indirectly, any other Person.
                     (b) The Company has the requisite corporate power and authority to enter into and
         perform its obligations under this Agreement. The execution and delivery of this Agreement and
         the consummation by the Company of the transactions contemplated hereby have been duly
         authorized by all necessary corporate action, and no further consent or authorization is required
         by any other Person. This Agreement has been duly executed and delivered by the Company and
         constitutes a valid and binding obligation of the Company, enforceable against the Company in
         accordance with its terms, except as enforceability may be limited by applicable bankruptcy,
         insolvency, reorganization, moratorium or similar laws affecting the enforcement of creditors’
         rights generally and by general equitable principles, whether enforcement is sought by
         proceedings in equity or at law. The execution, delivery and performance of this Agreement by
         the Company and the consummation by the Company of the transactions contemplated hereby
         require no action by or in respect of any Governmental Authority.
                     (c) Neither the execution, delivery or performance of this Agreement by the
         Company nor the consummation by the Company of the transactions contemplated hereby (i)
         will conflict with the Organizational Document or violate any Applicable Law, (ii) will result in
         any breach of or default under any provision of any contract or agreement of any kind to which
         the Company is a party or is bound or to which any of its properties or assets are subject or (iii)
         is prohibited by or requires the Company to obtain or make any consent, authorization, approval,
         registration or filing under any contract to which it is a party or pursuant to any Applicable Law.
                   (d) The Company has elected subchapter S status for federal income tax purposes
         and has duly filed and maintained a subchapter S election on Form 2553 with the IRS in
         accordance with the requirements under subchapter S of the Code.
                      (e) Subject to the filing of an Amendment to the Certificate of Incorporation
         contemplated by Section 2.02(e), the Company’s authorized capital stock consists solely of
         200 shares of Common Stock. As of the Effective Date and the date of this Agreement, there are
         200 shares of Common Stock outstanding, all of which have been duly and validly authorized
         and issued, are owned of record by the Shareholders and are fully paid and nonassessable, except
         as otherwise provided by Applicable Law. The Company has not issued any securities that are
         convertible into or exchangeable for its capital stock or any warrants, options or other rights to
         subscribe for or purchase its capital stock or any such convertible or exchangeable securities
         (collectively, “Derivative Securities”). No Person has any agreement, right or commitment
         entitling it to acquire Derivative Securities from the Company. There are no agreements or other
         instruments of any kind to which the Company or any Person is a party relating to the voting of
         the Shares other than the By-laws and this Agreement. The Shares have no restrictions imposed
         by the Company upon their Transfer or sale by the Shareholders except as set forth in this
         Agreement.




                                                         31
                Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 134 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                              INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                     RECEIVED NYSCEF: 08/13/2021




                    (f) The Shares are owned of record by the Shareholders on the date hereof as set
         forth below, resulting in the following Percentage Interests in the Company as of such date:
                                                                    Number of        Percentage
                Name of Shareholder                                  Shares           Interest
                Panzer.....................................          105.00              52.50%
                Epstein....................................           15.00               7.50
                Joel Epstein Trust...................                 27.50              13.75
                Judith Epstein Trust ...............                  27.50              13.75
                Freund ....................................           15.00               7.50
                Weinstein ...............................             10.00               5.00
                  Total ....................................         200.00             100.00%

                   (g) There are no outstanding debt obligations owed by the Company to any
         Shareholder or the Affiliates of any Shareholder as of the Effective Date or the date first above
         written.

                                                                ARTICLE IX
                                                       TERM AND TERMINATION

                Section 9.01 Term and Termination. Except for the continuing obligations specified in
         Section 9.02, all of which shall survive any termination of this Agreement, this Agreement shall
         terminate upon the earliest of (a) the consummation of a Qualified Public Offering, (b) the
         consummation of a merger or other business combination or transaction resulting in a Change of
         Control or the liquidation and winding up of the Company, (c) the date on which none of the
         Shareholders holds any Common Stock or (d) upon the unanimous agreement of Panzer and Epstein.
                 Section 9.02 Effect of Termination. The termination of this Agreement shall not
         affect any of the obligations of the Shareholders with respect to (a) non-competition obligations
         set forth in Section 5.01, confidentiality obligations set forth in Section 5.04, (c) obligations
         involving Dispute resolution set forth in Section 5.06 or (d) obligations to pay or reimburse any
         amounts arising on or prior to the date of such termination, or as a result of or in connection with
         such termination, each of which obligations shall survive any such termination in accordance
         with the respective terms thereof.
                                                                ARTICLE X
                                                               MISCELLANEOUS
                 Section 10.01 Notices. All notices, requests, consents, claims, demands, waivers and
         other communications hereunder shall be in writing, with a copy to the individuals specified
         below, and shall be deemed to have been given to a Party (a) when delivered by hand, with
         written confirmation of receipt by such Party, (b) when received by such Party if sent by a
         nationally recognized overnight courier, receipt requested, (c) on the date sent by email if sent
         during normal business hours of such Party or on the next Business Day if sent after normal
         business hours of such Party, or (d) on the third business day after the date mailed to such Party,
         by certified or registered mail, return receipt requested, postage prepaid. Such communications
         shall be sent to the respective Parties at the following addresses or at such other address for a
         Party as shall be specified in a notice given in accordance with this Section 10.01:


                                                                    32
                Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 135 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                           INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                  RECEIVED NYSCEF: 08/13/2021




                     If to the Company: Fabuwood Cabinetry Corp.
                                        99 Caven Point Road
                                        Jersey City, NJ 07305
                                        Attn: Moshe C. Panzer and Joel Epstein
                                        Email: mp@fabuwood.com; joele@fabuwood.com

                     If to Panzer:        Moshe C. Panzer
                                          1626 - 47th Street
                                          Brooklyn, NY 11204
                                          Email: mp@fabuwood.com
                                                 mpfabu@gmail.com
                     If to Epstein:       Joel Epstein
                                          8 Frankfurt Road, Unit 301
                                          Monroe, NY 10950
                                          Email: joele@fabuwood.com
                     With a copy to:      Avi Lew, Esq.
                                          Warshaw Burstein, LLP
                                          555 Fifth Avenue
                                          New York, NY 10017
                                          Email: alew@wbny.com

                     If to Freund:        Raizy Freund
                                          150 South 8th Street
                                          Brooklyn, NY 11211
                                          Email: joseph9368@gmail.com

                     If to Weinstein:     Joel Weinstein
                                          481 Park Avenue, Unit 2A
                                          Brooklyn, NY 11205
                                          Email: joelw@fabuwood.com

                 Section 10.02 Interpretation. For purposes of this Agreement, (a) the words
         “include,” “includes” and “including” shall be deemed to be followed by the words “without
         limitation”; (b) the word “or” is not exclusive; and (c) the words “herein,” “hereof,” “hereby,”
         “hereto” and “hereunder” refer to this Agreement as a whole. The definitions given for any
         defined terms in this Agreement shall apply equally to both the singular and plural forms of the
         terms defined. Whenever the context may require, any pronoun shall include the corresponding
         masculine, feminine and neuter forms. Unless the context otherwise requires, references herein
         to an agreement, instrument or other document means such agreement, instrument or other
         document as amended, supplemented and modified from time to time to the extent permitted by
         the provisions thereof, references to a statute means such statute as amended from time to time
         and includes any successor legislation thereto and any regulations promulgated thereunder, and
         references to a Governmental Authority includes any successor thereto. This Agreement shall be
         construed without regard to any presumption or rule requiring construction or interpretation
         against the Party drafting an instrument or causing any instrument to be drafted.



                                                       33
                Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 136 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                              INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                     RECEIVED NYSCEF: 08/13/2021




                 Section 10.03 Headings. The headings in this Agreement are for reference only and
         shall not affect the interpretation of this Agreement.
                 Section 10.04 Severability. If any provision of this Agreement is held to be invalid,
         illegal or unenforceable in any jurisdiction, such invalidity, illegality or unenforceability shall
         not invalidate or render unenforceable such provision in any other jurisdiction or affect any other
         provision of this Agreement. Upon any such determination that a provision of this Agreement is
         invalid, illegal or unenforceable, the Parties shall negotiate in good faith to modify this
         Agreement to implement their original intent as closely as possible in a mutually acceptable
         manner to ensure that the transactions and arrangements provided for herein are consummated or
         implemented as originally contemplated.
                 Section 10.05 Entire Agreement. This Agreement and the Organizational Documents
         constitute the sole and entire agreement of the Parties with respect to the subject matter hereof,
         and this Agreement supersedes the Original Stockholders Agreement and any other prior or
         contemporaneous understandings and agreements, whether written and oral, with respect to such
         subject matter. In the event of any inconsistency or conflict between this Agreement and any
         Organizational Document, the Parties shall, to the extent permitted by Applicable Law, amend
         such Organizational Document to comply with the terms of this Agreement.
                 Section 10.06 Successors and Assigns. This Agreement shall be binding upon and
         shall inure to the benefit of the Parties and their respective successors and Permitted Transferees.
                Section 10.07 No Third-Party Beneficiaries. This Agreement is for the sole benefit
         of the Parties, and nothing herein, express or implied, is intended to or shall confer upon any
         other Person or entity any legal or equitable right, benefit or remedy of any nature whatsoever
         under or by reason of this Agreement.
                 Section 10.08 Amendment and Modification; Waiver. This Agreement may only be
         amended, modified or supplemented by an agreement in writing signed by each Party. No
         waiver by any Party of any of the provisions of this Agreement shall be effective unless
         explicitly provided in writing and signed by each Party. No waiver by either Party shall operate
         as a waiver of any other prior or future failure or breach not expressly identified by such written
         waiver.
                Section 10.09 Governing Law. This Agreement shall be governed by and construed in
         accordance with the internal laws of the State of New York without giving effect to any choice
         or conflict of law provision or rule, whether of the State of New York or any other jurisdiction,
         that would cause the application of the laws of any jurisdiction other than those of the State of
         New York.
                Section 10.10 Counterparts. This Agreement may be executed in counterparts, each
         of which shall be deemed an original, but all of which together shall be deemed to be one and the
         same agreement. A copy of this Agreement with all signed counterparts delivered by email shall
         be deemed to have the same legal effect as delivery of an original signed copy of this Agreement.


                                        [Signature page and exhibit follow]




                                                         34
               Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 137 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                     INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                              RECEIVED NYSCEF: 08/13/2021
               Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 138 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                     INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                              RECEIVED NYSCEF: 08/13/2021
                Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 139 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                        INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                 RECEIVED NYSCEF: 08/13/2021




                                         EXHIBIT A



                                           Form of

                                      Joinder Agreement




                                          [Attached]
                  Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 140 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                             INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                   RECEIVED NYSCEF: 08/13/2021




                                           JOINDER AGREEMENT


                This JOINDER AGREEMENT is entered into on _____________ [●], 20[●●] by and
          among Fabuwood Cabinetry Corp., a New York corporation (the “Company”),
          ____________________ (the “Assignor”) and _____________________ (the “Assignee”).
                  Reference is made to Amended and Restated Shareholders Agreement dated as of
          November 10, 2017 (the “Shareholders Agreement”) by and among the Company, the Assignor
          and the other shareholders of the Company named therein (collectively with the Assignor, the
          “Shareholders”), pursuant to which the Company and the Shareholders memorialized their
          arrangements for the ownership and disposition of common stock, no par value of the Company
          (“Common Stock”) held or acquired by the Shareholders (the “Shares”), including the voting and
          transfer of the Shares, clarifying the respective rights, powers and duties of the individual
          Shareholders in managing the Company and providing unequivocal remedies for any breach of
          the Shareholders Agreement.
                 The parties desire to enter into this Agreement to provide for the undertakings and
          acknowledgements contemplated by the terms of Shareholders Agreement upon assignment of
          any Shares to a Permitted Transferee, as defined therein.
                 Accordingly, the parties hereby agree as follows:
                 1. The Company acknowledges receipt from the Assignor of a stock power providing for
          the assignment of the number of Shares specified therein (the “Assigned Shares”) to the
          Assignee. Upon surrender to the Company of a certificate representing Shares in an amount
          equal to or greater than the number of Assigned Shares for transfer by the Assignor, the
          Company shall issue a new certificate to the Assignee, registered in the name of the Assignor,
          representing the Assigned Shares, bearing a legend in the form provided in the Shareholders
          Agreement. If the certificate surrendered by the Assignor exceeds the number of Assigned
          Shares, the Company shall also issue a new certificate to the Assignor, registered in the name of
          the Assignor, representing such excess Shares, also bearing a legend in the form provided in the
          Shareholders Agreement.
                  2. The Assignor hereby confirms that the Assignee is a Permitted Transferee (as defined
          in the Shareholders Agreement) of the Assignor, and the transfer of the Assigned Shares by the
          Assignor satisfies the conditions set forth in Article IV of the Shareholders Agreement in all
          respects.
                  3. The Assignee (a) hereby joins as a party to the Shareholders Agreement in the
          capacity of a Shareholder thereunder as of the date hereof, (b) shall be bound by and shall
          perform all of the undertakings and obligations of a Shareholder thereunder, (c) acknowledges
          and agrees that the Assignee is acquiring the Assigned Shares for his own account and not with a
          view towards the resale or distribution thereof, (d) confirms to the Company that the
          representations and warranties of the Shareholders contained in Section 8.01 of the Shareholders
          Agreement are true and correct on the date hereof as if made by the Assignee with respect to the
          Assigned Shares and (e) shall execute and deliver any additional documents and perform any
          tasks reasonably requested by the Company in connection with the foregoing.
                 Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 141 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                        RECEIVED NYSCEF: 08/13/2021




                4. Each of the parties represents and warrants that he or it is duly authorized to enter into
         this Agreement. This Agreement shall be binding on each party and his or its successors and
         permitted assigns.
              5. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
         ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
         TO CONFLICT OF LAW PRINCIPLES. EACH PARTY AGREES THAT ANY ACTION OR
         PROCEEDING ARISING OUT OF OR RELATING IN ANY WAY TO THIS AGREEMENT
         SHALL BE BROUGHT IN A U.S. FEDERAL OR STATE COURT OF COMPETENT
         JURISDICTION SITTING IN THE COUNTY, CITY AND STATE OF NEW YORK. EACH
         PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY CONSENTS TO THE
         JURISDICTION OF SUCH COURT AND HEREBY IRREVOCABLY AND
         UNCONDITIONALLY WAIVES ANY DEFENSE OF AN INCONVENIENT FORUM OR A
         LACK OF PERSONAL JURISDICTION TO THE MAINTENANCE OF ANY ACTION OR
         PROCEEDING AND ANY RIGHT OF JURISDICTION OR VENUE ON ACCOUNT OF THE
         PLACE OF RESIDENCE OR DOMICILE OF ANY PARTY HERETO. EACH PARTY
         HEREBY IRREVOCABLY WAIVES ANY RIGHT HE OR IT MAY HAVE, AND AGREES
         NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
         HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR
         ANY TRANSACTION CONTEMPLATED HEREBY.


                               [The remainder of this page is intentionally left blank]




                                                          2
                Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 142 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                       INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                               RECEIVED NYSCEF: 08/13/2021




                 IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
         by their respective officers thereunto duly authorized, as of the date first above written.


                                                  FABUWOOD CABINETRY CORP.

                                                  By:
                                                        Name:
                                                        Title:


                                                  The Assignor:



                                                  Name:


                                                  The Assignee:



                                                  Name:
                                                  Title (if a representative):
                                                  Tax I.D. Number:




                                                     3
                Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 143 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                        INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                RECEIVED NYSCEF: 08/13/2021




                                         EXHIBIT B


                                        Deadlock Notice


                                           (attached)




                                               8
                     Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 144 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                               INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                       RECEIVED NYSCEF: 08/13/2021




                                                 2 Grand Central Tower
                                              140 East 45th Street, Suite 17A
                                                   New York, NY 10017
         Marc L. Mukasey
         Partner
         212-466-6406
         Marc.mukasey@mfsllp.com


                                                                          February 1, 2021



          VIA E-MAIL
          Moshe Chaim Panzer
          1626 47th St.
          Brooklyn, NY 11204
          Via email: mp@faubwood.com; mpfabu@gmail.com

                         Re: Fabuwood Cabinetry Corp.

          Dear Mr. Panzer:

                 This firm is litigation counsel to Joel Epstein, a shareholder in Fabuwood Cabinetry Corp.
          (“the Company”). We write to advise you that Mr. Epstein seeks to end his business relationship
          with you, and to do so promptly.

                  At present, it is Mr. Epstein’s fervent wish to resolve this matter amicably and without
          protracted adversarial proceedings. However, if you are unwilling to reach a swift resolution, we
          are prepared to commence legal action.

                  Accordingly, attached hereto, please find a Deadlock Notice and a Buyout Notice. Please
          attend to these documents immediately.

                 Time is of the essence. The window for an peaceful resolution is open, but it will close.

                 We reserve all our rights.


                                                                 Very truly yours,



                                                                 Marc L. Mukasey
                                                                 Kenneth A. Caruso
               Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 145 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                     INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                              RECEIVED NYSCEF: 08/13/2021
               Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 146 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                     INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                              RECEIVED NYSCEF: 08/13/2021
                Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 147 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                        INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                RECEIVED NYSCEF: 08/13/2021




                                         EXHIBIT C


                                        Buyout Notice


                                          (attached)




                                              9
               Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 148 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                     INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                              RECEIVED NYSCEF: 08/13/2021
               Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 149 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                     INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                              RECEIVED NYSCEF: 08/13/2021
               Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 150 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                     INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                              RECEIVED NYSCEF: 08/13/2021
               Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 151 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                     INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                              RECEIVED NYSCEF: 08/13/2021
               Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 152 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                     INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                              RECEIVED NYSCEF: 08/13/2021
               Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 153 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                     INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                              RECEIVED NYSCEF: 08/13/2021
               Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 154 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                     INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                              RECEIVED NYSCEF: 08/13/2021
               Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 155 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                     INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                              RECEIVED NYSCEF: 08/13/2021
               Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 156 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                     INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                              RECEIVED NYSCEF: 08/13/2021
               Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 157 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                     INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                              RECEIVED NYSCEF: 08/13/2021
                Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 158 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                        INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                RECEIVED NYSCEF: 08/13/2021




                                         EXHIBIT D


                                     Respondent’s Response


                                           (attached)




                                              10
                       Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 159 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                              INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                                                   RECEIVED NYSCEF: 08/13/2021



                                                                                                                          Avery S. Mehlman
                                                                                                                                           Partner
                                                                                                                              Phone:   212.592.5985
                                                                                                                                Fax:   212.545.3424
                                                                                                                         amehlman@herrick.com




                                                                                            February 9, 2021

          FEDEX OVERNIGHT DELIVERY AND EMAIL

          Marc L. Mukasey, Esq.
          Mukasey Frenchman & Sklaroff, LLP
          2 Grand Central Tower
          140 East 45th Street, Suite 17A
          New York, New York 10017
          Marc.mukasey@mfsllp.com

          Joel Epstein
          8 Frankfurt Road, Unit 301
          Monroe, New York 10950
          Email: joele@fabuwood.com

                             Re:      Amended and Restated Shareholders Agreement among Fabuwood
                                      Cabinetry Corp. (“Fabuwood”) and its Shareholder effective as of January
                                      1, 2017 (the “Shareholders Agreement”)1

          Dear Mr. Mukasey:

                 Please be advised that this law firm is counsel for Moshe Chaim Panzer. We are in receipt
          of your letter to Mr. Panzer dated February 1, 2021, as well as Mr. Epstein’s purported Deadlock
          Notice, Buyout Notice and Voting Agreement.

                   As an initial matter, Mr. Panzer objects to the Deadlock Notice because, inter alia, no
          Deadlock has occurred. Mr. Panzer further objects to the purported Buyout Notice as being
          abjectly improper under the terms of the Shareholder Agreement. Among other things, because
          there is no Deadlock, then no party has the right to exercise his Buyout Rights. Moreover, pursuant
          to Section 2.05 of the Shareholder Agreement, a Buyout Notice may only be issued if, inter alia,
          an Independent Appraiser is retained by Fabuwood’s Board and issues an appraisal report that
          determines the fair market value of the Buyout Shares. That has not happened. Thus, the even if
          there were a Deadlock (which there is not), the Buyout Notice would be premature.

                 Procedural defects aside, the substance of the Buyout Notice is contrary to the plain
          language of the Shareholder Agreement. Among other defects, Mr. Epstein’s offer to purchase
          Mr. Panzer’s shares of the Company according to the fair market value determined by an alleged
          appraisal commissioned by Mr. Epstein is not a “Buyout Right.” Accordingly, Mr. Epstein is not

          1
              Capitalized terms have the meanings ascribed to them in the Shareholders Agreement.
          HERRICK, FEINSTEIN LLP        ●   Two Park Avenue   ●   New York, NY 10016   ●   Phone: 212.592.1400   ●   Fax: 212.592.1500
                     Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 160 of 276




FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                      RECEIVED NYSCEF: 08/13/2021




          February 9, 2021
          Page 2

          exercising his Buyout Rights under the Shareholder Agreement, and Mr. Panzer objects to Mr.
          Epstein’s attempt to label his proposal a Buyout under Section 2.05.

                 And to the extent that the Buyout Notice and Voting Agreement constitute an offer to
          purchase Mr. Panzer’s shares of Fabuwood, that offer is rejected. The fair market value of a
          Fabuwood shares is far greater than $143,000.

                 In sum, Mr. Panzer objects to the Deadlock Notice, the Buyout Agreement, and Voting
          Agreement, and rejects all offers contained therein. Mr. Epstein’s attempt to label his lowball offer
          a “Buyout” is not a good faith attempt to amicably resolve whatever dispute may exist between
          the parties. It is a willful misapplication of the terms of the Shareholder Agreement and does
          nothing to further a peaceful resolution.

                 Nothing herein shall be interpreted as a waiver of any kind; Mr. Panzer reserves all rights
          and remedies available to him in law or equity.

                                                                        Very truly yours,

                                                                        /s/ Avery S. Mehlman

                                                                        Avery S. Mehlman




          cc:    Avi Lew, Esq.
                Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 161 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                        INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                RECEIVED NYSCEF: 08/13/2021




                                          EXHIBIT E


                                    Gottlieb Appraisal Report


                                           (attached)




                                               11
                        Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 162 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                            INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                     RECEIVED NYSCEF: 08/13/2021




                           BUSINESS VALUATION REPORT

                           FABUWOOD CABINETRY CORP



           Prepared For
              Mr. Joel Epstein


                 January 25, 2021
    MARK S. GOTTLIEB, CPA, PC
    1430 BROADWAY, SUITE 902
    NEW YORK, NEW YORK 10018
                                        Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 163 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                                 INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                                                                       RECEIVED NYSCEF: 08/13/2021




                                                                             Copyright Notice

   All rights reserved. No part of this report, including its format, may be reproduced, distributed, or transmitted in any form or by any means, including photocopying,
   recording, or other electronic or mechanical methods, without the prior written permission of this firm. For permission requests, write to the supervising analyst
   at the indicated address.
    MARK S. GOTTLIEB, CPA, PC
    1430 BROADWAY, SUITE 902
    NEW YORK, NEW YORK 10018
                                       Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 164 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                               INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                                                                     RECEIVED NYSCEF: 08/13/2021



                                                           TRANSMITTAL LETTER
     January 25, 2021

     Mr. Joel Epstein
     c/o Fabuwood Cabinetry Corp
     69 Blanchard Street
     Newark, New Jersey 07105


    Dear Mr. Epstein:
    We have performed a valuation analysis to estimate the fair market value of a single share of stock in Fabuwood Cabinetry Corp on a controlling, non‐marketable,
    and going concern basis as of September 30, 2020. The valuation has been performed for management planning purposes and may not be distributed or used for
    any other purpose without the express written consent of this firm.
    This is a Summary Report which is intended to comply with the reporting requirements set forth by the American Institute of Certified Public Accountants ("AICPA")
    under Statement on Standards for Valuation Services ("SSVS"), Uniform Standards of Professional Appraisal Practice (“USPAP”) promulgated by the Appraisal
    Foundation, and the business valuation standards of the National Association of Certified Valuation Analysts (“NACVA”). The depth of discussion contained in this
    report is specific to the needs of the client and the report’s intended use.
    Based upon our analysis described herein and the facts and circumstances as of the valuation date, the fair market value of a single share in Fabuwood Cabinetry
    Corp on a controlling, non‐marketable and going concern basis is:

                                         Valuation on a controlling, non‐marketable, & going concern basis $      28,531,904
                                         Number of shares issued and outstanding                                         200
                                         Value per share                                                             142,660
                                                                                                  Rounded $          143,000


    This estimate of value resulting from this engagement is expressed as a conclusion of value and is subject to Assumptions and Limiting Conditions included herein.
    If you have any questions regarding these matters, please feel free to contact our office at 646‐661‐3800.
    Respectfully Submitted By:

            Mark S. Gottlieb
            __________________________
            Mark S. Gottlieb
            CPA/ABV/CFF, ASA , CVA, CBA, MST
                                                           Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 165 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                                                                                                           INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                                                                                                                                             RECEIVED NYSCEF: 08/13/2021


                                                                                         TABLE OF CONTENTS
   INTRODUCTION ..................................................................................................................................................................................................................................... 1
   SOURCES OF INFORMATION .............................................................................................................................................................................................................. 2
   BACKGROUND ........................................................................................................................................................................................................................................... 3
   PRODUCTS & SERVICES ............................................................................................................................................................................................................................ 4
   CUSTOMER BASE ...................................................................................................................................................................................................................................... 4
   COMPETITION ............................................................................................................................................................................................................................................ 5
   OPERATIONS ............................................................................................................................................................................................................................................. 6
   SUBJECT COMPANY HIGHLIGHTS ..................................................................................................................................................................................................... 8
   ORGANIZATION & HISTORY ........................................................................................................................................................................................................................ 8
   OPERATIONS ............................................................................................................................................................................................................................................. 9
   RELATED PARTIES .................................................................................................................................................................................................................................... 9
   FINANCIAL PERFORMANCE.............................................................................................................................................................................................................. 12
   BALANCE SHEET .......................................................................................................................................................................................................................................... 12
   INCOME STATEMENT .................................................................................................................................................................................................................................... 14
   OPERATIONAL & FINANCIAL OBSERVATIONS .............................................................................................................................................................................. 17
   GENERAL OBSERVATIONS ....................................................................................................................................................................................................................... 17
   SWOT ANALYSIS .................................................................................................................................................................................................................................... 18
   PORTER'S 5 FORCES ............................................................................................................................................................................................................................... 20
   FINANCIAL STATEMENT ADJUSTMENTS........................................................................................................................................................................................ 23
   NORMALIZATION ADJUSTMENTS............................................................................................................................................................................................................... 23
   VALUATIONS STANDARD, PREMISE & APPROACHES CONSIDERED ........................................................................................................................................ 24
   STANDARD OF VALUE .............................................................................................................................................................................................................................. 24
   PREMISE OF VALUE ................................................................................................................................................................................................................................. 24
   VALUATION APPROACHES CONSIDERED ................................................................................................................................................................................................... 25
          Asset‐Based Approach .................................................................................................................................................................................................... 25
          Market Approach ........................................................................................................................................................................................................... 26
          Income Approach ........................................................................................................................................................................................................... 27
   VALUATION DISCOUNTS ................................................................................................................................................................................................................... 29

    MARK S. GOTTLIEB, CPA, PC
    1430 BROADWAY, SUITE 902
    NEW YORK, NEW YORK 10018
                                                       Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 166 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                                                                                             INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                                                                                                                               RECEIVED NYSCEF: 08/13/2021


                                                                                   TABLE OF CONTENTS
   DISCOUNT FOR LACK OF CONTROL .......................................................................................................................................................................................................... 29
   DISCOUNT FOR LACK OF MARKETABILITY ................................................................................................................................................................................................. 29
   VALUATION CONCLUSION ................................................................................................................................................................................................................ 30
   APPENDIX 1 – ASSUMPTIONS & LIMITING CONDITIONS .............................................................................................................................................................. 31
   APPENDIX 2 – VALUATION CERTIFICATION ................................................................................................................................................................................... 32
   APPENDIX 3 – ECONOMIC OVERVIEW ............................................................................................................................................................................................ 33
   APPENDIX 4 – DOCUMENT INVENTORY .......................................................................................................................................................................................... 34
   APPENDIX 5 – ANALYST’S QUALIFICATIONS................................................................................................................................................................................. 36
   EXHIBIT 1 - HISTORICAL BALANCE SHEETS.................................................................................................................................................................................. 37
   EXHIBIT 2 - HISTORICAL BALANCE SHEETS - COMMON SIZE .................................................................................................................................................... 38
   EXHIBIT 3 - HISTORICAL BALANCE SHEETS - GROWTH ANALYSIS........................................................................................................................................... 39
   EXHIBIT 4 - HISTORICAL INCOME STATEMENTS ........................................................................................................................................................................... 40
   EXHIBIT 5 - HISTORICAL INCOME STATEMENTS - COMMON SIZE.............................................................................................................................................. 41
   EXHIBIT 6 - HISTORICAL INCOME STATEMENTS - GROWTH ANALYSIS .................................................................................................................................... 42
   EXHIBIT 7 - ADJUSTED BALANCE SHEETS .................................................................................................................................................................................... 43
   EXHIBIT 8 - COMPUTATION OF NET WORKING CAPITAL REQUIREMENT ................................................................................................................................. 44
   EXHIBIT 9 - COMPUTATION OF NORMALIZED WEIGHTED AVERAGE AFTER-TAX CASH FLOW FROM OPERATIONS ....................................................... 45
   EXHIBIT 10 - COMPUTATION OF DISCOUNT & CAPITALIZATION RATES ................................................................................................................................... 46
   EXHIBIT 11 - COMPUTATION OF WEIGHTED AVERAGE COST OF CAPITAL .............................................................................................................................. 47
   EXHIBIT 12 - COMPUTATION OF FORECASTED CASH FLOWS.................................................................................................................................................... 48
   EXHIBIT 13 - COMPUTATION OF INDICATED VALUE BASED UPON DISCOUNTED CASH FLOWS ......................................................................................... 49
   EXHIBIT 14 - COMPUTATION OF INDICATED VALUE BASED UPON METHODOLOGIES SELECTED ...................................................................................... 50




    MARK S. GOTTLIEB, CPA, PC
    1430 BROADWAY, SUITE 902
    NEW YORK, NEW YORK 10018
                                       Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 167 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                         INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                                                               RECEIVED NYSCEF: 08/13/2021


                                                             INTRODUCTION
          Introduction
  We have been retained as an expert to estimate the fair market value of a 100.0% equity interest in Fabuwood Cabinetry Corp. The following summarizes our
  assignment:

   Client Identification                                                         Fabuwood Cabinetry Corp.
   Purpose/Intended Use of Report                                                Management planning.
   Subject Of Valuation                                                          Fabuwood Cabinetry Corp.
   Interest % To Be Valued                                                       100.0% equity interest.
   Ownership Characteristics                                                     Closely‐held.
   Valuation Date                                                                September 30, 2020.
   Report Date                                                                   January 25, 2021.
   Report Type                                                                   Summary.
   Premise Of Value                                                              Going concern.
   Standard Of Value                                                             Fair market value.
   Assumptions & Limiting Conditions                                             See Appendix.
   Restrictions/Limitations In The Scope of Work Or Data Available               None.
   Use Of Hypothetical Conditions                                                None.
   Use Of Specialist                                                             None.
   Disclosure Of Subsequent Events                                               None.
   Any Jurisdictional Exceptions                                                 None.




   PAGE | 1
   MARK S. GOTTLIEB, CPA, PC
   EXPERT REPORT FABUWOOD CABINETRY CORP
                                     Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 168 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                           INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                                                  RECEIVED NYSCEF: 08/13/2021


                                              SOURCES OF INFORMATION
          Sources of Information
   Date Of Field Visit                                             Not required, analysis performed during Covid.
   Name & Position of Individual(s) Interviewed                    Peri Friedman, Peter Nunez, and Joel Epstein.
   Business Valuation Questionnaire Completed By                   Peri Friedman.
   Accounting Information Obtained                                 See Appendix 4.
   Business Income Tax Returns                                     See Appendix 4.
   Individual Income Tax Returns                                   See Appendix 4.
   Industry Data                                                   Integra (NAICS 337110); First Research (NACIS 321911)
   Market Data                                                     www.sec.gov
   Economic Data                                                   US Economy In A Snapshot, September 30, 2020, Published By The Federal
                                                                   Reserve Bank of New York, Research & Statistics Group.
   Other Relevant Documents                                        See document index and resources used within Appendix 4.




   PAGE | 2
   MARK S. GOTTLIEB, CPA, PC
   EXPERT REPORT FABUWOOD CABINETRY CORP
                                      Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 169 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                 INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                                                    RECEIVED NYSCEF: 08/13/2021


                                                   SUBJECT INFORMATION
   Background
   Legal Name / Doing Business As, If Applicable                  Fabuwood Cabinetry Corp (hereafter, “FCC” or the “Company”).
   Address                                                        69 Blanchard Street Newark, New Jersey 07105.
   Phone Number                                                   (201) 432‐6555.
   Website Address                                                www.fabuwood.com.
   Type of Entity                                                 Domestic Business Corporation.
   Date Business Organized                                           September 4, 2008 as Woodstone Cabinetry Corp.
                                                                     February 3, 2009 renamed Fabuwood Cabinetry Corp.
   State Incorporated                                             New York.
   Number of Common Shares Authorized / Par Value                 200 Shares / No Par.
   Number of Shares Issued & Outstanding                          200 Shares.
   Number of Treasury Shares Issued & Outstanding                 Not applicable.
   Owners & Their Percentage of Ownership                            Moshe C. Panzer, 52.5%.
                                                                     Joel Epstein, 36.5%.
                                                                     Joel Weinstein, 5.0%.
                                                                     Raizy Freund, 6.0%.
   Related Parties, If Applicable                                 See narrative herein.
   Key Dates & Events                                                Expansion to new facility in Newark, New Jersey in 2018.
                                                                     Switch to Vietnamese manufacturer in 2019.




   PAGE | 3
   MARK S. GOTTLIEB, CPA, PC
   EXPERT REPORT FABUWOOD CABINETRY CORP
                                         Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 170 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                  INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                                                         RECEIVED NYSCEF: 08/13/2021


                                                  SUBJECT INFORMATION
   Products & Services
   Description Of Products & Services                                Manufacturer of kitchen cabinets, bathroom vanities, and accessories.
   How are Products Or Services Used                                 Products are primarily sold through exclusive dealers to end consumer.
   Composition of Customer Base                                      Various kitchen and bath retailers and contractors.
   Most Significant Product or Service                               Kitchen cabinets.
   Diversification Of Product Line                                   Constantly developing new lines of kitchen/bath cabinets, and accessories.
   Diversification Of Customer Base                                  Dealers are located throughout the United States.
   Competitive Advantages                                            Brand, quality, price point.
   Competitive Disadvantages                                               Reliance on products imported from abroad.
                                                                           Vulnerable to US government legislation.
                                                                           Import lead time.
   Are Products Proprietary?                                         Yes.
   Are Sales Cyclical Or Seasonal?                                   No.
   Industry Trends That May Affect Sales                                   Ready to Assemble (“RTA”) products are becoming widely available, but
                                                                            make importing, assembly, and quality control problematic.
                                                                           Customer material preference.
                                                                           Development of new colors.


   Customer Base
   Customer Concentration                                            The largest six dealers comprise approximately 10.0% of annual sales.
   Key Features To Acquire Customers                                       Trade shows.



   PAGE | 4
   MARK S. GOTTLIEB, CPA, PC
   EXPERT REPORT FABUWOOD CABINETRY CORP
                                    Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 171 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                            INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                                                  RECEIVED NYSCEF: 08/13/2021


                                                 SUBJECT INFORMATION
                                                                   Website.
                                                                   Community of sales representatives.
   Pricing Policies                                             Prices vary according to supply and demand, as well as the competitive
                                                                environment.
   Sales & Credit Terms                                            Cash on delivery or net 30 days.
                                                                   Accounts receivable are insured.
   Source of Business                                           Customer relationships and online presence.


   Competition
   Name & Address Of Major Competitors                             American Woodmark Corporation (NASDAQ: AMWD) 561 Shady Elm Road,
                                                                    Winchester, Virginia.
                                                                   Fortune Brands (NYSE: FBHS) 520 Lake Cook Road Suite 300, Deerfield, IL.
                                                                   Masco Corp. (NYSE: MAS) 17450 College Parkway, Livonia, Michigan.
                                                                   MasterBrands Cabinets, Inc. /Mantra Cabinets (Private Company‐Subsidiary
                                                                    of Fortune Brands) P.O. Box 420, Jasper, IN.
                                                                   Waypoint Living Spaces. (Private Company Subsidiary of American
                                                                    Woodmark) located in Winchester, Virginia.
                                                                   Wolf Home Products (Private Company) located in York, PA.
                                                                   CNC Cabinetry (Private Company) located in South Plainfield, New Jersey.


   Size of Subject When Compared To Its Competitors             There is one very large publicly‐held company (Fortune Brands), which owns
                                                                several brands that compete directly with FCC (Aristokraft Cabinets, Decorá,



   PAGE | 5
   MARK S. GOTTLIEB, CPA, PC
   EXPERT REPORT FABUWOOD CABINETRY CORP
                                        Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 172 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                      INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                                                         RECEIVED NYSCEF: 08/13/2021


                                                    SUBJECT INFORMATION
                                                                    Diamond, Mastercraft, Omega Cabinetry, Woodcrafters and other). In addition,
                                                                    big box stores such as Lowes and Home Depot also sell similar products.
   Ease Of Entering The Industry & Market                           There are significant barriers to entry, requiring:
                                                                       Capital.
                                                                       Relationships with manufacturers.
                                                                       Relationships with dealers.


   Operations
   Total Full‐Time Equivalent Employees                             Approximately 749.
   Most Significant Managers/Employees Other Than Aforementioned    Approximately 25 managers, 150 people assemble the products, 25 people are
   Owners                                                           involved in the IT process. Other employees are warehouse, sales,
                                                                    administrative and other.
   Issues Regarding Acquiring Employee Base                         The workforce is non‐union.
   Description & Condition Of Business Facilities                   The Company’s main site located in Newark, New Jersey recently underwent an
                                                                    expansion to 700,000 square feet. Facilities are leased from an unrelated party
                                                                    and is long term.
   Other Issues Affecting Operations                                Relationships with foreign suppliers are vital to the business.
   Management’s Future Expectations, Goals & Objectives             To develop a more diverse client base without jeopardizing their existing
                                                                    relationships.
   Management Depth & Competence                                    The Company’s management team is professional and actively involved. Key
                                                                    operational decisions are made by Joel Epstein. Moshe C. Panzer is responsible
                                                                    for the relationships with suppliers overseas.
   Product & Customer Diversification                               See above.




   PAGE | 6
   MARK S. GOTTLIEB, CPA, PC
   EXPERT REPORT FABUWOOD CABINETRY CORP
                       Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 173 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                                      RECEIVED NYSCEF: 08/13/2021


                                SUBJECT INFORMATION
   Business Risks                                     Trade impasses between the United States Government and China creates
                                                       additional risk as plants are expected to move to different countries.
                                                      US Trade Representative office recently deemed Vietnam a currency
                                                       manipulator. This may increase tariffs and taxes from products sourced
                                                       from same.
                                                       Business is cyclical as it is dependent on consumer spending.




   PAGE | 7
   MARK S. GOTTLIEB, CPA, PC
   EXPERT REPORT FABUWOOD CABINETRY CORP
                                        Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 174 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                              INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                                                                    RECEIVED NYSCEF: 08/13/2021


                                           SUBJECT COMPANY HIGHLIGHTS
         Subject Company Highlights
  Organization & History

  Fabuwood Cabinetry Corp was incorporated on September 4, 2008 as Woodstone Cabinetry Corp (“Woodstone”). It later registered in the State of New Jersey in
  December 2009 and changed its name to Fabuwood on February 3, 2009. The Company is formed as a Domestic Business Corporation under the auspices of the
  State of New York for the purpose of manufacturing and distributing kitchen cabinets. Its founding shareholder, Moshe C. Panzer, started the business to address
  quality concerns of cabinets sourced from China – which he sold in another business.

  Joel Epstein operated a similar company in New Jersey. Mr. Epstein merged with FCC in 2009 in exchange for an equity interest. As the business grew, Messer’s.
  Panzer and Epstein’s ownership was diluted to allow key employees a minority interest.

  On July 1, 2009 the Company elected to be treated as an S‐Corporation, as such for federal and state income tax purposes its net income is reported and taxed on
  its shareholders individual income tax returns. Said returns are prepared on a calendar year‐end, utilizing the accrual basis of accounting.

  Effective January 1, 2017, the Company amended its shareholder agreement to reallocate it shares amongst it shareholders.

  The following is a condensed summary of the shareholder’s as of the valuation date.

                                       Name                                                                             Duties
   Moshe C. Panzer                                                                      Chief Executive Officer (CEO) responsible for maintaining and developing
   Prior to forming the Company, Mr. Panzer was actively involved in Empire State        supplier relationships and oversee the quality of the products imported.
   Supply Corporation, a business dedicated to supplying building maintenance
   products to apartment building operators. As of the valuation date, Mr. Panzer
   owns a 52.5% interest in Fabuwood.
   Joel Epstein                                                                         Chief Operating Officer (COO) responsible for management of the
   Prior to becoming a shareholder, Mr. Epstein operated a cabinetry company             Company’s operations.
   based in New Jersey. This customer base was merged into FCC in exchange
   for a 30.0% interest. As of the valuation, Mr. Epstein owns a 36.5% interest in
   Fabuwood.


   PAGE | 8
   MARK S. GOTTLIEB, CPA, PC
   EXPERT REPORT FABUWOOD CABINETRY CORP
                                        Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 175 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                             INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                                                                     RECEIVED NYSCEF: 08/13/2021


                                            SUBJECT COMPANY HIGHLIGHTS
   Joel Weinstein                                                                          Product purchasing.
   Mr. Weinstein previously worked with Mr. Panzer at Empire State Supply
   Corporation. As of the valuation date, Mr. Weinstein owns a 5.0% interest.
   Raizy Freund                                                                            No day‐to‐day functions in the business.
   As of the valuation date, Mr. Freund owns a 6.0% interest.


  Operations

  Historically, the Company imported kitchen cabinetry in ready to assemble (“RTA”) form from eight (8) to ten (10) suppliers located in China. However, in 2019 the
  Company began to source its products from manufacturers in Vietnam. Inventory is shipped to their New Jersey premises in “flat packs” and assembled for sale. In
  recent years the cabinet hardware is upgraded upon assembly to be more competitive with higher end products. After assembly, the products are shipped to the
  dealers and contractors located throughout the United States and Canada. FCC’s receivables are insured to avoid material collection issues and losses.

  FCC occupies approximately 700,000 square feet located at 69 Blanchard Street in Newark, New Jersey used for warehousing, assembly, administrative offices, and
  showroom. These premises are rented from an unrelated party at market rent. In addition to its shareholders, the Company employs approximately 749 full‐time
  employees. The assembly and shipping process are labor intensive and requires various types of machinery and equipment.

  Related Parties

  The following related party entities have been identified as of the valuation date.

               Entity Name                              Address                                            Business Description
   Fabusure, LLC                             69 Blanchard Street                 Holding company that holds life insurance policies paid to Oxford Insurance
                                             Newark, New Jersey 07105            Company. Incorporated May 4, 2012.
   Fabusure 111                              69 Blanchard Street                 Owner of captive insurance. Incorporated July 12, 2013.
                                             Newark, New Jersey 07105
   Fabusure 112                              69 Blanchard Street                 Owner of captive insurance. Incorporated July 12, 2013.
                                             Newark, New Jersey 07105


   PAGE | 9
   MARK S. GOTTLIEB, CPA, PC
   EXPERT REPORT FABUWOOD CABINETRY CORP
                                        Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 176 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                                  INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                                                                        RECEIVED NYSCEF: 08/13/2021


                                            SUBJECT COMPANY HIGHLIGHTS
   Fabuwood Marketing, LLC                   69 Blanchard Street                  Holder of Fabuwood Cabinetry Trademark. Incorporated December 30, 2011.
                                             Newark, New Jersey 07105
   FCC Sales Corp                            69 Blanchard Street                  Receives sales commissions from FCC. Incorporated December 31, 2012.
                                             Newark, New Jersey 07105
   Fabuwood Cabinetry NJ, LLC                69 Blanchard Street                  Incorporated August 24, 2018.
                                             Newark, New Jersey 07105
   Fabuwood New Jersey, LLC                  69 Blanchard Street                  Incorporated August 22, 2018.
                                             Newark, New Jersey 07105
   Fabuwood NJ LLC                           69 Blanchard Street                  Incorporated August 22, 2018.
                                             Newark, New Jersey 07105


  The above entities are not subsidiaries of FCC, and thus not included in this valuation. If valued, the above entities are subjects of separate valuation reports.




   PAGE | 10
   MARK S. GOTTLIEB, CPA, PC
   EXPERT REPORT FABUWOOD CABINETRY CORP
                                       Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 177 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                               INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                                                                       RECEIVED NYSCEF: 08/13/2021


                                           SUBJECT COMPANY HIGHLIGHTS
  The following organization chart provides a condensed illustration of FCC’s current shareholders and its most significant employees.




                                            Moshe C. Panzer                  Joel Epstein                  Joel Weinstein                    Raizy Freund

                                               Stockholder/CEO               Stockholder/COO               Stockholder/VP                    Stockholder




          Solomon Eidlisz                   Sendy Stern                    Peri Friedman                     Hertz Brach                      Peter Nunez

          VP Operations                    VP Technology                   VP Corp Development             VP Logistics                      CFO




                                        Jonathan Krieger               Chesky Weinberger                      Shia Herman

                                         Director Sales                Director Human Resources              Director Production




   PAGE | 11
   MARK S. GOTTLIEB, CPA, PC
   EXPERT REPORT FABUWOOD CABINETRY CORP
                                               Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 178 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                                       INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                                                                            RECEIVED NYSCEF: 08/13/2021


                                                             FINANCIAL PERFORMANCE
         Financial Performance
  As part of our due diligence, we analyzed the financial position and performance of FCC over the five years ending December 31, 2019 (the “analyzed period”).
  This financial information was obtained from the subject’s accrual basis financial statements. Our analysis further was supplemented by discussions with
  management, which enhanced our understanding of the business. The following provides a condensed summary of same.

  Balance Sheet

                                                                                      Assets
                                  TOTAL ASSETS                                         Total assets as of December 31, 2019 are reported at $72,562,918, which
                                                                                         approximates the prior year balance of $73,985,017.
               85,000,000                                                72,562,918
                                                       73,985,017
                                                                                         During the analyzed period, total assets are reported from $33,910,989 (2016)
               60,000,000                                                                 to $73,985,017 (2018).
                                        33,910,989
               35,000,000                             45,699,060
                            35,265,665                                                   Assets are primarily comprised of accounts receivable, inventory, and net fixed
               10,000,000                                                                 assets.
                                 2015      2016      2017      2018         2019




                                                                                      Liabilities
                             TOTAL LIABILITIES                                         Total liabilities as of December 31, 2019 are reported at $51,392,795, a 5.3%
               75,000,000                                                                 decrease from the prior year balance of $54,249,709.
                                                            54,249,709
               50,000,000                                                                This decrease is primarily attributable to an decrease in accrued expenses.
                                             27,267,719             51,392,795
                            21,097,553
               25,000,000                                                                During the analyzed period, total liabilities ranges from $17,522,679 (2016) to
                                          17,522,679                                      $54,249,709 (2018).
                        ‐
                                 2015     2016       2017     2018       2019            Total liabilities are primarily comprised of interest bearing debt.




   PAGE | 12
   MARK S. GOTTLIEB, CPA, PC
   EXPERT REPORT –FABUWOOD CABINETRY CORP
                                       Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 179 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                          INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                                                               RECEIVED NYSCEF: 08/13/2021


                                                       FINANCIAL PERFORMANCE

                                                                          Equity
                           TOTAL EQUITY                                    As of December 31, 2019 equity is reported at $21,170,123, a 7.3% increase from
             25,000,000                                                      the prior year balance of $19,735,308.
                                               19,735,308
             20,000,000                                                      This increase is primarily due to 2019 net profit of $7,615,517.
                             16,388,310                     21,170,123
             15,000,000                    18,431,341
                          14,168,112
             10,000,000
                          2015    2016     2017        2018    2019




                                                                          Distributions
                          DISTRIBUTIONS                                    In December 31, 2019 distributions are reported at $6,180,702, a 112.4%
                                                                              increase from the prior year distributions of $2,909,979.
             13,500,000
                          11,014,092      10,451,401
                                                                             Distributions during the analyzed period range from $2,909,979 (2018) to
              9,000,000                                       6,180,702
                                                                              $11,014,092 (2016).
              4,500,000
                          4,798,820
                                             2,909,979
                     ‐
                          2015    2016      2017       2018    2019




   PAGE | 13
   MARK S. GOTTLIEB, CPA, PC
   EXPERT REPORT –FABUWOOD CABINETRY CORP
                                        Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 180 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                     INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                                                           RECEIVED NYSCEF: 08/13/2021


                                                     FINANCIAL PERFORMANCE

  Income Statement

                                                                       Net Revenues
                          NET REVENUES                                  FCC reports net revenues of $165,910,184 in the year ended December 31,
                                                                           2019.
            200,000,000
                                                         165,910,184

                                         118,419,768                      This amount represents a 12.5% increase from the prior year’s net revenues of
            150,000,000
                          105,815,720                                      $147,488,663.
            100,000,000                             147,488,663
                                                                          During the analyzed period, net revenues are reported from $79,194,199
                            79,194,199                                     (2015) to $165,910,184 (2019).
             50,000,000
                          2015    2016      2017       2018     2019




                                                                       Gross Profits
                          GROSS PROFITS                                 FCC reports gross profits of $57,390,604 in the year ended December 31, 2019.
                                                          57,390,604
            55,000,000                                                    This amount represents a 16.9% increase from the prior year’s gross profits of
                                          47,383,181
                                                                           $49,102,693.
                             41,034,067
            40,000,000                             49,102,693
                                                                          During the analyzed period gross profit margins range from 33.3% (2018) to
                                                                           40.0% (2017).
                                 27,012,299
            25,000,000
                          2015    2016      2017       2018     2019      The average gross profit margin over the analyzed period is 36.2%.




   PAGE | 14
   MARK S. GOTTLIEB, CPA, PC
   EXPERT REPORT –FABUWOOD CABINETRY CORP
                                             Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 181 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                                INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                                                                      RECEIVED NYSCEF: 08/13/2021


                                                            FINANCIAL PERFORMANCE

                                                                                   Operating Expenses
                        OPERATING EXPENSES                                          FCC reports operating expenses of $49,449,982 in the year ended December
           60,000,000                                                                 31, 2019, which are primarily comprised of salaries, shipping,and trucking.
                                                                      49,449,982

           45,000,000
                                               33,943,665
                                                                                      This amount represents a 9.0% increase from the prior year’s total of
                                                               45,381,968              $45,381,968.
                                  26,393,150
           30,000,000
                        17,730,341
                                                                                      Operating expenses, as a percentage of revenues, range from 22.4% (2015) to
           15,000,000                                                                  30.8% (2019) and averages 27.3% over the analyzed period.
                          2015        2016         2017        2018     2019




                                                                                   Officer Compensation
                   OFFICER COMPENSATION                                             FCC reports officer compensation of $1,410,705 in the year ended December
           2,000,000                                                                   31, 2019.
                                                      1,733,081
                                                                      1,410,705
           1,500,000                                                                  This amount represents a 18.6% decrease from the prior year’s amount of
                                                                                       $1,733,081.
                        903,018      927,196
           1,000,000
                                                     958,885
                                                                                      During the analyzed period officer compensation ranges from $903,018 (2015)
            500,000                                                                    to $1,733,081 (2018).
                         2015        2016        2017       2018       2019




   PAGE | 15
   MARK S. GOTTLIEB, CPA, PC
   EXPERT REPORT –FABUWOOD CABINETRY CORP
                                        Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 182 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                        INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                                                              RECEIVED NYSCEF: 08/13/2021


                                                  FINANCIAL PERFORMANCE

                                                                           Earnings Before Interest, Taxes, Depreciation & Amortization (EBITDA)
                                   EBITDA                                   FCC reports EBITDA of $11,122,427 in December 31, 2019, a 140.4% increase
           16,000,000 14,664,506             13,550,237                        from the prior year’s amount of $4,624,932.

                                                              11,122,427
           11,000,000                                                         During the analyzed period EBITDA (as a percentage of revenues) ranges from
                                                                               3.1% (2018) to 13.9% (2016).
            6,000,000     8,998,880         4,624,932
                                                                              As a percentage of gross revenues, EBITDA is reported at 6.7% for year ending
            1,000,000                                                          December 31, 2019.
                         2015      2016    2017        2018      2019




                                                                           Net Income
                           NET INCOME                                       FCC reports net income of $7,615,517 in December 31, 2019, a 105.1%
            16,000,000                                                         increase from the prior year net income of $3,713,946.
                           13,234,290
                                               11,820,604
            11,000,000                                                        During the analyzed period net income (as a percentage of revenues) ranges
                                                              7,615,517
                                                                               from 2.5% (2018) to 12.5% (2016).
             6,000,000    8,084,617
                                          3,713,946                           As a percentage of net revenues, net income is reported at 4.6% in the year
             1,000,000                                                         ending December 31, 2019.
                         2015      2016   2017        2018     2019




   PAGE | 16
   MARK S. GOTTLIEB, CPA, PC
   EXPERT REPORT –FABUWOOD CABINETRY CORP
                                                Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 183 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                            INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                                                                  RECEIVED NYSCEF: 08/13/2021


                                OPERATIONAL & FINANCIAL OBSERVATIONS
         Operational & Financial Observations
  As a result of the aforementioned company and financial analyses we observed a number of issues that influenced our understanding of the Company. The
  following provides a condensed summary of same.

  General Observations

        FCC reported gross sales of $139,841,417 for the twelve months ending September 30, 2020.

        During the period analyzed, the Company’s compound annual growth for net revenues is 26.1%. Management has represented that this increase is a
         result of dealer expansion. Outside of the effects of Covid, management expects reasonable growth as the business matures.

        The Company’s 2019 EBITDA to net revenue margin is 6.7%.

      Ending inventory at December 31, 2013 per the review financial statements is $8,064,889. Beginning inventory for 2014 per the audited financial
       statement is $10,955,844. The difference of $2,890,955 is illustrated in the 2014 historical income statement within Cost of Sales as “Inventory
       Restatement.” This only impacts compounded annual growth rates for the analyzed period.

      Total debt for the year ended 2019 is $35,151,616, which consists of a line of credit of $17,887,913, and term notes with current and long‐term maturities
       of $4,630,016 and $12,633,687 respectively. Recorded debt is reported at 60.4% of total capital.

        As of the year ended 2019 Stockholder loans are stated at $51,982. These loans and amounts due are unsecured, due on demand, and bear no interest.

        The Company sells merchandise to an affiliated entity under common ownership. Sales to the affiliated entity during 2019 amounted to $733,401 of
         which $227,746 was outstanding at December 31, 2019.

        The Company advanced a short‐term interest free loan to a related entity. The total balance of the loan as of December 31, 2019 is $109,451.

        Stockholders contributed additional paid in capital of $500,000 in 2018 and $673,828 in 2017.

        Officer compensation as a percentage of net revenue averaged 1.0%, which approximates the industry peer group.



   PAGE | 17
   MARK S. GOTTLIEB, CPA, PC
   EXPERT REPORT –FABUWOOD CABINETRY CORP
                                        Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 184 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                                INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                                                                      RECEIVED NYSCEF: 08/13/2021


                             OPERATIONAL & FINANCIAL OBSERVATIONS
         Discretionary charitable contributions have been observed over the analyzed period.

  In addition to the above, we also considered two different analytical tools to analyze FCC, a SWOT Analysis, and Porter's 5 Forces. In general terms, a SWOT
  analysis looks at the internal strengths, weaknesses, opportunities, and threats of a Company. Porter's 5 Forces is a comparative analysis that looks at the external
  factors within an industry. Each of the models seeks to define the Company's position in the marketplace.

  SWOT Analysis

  SWOT stands for strengths, weaknesses, opportunities, and threats. Each piece of a SWOT analysis is used as one element of comparison to existing solutions and
  competitors. The focus, however, remains on the Company's internal fortitude. The SWOT analysis is often considered a macro review, as it can give a sense of
  whether an objective is attainable.

  The following matrix provides our SWOT analysis for FCC.




   PAGE | 18
   MARK S. GOTTLIEB, CPA, PC
   EXPERT REPORT –FABUWOOD CABINETRY CORP
                                        Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 185 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                                INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                                                                      RECEIVED NYSCEF: 08/13/2021


                             OPERATIONAL & FINANCIAL OBSERVATIONS
  Strengths and Weaknesses

  Strengths and weaknesses are internal characteristics—ones that can be controlled and/or changed, often quickly, and from the inside. The strengths outline how
  the entity excels and exceeds its competition. This may include forces like location, brand power, marketing, cash on hand, technology, or pricing. An entity's
  weaknesses, on the other hand, prevent it from performing to its fullest potential. Excess debt, lack of capital, workforce turnover, and a lack of resources are all
  examples of weaknesses.

                                                             Strengths                                                     Weaknesses
   Human Resources                             Skilled & assembled workforce in place.
   Management                                  Professional management.                              Key person(s) makes all decisions.
                                               Management structure formalized.
   Corporate Governance                        Legal documents are formalized
   Product                                     Gross profit margins are steady.
                                               Diversified products.
   Customers                                   Customer diversification.
   Suppliers                                                                                          Limited suppliers or reliance on selective foreign suppliers.
   Sales & Marketing                           Branding used for products/services.
                                               The company maintains customer records
                                                and related data.
                                               Pricing is established and well defined.
                                               Company has a clear strategy and business
                                                plans.
   Assets                                      Assets are sufficient and in good condition.
                                               Intellectual property is owned.
   Liabilities                                                                                        Company is highly levered.
   Commitments & Contingencies                 Company leases its facilities at market
                                                rates or better.


   PAGE | 19
   MARK S. GOTTLIEB, CPA, PC
   EXPERT REPORT –FABUWOOD CABINETRY CORP
                                       Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 186 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                               INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                                                                      RECEIVED NYSCEF: 08/13/2021


                              OPERATIONAL & FINANCIAL OBSERVATIONS
   Financial Management                         Financial performance equal to or better
                                                 than industry norms.
                                                Accounting controls in place.
                                                Company has borrowing capacity.
                                                Audited or reviewed financial statements
                                                 are prepared.

  Opportunities and Threats

  Opportunities and threats are external factors, which may not necessarily be easy to contain. Opportunities are favorable factors which give it an edge over its
  competition within the industry. Threats, on the other hand, are external factors that can hinder a company's competitive advantage, such as a weaker labor force
  and higher costs for raw materials.

                                                          Opportunities                                                       Threats
   Region                                   Labor market supplies skilled labor.
   Industry                                 Barriers to entry are high.
   Politics                                                                                            High governmental regulation.
                                                                                                       Tariffs in effect or under consideration.
   Technology                               Improvements to technology increasing
                                             productivity and lower costs.
   Social Trends                            Industry favorably viewed by society.

  Based upon the above, we have considered FCC's overall internal risk to be moderate to high.

  Porter's 5 Forces

  Porter's 5 Forces was initially published in 1980 by Harvard Business School professor Michael E. Porter as part of his book Competitive Strategy: Techniques for
  Analyzing Industries and Competitors. It is commonly used to analyze a company's industry structure as well as its corporate strategy by looking at its expectations
  of profitability. The Porter's 5 Forces generally examines the subject on a micro‐level.


   PAGE | 20
   MARK S. GOTTLIEB, CPA, PC
   EXPERT REPORT –FABUWOOD CABINETRY CORP
                                        Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 187 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                                 INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                                                                       RECEIVED NYSCEF: 08/13/2021


                             OPERATIONAL & FINANCIAL OBSERVATIONS
  This model outlines the following five fundamental competitive forces:

          1. The potential for new entrants into the industry
              When the entry is easy for new companies, it means there is usually a higher degree of competition.
              Profitable industries that yield high returns will attract new businesses. New entrants eventually will decrease profitability for other firms in the
                 industry.
          2. Existing competition in the industry
              More established rivals mean a high level of competition in the industry.
              For most industries, the intensity of competitive rivalry is a major determinant of the competitiveness of the industry.
              Higher competition can lead to lower profits.
          3. The arrival of new goods or services on the market
              Newer products and services can erode those that are already established.
              A substitute product uses a different technology to try to solve the same economic need.
              New or alternative products in the market can lead to lower profits
          4. Supplier power
              When more suppliers begin to bargain, it may lead to scarcity.
              This may enhance competition for raw materials and other resources, leading to an increase in costs and reduced company's profits.
              The increase in either of these factors can lead to lower profits.
          5. Consumer power
              The ability of customers to put the firm under pressure, which also affects the customer sensitivity to price changes.
              Consumers who have more power to bargain can lead to a drop in profitability.

  Each of these forces is generally external in nature and is not the result of a company's internal structure. The forces are generally analyzed against a micro
  concept, such as an individual business line. In totality, Porter's 5 Forces are used to identify profitability in any segment of the economy.




   PAGE | 21
   MARK S. GOTTLIEB, CPA, PC
   EXPERT REPORT –FABUWOOD CABINETRY CORP
                                        Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 188 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                                  INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                                                                        RECEIVED NYSCEF: 08/13/2021


                                OPERATIONAL & FINANCIAL OBSERVATIONS
  The following matrix provides those items we considered within the Porter's 5 Forces analysis of FCC.

                                                                             Arrival of New
       Threat of New Entrants        Competition in the Industry             Goods/Services                      Supplier Power                 Consumer Power

      Barriers to entry               Number of competitors            Number of substitute               Number and size of             Number of customers
                                                                          products available                  suppliers
      Economies of scale              Diversity of competitors         Buyers propensity to               Uniqueness of each             Size of each customer
                                                                          substitute                          supplier’s product              order
      Brand loyalty                   Industry concentration           Relative price                     Subject company’s ability      Differences between
                                                                          performance of                      to substitute                   competitors
                                                                          substitute
      Capital requirements            Industry growth                  Perceived level of                                                 Price and sensitivity
                                                                          product differentiation
      Cumulative experience           Quality differences              Switch costs                                                       Buyers ability to
                                                                                                                                              substitute
      Government policies             Brand loyalty                                                                                        Buyers information
                                                                                                                                              availability
      Access to distribution          Barriers to exit                                                                                     Switching costs
       channels
      Switching costs                 Switching costs

  Based upon the above, we have considered FCC's overall external risk to be moderate to high.

  Aside from the risks discussed above, FCC is subject to other issues that include but are not limited to:
       Risks associated with achieving its sales projections,
       Risks related to the COVID pandemic, and
       Risks due to the access of a foreign product supplier.




   PAGE | 22
   MARK S. GOTTLIEB, CPA, PC
   EXPERT REPORT –FABUWOOD CABINETRY CORP
                                               Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 189 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                                                 INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                                                                                    RECEIVED NYSCEF: 08/13/2021


                                               FINANCIAL STATEMENT ADJUSTMENTS
             Financial Statement Adjustments
  Normalization Adjustments

  To determine a fair representation of the subject’s ongoing earnings we considered the necessity of adjustments to the aforementioned historical financial
  statements. Valuation related adjustments are often made because of the choices in accounting elections and treatments in order to minimize taxable income.
  This is particularly true regarding closely held businesses where there are generally few, if any, passive investors to impress through financial statements.

  The objective of valuation related adjustments is to convert earnings and values from those established based upon historical costs and tax accounting regulations
  to amounts, which better estimate fair (market) values. These adjustments are generally made when the amount reflected on the financial statements appears
  to be inconsistent with fair (market) values, and/or when better estimates of fair (market) values can be made. Within the enclosed Exhibits we have provided
  the adjusted balance sheet as of December 31, 2019 and September 30, 2020, as well as the normalized cash flow from operations over the analyzed period. In
  each instance, we have provided a description of these valuation related adjustments.

  The following provides a summary of same.

                                                                 12/31/2019                                                     Over Analyzed Period
                                                    Historical                Adjusted        Historical (Median)    Adjusted (Median)       Historical (Mean)       Adjusted (Mean)
                                                    $            %            $          %        $           %          $         %             $          %           $          %

   Balance Sheet
   Total Assets                                $ 72,562,918 100.0% $ 72,562,918 100.0%       $ 45,699,060   100.0%      n/a       n/a      $ 52,284,730    100.0%      n/a        n/a
   Total Liabilities                             51,392,795 70.8%    51,340,813 70.8%          27,267,719    59.7%      n/a       n/a        34,306,091     65.6%      n/a        n/a
   Total Equity                                  21,170,123 29.2%    21,222,105 29.2%          18,431,341    40.3%      n/a       n/a        17,978,639     34.4%      n/a        n/a

   Income Statement
   Net Sales                                    $ 165,910,184 100.0% $ 165,910,184 100.0%    118,419,768    100.0% 118,419,768 100.0%      $ 123,365,707   100.0% $ 123,365,707 100.0%
   Net Income                                       7,615,517   4.6%     8,901,545   5.4%      8,084,617      6.8%   8,901,545   7.5%          8,893,795     7.2%     8,180,963   6.6%
   Earnings Before Interest & Taxes (EBIT)          6,119,815   3.7%    14,049,304   8.5%      8,236,111      7.0% 14,049,304 11.9%            8,324,551     6.7%    12,643,595 10.2%
   Earnings Before Interest,Taxes, Depreciation
   & Amortization (EBITDA)                         11,122,427   6.7%    19,051,916 11.5%      11,122,427      9.4%   15,233,136   12.9%      10,592,196      8.6%    14,911,240   12.1%




    PAGE | 23
    MARK S. GOTTLIEB, CPA, PC
    EXPERT REPORT –FABUWOOD CABINETRY CORP
                                              Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 190 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                               INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                                                                     RECEIVED NYSCEF: 08/13/2021


          VALUATION STANDARD, PREMISE & APPROACHES CONSIDERED
          Valuations Standard, Premise & Approaches Considered
  Standard of Value

  The standard of value used in this analysis is Fair Market Value. Fair market value as defined in Revenue Ruling 59‐60 as “the price at which the property would
  change hands between a willing buyer and a willing seller when the former is not under any compulsion to buy and the latter is not under any compulsion to sell,
  both parties having reasonable knowledge of relevant facts.” The fair market value standard assumes that the price is transacted in cash or cash equivalents.
  Revenue Ruling 59‐60, while used in income tax valuations, is also used in many non‐tax valuations, such as for equitable distribution in matrimonial matters in
  the State of New York.

  Revenue Ruling 59‐60 also states that no general formula is applicable to the many different valuation situations, and that one should consider other factors in
  determining the subject company’s value. In our conclusion of value, we considered the following relevant factors, which are specified in Revenue Ruling 59‐60.

         The history and nature of the business,
         The economic outlook of the United States and that of the specific industry in particular,
         The book value of the subject company’s stock and the financial condition of the business,
         The earning capacity of the company,
         The dividend‐paying capacity of the company,
         Whether or not the firm has goodwill or other intangible value,
         Sales of the stock and size of the block of stock to be valued, and
         The market price of publicly traded stocks or corporations engaged in similar industries or lines of business.

  Premise of Value

  The premise of value considers a highest and best use concept whereby a maximum value is selected either under a going concern basis or liquidation basis,
  whichever is greater.

  In this instance, the premise of value is Going Concern. The liquidation premise of value, whether orderly or fixed, was considered and rejected as not applicable.
  The Going Concern value results in a higher value for the interest than the liquidation value.




   PAGE | 24
   MARK S. GOTTLIEB, CPA, PC
   EXPERT REPORT –FABUWOOD CABINETRY CORP
                                         Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 191 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                                 INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                                                                       RECEIVED NYSCEF: 08/13/2021


       VALUATION STANDARD, PREMISE & APPROACHES CONSIDERED
  The International Glossary of Business Valuation defines Going Concern as the value of a business enterprise that is expected to continue to operate into the
  future. The intangible elements of going concern value result from the factors such as having a trained work force, an operational plant, and the necessary licenses,
  systems, and procedures in place.

  Valuation Approaches Considered

  The selection of the most appropriate valuation method(s) is largely dependent upon the purpose of the valuation, the characteristics of the subject company,
  and the availability of reliable information requisite to the various methods. A valuation approach is defined as “a general way of determining value using one or
  more specific valuation methods.”

  All valuation methods can be described in terms of three broad approaches to value.



                   Asset‐Based Approach                                     Market Approach                                      Income Approach



  Asset‐Based Approach

  The Asset Approach involves an analysis of the economic worth of a company's assets in excess of its outstanding liabilities in determining an indication of equity
  value. This approach addresses the adjusted net asset value of the Company. It is typically used for a Company that:

             Experiences, temporarily or permanently, low returns in relation to the size of its tangible assets,
             Anticipates liquidation,
             Is a non‐operating entity such as holding companies,
             Lacks an established earnings history such as start‐up companies,
             Has highly volatile earnings, or
             Holds assets with significant unrecorded appreciation, such as real estate.




   PAGE | 25
   MARK S. GOTTLIEB, CPA, PC
   EXPERT REPORT –FABUWOOD CABINETRY CORP
                                         Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 192 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                                INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                                                                      RECEIVED NYSCEF: 08/13/2021


       VALUATION STANDARD, PREMISE & APPROACHES CONSIDERED
  When this method is employed, adjustments are made to reflect the market value of the assets as if they were to be sold or replicated on an individual basis in a
  relatively short period of time. In some instances this method does not consider the premise of value to be “going concern” and considers alternative uses.
  However, it does establish a “floor value” of a business. This approach can also consider either a premise of going concern or of liquidation.

  Simply stated, the value of the net assets utilizing the Asset‐Based Approach is determined as follows:

                     ‐1‐                                     ‐2‐                                      ‐3‐                                       ‐4‐
        Obtain the historical Subject             Consider any applicable                Adjust the historical assets &             Subtract the value of the
        Company's balance sheet at               normalization adjustments.                       liabilities.                     Subject's liabilities from its
            the valuation date.                                                                                                      assets to determine the
                                                                                                                                    subject's net asset value.



  In this instance we considered the Asset‐Based Approach but did not employ it in the determination of fair market value.

  Market Approach

  The Market Approach utilizes information from actual transactions of comparable public or private businesses or value parameters of guideline publicly traded
  companies. When applied to the valuation of an ownership interest in a closely held business, consideration is given to size, financial condition and operating
  performance of the business being valued relative to other companies in the same or similar line of business and subject to similar economic and environmental
  factors.

  In this instance, we considered the Guideline Public Company Method within the Market Approach to determine value. When applying this methodology we
  analyzed financial metrics of publicly‐traded firms in the same or similar industry. This data is commonly found in several public databases as well as the Security
  and Exchange Commission’s (SEC) website. Market multiples, such as, Enterprise Value to Revenue, Gross Profit and other financial parameters are considered,
  and if necessary, adjusted to determine the value of the subject company’s value.




   PAGE | 26
   MARK S. GOTTLIEB, CPA, PC
   EXPERT REPORT –FABUWOOD CABINETRY CORP
                                         Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 193 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                               INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                                                                     RECEIVED NYSCEF: 08/13/2021


       VALUATION STANDARD, PREMISE & APPROACHES CONSIDERED
  Simply stated, the equity value of a business using the Guideline Public Company Method is determined as follows:

                    ‐1‐                            ‐2‐                           ‐3‐                            ‐4‐                             ‐5‐
         Select entities from the       Compare the aggregate         Consider the valuation            Apply the selected           Adjust for items on the
           public marketplace.         financial indicators of the   multiples on a reported or     valuation multiples to the       Subject's Balance Sheet
                                      selected peer group to the          adjusted basis.              Subject Company to              not included in the
                                           Subject Company.                                            determine its initial          development of the
                                                                                                         indicated value.              valuation multiple.


  Although we found several companies that initially seemed comparable, upon further inquiry we determined that only two potential public companies import
  products from foreign manufacturers. As such, there is an insufficient number of companies to be considered as a proxy for valuation under the market approach.

  Income Approach

  The Income Approach is an earnings and cash flow‐oriented approach to estimate the value of a business on a going concern basis. This approach assumes that
  an equally desirable substitute for the business being valued is one that has similar investment characteristics. The income approach involves estimating the level
  of economic earnings of a business and its return on investment by determining the applicable relationship between economic earnings and risk. Generally, the
  earnings method is based on either historical or forecasted cash flows, depending upon which is considered representative of the expected future earnings of the
  business.

  In this instance, we considered the Discounted Cash Flow Method within the Income Approach to determine equity value. This method is utilized when the
  economic earnings of the subject is expected to fluctuate or change at a pace other than that of its historical performance and when management has provided
  projections. After studying same, we determined the prospective cash flow through its terminal period. These amounts are then discounted to its present value
  to determine the initial equity or invested capital value.




   PAGE | 27
   MARK S. GOTTLIEB, CPA, PC
   EXPERT REPORT –FABUWOOD CABINETRY CORP
                                         Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 194 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                          INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                                                                 RECEIVED NYSCEF: 08/13/2021


       VALUATION STANDARD, PREMISE & APPROACHES CONSIDERED
  Simply stated, the equity value of a business using the Discounted Cash Flow Method is determined as follows:

                   ‐1‐                                        ‐2‐                                     ‐3‐                                  ‐4‐
   Analyze & adjust (if necessary) the           Determine the discount &             Apply the present value factor of     Subtract the outstanding debt at
   projected results of operations of         capitalization rates to be applied      the discount rate to the projected   the valuation date from the Market
   the business to determine its cash          based upon various economic              cash flow & terminal value; the        Value to Invested Capital to
        flow to invested capital.            factors & specific elements of the        sum of which equals the Market          compute total equity value.
                                                   business & its industry.                Value to Invested Capital.


   In this instance we determined the cost of equity capital from estimates derived from the
   Duff & Phelps Cost of Capital Study. The discount and capitalization rates are comprised
   from the following:

                   Description                                    Source
    Risk free rate                               20‐year Treasury Bill rate of return
    Premium over riskless rate                   Duff & Phelps Cost of Capital Study
    Company‐specific risk premium                Analyst judgement
    Sustainable growth rate                      Expected growth rate of subject company

   Ultimately, the cost of equity capital is based upon the simple average of the CRSP Build‐
   up, Duff & Phelps Build‐up 1, and Duff & Phelps Build‐up 2 study results.

   Within the enclosed exhibits we have provided our computation of the cost of equity
   capital and our initial indication of value based upon the discounted cash flow method
   (income approach).




   PAGE | 28
   MARK S. GOTTLIEB, CPA, PC
   EXPERT REPORT –FABUWOOD CABINETRY CORP
                                        Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 195 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                                  INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                                                                       RECEIVED NYSCEF: 08/13/2021


                                                       VALUATION DISCOUNTS
          Valuation Discounts
  Discount For Lack of Control

  The concept of control deals with the relationship between the interest being valued and the total enterprise. In this engagement, we are valuing a controlling
  interest. Under the fair market value standard, control is dependent upon the determination of the initial indication of value. In other words, depending on the
  level of control of the subject interest, and the valuation adjustments and methodologies employed, the value may or may not require an adjustment based upon
  controlling attributes. We have made several adjustments to determine the normalized cash flow of the business on a controlling basis. In this instance, when the
  subject is a controlling interest, no discount for lack of control (DLOC) is required.

  Discount for Lack of Marketability

  A Discount for Lack of Marketability (DLOM) recognizes the fact that an ownership interest in a private/closely held business is not as marketable like the shares
  of a publicly traded companies because of a lack of a ready market. Controlling ownership interests suffer from illiquidity in somewhat the same way as
  noncontrolling ownership interests. The marketability of an ownership interest – whether controlling or noncontrolling‐is determined by the ability of the owner
  to quickly, at low cost, and with some degree of certainty, convert the ownership interest to cash.

  In this instance we are determining value of a controlling interest.

  There is no firm agreement within the valuation profession, nor any professional treatise or authoritative literature that requires a DLOM for a controlling interest.
  Even if a DLOM is deemed appropriate, there is very little empirical evidence or data to measure and/or support a DLOM. Further, this modest empirical evidence
  has not been fully accepted or vetted by the valuation profession.

  When DLOM’s for a controlling interest have been employed it is often between the range of 10% to 15%. This amount is materially smaller than those appropriate
  for minority ownership interests, which often range from 20% to 35%. In this instance we are employing a discount for lack of marketability of 12.50%.




   PAGE | 29
   MARK S. GOTTLIEB, CPA, PC
   EXPERT REPORT –FABUWOOD CABINETRY CORP
                                       Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 196 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                              INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                                                                    RECEIVED NYSCEF: 08/13/2021


                                                   VALUATION CONCLUSION
          Valuation Conclusion
  We have performed a valuation of a 52.50% equity interest in Fabuwood Cabinetry Corp as of September, 30, 2020, on a controlling, non‐marketable and going
  concern basis. This valuation was performed solely to assist in the determination of the fair market value for management planning purposes and the resulting
  estimate should not be used for any other purpose or by any other party for any purpose. The opinion of value that results from this engagement is expressed as
  a conclusion of value.

   The Asset‐Based Approach was considered but ultimately not utilized as a
   proxy for fair market value.

   The Market Approach was considered but not utilized to determine fair
   market value as there was an insufficient number of companies found.

   The Income Approach was considered and utilized to determine fair market
   value.

   The accompanying graph illustrates the indications of value(s) on a 100.0%
   equity interest derived from the valuation methodologies considered.



  Ultimately, we utilized only the income approaches to estimate fair market value. This reconciliation can be found within the enclosed Exhibits.

  Based upon our analysis described herein and the facts and circumstances as of the valuation date, the fair market value of a single share in Fabuwood Cabinetry
  Corp on a controlling, non‐marketable and going concern basis is:

                                        Valuation on a controlling, non‐marketable, & going concern basis $      28,531,904
                                        Number of shares issued and outstanding                                         200
                                        Value per share                                                             142,660
                                                                                                Rounded $           143,000




   PAGE | 30
   MARK S. GOTTLIEB, CPA, PC
   EXPERT REPORT –FABUWOOD CABINETRY CORP
                                           Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 197 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                                INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                                                                      RECEIVED NYSCEF: 08/13/2021


                APPENDIX 1 ‐ ASSUMPTIONS & LIMITING CONDITIONS
        Appendix 1 – Assumptions & Limiting Conditions
  1.    Information, estimates, and opinions are obtained from sources considered to be reliable. However, we assume no liability for such sources.
  2.    The entities and their representatives have warranted to us that the information they supplied was complete and accurate to the best of their knowledge
        and that the financial statement information reflects the entity's results of operations and financial condition. Information supplied by management has
        been accepted as correct without further verification, and we express no opinion on that information.
  3.    If prospective financial information approved by management has been used in our work, we have not examined or compiled the prospective financial
        information and therefore, do not express an audit opinion or any other form of assurance on the prospective financial information or the related
        assumptions. Events and circumstances frequently do not occur as expected and there will usually be differences between prospective financial
        information and actual results, and those differences may be material.
  4.    Possession of this analysis, or a copy thereof, does not carry with it the right of publication of all or part of it, nor may it be used for any purpose except
        the stated purpose in the report, by anyone but the client and attorney for the client without the previous written consent of Mark S. Gottlieb, CPA, PC
        and, in any event, only with proper attribution.
  5.    We are not required to give testimony in court, or be in attendance during any meetings, hearings, or depositions, with reference to the property being
        valued, unless previous arrangements have been made.
  6.    The various analysis presented in this report apply to this analysis only and may not be used out of the context presented herein. This analysis is valid only
        for the purpose or purposes specified herein.
  7.    The analysis contemplates facts and conditions existing or foreseeable as of the date of our analysis. Events and conditions occurring after that date have
        not been considered, and we have no obligation to update our analysis for such events and conditions. Accordingly, the analysis provided is valid only as
        of the date of our report.
  8.    We have assumed that there is full compliance with all applicable federal, state, and local regulations and laws unless otherwise specified in this analysis.
  9.    Neither the professionals who worked on this engagement nor this firm have any present or contemplated future interest in the Company, any personal
        interest with respect to the parties involved, or any other interest that might prevent us from performing an unbiased analysis. Our compensation is not
        contingent on an action or event resulting from the analysis, opinions, or conclusions in, or the use of, this analysis.
  10.   This estimate of value is not a fairness or solvency opinion that concludes the value to a particular party or the ability of continued operations. We do not
        warranty the estimated value will be realized, as value may be different to different parties.




   PAGE | 31
   MARK S. GOTTLIEB, CPA, PC
   EXPERT REPORT –FABUWOOD CABINETRY CORP
                                                 Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 198 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                                INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                                                                         RECEIVED NYSCEF: 08/13/2021


                                      APPENDIX 2 ‐ VALUATION CERTIFICATION
          Appendix 2 – Valuation Certification
  We certify that, to the best of our knowledge and belief:

      1. The statements of fact contained in this report are true and correct.
      2. The reported analyses, opinions and conclusions are limited only by the reported assumptions and limiting conditions and are my personal, impartial, and
         unbiased, professional analyses, opinions and conclusions.
      3. I have no present or prospective interest in the business or property that is the subject of this report, and I have no personal interest with respect to the
         parties involved.
      4. I have no bias with respect to the property that is the subject of this report or to the parties involved with this assignment.
      5. Our engagement in this assignment was not contingent upon developing or reporting predetermined results.
      6. Our compensation for completing this assignment is not contingent upon the development or reporting of a predetermined value or direction in value
         that favors the cause of the client, the amount of the value opinion, the attainment of a stipulated result, or the occurrence of a subsequent event directly
         related to the intended use of this appraisal.
      7. No other person provided significant business appraisal assistance other than the analysts signing this certification.


          Mark S. Gottlieb
          __________________________
          Mark S. Gottlieb
          CPA/ABV/CFF, ASA, CVA, CBA, MST




   PAGE | 32
   MARK S. GOTTLIEB, CPA, PC
   EXPERT REPORT –FABUWOOD CABINETRY CORP
                                          Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 199 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                          INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                                                                RECEIVED NYSCEF: 08/13/2021


                                          APPENDIX 3 ‐ ECONOMIC OVERVIEW
         Appendix 3 – Economic Overview
  The following discussion and analysis of the national economy at the approximate valuation date is provided by the Research & Statistics Group of the Federal
  Reserve Bank of New York. The purpose of which is to provide a representative “consensus” of the condition of the national economy and its general outlook.




   PAGE | 33
   MARK S. GOTTLIEB, CPA, PC
   EXPERT REPORT –FABUWOOD CABINETRY CORP
                     Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 200 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                    INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                           RECEIVED NYSCEF: 08/13/2021
                     Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 201 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                      INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                          O V E R VI E W                      RECEIVED NYSCEF: 08/13/2021



                                                        
              –

              –

              –
                                                             –

          
                                                         
              –


                                                         
          
              –




                                                         


                                                             –

                                                             –


                                                             –



                                                         

                                                             –
                     Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 202 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                      INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                          O V E R VI E W                      RECEIVED NYSCEF: 08/13/2021




                                                         

                                                         




                                                             –



                                                             –


                                                         




                                                         



                                                             –




                                                         


                                                             –
                     Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 203 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                      INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                    E C O N O MI C A C TI VI T Y              RECEIVED NYSCEF: 08/13/2021




                                                          


                                                          


                                                          


                                                          

                                                          




                                                          




                                                          




                                                          
                     Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 204 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                      INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                        H O US E H OL DS                      RECEIVED NYSCEF: 08/13/2021




                                                        




                                                        




                                                        




                                                        




                                                        
                     Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 205 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                      INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                     B U SI N E S S S E C T O R               RECEIVED NYSCEF: 08/13/2021




                                                          



                                                              –




                                                          

                                                              –

                                                              –




                                                          




                                                          




                                                          
                     Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 206 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                      INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                      H O U SI N G S E C T O R                RECEIVED NYSCEF: 08/13/2021




                                                          




                                                          




                                                          




                                                          

                                                              −


                                                          

                                                              −

                                                          
                     Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 207 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                      INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                   G OV E R N M E NT S E CT O R               RECEIVED NYSCEF: 08/13/2021




                                                        




                                                        




                                                        




                                                        


                                                            –




                                                        

                                                            –
                     Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 208 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                       INDEX NO. 654909/2021
NYSCEF DOC. NO. 12            I N T E R N A TI O N A L D E V E L O P M E N T S   RECEIVED NYSCEF: 08/13/2021




                                                            




                                                            




                                                            




                                                            




                                                            



                                                            
                            Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 209 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                             INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                               L A B O R M A R K ET                  RECEIVED NYSCEF: 08/13/2021




                                                                




                                                                




                                                                




                                                                




            2017     2018        2019     2020
                     Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 210 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                      INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                       L A B O R M A R K ET                   RECEIVED NYSCEF: 08/13/2021




                                                        




                                                        




                                                        




                                                        
                     Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 211 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                      INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                          I N F L A TI O N                    RECEIVED NYSCEF: 08/13/2021




                                                          


                                                          




                                                          




                                                          




                                                          




                                                          
                     Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 212 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                      INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                    FI N A N CI A L M A R K E T S             RECEIVED NYSCEF: 08/13/2021




                                                          

                                                               –




                                                               –
                                                          

                                                               –
                                                               –

                                                               –




                                                           


                                                               –




                                                           
                     Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 213 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                      INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                    FI N A N CI A L M A R K E T S             RECEIVED NYSCEF: 08/13/2021




                                                          



                                                              –


                                                          


                                                              –


                                                          




                                                          




                                                          
                     Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 214 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                      INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                    FI N A N CI A L M A R K E T S             RECEIVED NYSCEF: 08/13/2021




                                                          
                                                              –

                                                              –



                                                          

                                                              –




                                                          

                                                              –



                                                          

                                                              –
                                             Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 215 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                       INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                             S P E CI A L T O PI C: L A B O R M A R K E T I N DI C A T O R S   RECEIVED NYSCEF: 08/13/2021




                                                                                    




                                                                                    




              vi a H a v er A n al yti c s




                                                                                    




                                                                                    
                     Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 216 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                               INDEX NO. 654909/2021
NYSCEF DOC. NO. 12     S P E CI A L T O PI C: L A B O R M A R K E T I N DI C A T O R S   RECEIVED NYSCEF: 08/13/2021




                                                            




                                                            




                                                            




                                                            
                                           Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 217 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                               INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                                        RECEIVED NYSCEF: 08/13/2021


                                       APPENDIX 4 ‐ DOCUMENT INVENTORY
         Appendix 4 – Document Inventory
  1. Engagement Administration
         Signed Engagement Letters (Joel Epstein)

  2. Audited Financial Statements prepared by Roth & Company, LLP.

               2014                        2015                2016                       2017   2018       2019

  3. Business Income Tax Returns (Fabuwood Cabinetry Corp), prepared by Roth & Company, LLP.

               2012                        2013                2014                       2015   2016       2017

  4. Cost of Capital
         Duff & Phelps Cost of Capital Study

  5. Industry Data
          First Research (Wood/ Window Door Manufacturing, NAICS 321911 December 14, 2020)
          Integra (Wood Kitchen Cabinet and Countertop Manufacturing December 31, 2020)
          Reasonable Compensation Reports 2019

  6. Economic Data
         BVR Economic Look‐Up (September 30, 2020)
         US Economy in a Snapshot – Federal Reserve Bank of New York (September 30, 2020)
         Livingston Survey (Insert Date) – Federal Reserve Bank of Philadelphia
         Federal Reserve Economic Data (FRED) ‐ Federal Reserve Bank of St. Louis

  7. Other Relevant Data
         Entity Organization Information (i.e., NYS Dept. of State; NJ Dept. of State)

  8. Website Contents (www.fabuwood.com)



   PAGE | 34
   MARK S. GOTTLIEB, CPA, PC
   EXPERT REPORT –FABUWOOD CABINETRY CORP
                                   Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 218 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                       INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                                RECEIVED NYSCEF: 08/13/2021


                                APPENDIX 4 ‐ DOCUMENT INVENTORY
  9. Market Data
         Yahoo Finance
         Securities and Exchange Commission (www.sec.gov)

  10. BV Questionnaire
          Completed by Peri Friedman, VP Corporate Development




   PAGE | 35
   MARK S. GOTTLIEB, CPA, PC
   EXPERT REPORT –FABUWOOD CABINETRY CORP
                                                        Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 219 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                                                                          INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                                                                                                                 RECEIVED NYSCEF: 08/13/2021


                                                    APPENDIX 5 ‐ ANALYST’S QUALIFICATIONS
            Appendix 5 – Analyst’s Qualifications




                                                                                                                                                                       MARK S. GOTTLIEB
   BACKGROUND
   With over 30 years of experience, Mark S. Gottlieb is an accomplished forensic accounting and business valuation specialist with expertise in record
   reconstruction and litigation support. Mr. Gottlieb is recognized for the meticulous preparation and comprehensive research he brings to all of his
   professional engagements. Since forming MSG, Mr. Gottlieb leads a team of highly qualified professionals in conducting forensic accounting examinations,
   independent business and professional practice valuations, and a continuum of financial and economic analyses. He is frequently appointed by the court
   to provide these services and expert testimony. Mr. Gottlieb has also lectured extensively to many government agencies and professional organizations
   on accounting, tax, economic development and valuation/appraisal issues. Previously, Mr. Gottlieb was employed by the international accounting and
   consulting firms of PriceWaterhouseCoopers (formerly Coopers & Lybrand) and Ernst & Young (formerly Ernst & Whinney).

   EDUCATION
       Bachelor of Business Administration in Accounting – Adelphi University (May 1983)
       Master of Science in Taxation – Long Island University (May 1993)

   PROFESSIONAL MEMBERSHIPS                                                                                                                                               Email:msgcpa@msgcpa.com
       State of New York Grievance Committee (2015 to Present)
       Brandeis Association Scholarship Fund – Treasurer (2015 to Present)
       Chelsea Reform Democratic Club – Treasurer (2018 to Present)                                                                                          Areas of Expertise
       New York State Society of Certified Public Accountants – Business Valuation Committee Member (2013 to Present)                                            Business Valuation
       New York State Society of Certified Public Accountants – Litigation Support Committee Member (2013 to Present)
       Institute of Business Appraisals – Education Board (2011 to 2012)                                                                                         Forensic Accounting
       New York State Society of Certified Public Accountants – Mediation and Arbitration ‐ Committee Member (2002)                                              Litigation Support
                                                                                                                                                                  Expert Witness
   FACULTY POSITIONS
       Fordham University School of Law, Adjunct Professor (Fall 2017 to Present)
       New York Law School, Adjunct Professor (Fall 2003 to Fall 2006)                                                                                       Licenses, Accreditations and Certifications
       European School of Economics, Adjunct Professor (Fall 2006)
                                                                                                                                                                  Certified Public Accountant (CPA) in New
       Pace University, Adjunct Professor (Summer 1997)
                                                                                                                                                                   York and Connecticut
   PROFESSIONAL ORGANIZATIONS                                                                                                                                     Accredited Senior Appraiser (ASA)
       American Institute of Certified Public Accountants
       New York State Society of Certified Public Accountants                                                                                                    Accredited in Business Valuation (ABV)
       National Association of Certified Valuation Analysts                                                                                                      Certified in Financial Forensics (CFF)
       Institute of Business Appraisers                                                                                                                          Certified Valuation Analyst (CVA)
       American Society of Appraisers
                                                                                                                                                                  Certified Business Appraiser (CBA)

                                                      Mr. Gottlieb’s current CV is available upon request.




   PAGE | 36
   MARK S. GOTTLIEB, CPA, PC
   EXPERT REPORT –FABUWOOD CABINETRY CORP
                       Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 220 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                           INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                    RECEIVED NYSCEF: 08/13/2021



                     EXHIBIT 1 ‐ HISTORICAL BALANCE SHEETS




   PAGE | 37
   MARK S. GOTTLIEB, CPA, PC
   EXPERT REPORT –FABUWOOD CABINETRY CORP
                                                    Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 221 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                                                                     INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                                                                                                       RECEIVED NYSCEF: 08/13/2021


                                                                                                       EXHIBIT 1

                                                                                              FABUWOOD CABINETRY CORP

                                                                                              HISTORICAL BALANCE SHEETS
                                                                                                  AS OF DECEMBER 31,

                                                                                          DOLLARS                                                                      ANALYTICS
                                                         2019             2018             2017              2016              2015             MIN              MAX               MEAN             MEDIAN
     ASSETS
     Current Assets
     Cash                                           $    1,101,669   $    1,351,668   $      348,257    $    1,912,227    $    1,848,596   $      348,257   $    1,912,227   $      1,312,483   $    1,351,668
     Marketable Securities                                     -                -                -                 -                 -                -                -                  -                -
     Accounts Receivable                                10,321,645        9,107,218        7,258,087         6,654,463         5,327,369        5,327,369       10,321,645          7,733,756        7,258,087
     Inventory                                          25,113,259       27,684,954       24,822,220        18,264,991        22,792,882       18,264,991       27,684,954         23,735,661       24,822,220
     Prepaid Income Taxes                                      -                -                -                 -                 -                -                -                  -                -
     Prepaid Expenses                                      497,382          524,049        1,044,675           599,089           410,799          410,799        1,044,675            615,199          524,049
     Due from Affiliate                                    109,451              -             38,771               -                 -                -            109,451             29,644              -
     Other Receivables                                     118,191          211,571              -                 -              21,400              -            211,571             70,232           21,400
                             Total Current Assets       37,261,597       38,879,460       33,512,010        27,430,770        30,401,046       27,430,770       38,879,460         33,496,977       33,512,010

     Fixed Assets
     Building, Machinery & Equipment                    38,953,825       36,561,015       15,828,721         9,183,580         6,359,578        6,359,578       38,953,825         21,377,344       15,828,721
                                        Subtotal        38,953,825       36,561,015       15,828,721         9,183,580         6,359,578        6,359,578       38,953,825         21,377,344       15,828,721

     Less: Accumulated Depreciation                     10,839,544        6,455,683        4,038,704         2,850,836         1,832,054        1,832,054       10,839,544          5,203,364        4,038,704
                                        Subtotal        10,839,544        6,455,683        4,038,704         2,850,836         1,832,054        1,832,054       10,839,544          5,203,364        4,038,704

                                Net Fixed Assets        28,114,281       30,105,332       11,790,017         6,332,744         4,527,524        4,527,524       30,105,332         16,173,980       11,790,017

     Intangible Assets
     Intangible Assets                                          -                -               -                  -            12,355               -            12,355               2,471              -
     Less: Accumulated Amortization                             -                -               -                  -             7,337               -             7,337               1,467              -
                        Net Intangible Assets                   -                -               -                  -             5,018               -             5,018               1,004              -

     Other Assets
     Other Investments                                         -                -               -                 -                 -                -                 -                  -               -
     Other Assets/Tax Credit Receivable                  7,187,040        3,676,320             -                 -                 -                -           7,187,040          2,172,672             -
     Restricted Cash                                           -                -               -                 -             184,602              -             184,602             36,920             -
     Security Deposits                                         -          1,323,905         397,033           147,475           147,475              -           1,323,905            403,178         147,475
                             Total Other Assets          7,187,040        5,000,225         397,033           147,475           332,077          147,475         7,187,040          2,612,770         397,033


                                    Total Assets    $ 72,562,918     $ 73,985,017     $ 45,699,060      $ 33,910,989      $ 35,265,665     $ 33,910,989     $ 73,985,017     $ 52,284,730       $ 45,699,060
                                                      Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 222 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                                                                               INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                                                                                                                  RECEIVED NYSCEF: 08/13/2021


                                                                                                             EXHIBIT 1

                                                                                                   FABUWOOD CABINETRY CORP

                                                                                                   HISTORICAL BALANCE SHEETS
                                                                                                       AS OF DECEMBER 31,

                                                                                              DOLLARS                                                                            ANALYTICS
                                                           2019              2018              2017                 2016              2015               MIN               MAX               MEAN              MEDIAN

     LIABILITIES & EQUITY
     Current Liabilities
     Accounts Payable                                 $    2,326,907    $    2,449,716    $    6,813,204      $    4,706,654     $    4,929,041    $    2,326,907     $    6,813,204    $     4,245,104    $    4,706,654
     Current Portion of Long-Term Debt                     4,630,016         4,028,474           940,258             568,770            338,165           338,165          4,630,016          2,101,137           940,258
     Due to Affiliates                                           -                 -             493,806             493,806            493,806               -              493,806            296,284           493,806
     Stockholder Distribution Payable                            -                 -             321,982              51,982             51,982               -              321,982             85,189            51,982
     Customer & Security Deposits Payable                    668,062         1,868,097           503,303             407,810            510,695           407,810          1,868,097            791,593           510,695
     Accrued Expenses                                      6,590,967         8,832,511         5,666,166           5,639,904          3,218,478         3,218,478          8,832,511          5,989,605         5,666,166
                         Total Current Liabilities        14,215,952        17,178,798        14,738,719          11,868,926          9,542,167         9,542,167         17,178,798         13,508,912        14,215,952

     Long Term Liabilities
     Mortgages, Notes and Bonds Payable                   12,633,687        16,377,797         2,675,912           1,935,602          1,429,440         1,429,440         16,377,797          7,010,488         2,675,912
     Line of Credit                                       17,887,913        14,547,912         9,853,088           3,060,613          9,207,400         3,060,613         17,887,913         10,911,385         9,853,088
     Deferred Rent/Rent Payable                            6,603,261         5,754,225               -                14,381             53,689               -            6,603,261          2,485,111            53,689
     Stockholder Loans                                        51,982           390,977               -               643,157            864,857               -              864,857            390,195           390,977
                    Total Long Term Liabilities           37,176,843        37,070,911        12,529,000           5,653,753         11,555,386         5,653,753         37,176,843         20,797,179        12,529,000


                                  Total Liabilities       51,392,795        54,249,709        27,267,719          17,522,679         21,097,553        17,522,679         54,249,709         34,306,091        27,267,719

     Stockholders' Equity
     Common Stock                                              1,000             1,000             1,000               1,000              1,000             1,000              1,000              1,000             1,000
     Additional Paid In Capital                            6,077,998         6,077,998         5,577,998           4,904,170          4,904,170         4,904,170          6,077,998          5,508,467         5,577,998

     Begining Retained Earnings                           13,656,310        12,852,343         11,483,140           9,262,942         5,977,145          5,977,145        13,656,310         10,646,376        11,483,140
     Net Income/(Net Loss)                                 7,615,517         3,713,946         11,820,604          13,234,290         8,084,617          3,713,946        13,234,290          8,893,795         8,084,617
     Distributions                                        (6,180,702)       (2,909,979)       (10,451,401)        (11,014,092)       (4,798,820)       (11,014,092)       (2,909,979)        (7,070,999)       (6,180,702)
     Ending Retained Earnings                             15,091,125        13,656,310         12,852,343          11,483,140         9,262,942          9,262,942        15,091,125         12,469,172        12,852,343

                                     Total Equity         21,170,123        19,735,308        18,431,341          16,388,310         14,168,112        14,168,112         21,170,123         17,978,639        18,431,341


                       Total Liabilities & Equity     $ 72,562,918      $ 73,985,017      $ 45,699,060        $ 33,910,989       $ 35,265,665      $ 33,910,989       $ 73,985,017      $ 52,284,730       $ 45,699,060
                       Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 223 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                           INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                    RECEIVED NYSCEF: 08/13/2021



          EXHIBIT 2 ‐ HISTORICAL BALANCE SHEETS ‐ COMMON SIZE




   PAGE | 38
   MARK S. GOTTLIEB, CPA, PC
   EXPERT REPORT –FABUWOOD CABINETRY CORP
                                                    Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 224 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                                                     INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                                                                                         RECEIVED NYSCEF: 08/13/2021


                                                                                                 EXHIBIT 2

                                                                                        FABUWOOD CABINETRY CORP

                                                                                  HISTORICAL BALANCE SHEETS - COMMON SIZE
                                                                                             AS OF DECEMBER 31,

                                                                                  COMMON SIZE                                                            ANALYTICS
                                                      2019          2018             2017             2016            2015           MIN          MAX                MEAN       MEDIAN
     ASSETS
     Current Assets
     Cash                                                 1.5%          1.8%              0.8%                5.6%            5.2%      0.8%         5.6%                3.0%        1.8%
     Marketable Securities                                0.0%          0.0%              0.0%                0.0%            0.0%      0.0%         0.0%                0.0%        0.0%
     Accounts Receivable                                 14.2%         12.3%             15.9%               19.6%           15.1%     12.3%        19.6%               15.4%       15.1%
     Inventory                                           34.6%         37.4%             54.3%               53.9%           64.6%     34.6%        64.6%               49.0%       53.9%
     Prepaid Income Taxes                                 0.0%          0.0%              0.0%                0.0%            0.0%      0.0%         0.0%                0.0%        0.0%
     Prepaid Expenses                                     0.7%          0.7%              2.3%                1.8%            1.2%      0.7%         2.3%                1.3%        1.2%
     Due from Affiliate                                   0.2%          0.0%              0.1%                0.0%            0.0%      0.0%         0.2%                0.0%        0.0%
     Other Receivables                                    0.2%          0.3%              0.0%                0.0%            0.1%      0.0%         0.3%                0.1%        0.1%
                             Total Current Assets        51.4%         52.6%             73.3%               80.9%           86.2%     51.4%        86.2%               68.9%       73.3%

     Fixed Assets
     Building, Machinery & Equipment                     53.7%         49.4%             34.6%               27.1%           18.0%     18.0%        53.7%               36.6%       34.6%
                                        Subtotal         53.7%         49.4%             34.6%               27.1%           18.0%     18.0%        53.7%               36.6%       34.6%

     Less: Accumulated Depreciation                      14.9%             8.7%           8.8%                8.4%            5.2%         5.2%     14.9%                9.2%        8.7%
                                        Subtotal         14.9%             8.7%           8.8%                8.4%            5.2%         5.2%     14.9%                9.2%        8.7%

                                Net Fixed Assets         38.7%         40.7%             25.8%               18.7%           12.8%     12.8%        40.7%               27.3%       25.8%

     Intangible Assets
     Intangible Assets                                       0.0%          0.0%           0.0%                0.0%            0.0%         0.0%         0.0%             0.0%        0.0%
     Less: Accumulated Amortization                          0.0%          0.0%           0.0%                0.0%            0.0%         0.0%         0.0%             0.0%        0.0%
                        Net Intangible Assets                0.0%          0.0%           0.0%                0.0%            0.0%         0.0%         0.0%             0.0%        0.0%

     Other Assets
     Other Investments                                       0.0%          0.0%           0.0%                0.0%            0.0%         0.0%         0.0%             0.0%        0.0%
     Other Assets/Tax Credit Receivable                      9.9%          5.0%           0.0%                0.0%            0.0%         0.0%         9.9%             3.0%        0.0%
     Restricted Cash                                         0.0%          0.0%           0.0%                0.0%            0.5%         0.0%         0.5%             0.1%        0.0%
     Security Deposits                                       0.0%          1.8%           0.9%                0.4%            0.4%         0.0%         1.8%             0.7%        0.4%
                             Total Other Assets              9.9%          6.8%           0.9%                0.4%            0.9%         0.4%         9.9%             3.8%        0.9%


                                    Total Assets        100.0%        100.0%            100.0%           100.0%             100.0%    100.0%       100.0%              100.0%      100.0%
                                                      Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 225 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                                                      INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                                                                                         RECEIVED NYSCEF: 08/13/2021


                                                                                                   EXHIBIT 2

                                                                                          FABUWOOD CABINETRY CORP

                                                                                    HISTORICAL BALANCE SHEETS - COMMON SIZE
                                                                                               AS OF DECEMBER 31,

                                                                                    COMMON SIZE                                                           ANALYTICS
                                                        2019          2018             2017             2016            2015           MIN          MAX               MEAN       MEDIAN

     LIABILITIES & EQUITY
     Current Liabilities
     Accounts Payable                                       3.2%          3.3%             14.9%               13.9%           14.0%      3.2%        14.9%               9.9%       13.9%
     Current Portion of Long-Term Debt                      6.4%          5.4%              2.1%                1.7%            1.0%      1.0%         6.4%               3.3%        2.1%
     Due to Affiliates                                      0.0%          0.0%              1.1%                1.5%            1.4%      0.0%         1.5%               0.8%        1.1%
     Stockholder Distribution Payable                       0.0%          0.0%              0.7%                0.2%            0.1%      0.0%         0.7%               0.2%        0.1%
     Customer & Security Deposits Payable                   0.9%          2.5%              1.1%                1.2%            1.4%      0.9%         2.5%               1.4%        1.2%
     Accrued Expenses                                       9.1%         11.9%             12.4%               16.6%            9.1%      9.1%        16.6%              11.8%       11.9%
                         Total Current Liabilities         19.6%         23.2%             32.3%               35.0%           27.1%     19.6%        35.0%              27.4%       27.1%

     Long Term Liabilities
     Mortgages, Notes and Bonds Payable                    17.4%         22.1%              5.9%                5.7%            4.1%      4.1%        22.1%              11.0%        5.9%
     Line of Credit                                        24.7%         19.7%             21.6%                9.0%           26.1%      9.0%        26.1%              20.2%       21.6%
     Deferred Rent/Rent Payable                             9.1%          7.8%              0.0%                0.0%            0.2%      0.0%         9.1%               3.4%        0.2%
     Stockholder Loans                                      0.1%          0.5%              0.0%                1.9%            2.5%      0.0%         2.5%               1.0%        0.5%
                    Total Long Term Liabilities            51.2%         50.1%             27.4%               16.7%           32.8%     16.7%        51.2%              35.6%       32.8%


                                  Total Liabilities        70.8%         73.3%             59.7%               51.7%           59.8%     51.7%        73.3%              63.1%       59.8%

     Stockholders' Equity
     Common Stock                                              0.0%          0.0%           0.0%                0.0%            0.0%         0.0%      0.0%               0.0%        0.0%
     Additional Paid In Capital                                8.4%          8.2%          12.2%               14.5%           13.9%         8.2%     14.5%              11.4%       12.2%

     Begining Retained Earnings                            18.8%         17.4%             25.1%            27.3%              16.9%      16.9%       27.3%              21.1%       18.8%
     Net Income/(Net Loss)                                 10.5%          5.0%             25.9%            39.0%              22.9%       5.0%       39.0%              20.7%       22.9%
     Distributions                                         -8.5%         -3.9%            -22.9%           -32.5%             -13.6%     -32.5%       -3.9%             -16.3%      -13.6%
     Ending Retained Earnings                              20.8%         18.5%             28.1%            33.9%              26.3%      18.5%       33.9%              25.5%       26.3%

                                     Total Equity          29.2%         26.7%             40.3%               48.3%           40.2%     26.7%        48.3%              36.9%       40.2%


                       Total Liabilities & Equity         100.0%        100.0%            100.0%           100.0%             100.0%    100.0%       100.0%             100.0%      100.0%
                        Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 226 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                            INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                     RECEIVED NYSCEF: 08/13/2021



      EXHIBIT 3 ‐ HISTORICAL BALANCE SHEETS ‐ GROWTH ANALYSIS




   PAGE | 39
   MARK S. GOTTLIEB, CPA, PC
   EXPERT REPORT –FABUWOOD CABINETRY CORP
                                             Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 227 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                                              INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                                                                                    RECEIVED NYSCEF: 08/13/2021


                                                                                       EXHIBIT 3

                                                                               FABUWOOD CABINETRY CORP

                                                                      HISTORICAL BALANCE SHEETS - GROWTH ANALYSIS
                                                                                   AS OF DECEMBER 31,

                                                           COMPOUND ANNUAL GROWTH                                                             ANNUAL GROWTH
                                            2019       2018         2017          2016             2015             2019         2018              2017        2016       2015
    ASSETS
    Current Assets
    Cash                                       2.8%        9.0%       -28.6%          41.3%          92.9%            -18.5%       288.1%           -81.8%         3.4%     92.9%
    Marketable Securities                       n/a         n/a          n/a            n/a            n/a               n/a          n/a              n/a          n/a       n/a
    Accounts Receivable                       31.3%       36.2%        40.0%          58.6%         101.5%             13.3%        25.5%             9.1%        24.9%    101.5%
    Inventory                                 16.6%       24.2%        28.7%          25.2%          95.7%             -9.3%        11.5%            35.9%       -19.9%     95.7%
    Prepaid Income Taxes                        n/a         n/a          n/a            n/a            n/a               n/a          n/a              n/a          n/a       n/a
    Prepaid Expenses                          -9.2%      -10.2%         9.0%         -13.9%         -49.1%             -5.1%       -49.8%            74.4%        45.8%    -49.1%
    Due from Affiliate                          n/a         n/a          n/a            n/a            n/a               n/a      -100.0%              n/a          n/a       n/a
    Other Receivables                           n/a         n/a          n/a            n/a            n/a            -44.1%          n/a              n/a      -100.0%       n/a
                     Total Current Assets     18.3%       24.7%        27.8%          30.7%          89.4%             -4.2%        16.0%            22.2%        -9.8%     89.4%

    Fixed Assets
    Building, Machinery & Equipment           60.7%      78.1%         63.4%          59.0%          75.1%             6.5%       131.0%             72.4%       44.4%      75.1%
                               Subtotal       60.7%      78.1%         63.4%          59.0%          75.1%             6.5%       131.0%             72.4%       44.4%      75.1%

    Less: Accumulated Depreciation            58.9%      56.7%         55.7%          63.3%          71.3%            67.9%        59.8%             41.7%       55.6%      71.3%
                              Subtotal        58.9%      56.7%         55.7%          63.3%          71.3%            67.9%        59.8%             41.7%       55.6%      71.3%

                        Net Fixed Assets      61.5%      85.2%         66.3%          57.2%          76.7%             -6.6%      155.3%             86.2%       39.9%      76.7%

    Intangible Assets
    Intangible Assets                        -100.0%    -100.0%      -100.0%        -100.0%          72.5%                 n/a          n/a            n/a      -100.0%     72.5%
    Less: Accumulated Amortization           -100.0%    -100.0%      -100.0%        -100.0%           2.4%                 n/a          n/a            n/a      -100.0%      2.4%
                    Net Intangible Assets        n/a        n/a          n/a            n/a            n/a                 n/a          n/a            n/a      -100.0%       n/a

    Other Assets
    Other Investments                            n/a        n/a          n/a            n/a            n/a               n/a         n/a               n/a          n/a       n/a
    Other Assets/Tax Credit Receivable           n/a        n/a          n/a            n/a            n/a             95.5%         n/a               n/a          n/a       n/a
    Restricted Cash                          -100.0%    -100.0%      -100.0%        -100.0%           0.2%               n/a         n/a               n/a      -100.0%      0.1%
    Security Deposits                        -100.0%      88.1%        55.4%          18.1%          39.4%           -100.0%      233.4%            169.2%         0.0%     39.4%
                      Total Other Assets       90.0%     103.8%        11.0%         -28.7%          14.5%             43.7%     1159.4%            169.2%       -55.6%     14.5%


                            Total Assets      30.9%      40.6%         34.2%          33.9%          86.5%             -1.9%       61.9%             34.8%        -3.8%     86.5%
                                               Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 228 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                                            INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                                                                                   RECEIVED NYSCEF: 08/13/2021


                                                                                         EXHIBIT 3

                                                                                 FABUWOOD CABINETRY CORP

                                                                        HISTORICAL BALANCE SHEETS - GROWTH ANALYSIS
                                                                                     AS OF DECEMBER 31,

                                                             COMPOUND ANNUAL GROWTH                                                         ANNUAL GROWTH
                                              2019       2018         2017          2016             2015             2019       2018            2017        2016       2015

    LIABILITIES & EQUITY
    Current Liabilities
    Accounts Payable                             15.5%      21.3%        81.9%         103.9%         335.3%             -5.0%     -64.0%          44.8%        -4.5%    335.3%
    Current Portion of Long-Term Debt            88.2%     112.8%        68.6%          70.2%          72.2%             14.9%     328.4%          65.3%        68.2%     72.2%
    Due to Affiliates                          -100.0%    -100.0%         0.0%           0.0%           0.0%               n/a    -100.0%           0.0%         0.0%      0.0%
    Stockholder Distribution Payable           -100.0%    -100.0%       -12.3%         -67.0%         -89.1%               n/a    -100.0%         519.4%         0.0%    -89.1%
    Customer & Security Deposits Payable         25.0%      70.9%        32.0%          36.4%         133.1%            -64.2%     271.2%          23.4%       -20.1%    133.1%
    Accrued Expenses                             75.9%     117.9%       143.7%         279.5%         721.7%            -25.4%      55.9%           0.5%        75.2%    721.7%
                  Total Current Liabilities      37.3%      55.9%        71.7%         102.0%         227.9%            -17.2%      16.6%          24.2%        24.4%    227.9%

    Long Term Liabilities
    Mortgages, Notes and Bonds Payable           83.2%    127.4%         63.4%          77.7%         133.3%            -22.9%    512.0%            38.2%       35.4%    133.3%
    Line of Credit                               39.4%     43.9%         42.6%          -5.1%         171.2%             23.0%     47.6%           221.9%      -66.8%    171.2%
    Deferred Rent/Rent Payable                   93.7%    120.8%       -100.0%         -75.6%         -77.8%             14.8%       n/a          -100.0%      -73.2%    -77.8%
    Stockholder Loans                           -43.0%    -18.0%       -100.0%         -13.8%           0.0%            -86.7%       n/a          -100.0%      -25.6%      0.0%
               Total Long Term Liabilities       48.7%     64.1%         34.8%           5.1%         125.9%              0.3%    195.9%           121.6%      -51.1%    125.9%


                          Total Liabilities     45.0%      61.2%         50.3%          47.8%         162.9%             -5.3%     99.0%           55.6%       -16.9%    162.9%

    Stockholders' Equity
    Common Stock                                 0.0%       0.0%          0.0%           0.0%           0.0%             0.0%       0.0%            0.0%        0.0%       0.0%
    Additional Paid In Capital                   4.4%       5.5%          4.4%           0.0%           0.0%             0.0%       9.0%           13.7%        0.0%       0.0%

    Begining Retained Earnings                  21.8%      26.1%         31.2%          35.0%          17.6%              6.3%      11.9%           24.0%       55.0%      17.6%
    Net Income/(Net Loss)                        9.9%      -5.9%         35.6%          67.0%          70.5%            105.1%     -68.6%          -10.7%       63.7%      70.5%
    Distributions                                9.9%      -6.8%         39.5%          69.1%          24.6%           -112.4%      72.2%            5.1%     -129.5%     -24.6%
    Ending Retained Earnings                    20.4%      18.0%         16.5%          14.0%           9.2%             10.5%       6.3%           11.9%       24.0%      55.0%

                             Total Equity       14.2%      16.0%         19.2%          22.7%          30.2%             7.3%       7.1%           12.5%       15.7%      30.2%


                Total Liabilities & Equity      30.9%      40.6%         34.2%          33.9%          86.5%             -1.9%     61.9%           34.8%        -3.8%     86.5%
                         Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 229 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                             INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                      RECEIVED NYSCEF: 08/13/2021



                     EXHIBIT 4 ‐ HISTORICAL INCOME STATEMENTS




   PAGE | 40
   MARK S. GOTTLIEB, CPA, PC
   EXPERT REPORT –FABUWOOD CABINETRY CORP
                                                   Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 230 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                                                               INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                                                                                                 RECEIVED NYSCEF: 08/13/2021

                                                                                                     EXHIBIT 4

                                                                                           FABUWOOD CABINETRY CORP

                                                                                         HISTORICAL INCOME STATEMENTS
                                                                                       FOR THE YEARS ENDING DECEMBER 31,


                                                                                      DOLLARS                                                                    ANALYTICS
                                                       2019            2018            2017               2016             2015            MIN             MAX               MEAN           MEDIAN
     Revenues
     Gross Sales                                   $ 165,910,184   $ 147,488,663    $ 118,419,768     $ 105,815,720    $ 79,194,199    $ 79,194,199    $ 165,910,184   $ 123,365,707      $ 118,419,768
     Less: Returns and Allowances                            -               -                -                 -               -               -                -               -                  -
     Net Sales                                       165,910,184     147,488,663      118,419,768       105,815,720      79,194,199      79,194,199      165,910,184     123,365,707        118,419,768

     Cost of Sales
     Beginning Inventory                             27,684,954       24,822,220       18,264,991        22,792,882      11,645,135      11,645,135      27,684,954       21,042,036         22,792,882
     Purchases                                       64,229,203       59,571,795       49,390,228        32,322,255      42,045,119      32,322,255      64,229,203       49,511,720         49,390,228
     Freight-In                                       3,920,955        4,741,063        3,373,778         2,179,915       3,487,988       2,179,915       4,741,063        3,540,740          3,487,988
     Allocated Overhead                               1,001,111        1,051,792        1,258,945         1,056,347         717,932         717,932       1,258,945        1,017,225          1,051,792
     Depreciation                                     4,592,510        2,637,288        1,069,606           950,785         619,940         619,940       4,592,510        1,974,026          1,069,606
     Direct Labor & Quality Control                  22,547,309       23,308,261       16,848,921        19,246,233      13,149,626      13,149,626      23,308,261       19,020,070         19,246,233
     Shop Expenses & Supplies                         1,501,980        1,421,076          944,172           738,954         706,356         706,356       1,501,980        1,062,508            944,172
     Warehousing Expenses                             8,154,817        8,517,429        4,708,166         3,759,273       2,602,686       2,602,686       8,517,429        5,548,474          4,708,166
     Ending Inventory                               (25,113,259)     (27,684,954)     (24,822,220)      (18,264,991)    (22,792,882)    (27,684,954)    (18,264,991)     (23,735,661)       (24,822,220)
                             Total Cost of Sales    108,519,580       98,385,970       71,036,587        64,781,653      52,181,900      52,181,900     108,519,580       78,981,138         71,036,587

                                    Gross Profit     57,390,604      49,102,693       47,383,181        41,034,067       27,012,299      27,012,299      57,390,604          44,384,569     47,383,181

     Operating Expenses
     Salaries and Wages                              15,065,408      11,621,074        9,309,009         7,318,402        5,601,042       5,601,042      15,065,408           9,782,987      9,309,009
     Repairs and Maintenance                          1,750,207       1,584,457          487,311           239,533          215,318         215,318       1,750,207             855,365        487,311
     Rent                                             2,353,617       5,486,912           76,499            67,443           46,694          46,694       5,486,912           1,606,233         76,499
     Payroll Taxes and Processing Fees                1,641,194       1,303,789          824,667           653,050          549,423         549,423       1,641,194             994,425        824,667
     Employee Benefits                                1,592,166       1,307,299          551,739           405,449          267,409         267,409       1,592,166             824,812        551,739
     Advertising and Marketing                          522,492         603,540          774,988           250,446          281,687         250,446         774,988             486,631        522,492
     Bad Debt Expense                                       -           301,119              -             175,000              -               -           301,119              95,224            -
     Bank and Credit Card Charges                     2,101,213       1,780,562        1,334,462         1,046,347          708,149         708,149       2,101,213           1,394,147      1,334,462
     Business Travel and Auto Expenses                1,550,218       1,028,479          316,426           175,343          208,517         175,343       1,550,218             655,797        316,426
     Charitable Contributions                            20,289          42,286          232,870           177,283           32,224          20,289         232,870             100,990         42,286
     Computer Support and Expenses                      920,937         961,264          490,632           223,817          189,415         189,415         961,264             557,213        490,632
     Equipment Rental                                       -               -                -                 -                -               -               -                   -              -
     Insurance                                        2,319,677       3,094,294        1,905,911         2,619,164        2,143,721       1,905,911       3,094,294           2,416,553      2,319,677
     Licenses, Dues, and Fees                           393,637         805,843          354,577           108,137           62,907          62,907         805,843             345,020        354,577
     Meals and Entertainment                            389,574         332,029          151,240               -                -               -           389,574             174,569        151,240
     Moving Expense                                         -           276,273              -                 -                -               -           276,273              55,255            -
     Office Expenses and Supplies                       965,626         944,386          553,806           405,638          422,840         405,638         965,626             658,459        553,806
     Printing and Postage                               111,006         246,854           62,369            23,926           41,556          23,926         246,854              97,142         62,369
     Professional Fees                                2,649,022             -          6,031,602         3,871,036          491,135             -         6,031,602           2,608,559      2,649,022
     Sales Commissions                                5,614,805       5,511,488        4,471,001         3,824,798        2,892,542       2,892,542       5,614,805           4,462,927      4,471,001
     Shipping and Trucking                            7,664,951       6,669,058        4,478,467         3,662,229        2,583,056       2,583,056       7,664,951           5,011,552      4,478,467
     Telephone and Internet                             175,491         161,498          114,208           104,626           79,070          79,070         175,491             126,979        114,208
     Trade Shows                                      1,594,689       1,173,742          874,817           609,558          520,362         520,362       1,594,689             954,634        874,817
     Utilities                                           53,763         145,722          366,202           302,706          270,750          53,763         366,202             227,829        270,750
     Waste Removal                                          -               -            180,862           129,219          122,524             -           180,862              86,521        122,524
                      Total Operating Expenses       49,449,982      45,381,968       33,943,665        26,393,150       17,730,341      17,730,341      49,449,982          34,579,821     33,943,665

                Income Before Other Expenses          7,940,622       3,720,725       13,439,516        14,640,917         9,281,958      3,720,725      14,640,917           9,804,748      9,281,958
                                                 Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 231 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                                                                INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                                                                                                   RECEIVED NYSCEF: 08/13/2021

                                                                                                    EXHIBIT 4

                                                                                           FABUWOOD CABINETRY CORP

                                                                                         HISTORICAL INCOME STATEMENTS
                                                                                       FOR THE YEARS ENDING DECEMBER 31,


                                                                                       DOLLARS                                                                     ANALYTICS
                                                      2019              2018            2017             2016               2015             MIN             MAX               MEAN              MEDIAN

     Officer Compensation                            1,410,705         1,733,081          958,885         927,196            903,018          903,018        1,733,081         1,186,577           958,885

     Depreciation and Amortization                     410,102           400,962          352,271         161,935            142,829          142,829         410,102            293,620           352,271

                             Operating Income        6,119,815         1,586,682       12,128,360      13,551,786           8,236,111       1,586,682       13,551,786         8,324,551         8,236,111

     Other Expenses (Income)
     Interest Expense                                 1,959,694         1,377,964         296,923         315,416            148,801           148,801       1,959,694            819,760          315,416
     Interest Income                                        -                 -               -              (420)              (397)             (420)            -                 (163)             -
     (Gain)/Loss on Disposal of Asset                   (67,883)            7,217          10,833             -                  -             (67,883)         10,833             (9,967)             -
     Other Income                                    (3,510,720)       (3,676,320)            -               -                  -          (3,676,320)            -           (1,437,408)             -
                 Total Other Expenses (Income)       (1,618,909)       (2,291,139)        307,756         314,996            148,404        (2,291,139)        314,996           (627,778)         148,404

                 Income Before Income Taxes          7,738,724         3,877,821       11,820,604      13,236,790           8,087,707       3,877,821       13,236,790         8,952,329         8,087,707

     Corporate Income Taxes
     Federal                                               -                 -                -                   -              -                 -              -                  -                 -
     State                                             123,207           163,875              -                 2,500          3,090               -          163,875             58,534             3,090
     City                                                  -                 -                -                   -              -                 -              -                  -                 -
                                   Total Taxes         123,207           163,875              -                 2,500          3,090               -          163,875             58,534             3,090

                            NET INCOME (LOSS)    $   7,615,517     $   3,713,946     $ 11,820,604    $ 13,234,290       $   8,084,617   $   3,713,946     $ 13,234,290   $     8,893,795     $   8,084,617
                                                          4.6%              2.5%            10.0%           12.5%               10.2%            2.5%            12.5%              8.0%             10.0%

       EBIT (Earnings Before Interest & Taxes)   $   6,119,815     $   1,586,682     $ 12,128,360    $ 13,551,786       $   8,236,111   $   1,586,682     $ 13,551,786   $     8,324,551     $   8,236,111
                                                          3.7%              1.1%            10.2%           12.8%               10.4%            1.1%            12.8%              7.6%             10.2%
      EBITDA (Earnings Before Interest, Taxes,
                Depreciation & Amortization)     $ 11,122,427      $   4,624,932     $ 13,550,237    $ 14,664,506       $   8,998,880   $   4,624,932     $ 14,664,506   $ 10,592,196        $ 11,122,427
                                                         6.7%               3.1%            11.4%           13.9%               11.4%            3.1%            13.9%           9.3%               11.4%
                        Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 232 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                            INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                     RECEIVED NYSCEF: 08/13/2021



      EXHIBIT 5 ‐ HISTORICAL INCOME STATEMENTS ‐ COMMON SIZE




   PAGE | 41
   MARK S. GOTTLIEB, CPA, PC
   EXPERT REPORT –FABUWOOD CABINETRY CORP
                                                   Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 233 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                                                 INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                                                                                    RECEIVED NYSCEF: 08/13/2021

                                                                                                  EXHIBIT 5

                                                                                         FABUWOOD CABINETRY CORP

                                                                                 HISTORICAL INCOME STATEMENTS - COMMON SIZE
                                                                                      FOR THE YEARS ENDING DECEMBER 31,


                                                                                   COMMON SIZE                                                       ANALYTICS
                                                     2019          2018               2017             2016           2015        MIN          MAX               MEAN       MEDIAN
     Revenues
     Gross Sales                                       100.0%        100.0%              100.0%           100.0%        100.0%     100.0%       100.0%             100.0%      100.0%
     Less: Returns and Allowances                        0.0%          0.0%                0.0%             0.0%          0.0%       0.0%         0.0%               0.0%        0.0%
     Net Sales                                         100.0%        100.0%              100.0%           100.0%        100.0%     100.0%       100.0%             100.0%      100.0%

     Cost of Sales
     Beginning Inventory                                16.7%         16.8%               15.4%            21.5%          14.7%      14.7%        21.5%             17.0%       16.7%
     Purchases                                          38.7%         40.4%               41.7%            30.5%          53.1%      30.5%        53.1%             40.9%       40.4%
     Freight-In                                          2.4%          3.2%                2.8%             2.1%           4.4%       2.1%         4.4%              3.0%        2.8%
     Allocated Overhead                                  0.6%          0.7%                1.1%             1.0%           0.9%       0.6%         1.1%              0.9%        0.9%
     Depreciation                                        2.8%          1.8%                0.9%             0.9%           0.8%       0.8%         2.8%              1.4%        0.9%
     Direct Labor & Quality Control                     13.6%         15.8%               14.2%            18.2%          16.6%      13.6%        18.2%             15.7%       15.8%
     Shop Expenses & Supplies                            0.9%          1.0%                0.8%             0.7%           0.9%       0.7%         1.0%              0.9%        0.9%
     Warehousing Expenses                                4.9%          5.8%                4.0%             3.6%           3.3%       3.3%         5.8%              4.3%        4.0%
     Ending Inventory                                  -15.1%        -18.8%              -21.0%           -17.3%         -28.8%     -28.8%       -15.1%            -20.2%      -18.8%
                             Total Cost of Sales        65.4%         66.7%               60.0%            61.2%          65.9%      60.0%        66.7%             63.8%       65.4%

                                    Gross Profit        34.6%         33.3%               40.0%               38.8%      34.1%      33.3%        40.0%              36.2%       34.6%

     Operating Expenses
     Salaries and Wages                                  9.1%          7.9%                7.9%                6.9%       7.1%       6.9%         9.1%               7.8%        7.9%
     Repairs and Maintenance                             1.1%          1.1%                0.4%                0.2%       0.3%       0.2%         1.1%               0.6%        0.4%
     Rent                                                1.4%          3.7%                0.1%                0.1%       0.1%       0.1%         3.7%               1.1%        0.1%
     Payroll Taxes and Processing Fees                   1.0%          0.9%                0.7%                0.6%       0.7%       0.6%         1.0%               0.8%        0.7%
     Employee Benefits                                   1.0%          0.9%                0.5%                0.4%       0.3%       0.3%         1.0%               0.6%        0.5%
     Advertising and Marketing                           0.3%          0.4%                0.7%                0.2%       0.4%       0.2%         0.7%               0.4%        0.4%
     Bad Debt Expense                                    0.0%          0.2%                0.0%                0.2%       0.0%       0.0%         0.2%               0.1%        0.0%
     Bank and Credit Card Charges                        1.3%          1.2%                1.1%                1.0%       0.9%       0.9%         1.3%               1.1%        1.1%
     Business Travel and Auto Expenses                   0.9%          0.7%                0.3%                0.2%       0.3%       0.2%         0.9%               0.5%        0.3%
     Charitable Contributions                            0.0%          0.0%                0.2%                0.2%       0.0%       0.0%         0.2%               0.1%        0.0%
     Computer Support and Expenses                       0.6%          0.7%                0.4%                0.2%       0.2%       0.2%         0.7%               0.4%        0.4%
     Equipment Rental                                    0.0%          0.0%                0.0%                0.0%       0.0%       0.0%         0.0%               0.0%        0.0%
     Insurance                                           1.4%          2.1%                1.6%                2.5%       2.7%       1.4%         2.7%               2.1%        2.1%
     Licenses, Dues, and Fees                            0.2%          0.5%                0.3%                0.1%       0.1%       0.1%         0.5%               0.3%        0.2%
     Meals and Entertainment                             0.2%          0.2%                0.1%                0.0%       0.0%       0.0%         0.2%               0.1%        0.1%
     Moving Expense                                      0.0%          0.2%                0.0%                0.0%       0.0%       0.0%         0.2%               0.0%        0.0%
     Office Expenses and Supplies                        0.6%          0.6%                0.5%                0.4%       0.5%       0.4%         0.6%               0.5%        0.5%
     Printing and Postage                                0.1%          0.2%                0.1%                0.0%       0.1%       0.0%         0.2%               0.1%        0.1%
     Professional Fees                                   1.6%          0.0%                5.1%                3.7%       0.6%       0.0%         5.1%               2.2%        1.6%
     Sales Commissions                                   3.4%          3.7%                3.8%                3.6%       3.7%       3.4%         3.8%               3.6%        3.7%
     Shipping and Trucking                               4.6%          4.5%                3.8%                3.5%       3.3%       3.3%         4.6%               3.9%        3.8%
     Telephone and Internet                              0.1%          0.1%                0.1%                0.1%       0.1%       0.1%         0.1%               0.1%        0.1%
     Trade Shows                                         1.0%          0.8%                0.7%                0.6%       0.7%       0.6%         1.0%               0.7%        0.7%
     Utilities                                           0.0%          0.1%                0.3%                0.3%       0.3%       0.0%         0.3%               0.2%        0.3%
     Waste Removal                                       0.0%          0.0%                0.2%                0.1%       0.2%       0.0%         0.2%               0.1%        0.1%
                      Total Operating Expenses          29.8%         30.8%               28.7%               24.9%      22.4%      22.4%        30.8%              27.3%       28.7%

                Income Before Other Expenses                4.8%          2.5%            11.3%               13.8%      11.7%          2.5%     13.8%               8.8%       11.3%
                                                 Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 234 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                                                  INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                                                                                      RECEIVED NYSCEF: 08/13/2021

                                                                                                EXHIBIT 5

                                                                                       FABUWOOD CABINETRY CORP

                                                                               HISTORICAL INCOME STATEMENTS - COMMON SIZE
                                                                                    FOR THE YEARS ENDING DECEMBER 31,


                                                                                 COMMON SIZE                                                          ANALYTICS
                                                   2019          2018               2017             2016           2015          MIN          MAX                MEAN       MEDIAN

     Officer Compensation                                 0.9%          1.2%             0.8%                0.9%          1.1%         0.8%         1.2%            1.0%         0.9%

     Depreciation and Amortization                        0.2%          0.3%             0.3%                0.2%          0.2%         0.2%         0.3%            0.2%         0.2%

                             Operating Income             3.7%          1.1%            10.2%               12.8%      10.4%            1.1%     12.8%               7.6%        10.2%

     Other Expenses (Income)
     Interest Expense                                  1.2%          0.9%                0.3%                0.3%          0.2%      0.2%            1.2%             0.6%        0.3%
     Interest Income                                   0.0%          0.0%                0.0%                0.0%          0.0%      0.0%            0.0%             0.0%        0.0%
     (Gain)/Loss on Disposal of Asset                  0.0%          0.0%                0.0%                0.0%          0.0%      0.0%            0.0%             0.0%        0.0%
     Other Income                                     -2.1%         -2.5%                0.0%                0.0%          0.0%     -2.5%            0.0%            -0.9%        0.0%
                 Total Other Expenses (Income)        -1.0%         -1.6%                0.3%                0.3%          0.2%     -1.6%            0.3%            -0.4%        0.2%

                 Income Before Income Taxes               4.7%          2.6%            10.0%               12.5%      10.2%            2.6%     12.5%               8.0%        10.0%

     Corporate Income Taxes
     Federal                                              0.0%          0.0%             0.0%                0.0%          0.0%         0.0%         0.0%            0.0%         0.0%
     State                                                0.1%          0.1%             0.0%                0.0%          0.0%         0.0%         0.1%            0.0%         0.0%
     City                                                 0.0%          0.0%             0.0%                0.0%          0.0%         0.0%         0.0%            0.0%         0.0%
                                   Total Taxes            0.1%          0.1%             0.0%                0.0%          0.0%         0.0%         0.1%            0.0%         0.0%

                            NET INCOME (LOSS)             4.6%          2.5%            10.0%               12.5%      10.2%            2.5%     12.5%               8.0%        10.0%
                       Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 235 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                           INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                    RECEIVED NYSCEF: 08/13/2021



           EXHIBIT 6 ‐ HISTORICAL INCOME STATEMENTS ‐ GROWTH
                                  ANALYSIS




   PAGE | 42
   MARK S. GOTTLIEB, CPA, PC
   EXPERT REPORT –FABUWOOD CABINETRY CORP
                                             Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 236 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                                          INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                                                                                 RECEIVED NYSCEF: 08/13/2021

                                                                                       EXHIBIT 6

                                                                               FABUWOOD CABINETRY CORP

                                                                    HISTORICAL INCOME STATEMENTS - GROWTH ANALYSIS
                                                                           FOR THE YEARS ENDING DECEMBER 31,


                                                           COMPOUND ANNUAL GROWTH                                                         ANNUAL GROWTH
                                            2019       2018         2017          2016             2015          2019          2018            2017        2016       2015
    Revenues
    Gross Sales                               26.1%      29.8%         31.6%          42.6%          52.3%            12.5%      24.5%           11.9%       33.6%      52.3%
    Less: Returns and Allowances                n/a        n/a           n/a            n/a            n/a              n/a        n/a             n/a         n/a        n/a
    Net Sales                                 26.1%      29.8%         31.6%          42.6%          52.3%            12.5%      24.5%           11.9%       33.6%      52.3%

    Cost of Sales
    Beginning Inventory                       20.4%      22.7%         18.6%          44.2%           6.3%             11.5%     35.9%           -19.9%       95.7%      6.3%
    Purchases                                 25.3%      30.1%         33.4%          24.7%         102.2%              7.8%     20.6%            52.8%      -23.1%    102.2%
    Freight-In                                10.8%      19.2%         12.9%          -3.6%          48.7%            -17.3%     40.5%            54.8%      -37.5%     48.7%
    Allocated Overhead                        11.1%      15.5%         28.7%          33.7%          21.5%             -4.8%    -16.5%            19.2%       47.1%     21.5%
    Depreciation                              76.8%      77.4%         59.0%          89.0%         132.9%             74.1%    146.6%            12.5%       53.4%    132.9%
    Direct Labor & Quality Control            23.4%      31.1%         28.8%          56.2%          66.6%             -3.3%     38.3%           -12.5%       46.4%     66.6%
    Shop Expenses & Supplies                  34.7%      43.1%         40.7%          47.6%         108.4%              5.7%     50.5%            27.8%        4.6%    108.4%
    Warehousing Expenses                      33.7%      45.3%         35.0%          40.2%          36.1%             -4.3%     80.9%            25.2%       44.4%     36.1%
    Ending Inventory                          16.6%      24.2%         28.7%          25.2%          95.7%              9.3%    -11.5%           -35.9%       19.9%    -95.7%
                      Total Cost of Sales     26.5%      31.0%         28.5%          39.2%          56.0%             10.3%     38.5%             9.7%       24.1%     56.0%

                             Gross Profit     25.3%      27.6%         36.7%          48.7%          45.6%            16.9%       3.6%           15.5%       51.9%      45.6%

    Operating Expenses
    Salaries and Wages                         31.5%      32.0%        34.5%          38.2%           46.3%            29.6%     24.8%            27.2%      30.7%       46.3%
    Repairs and Maintenance                    55.0%      68.6%        35.5%          10.6%            9.9%            10.5%    225.1%           103.4%      11.2%        9.9%
    Rent                                      121.9%     234.7%        20.5%          24.2%            6.8%           -57.1%   7072.5%            13.4%      44.4%        6.8%
    Payroll Taxes and Processing Fees          27.3%      27.7%        18.9%          15.4%           12.0%            25.9%     58.1%            26.3%      18.9%       12.0%
    Employee Benefits                          46.3%      53.2%        32.5%          30.7%           12.7%            21.8%    136.9%            36.1%      51.6%       12.7%
    Advertising and Marketing                  10.7%      17.8%        35.2%         -10.7%          -10.2%           -13.4%    -22.1%           209.4%     -11.1%      -10.2%
    Bad Debt Expense                             n/a        n/a          n/a            n/a             n/a          -100.0%       n/a          -100.0%        n/a         n/a
    Bank and Credit Card Charges               39.9%      45.9%        50.3%          63.2%           80.3%            18.0%     33.4%            27.5%      47.8%       80.3%
    Business Travel and Auto Expenses          99.6%     114.1%        86.3%          89.2%          325.8%            50.7%    225.0%            80.5%     -15.9%      325.8%
    Charitable Contributions                     n/a        n/a          n/a            n/a             n/a           -52.0%    -81.8%            31.4%     450.2%         n/a
    Computer Support and Expenses              53.9%      73.3%        66.3%          44.8%           77.5%            -4.2%     95.9%           119.2%      18.2%       77.5%
    Equipment Rental                         -100.0%    -100.0%      -100.0%        -100.0%         -100.0%              n/a       n/a              n/a        n/a     -100.0%
    Insurance                                   4.3%      13.2%         0.4%          18.0%           13.9%           -25.0%     62.4%           -27.2%      22.2%       13.9%
    Licenses, Dues, and Fees                   67.6%     128.0%       128.3%          90.5%          111.0%           -51.2%    127.3%           227.9%      71.9%      111.0%
    Meals and Entertainment                      n/a        n/a          n/a            n/a             n/a            17.3%    119.5%              n/a        n/a         n/a
    Moving Expense                               n/a        n/a          n/a            n/a             n/a          -100.0%       n/a              n/a        n/a         n/a
    Office Expenses and Supplies               25.3%      31.9%        21.0%          14.0%           35.4%             2.2%     70.5%            36.5%      -4.1%       35.4%
    Printing and Postage                       42.8%      90.7%        49.5%          13.2%          122.5%           -55.0%    295.8%           160.7%     -42.4%      122.5%
    Professional Fees                          52.1%    -100.0%       164.7%         245.0%           51.1%              n/a   -100.0%            55.8%     688.2%       51.1%
    Sales Commissions                          22.6%      28.4%        30.2%          37.3%           42.7%             1.9%     23.3%            16.9%      32.2%       42.7%
    Shipping and Trucking                      34.4%      39.7%        36.8%          44.7%           47.7%            14.9%     48.9%            22.3%      41.8%       47.7%
    Telephone and Internet                     20.5%      23.6%        18.2%          23.0%           14.4%             8.7%     41.4%             9.2%      32.3%       14.4%
    Trade Shows                                24.2%      21.5%        17.5%           6.4%           -3.4%            35.9%     34.2%            43.5%      17.1%       -3.4%
    Utilities                                 -24.1%      -9.1%        19.7%          19.0%           26.7%           -63.1%    -60.2%            21.0%      11.8%       26.7%
    Waste Removal                            -100.0%    -100.0%        37.0%          35.5%           74.2%              n/a   -100.0%            40.0%       5.5%       74.2%
               Total Operating Expenses        30.8%      36.9%        38.0%          43.0%           37.3%             9.0%     33.7%            28.6%      48.9%       37.3%

         Income Before Other Expenses          7.1%       -9.9%        33.6%          61.1%          64.6%           113.4%      -72.3%           -8.2%      57.7%      64.6%
                                            Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 237 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                                          INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                                                                                 RECEIVED NYSCEF: 08/13/2021

                                                                                      EXHIBIT 6

                                                                              FABUWOOD CABINETRY CORP

                                                                   HISTORICAL INCOME STATEMENTS - GROWTH ANALYSIS
                                                                          FOR THE YEARS ENDING DECEMBER 31,


                                                          COMPOUND ANNUAL GROWTH                                                          ANNUAL GROWTH
                                           2019       2018         2017          2016             2015          2019         2018              2017        2016       2015

    Officer Compensation                     16.3%      27.2%         13.1%          18.3%          36.3%           -18.6%     80.7%              3.4%        2.7%      36.3%

    Depreciation and Amortization            27.0%      34.0%         41.5%          14.2%          14.9%             2.3%     13.8%            117.5%       13.4%      14.9%

                     Operating Income         4.8%      -24.4%        35.7%          67.1%          69.7%           285.7%     -86.9%            -10.5%      64.5%      69.7%

    Other Expenses (Income)
    Interest Expense                          78.2%      88.5%        39.6%          70.0%           36.3%         42.2%       364.1%            -5.9%      112.0%      36.3%
    Interest Income                         -100.0%    -100.0%      -100.0%          -6.4%          -17.1%           n/a          n/a           100.0%       -5.8%      17.1%
    (Gain)/Loss on Disposal of Asset            n/a        n/a          n/a            n/a             n/a      -1040.6%       -33.4%              n/a         n/a        n/a
    Other Income                                n/a        n/a          n/a            n/a             n/a          4.5%          n/a              n/a         n/a        n/a
          Total Other Expenses (Income)     -271.6%        n/a        41.5%          70.3%           36.6%         29.3%      -844.5%            -2.3%      112.3%      36.6%

           Income Before Income Taxes        10.3%       -4.9%        35.6%          67.0%          70.5%            99.6%     -67.2%            -10.7%      63.7%      70.5%

    Corporate Income Taxes
    Federal                                    n/a        n/a           n/a            n/a            n/a              n/a          n/a             n/a         n/a       n/a
    State                                   187.1%     301.3%       -100.0%          98.9%         388.9%           -24.8%          n/a         -100.0%      -19.1%    388.9%
    City                                       n/a        n/a           n/a            n/a            n/a              n/a          n/a             n/a         n/a       n/a
                             Total Taxes    187.1%     301.3%       -100.0%          98.9%         388.9%           -24.8%          n/a         -100.0%      -19.1%    388.9%

                   NET INCOME (LOSS)          9.9%       -5.9%        35.6%         67.0%           70.5%           105.1%     -68.6%            -10.7%      63.7%      70.5%
                       Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 238 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                           INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                    RECEIVED NYSCEF: 08/13/2021



                     EXHIBIT 7 ‐ ADJUSTED BALANCE SHEETS




   PAGE | 43
   MARK S. GOTTLIEB, CPA, PC
   EXPERT REPORT –FABUWOOD CABINETRY CORP
                                                     Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 239 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                                                                                      INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                                                                                                                         RECEIVED NYSCEF: 08/13/2021


                                                                                                                EXHIBIT 7

                                                                                                    FABUWOOD CABINETRY CORP

                                                                                                     ADJUSTED BALANCE SHEETS

                                                           DECEMBER 31, 2019                                                                                                                        SEPTEMBER 30 2020
                                             HISTORICAL      ADJUSTMENTS        ADJUSTED       VALUATION ADJUSTMENTS/ COMMENTS                                                        HISTORICAL      ADJUSTMENTS        ADJUSTED

    ASSETS                                                                                                                                   ASSETS
    Current Assets                                                                                                                           Current Assets
    Cash                                     $ 1,101,669    $          -       $ 1,101,669                                                   Cash                                     $ 3,123,612               -       $ 3,123,612
    Marketable Securities                            -                 -               -                                                     Marketable Securities                            -                 -               -
    Accounts Receivable                       10,321,645               -        10,321,645                                                   Accounts Receivable                        8,593,233               -         8,593,233
    Inventory                                 25,113,259               -        25,113,259                                                   Inventory                                 44,123,090               -        44,123,090
    Prepaid Expenses                             497,382               -           497,382                                                   Prepaid Expenses                           1,319,152               -         1,319,152
    Due From Affiliate                           109,451               -           109,451                                                   Due From Affiliate                               -                 -               -
    Other Receivables                            118,191         7,187,040       7,305,231    To reclassify tax credits to current assets.   Other Receivables                                -           6,658,893       6,658,893
    Prepaid Income Taxes                             -                 -               -                                                     Prepaid Income Taxes                             -                 -               -
                      Total Current Assets    37,261,597                        44,448,637                                                                     Total Current Assets    57,159,087                        63,817,980

    Fixed Assets                                                                                                                             Fixed Assets
    Building, Machinery & Equipment           38,953,825               -        38,953,825                                                   Building, Machinery & Equipment           39,802,445                -       39,802,445
                                Subtotal      38,953,825                        38,953,825                                                                               Subtotal      39,802,445                        39,802,445

    Less: Accumulated Depreciation            10,839,544               -        10,839,544                                                   Less: Accumulated Depreciation            14,788,925                -       14,788,925
                        Net Fixed Assets      28,114,281                        28,114,281                                                                       Net Fixed Assets      25,013,520                        25,013,520

    Other Assets                                                                                                                             Other Assets
    Other Investments                                -                 -                -                                                    Other Investments                                -                  -              -
    Other Assets/Tax Credit Receivable         7,187,040        (7,187,040)             -     To reclass to current asset.                   Other Assets/Tax Credit Receivable         6,658,893         (6,658,893)           -
    Security Deposits                                -                 -                -                                                    Security Deposits                                -                  -              -
                      Total Other Assets       7,187,040                                -                                                                       Total Other Assets      6,658,893                               -

                             Total Assets    $72,562,918                       $ 72,562,918                                                                           Total Assets    $88,831,500                       $88,831,500
                                                        Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 240 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                                                                                 INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                                                                                                                   RECEIVED NYSCEF: 08/13/2021


                                                                                                                   EXHIBIT 7

                                                                                                       FABUWOOD CABINETRY CORP

                                                                                                         ADJUSTED BALANCE SHEETS

                                                              DECEMBER 31, 2019                                                                                                                SEPTEMBER 30 2020
                                                HISTORICAL      ADJUSTMENTS        ADJUSTED       VALUATION ADJUSTMENTS/ COMMENTS                                               HISTORICAL       ADJUSTMENTS        ADJUSTED

    LIABILITIES & EQUITY                                                                                                            LIABILITIES & EQUITY
    Current Liabilities                                                                                                             Current Liabilities
    Accounts Payable                            $ 2,326,907    $    6,603,261     $ 8,930,168                                       Accounts Payable                            $ 10,851,278         7,092,618     $ 17,943,896
    Current Portion of Long-Term Debt             4,630,016               -         4,630,016                                       Current Portion of Long-Term Debt                    -                 -                -
    Customer & Security Deposits Payable            668,062               -           668,062                                       Customer & Security Deposits Payable           1,037,758               -          1,037,758
    Accrued Expenses                              6,590,967               -         6,590,967                                       Accrued Expenses                               2,105,168               -          2,105,168
                    Total Current Liabilities    14,215,952                        20,819,213                                                       Total Current Liabilities     13,994,204                         21,086,822

    Long-Term Liabilities                                                                                                           Long-Term Liabilities
    Mortgages, Notes and Bonds Payable           12,633,687               -        12,633,687                                       Mortgages, Notes and Bonds Payable           15,933,868                 -       15,933,868
    Line of Credit                               17,887,913               -        17,887,913                                       Line of Credit                               24,987,913                         24,987,913
    Loans from Shareholders                          51,982           (51,982)            -      To reclass to equity.              Loans from Shareholders                       5,751,982          (5,751,982)           -
    Deferred Rent/Rent Payable                    6,603,261        (6,603,261)            -      To reclass to current liability.   Deferred Rent/Rent Payable                    7,092,618          (7,092,618)           -
                     Long-Term Liabilities       37,176,843                        30,521,600                                                        Long-Term Liabilities       53,766,381                         40,921,781

                            Total Liabilities    51,392,795                        51,340,813                                                               Total Liabilities    67,760,585                         62,008,603

    Equity                                                                                                                          Equity
    Common Stock                                      1,000               -             1,000                                       Common Stock                                      1,000                -             1,000
    Additional Paid In Capital                    6,077,998               -         6,077,998                                       Additional Paid In Capital                    6,077,998                -         6,077,998
    Retained Earnings                            15,091,125            51,982      15,143,107                                       Retained Earnings                            14,991,917          5,751,982      20,743,899
                                 Total Equity    21,170,123                        21,222,105                                                                    Total Equity    21,070,915                         26,822,897

                 Total Liabilities & Equity     $72,562,918                       $ 72,562,918                                                    Total Liabilities & Equity    $88,831,500                        $88,831,500
                       Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 241 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                           INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                    RECEIVED NYSCEF: 08/13/2021



             EXHIBIT 8 ‐ COMPUTATION OF NET WORKING CAPITAL
                              REQUIREMENT




   PAGE | 44
   MARK S. GOTTLIEB, CPA, PC
   EXPERT REPORT –FABUWOOD CABINETRY CORP
                                              Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 242 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                                              INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                                                                                     RECEIVED NYSCEF: 08/13/2021


                                                                                              EXHIBIT 8

                                                                                    FABUWOOD CABINETRY CORP

                                                                      COMPUTATION OF NET WORKING CAPITAL REQUIREMENT

                                                                                                                                                       Adjusted
                                                         2019                2018                2017              2016              2015               2019

    Current Operating Assets                        $    37,261,597    $    38,879,460    $      33,512,010   $    27,430,770   $    30,401,046    $    44,448,637
    Current Operating Liabilities                        14,215,952         17,178,798           14,738,719        11,868,926         9,542,167         20,819,213
                              Net Working Capital        23,045,645         21,700,662           18,773,291        15,561,844        20,858,879         23,629,424

    Less: Cash                                            1,101,669          1,351,668              348,257         1,912,227         1,848,596          1,101,669
    Less: Marketable Securities                                 -                  -                    -                 -                 -                  -
    Less: Prepaid Income Taxes                                  -                  -                    -                 -                 -                  -
    Add: Current Portion of Long-Term Debt                4,630,016          4,028,474              940,258           568,770           338,165          4,630,016
                             Net Working Capital         26,573,992         24,377,468           19,365,292        14,218,387        19,348,448         27,157,771

    Divided by: Revenues                                165,910,184        147,488,663          118,419,768       105,815,720        79,194,199        165,910,184

    Net Working Capital as a % of Revenues                   16.02%             16.53%               16.35%            13.44%            24.43%             16.37%

    Average                                                                                                                              17.35%

                                                                                                                                    Historical         Adjusted          Peer Group
    Sales                                                                                                                       $   165,910,184    $   165,910,184   $    165,910,184
    Assumed Growth Rate                                                                                                                   10.00%            10.00%              10.00%

    Forecasted Change in Sales                                                                                                       16,591,018         16,591,018         16,591,018

    Net Working Capital as a % of Sales                                                                                                  17.35%             16.37%             19.20%

    Expected Net Working Capital Requirement                                                                                    $     2,878,542    $     2,715,950   $      3,185,475

    AMOUNT SELECTED                                                                                                                                                  $      3,185,475
                       Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 243 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                           INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                    RECEIVED NYSCEF: 08/13/2021



  EXHIBIT 9 ‐ COMPUTATION OF NORMALIZED WEIGHTED AVERAGE
             AFTER‐TAX CASH FLOW FROM OPERATIONS




   PAGE | 45
   MARK S. GOTTLIEB, CPA, PC
   EXPERT REPORT –FABUWOOD CABINETRY CORP
                                                                 Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 244 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                                                                                                                      INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                                                                                                                                                     RECEIVED NYSCEF: 08/13/2021

                                                                                                                               EXHIBIT 9

                                                                                                                      FABUWOOD CABINETRY CORP

                                                                                                            COMPUTATION OF NORMALIZED WEIGHTED AVERAGE
                                                                                                                AFTER-TAX CASH FLOW FROM OPERATIONS
                                                                                                                       FOR THE PERIODS ENDING

                                                                              2019             2018               2017               2016                 2015                                                         COMMENTS

    Historical Pre-Tax Income                                             $    7,738,724   $   3,877,821     $    11,820,604    $    13,236,790       $    8,087,707

    ADDITIONS:
    Selected Historical Owners/Officer's Salaries                              1,043,916       1,069,686             729,119            682,537             680,596           To add back historical salaries (Panzer & Epstein).
    Allowance for Payroll Taxes - Officers, President, & COO                     104,392         106,969              72,912             68,254              68,060           To record allowance for payroll taxes at 10.0%.
    Bad Debt Expense                                                                 -           301,119                 -              175,000                 -             To add back non-operating expenses.
    Charitable Contributions                                                      20,289          42,286             232,870            177,283              32,224           To add back discretionary expenses.
    Moving Expense                                                                   -           276,273                 -                  -                   -             To add back non-recurring fees related to new facility.
    Professional Fees                                                            540,000             -             5,100,000                -                   -             To add back non-recurring fees related to new facility.
    Other Cost Savings                                                         1,659,102       1,474,887                 -                  -                   -             To add back 1% of sales, reflecting cost cutting measures (2018, 2019).
    Interest Expense                                                           1,959,694       1,377,964             296,923            315,416             148,801
                                                                               5,327,393       4,649,184           6,431,824          1,418,490             929,681

    SUBTRACTIONS:
                                                                                                                                                                              To record reasonable compensation per 2019 RC Compensation Report (Panzer & Epstein).
    Reasonable Officer's Salary                                                 826,022          808,083            790,533                773,364          756,568           Prior years adjusted for inflation.
    Allowance for Payroll Taxes                                                  82,602           80,808             79,053                 77,336           75,657           To record allowance for payroll taxes and benefits related to owners compensation at 10.0%.
    Other Income                                                                    -                -                  -                      -                -             To remove New Jersey Grow tax credit.
    (Gain)/Loss on Disposal of Asset                                             67,883           (7,217)           (10,833)                   -                -             To remove non-operating disposals.
    Interest Income                                                                 -                -                  -                     (420)            (397)
                                                                                976,507          881,674            858,753                850,280          831,828

    NORMALIZED PRE-TAX INCOME (LOSS)
    FROM OPERATIONS                                                           12,089,610       7,645,331         17,393,675          13,805,000            8,185,560

    Provision For Income Taxes                                                 3,188,065       2,149,103           4,965,431          4,642,450            3,269,312
                                              Effective Income Tax Rate            26.4%           28.1%               28.6%              33.6%                39.9%

    NORMALIZED AFTER-TAX INCOME (LOSS)
    FROM OPERATIONS                                                            8,901,545       5,496,228         12,428,244           9,162,550            4,916,248

    ADJUSTMENTS TO CONVERT TO CASH FLOW
    (+) Depreciation & Amortization                                            5,002,612       3,038,250           1,421,877          1,112,720             762,769
                                                                               5,002,612       3,038,250           1,421,877          1,112,720             762,769
    NORMALIZED AFTER-TAX CASH FLOW
    FROM OPERATIONS                                                           13,904,157       8,534,478         13,850,121          10,275,270            5,679,017

    Weight                                                                             1              -                  -                     -                 -
    Weighted Amounts                                                          13,904,157              -                  -                     -                 -

    Subtotal-Weighted Amounts                                                                                                                             13,904,157

    Subtotal-Weight                                                                                                                                                1
                                                                                                                                                          13,904,157

    (-) Working Capital Requirement                                                                                                                        3,185,475         Based on peer group analysis.
    (-) Estimated Capital Expenditures                                                                                                                     3,981,844   2.40% of sales per peer group analysis.

    WEIGHTED AVERAGE NORMALIZED AFTER-TAX
    CASH FLOW FROM OPERATIONS                                                                                                                         $    6,736,838
                       Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 245 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                           INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                    RECEIVED NYSCEF: 08/13/2021



      EXHIBIT 10 ‐ COMPUTATION OF DISCOUNT & CAPITALIZATION
                              RATES




   PAGE | 46
   MARK S. GOTTLIEB, CPA, PC
   EXPERT REPORT –FABUWOOD CABINETRY CORP
                                                   Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 246 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                                          INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                                                                              RECEIVED NYSCEF: 08/13/2021


                                                                                        EXHIBIT 10

                                                                               FABUWOOD CABINETRY CORP

                                                                    COMPUTATION OF DISCOUNT & CAPITALIZATION RATES
                                                                                  DECEMBER 31, 2019

        Risk Free Rate                                                                                                                                                    2.25%

        Premium Over Riskless Rate (See Below)                                                                                                                           16.48%

        Company-Specific Risk Premium                                                                                                                                     8.00%

        DISCOUNT RATE                                                                                                                                                    26.73%

                                                                         Premium Over Riskless Rate Determination


                                                                                                                                                                 Premium Over
                                                                                                                                                Cost of Equity    Riskless Rate
        CRSP Deciles Size Study
          Build-up & Size Premium                                                                                                                       20.90%           18.65%

        Duff & Phelps Risk Premium Report Study
          Duff & Phelps Build-up 1
            Market Value of Equity
            Book Value of Equity (Adjusted)                                                                                                             16.12%           13.87%
            5-year Average Net Income (Adjusted)                                                                                                        17.16%           14.91%
            Market Value of Invested Capital
            Total Assets (Adjusted)                                                                                                                     16.83%           14.58%
            5-year Average EBITDA (Adjusted)                                                                                                            17.04%           14.79%
            Revenues (In Year of Valuation)                                                                                                             16.80%           14.55%
            Number of Employees                                                                                                                         15.87%           13.62%
                                                                                                                                   Average              16.64%           14.39%
         Duff & Phelps Build-up 2
            Market Value of Equity
            Book Value of Equity (Adjusted)                                                                                                             18.08%           15.83%
            5-year Average Net Income (Adjusted)                                                                                                        18.95%           16.70%
            Market Value of Invested Capital
            Total Assets (Adjusted)                                                                                                                     18.64%           16.39%
            5-year Average EBITDA (Adjusted)                                                                                                            18.86%           16.61%
            Revenues (In Year of Valuation)                                                                                                             18.93%           16.68%
            Number of Employees                                                                                                                         18.54%           16.29%
                                                                                                                                     Average            18.67%           16.42%

                                                                                                                Average of Methodologies Used           18.73%           16.48%
                       Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 247 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                           INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                    RECEIVED NYSCEF: 08/13/2021



      EXHIBIT 11 ‐ COMPUTATION OF WEIGHTED AVERAGE COST OF
                             CAPITAL




   PAGE | 47
   MARK S. GOTTLIEB, CPA, PC
   EXPERT REPORT –FABUWOOD CABINETRY CORP
                                 Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 248 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                             INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                                      RECEIVED NYSCEF: 08/13/2021


                                                                      EXHIBIT 11

                                                           FABUWOOD CABINETRY CORP

                                            COMPUTATION OF WEIGHTED AVERAGE COST OF CAPITAL

                                                                               SOURCE                                  %
    Cost of Equity                          Company Specific Discount Rate                                                 26.73%

    Cost of Debt                            Prime Rate                                                      4.75%
                                            Company Specific Increment                                      2.00%           6.75%

    % Equity                                Market Value of Equity / Market Value of Invested Capital                      58.03%

    % Debt                                  Market Value of Debt / Market Value of Invested Capital                        41.97%

    Tax Rate                                                                                                               26.37%

    WACC Computation                        Cost of Equity x % of Equity                                                   15.51%
                                            (Cost of Debt x % of Debt) x (1 - Tax Rate)                                     2.09%
    DISCOUNT RATE - WACC                                                                                                   17.60%

    Less: Expected Growth Rate                                                                                             10.00%

    CAPITALIZATION RATE - WACC                                                                                             7.60%
                       Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 249 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                           INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                    RECEIVED NYSCEF: 08/13/2021




         EXHIBIT 12 ‐ COMPUTATION OF FORECASTED CASH FLOWS




   PAGE | 48
   MARK S. GOTTLIEB, CPA, PC
   EXPERT REPORT –FABUWOOD CABINETRY CORP
                                            Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 250 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                                             INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                                                                                   RECEIVED NYSCEF: 08/13/2021


                                                                                        EXHIBIT 12

                                                                              FABUWOOD CABINETRY CORP

                                                                                FORECASTED CASH FLOW

                                                          Year Ended
                                                          12/31/2019                                        Trailing Twelve Months December
                                                           Adjusted           2020               2021                 2022               2023             2024
                                                           $         %          $        %         $        %          $         %         $      %         $         %
      Sales                                          $165,910,184 100.0%   143,051,000 100.0% 154,495,080 100.0% 163,764,785 100.0% 171,953,024 100.0% 180,550,675 100.00%
                                 Sales Growth Rate                                                  8.00%               6.00%               5.00%            5.00%
      Normalized After-Tax Income (Loss)
      From Operations                                  8,901,545   5.37%    7,681,839   5.37%    8,296,386   5.37%   8,794,169   5.37%   9,233,877   5.37%   9,695,571   5.37%

      (+) Depreciation                                 5,002,612   3.02%    4,320,140   3.02%    4,665,751   3.02%   4,945,697   3.02%   5,192,981   3.02%   5,452,630   3.02%
      (-) Estimated Capital Expenditures               3,981,844   2.40%    3,433,224   2.40%    3,707,882   2.40%   3,930,355   2.40%   4,126,873   2.40%   4,333,216   2.40%
      (-) Estimated Working Capital Requirements       3,185,475   1.92%    2,746,579   1.92%    2,966,306   1.92%   3,144,284   1.92%   3,301,498   1.92%   3,466,573   1.92%

                                 NET CASH FLOW         6,736,838   4.06%    5,822,176   3.51%    6,287,950   3.79%   6,665,227   4.02%   6,998,487   4.22%   7,348,412   4.43%

                        Net Cash Flow Growth Rate                               4.07%                4.07%              4.07%               4.07%               4.07%
                       Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 251 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                           INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                    RECEIVED NYSCEF: 08/13/2021



     EXHIBIT 13 ‐ COMPUTATION OF INDICATED VALUE BASED UPON
                      DISCOUNTED CASH FLOWS




   PAGE | 49
   MARK S. GOTTLIEB, CPA, PC
   EXPERT REPORT –FABUWOOD CABINETRY CORP
                                                 Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 252 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                                                    INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                                                                                         RECEIVED NYSCEF: 08/13/2021


                                                                                                EXHIBIT 13

                                                                                       FABUWOOD CABINETRY CORP

                                                                                     COMPUTATION OF INDICATED VALUE
                                                                                             BASED UPON THE
                                                                                      DISCOUNTED CASH FLOW METHOD
                                                                                  (BEFORE THE APPLICATION OF DISCOUNTS)

                                                                                                              Trailing Twelve Months
                                                                               2020                2021                 2022            2023            2024          TERMINAL VALUE
        Net Cash Flow to Invested Capital                                  $     5,822,176 $         6,287,950 $          6,665,227 $     6,998,487 $     7,348,412 $       106,358,592

        Discount Rate - Based Upon The Weighted Average Cost of   17.60%            0.9221              0.7841               0.6668          0.5670          0.4821               0.4821
        Indicated Value                                                    $     5,368,628 $         4,930,381 $          4,444,374 $     3,968,142 $     3,542,669 $         51,275,477

        Market Value to Invested Capital                                                                                                                                      73,529,671
        Less: Outstanding Debt                                                                                                                                                40,921,781

        INDICATED VALUE BASED UPON THE
        DISCOUNTED CASH FLOW METHOD                                                                                                                                 $         32,607,890

                                                                                         Terminal Value Calculation
        Net Cash Flow to Invested Capital in Terminal Year                                                                                                          $          7,348,412
        Multiplied by: 1 + Sustainable Growth Rate                                                                                                                                1.1000
                                                                                                                                                                               8,083,253
        WACC Capitalization Rate                                                                                                                                                   7.60%
        TERMINAL VALUE                                                                                                                                              $        106,358,592
                       Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 253 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                           INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                    RECEIVED NYSCEF: 08/13/2021



    EXHIBIT 14 ‐ COMPUTATION OF INDICATED VALUE BASED UPON
                    METHODOLOGIES SELECTED




   PAGE | 50
   MARK S. GOTTLIEB, CPA, PC
   EXPERT REPORT –FABUWOOD CABINETRY CORP
                                      Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 254 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                                              INDEX NO. 654909/2021
NYSCEF DOC. NO. 12                                                                                                                                  RECEIVED NYSCEF: 08/13/2021


                                                                                    EXHIBIT 14

                                                                            FABUWOOD CABINETRY CORP

                                                                         COMPUTATION OF INDICATED VALUE
                                                                      BASED UPON THE METHODOLOGIES SELECTED

                                                          LACK OF CONTROL                            MARKETABILITY
                                                            DISCOUNT @                                DISCOUNT @
                                          INDICATED
                                            VALUE              0.0%               SUBTOTAL               12.5%                SUBTOTAL               WEIGHT          WEIGHTED VALUE
     INDICATED VALUE BASED UPON THE
     ASSET BASED APPROACH             $      26,822,897   $            ‐      $      26,822,897               3,352,862   $      23,470,035                   ‐      $            ‐

     INDICATED VALUE BASED UPON THE
     DISCOUNTED CASH FLOWS METHOD            32,607,890   $            ‐             32,607,890               4,075,986   $      28,531,904                   1.0          28,531,904



                                                                                                                                          Subtotal‐Weighted Amount         28,531,904

                                                                                                                                                   Subtotal‐Weight                1.0

                                                                                                              INDICATED VALUE BASED OF OPERATING ASSETS UPON THE
                                                                                                                                         METHODOLOGIES SELECTED            28,531,904

                                                                                                  NUMBER OF SHARES ISSUED AND OUTSTANDING                     200
                                                                                                   VALUE PER SHARE                                                           142,660

                                                                                                                                                        ROUNDED      $       143,000
            Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 255 of 276




                                              At IAS Part __ of the Supreme Court of the State of
                                              New York, held in and for the County of New York
                                              at the Courthouse Located at 60 Centre Street, New
                                              York, New York on ____ day of August 2021

PRESENT:

--------------------------------------- x
In the Matter of the Application of:            : Index No.         /2021
                                                :
MOSHE CHAIM PANZER,                             :
                                                : ORDER TO SHOW CAUSE FOR
                               Petitioner,      : PRELIMINARY INJUNCTION
                                                : WITH TEMPORARY
For a Permanent Stay of Arbitration Pursuant to : RESTRAINING ORDER
Article 75 of the Civil Practice Law and Rules  :
                        -against-               :
                                                :
JOEL EPSTEIN,                                   :
                                                :
                               Respondent.      :
--------------------------------------- x


       UPON READING AND FILING the Verified Petition of Moshe Chaim Panzer

(“Petitioner”), dated August 11, 2021, and the exhibits annexed thereto, the Emergency

Affirmation of Joshua S. Stricoff, dated August 12 2021, and the Memorandum of Law in Support

of Order to Show Cause for Emergency Injunctive Relief, dated August 13, 2021, and it appearing

that immediate and irreparable injury, loss, or damage will result unless Respondent Joel Epstein

(“Respondent”) is restrained before a hearing can be held, it is hereby:

       ORDERED that Respondent or its respective attorneys, appear and show cause before this

Court at this Courthouse located at 60 Centre Street, New York, New York, IAS Part ___ , Room

___, on the ___ day of August 2021, at ________ a.m./p.m., or as soon thereafter as counsel can

be heard (the “Hearing Date”), why an order should not be made and entered (i) enjoining and

restraining the American Arbitration Association proceeding entitled Joel Epstein v. Moshe Chaim
               Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 256 of 276




Panzer, AAA Case No. 1-21-0004-9666 (the “Arbitration), (ii) enjoining Respondent from

Respondent from committing the Company to any further indebtedness or renegotiating any

existing indebtedness and/or financing without Petitioner’s approval (iii) awarding reasonable

costs, attorneys’ fees and expenses, or, alternatively, (iii) providing Petitioner with discovery in

aid of arbitration related to the Company’s books and records, and granting Petitioner such further

relief as the Court deems just and proper; and it is further

          ORDERED that pending the hearing and decision on the Petition, (i) the Arbitration and

proceedings, hearings, conferences, and deadlines associated with the Arbitration are hereby

stayed and (ii) Respondent enjoined committing the Company to any further indebtedness or

renegotiating any existing indebtedness and/or financing without Petitioner’s approval; and it is

further

          ORDERED that this Order to Show Cause and all supporting papers, shall be served upon

Respondent via email on or before _____________, 2021; and it is further

          ORDERED that opposing papers, if any, shall be served by electronic filing upon counsel

for Petitioner, Herrick, Feinstein LLP, Attn: Avery Mehlman, 2 Park Avenue, New York, New

York 10016, amehlman@herrick.com, on or before August __, 2021; and it is further

          ORDERED that Petitioner shall serve reply papers, if any, on or before August ___, 2021,

via NYSCEF, upon Respondent’s attorneys; and it is further

          ORDERED that this motion shall be orally argued by counsel for the parties on the return

date set forth in this Order to Show Cause.

Dated:

                                               ENTERED:

                                               ___________________________
                                                                 J.S.C.
               Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 257 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                  INDEX NO. 654909/2021
NYSCEF DOC. NO. 14                                                         RECEIVED NYSCEF: 08/13/2021




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NEW YORK
         --------------------------------------- x
         In the Matter of the Application of:            : Index No.    /2021
                                                         :
         MOSHE CHAIM PANZER,                             :
                                                         :
                                        Petitioner,      :
                                                         :
         For a Permanent Stay of Arbitration Pursuant to :
         Article 75 of the Civil Practice Law and Rules  :
                                 -against-               :
                                                         :
         JOEL EPSTEIN,                                   :
                                                         :
                                        Respondent.      :
         --------------------------------------- x




                          PETITIONER’S MEMORANDUM OF LAW
                IN SUPPORT OF ITS APPLICATION FOR A PERMANENT STAY OF
           ARBITRATION PURSUANT TO CPLR 7503 AND A PRELIMINARY INJUNCTION




                                                           HERRICK, FEINSTEIN LLP
                                                           2 Park Avenue
                                                           New York, New York 10016
                                                           (212) 592-1400

                                                           Attorneys for Petitioner




         System.Object[]

                                              1 of 13
                  Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 258 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                 INDEX NO. 654909/2021
NYSCEF DOC. NO. 14                                                                                                    RECEIVED NYSCEF: 08/13/2021




                                                           TABLE OF CONTENTS
                                                                                                                                             Page

         TABLE OF AUTHORITIES ........................................................................................................ ii

         PRELIMINARY STATEMENT .................................................................................................. 1

         STATEMENT OF FACTS ........................................................................................................... 2

         ARGUMENT ............................................................................................................................... 2

         I.        The Arbitration Should Be Permanently Stayed Because the Conditions
                   Precedent to Arbitration Unequivocally Did Not Occur................................................... 2

         II.       Respondent Should be Temporarily Restrained and Preliminarily Enjoined
                   from Proceeding with the Arbitration and Encumbering the Company ........................... 6

         III.      Upon a Stay of Arbitration, Petitioner Should be Awarded Costs and Attorney’s Fees .. 8

         CONCLUSION ............................................................................................................................. 9




                                                                              i

         System.Object[]

                                                                        2 of 13
                  Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 259 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                    INDEX NO. 654909/2021
NYSCEF DOC. NO. 14                                                                                                       RECEIVED NYSCEF: 08/13/2021




                                                          TABLE OF AUTHORITIES
                                                                                                                                                 Page

                                                                            Cases
         Ambassador Const. Co. v. 40 Wall St. Dev. Assoc., LLC,
           264 A.D.2d 317 (1st Dep’t 1999) ..............................................................................................2

         Conlon v. Concord Pools, Ltd.,
            170 A.D.2d 754 (3d Dep’t 1991) ...............................................................................................7

         Hendler & Murray, P.C. v. Lambert,
            127 A.D.2d 820 (1st Dep’t 1987) ..............................................................................................6

         IHG Mgmt. (Maryland) LLC v. W. 44th St. Hotel LLC,
            163 A.D.3d 413 (1st Dep’t 2018) ..............................................................................................7

         Jerry Kindman & Co. v. Stollar,
             151 A.D.2d 393 (1st Dep’t 1989) ..............................................................................................7

         Melvin v. Union Coll.,
            195 A.D.2d 447 (2d Dep’t 1993) ...............................................................................................7

         Nobu Next Door v. Fine Arts Hous.,
            4 N.Y.3d 839 (2005) ..................................................................................................................7

         Pearls St. Dev. V. Conduit and Found. Corp.,
            41 N.Y.2d 167 (1976) ................................................................................................................2

         Silvestre v. De Loaiza,
             12 Misc. 3d 492 (Sup. Ct. N.Y. Cnty. 2006) .............................................................................7

                                                                          Statutes
         CPLR § 6301................................................................................................................................6, 7

         CPLR § 6313....................................................................................................................................7




                                                                               ii

         System.Object[]

                                                                          3 of 13
                   Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 260 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                               INDEX NO. 654909/2021
NYSCEF DOC. NO. 14                                                                                      RECEIVED NYSCEF: 08/13/2021




                    Petitioner Moshe Chaim Panzer, by and through his attorneys, Herrick, Feinstein LLP,

         respectfully submits this memorandum of law in support of its verified petition for a preliminary

         and permanent stay of the American Arbitration Association (“AAA”) proceeding entitled Epstein

         v. Moshe Chaim Panzer, AAA Case No. 1-21-0004-9666 (the “Arbitration), together with other

         and further relief as this Court deems just and proper.

                                                 PRELIMINARY STATEMENT

                    Petitioner brings this proceeding to permanently stay the Arbitration commenced

         Respondent. Through the Arbitration, Respondent—a minority shareholder and Vice President of

         Fabuwood Cabinetry Corp. (the “Company”), a successful importer and wholesaler of kitchen

         cabinets—seeks to oust Petitioner—the Company’s majority shareholder, CEO, and President—

         from the Company and compel a forced buyout of Petitioner’s shares for pennies on the dollar. In

         doing so, Respondent ignored nearly every condition precedent to invoking a buyout under the

         parties’ Amended and Restated Shareholders Agreement (the “Agreement”).

                    Specifically, Respondent declared a Deadlock1, which triggers the procedures of the

         Agreement’s Buyout provision. Not only did Respondent fail to follow the conditions precedent

         to declaring a Deadlock, but Respondent also failed to follow any of the procedures necessary to

         actually invoke his Buyout Rights. As a result, the parties are multiple steps away from arbitrating

         the dispute at the heart of the alleged Deadlock, to the extent that such a dispute even exists in the

         first instance.

                    Worst of all, Respondent completely shut Petitioner out from the affairs of Petitioner’s

         Company, and has committed and will continue to commit the Company to large expenditures and

         increased indebtedness without the requisite approval from Petitioner as agreed to in the


         1
             Unless otherwise defined herein, capitalized terms have the meanings set forth in the Petition.
                                                                      1

         System.Object[]

                                                                 4 of 13
               Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 261 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                  INDEX NO. 654909/2021
NYSCEF DOC. NO. 14                                                                        RECEIVED NYSCEF: 08/13/2021




         shareholder’s agreement. Respondent is not only putting the company at risk, but he is also

         jeopardizing Petitioner’s personal finances, which largely guarantee the debt and ensure the

         liquidity of the Company. Enough is enough. Respondent should be required to follow the

         provisions of the shareholder’s agreement during the pendency of this dispute to avoid placing

         Petition and the Company in an irreparable position.

                  Accordingly, the Court should permanently stay the Arbitration so that the parties can

         follow the agreed upon and binding procedures contained in their shareholder’s agreement for

         resolving disputes of this kind. And in the meantime, the Court should also preliminarily enjoin

         the Arbitration from going forward and preliminarily enjoin Respondent from committing the

         Company to any further indebtedness or renegotiating any existing indebtedness and/or financing

         without Petitioner’s approval, as required in the shareholder’s agreement.

                                             STATEMENT OF FACTS

                 The relevant facts and circumstances are fully set forth in the accompanying (i) the Petition,

         and the exhibits thereto; and (ii) the Emergency Affirmation of Avery S. Mehlman, Esq. in Support

         of Petitioner’s Motion for a Stay of Arbitration dated August 11, 2021, and the exhibits thereto, to

         which the Court is respectfully referred.

                                                     ARGUMENT

         I.      The Arbitration Should Be Permanently Stayed Because the Conditions Precedent
                 to Arbitration Unequivocally Did Not Occur

                 Respondent failed to satisfy critical conditions precedent to arbitration of its claim

         involving a Deadlock or Buyout. Under New York law, “the issue of compliance with express

         conditions precedent to arbitration is a question at least initially for the court, not the arbitrator.”

         Pearls St. Dev. V. Conduit and Found. Corp., 41 N.Y.2d 167, 170 (1976); Ambassador Const. Co.

         v. 40 Wall St. Dev. Assoc., LLC, 264 A.D.2d 317, 318 (1st Dep’t 1999) (“The question of whether
                                                            2

         System.Object[]

                                                        5 of 13
                   Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 262 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                 INDEX NO. 654909/2021
NYSCEF DOC. NO. 14                                                                       RECEIVED NYSCEF: 08/13/2021




         a condition precedent has been complied with is generally an issue for the courts, particularly

         where the question of whether the condition precedent has been satisfied can be determined prior

         to resolution of the substantive claims.”) (internal citations omitted).

                    Here, as a condition to arbitrating a Deadlock or a party’s Buyout Rights under the

         Agreement, the Company’s Board of Directors are (i) required to hold two consecutive meetings

         to resolve a Major Decision resulting in the alleged Deadlock; and (ii) if those meetings result in

         an impasse, then the Board is require to retain a nationally recognized investment bank firm to

         serve as an Independent Appraiser to provide a valuation report of the Company and its shares.

         Ver. Pet.2 ¶¶ 19-23. The Board never met to resolve any alleged deadlock and an Independent

         Appraiser with the qualifications required by the Agreement was never retained by the Company

         to provide the necessary valuation report. Id. ¶¶ 26-47.

                    Under the Agreement, the parties’ may arbitrate a Buyout-related dispute, only “[i] neither

         [Petitioner] nor [Respondent] exercise their respective Buyout Rights following a Deadlock and

         the Major Decision causing the Deadlock has not been resolved by the Board upon expiration of

         Epstein’s Buyout Rights, it shall be considered a Dispute subject to the Dispute resolution

         provisions of Section 5.06.” Ver. Pet. ¶ 24. Accordingly, the condition precedents to Arbitration

         were not satisfied.

                    Deadlock. There never was a Deadlock. Under Section 2.05 of the Agreement, a Deadlock

         is an impasse by the Company’s Board of Directors with respect to a Major Decision (defined in

         Section 2.04 of the Agreement) that is submitted to the Board “at two successive meetings of the

         Board.” If the impasse persists after the second meeting, “then the Director who introduced the

         proposal for the Major Decision shall provide written notice to the other Director confirming its


         2
             “Ver. Pet.” refers to the accompanying Verified Petition.
                                                                     3

         System.Object[]

                                                                6 of 13
               Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 263 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                             INDEX NO. 654909/2021
NYSCEF DOC. NO. 14                                                                   RECEIVED NYSCEF: 08/13/2021




         status as a Deadlock (a “Deadlock Notice”)[.]” (emphasis supplied). After that, the parties’ “have

         the sequential rights, but not the obligation (the “Buyout Rights”), to purchase all of the Shares

         (“Buyout Shares”) owned by the other Shareholder and his Affiliates (“Buyout Parties”) in an all-

         cash transaction at the Fair Market Value of the Buyout Shares determined under Section 2.05(b)

         (“Appraised Value”).” Ver. Pet. ¶¶ 19-23. Thus, the existence of a Deadlock is a condition

         precedent to the parties’ Buyout rights.

                Although Respondent’s Deadlock Notice alleges that the parties have disagreed on many

         issues purportedly constituting Major Decisions, Respondent does not allege—in either the

         Deadlock Notice, the Arbitration Demand, or anywhere else—that successive Board meetings

         were held to resolve these Major Decisions. The reason for this omission is simple: no such Board

         meeting was ever held or even requested by Respondent. In fact, the Board has not met for over a

         year. Ver. Pet. ¶¶ 30-34; Ex. C.

                Because the requisite Board meetings never been held, no Deadlock could possibly exist.

         And if no Deadlock ever existed, no party ever had Buyout Rights. And if no party ever had

         Buyout Rights, Respondent’s arbitration to compel a buyout in satisfaction of his alleged Buyout

         Rights is premature. Hence, a condition precedent to arbitration has not been satisfied and, as a

         matter of law, the Arbitration should be permanently stayed.

                Buyout Rights. But even if a Deadlock occurred (which it did not), the parties’ Buyout

         Rights still would not have been triggered because the Company never retained an Independent

         Appraiser pursuant to the terms of the Agreement. Under Section 2.05(b), after a Deadlock was

         reached and a Deadlock notice was tendered—the Company was required to “engage a nationally

         recognized investment banking firm to be selected by the Board (an “Independent Appraiser”) to

         determine the Appraised Value of the Buyout Shares,” which is defined as their fair market value.

                                                         4

         System.Object[]

                                                     7 of 13
               Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 264 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                               INDEX NO. 654909/2021
NYSCEF DOC. NO. 14                                                                     RECEIVED NYSCEF: 08/13/2021




         Id. at § 2.05(a). The Agreement then provides Panzer with priority in exercising Buyout Rights,

         which are only triggered by receipt of the written valuation of the Buyout Shares prepared by the

         Independent Appraiser:

                If the Director responsible for providing a Deadlock Notice fails to do so on a timely
                basis, the other Director may provide such Deadlock Notice, with the same effect
                of triggering such Buyout Rights hereunder. The Buyout Rights of Panzer shall be
                exercisable for a period of fifteen (15) Business Days after receipt of the written
                valuation of the Buyout Shares by the Independent Appraiser, by notice to the
                Buyout Parties (a “Buyout Notice”), accompanied by a copy of the valuation. If
                Epstein has not received a Buyout Notice from Panzer within such period, the
                Buyout Rights of Panzer shall expire, and the Buyout Rights of Epstein shall vest
                and be exercisable for a period of fifteen (15) Business Days after the expiration of
                Panzer’s Buyout Rights, by delivery of a Buyout Notice to Panzer.

         Id; Ver. Pet. ¶¶ 35-47.

                Yet again, Respondent ignored these conditions precedent. The Company never retained

         Independent Appraiser from a nationally recognized investment banking firm, and no Board

         meeting was ever called to vote on the engagement of such an appraiser. Id. Instead, Respondent

         unilaterally hired Mark S. Gottlieb, CPA, PC, a solo practitioner and a far cry from a nationally

         recognized investment bank firm, to perform the valuation of the Company. Id. ¶ 36. Worse yet,

         Mr. Gottlieb served as a court appointed appraiser during Mr. Panzer’s divorce proceedings. Id. ¶

         40. Respondent, moreover, did not provide Petitioner or Petitioner’s counsel with a copy of Mr.

         Gottlieb’s report together with Respondent’s Buyout Notice. In fact, Respondent did not provide

         a copy of Mr. Gottlieb’s report until months later. Id. ¶ 53. This is likely because the report is a

         sham; it severely undervalues the Company in furtherance of Respondent’s scheme to confiscate

         Petitioner’s shares for pennies on the dollar.

                Furthermore, Respondent failed to properly sequence the events required for Buyout Rights

         to be invoked under the Agreement. If Respondent had a legitimate basis for declaring a Deadlock,

         then Respondent would first have to send a Deadlock Notice and then, within 15 days, the Board
                                                            5

         System.Object[]

                                                          8 of 13
                 Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 265 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                INDEX NO. 654909/2021
NYSCEF DOC. NO. 14                                                                                     RECEIVED NYSCEF: 08/13/2021




         would have to appoint an Independent Appraiser to issue a valuation report of the Company. Only

         once the parties’ received the valuation could they invoke their Buyout Rights, with Petitioner

         having priority to invoke his rights before Respondent. But here, Respondent commissioned a

         valuation report first, and then a week later, simultaneously served his Deadlock Notice and

         Buyout Notice before a Board meeting was ever held and before Petitioner ever had the

         opportunity to tender a Buyout Notice of his own and before Petitioner was even provided a copy

         with the valuation report, which Respondent did not provide for several months.

                  Accordingly, because Mr. Gottlieb (i) was not selected by the Board, (ii) not retained by

         the Company, (iii) not independent in any sense, and (iv) not affiliated with a nationally recognized

         investment firm, he does not meet the qualifications of an Independent Appraiser under the terms

         of the Agreement. And even if he did, his report was not provided to Petitioner in conjunction with

         Petitioner’s Buyout Notice. Thus, Mr. Gottlieb’s lowball valuation report triggers no Buyout

         Rights under the Agreement.              As a result, Respondent is precluded from commencing an

         arbitration to enforce his purported Buyout Rights, and the Arbitration should be permanently

         stayed.3

         II.      Respondent Should be Temporarily Restrained and Preliminarily Enjoined from
                  Proceeding with the Arbitration and Encumbering the Company

                  It is well-settled that in order to obtain injunctive relief pursuant to CPLR 6301, the movant

         must demonstrate (1) the likelihood of success on the merits, (2) irreparable injury to the movant




         3
           In the alternative, if the Court requires the parties to proceed with the arbitration, Petitioner respectfully requests
         discovery in aid of arbitration, namely a full inspection of the Company’s books and records. See Hendler & Murray,
         P.C. v. Lambert, 127 A.D.2d 820, 820 (1st Dep’t 1987) (“At bar, the respondent has requested the production of the
         petitioners' books and records. Under the circumstances of this case, the court did not abuse its discretion in granting
         the discovery requested in aid of arbitration, because the respondent has demonstrated that the documents are required
         to present a proper case to the arbitrator.”) (internal quotation marks and citations omitted).


                                                                    6

         System.Object[]

                                                                9 of 13
               Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 266 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                 INDEX NO. 654909/2021
NYSCEF DOC. NO. 14                                                                       RECEIVED NYSCEF: 08/13/2021




         in the absence of injunctive relief, and (3) that a balancing of the equities is in the movant’s favor.

         See, e.g., Nobu Next Door v. Fine Arts Hous., 4 N.Y.3d 839, 840 (2005); Melvin v. Union Coll.,

         195 A.D.2d 447, 448 (2d Dep’t 1993); Jerry Kindman & Co. v. Stollar, 151 A.D.2d 393, 395 (1st

         Dep’t 1989); Conlon v. Concord Pools, Ltd., 170 A.D.2d 754, 755 (3d Dep’t 1991).

                On a motion for a preliminary injunction, a court may, in its discretion, grant a temporary

         restraining order to prevent immediate, irreparable injury during the pendency of the preliminary

         injunction motion. See CPLR § 6301. A temporary restraining order may be granted pending a

         hearing for a preliminary injunction where it appears that immediate and irreparable injury, loss

         or damages will result unless the defendant is restrained before a hearing can be had. CPLR §§

         6301, 6313; Silvestre v. De Loaiza, 12 Misc. 3d 492, 493 (Sup. Ct. N.Y. Cnty. 2006). “A likelihood

         of success on the merits may be sufficiently established even where the facts are in dispute, and

         the evidence need not be conclusive.” IHG Mgmt. (Maryland) LLC v. W. 44th St. Hotel LLC, 163

         A.D.3d 413, 414402 (1st Dep’t 2018). Here, Petitioner satisfies these requirements.

                First, Respondent’s violation of the Agreement’s provisions results in an irreparable injury

         to Petitioner under the plain language of the Agreement:

                Each Party acknowledges that the other Parties would be irreparably damaged
                in the event of a breach or threatened breach by such Party or any of his
                Representatives of any of his obligations under this Agreement and hereby agrees
                that in the event of a breach or a threatened breach by such Party of any such
                obligations, each of the other Parties, in addition to any other rights and remedies
                that may be available to them in respect of such breach, shall be entitled to an
                injunction from a court of competent jurisdiction, without any requirement to post
                bond, granting such Parties specific performance by such Party of his obligations
                under this Agreement.

         Ver. Pet. ¶ 25; Ex. A § 5.07 (emphasis supplied).

                Injunctive relief “from a court of competent jurisdiction” is thus the parties’ agreed upon

         contractual remedy for breaches of this kind. Petitioner merely asks that this remedy be enforced.

                                                           7

         System.Object[]

                                                       10 of 13
                 Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 267 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                               INDEX NO. 654909/2021
NYSCEF DOC. NO. 14                                                                     RECEIVED NYSCEF: 08/13/2021




         Accordingly, Respondent’s end run around the Agreement’s Buyout procedure to commence this

         arbitration is an irreparable injury entitling Petitioner to an injunction. Likewise, Respondent’s

         flagrant violations of Section 2.04(g) of the Agreement, including but not limited to committing

         the Company to expenditures above $50,000 without Board or Petitioner’s approval is a breach of

         Respondent’s obligation that, under the plain language, entitle Petitioner to the injunction sought

         here.

                 Second, Petitioner is likely to succeed on the merits. The Agreement speaks for itself.

         Respondent does not and has never claimed to follow the Buyout procedures or the requirements

         to seek Board approval for large expenditures, as required by the Agreement. No Board meetings

         were held to determine a Deadlock and no Independent Appraiser’s report was commission or

         issue to trigger the parties’ Buyout Rights. Likewise, no Board has been held recently to vote on

         large expenditures. Thus, Petitioner is likely to succeed on its claims.

                 Third, a balancing of the equities would weigh in favor of granting Petitioner’s relief

         because it would maintain the status quo and prevent the parties’ from being thrown in a spurious,

         procedurally deficient, and expensive arbitration proceeding. Critically, the injunction would also

         prevent Respondent from encumbering and placing Petitioner’s personal finances in jeopardy.

                 In sum, Petitioner satisfies each of the elements required for granted a preliminary

         injunction. Therefore, the Arbitration should, at the very least, be temporarily restrained during

         the pending adjudication of the Petition.

         III.    Upon a Stay of Arbitration, Petitioner Should be Awarded Costs and Attorney’s Fees

                 Section 5.07 of the Agreement further provides:

                 In the event that any Party files a suit to enforce the covenants contained in this
                 Agreement or obtain any other remedy in respect of any breach thereof, the
                 prevailing Party in the suit shall be entitled to reimbursement of the costs incurred

                                                          8

         System.Object[]

                                                      11 of 13
               Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 268 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                INDEX NO. 654909/2021
NYSCEF DOC. NO. 14                                                                      RECEIVED NYSCEF: 08/13/2021




                   by such Party in conduction the suit, including reasonable attorney’s fees and
                   expenses.

                   Because Petitioner is forced to commence this proceeding to enforce his contractual rights,

         he is entitled to an award of costs, attorney’s fees, and expenses under the plain language of the

         Agreement.

                                                    CONCLUSION

                   Based on the foregoing reasons, Petitioner respectfully requests that the Court grant its

         motion in its entirety (i) staying the Arbitration, (ii) enjoining Respondent from Respondent from

         committing the Company to any further indebtedness or renegotiating any existing indebtedness

         and/or financing without Petitioner’s approval, (iii) awarding reasonable costs, attorneys’ fees and

         expenses, or, alternatively, (iv) providing Petitioner with discovery in aid of arbitration related to

         the Company’s books and records, and granting Petitioner such further relief as the Court deems

         just and proper.

          Dated:       New York, New York
                       August 13, 2021

                                                                HERRICK, FEINSTEIN LLP
                                                                Attorneys for Petitioner

                                                                By:   /s/ Avery S. Mehlman
                                                                      Avery S. Mehlman
                                                                      Joshua S. Stricoff

                                                                2 Park Avenue
                                                                New York, New York 10016
                                                                (212) 592-1400




                                                            9

         System.Object[]

                                                       12 of 13
               Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 269 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                          INDEX NO. 654909/2021
NYSCEF DOC. NO. 14                                                                   RECEIVED NYSCEF: 08/13/2021




                                     Certification of Word Count Compliance

                Petitioner Moshe Chaim Panzer, through its counsel, Herrick, Feinstein LLP, hereby

         certifies that the body of the within Memorandum of Law contains 2,621 words (excluding the

         caption, tables of contents, tables of authorities, and signature block).



                                                                /s/ Avery S. Mehlman
                                                                Avery S. Mehlman
                                                                Herrick, Feinstein LLP




         System.Object[]

                                                       13 of 13
               Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 270 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                               INDEX NO. 654909/2021
NYSCEF DOC. NO. 15                                                                      RECEIVED NYSCEF: 08/13/2021




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NEW YORK
         --------------------------------------- x
         In the Matter of the Application of:            : Index No. /2021
                                                         :
         MOSHE CHAIM PANZER,                             :
                                                         : EMERGENCY AFFIRMATION
                                        Petitioner,      : OF JOSHUA S. STRICOFF
                                                         :
         For a Permanent Stay of Arbitration Pursuant to :
         Article 75 of the Civil Practice Law and Rules  :
                                 -against-               :
                                                         :
         JOEL EPSTEIN,                                   :
                                                         :
                                        Respondent.      :
         --------------------------------------- x

                   JOSHUA S. STRICOFF, an attorney duly admitted to practice before the Bar of this Court,

         hereby affirms the following to be true under penalties of perjury:

                   1.       I am an associate at Herrick, Feinstein LLP, attorneys for Petitioner Moshe Chaim

         Panzer.        I submit this Affirmation in support of Petitioner’s Application for a Temporary

         Restraining Order and Preliminary Injunctive Relief preliminarily enjoining and restraining the

         American Arbitration Association (“AAA”) proceeding entitled Epstein v. Moshe Chaim Panzer,

         AAA Case No. 1-21-0004-9666 (the “Arbitration). Through this action, Petitioner seeks to

         permanently stay the Arbitration because of Respondent’s failure to satisfy numerous conditions

         precedent to arbitration.

                   2.       As detailed in the accompanying Verified Petition and Memorandum of Law,

         Petitioner is entitled to a temporary restraining order and preliminary injunction under Section

         5.07 of the operative contract between the parties, which reads:

                   Each Party acknowledges that the other Parties would be irreparably damaged
                   in the event of a breach or threatened breach by such Party or any of his
                   Representatives of any of his obligations under this Agreement and hereby agrees
                   that in the event of a breach or a threatened breach by such Party of any such

                                                            1


                                                         1 of 3
               Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 271 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                             INDEX NO. 654909/2021
NYSCEF DOC. NO. 15                                                                   RECEIVED NYSCEF: 08/13/2021




                obligations, each of the other Parties, in addition to any other rights and remedies
                that may be available to them in respect of such breach, shall be entitled to an
                injunction from a court of competent jurisdiction, without any requirement to post
                bond, granting such Parties specific performance by such Party of his obligations
                under this Agreement.

         Ver. Pet. ¶ 25; Ex. A § 5.07 (emphasis supplied).

                3.      Moreover, to the extent that Petitioner is forced to file a response or otherwise

         participate in the Arbitration, this application for a permanent stay could be rendered futile.

         Because of the dilemma posed in absence of a temporary restraints against the Arbitration,

         Petitioner is confronted with an immediate threat of irreparable harm.

                4.      No prior application for this or any similar relief has been made in any court.

                5.      Pursuant to Uniform Trial Court Rule § 202.7(f), at on August 12, 2021, at

         approximately 11:25 am, I sent an email to counsel for Respondent Joel Epstein to notify

         Respondent of our intention to file this application and appear at the New York State Supreme

         Court, New York County, located at 60 Centre Street, New York, New York, in the Commercial

         Division Support Office, Room 119A on August 13, 2021 at 11:30am. A copy of this email is

         annexed hereto as Exhibit 1.

                6.      For all the foregoing reasons, and those set forth in the accompanying Verified

         Petition and Memorandum of Law, the Court should issue the requested TRO and preliminary

         injunction.

         Dated: August 13, 2021
                New York, New York

                                                      ___________________________
                                                            Joshua S. Stricoff




                                                         2


                                                      2 of 3
               Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 272 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                            INDEX NO. 654909/2021
NYSCEF DOC. NO. 15                                                                     RECEIVED NYSCEF: 08/13/2021




                                  Certification of Word Count Compliance

               I certify that the body of the within Affirmation contains 435 words.



                                                            _________________
                                                            Joshua S. Stricoff
                                                            Herrick, Feinstein LLP




                                                    3 of 3
                                                                                                              Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 273 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                                                      INDEX NO. 654909/2021
NYSCEF DOC. NO. 16                                                                                                                                              RECEIVED NYSCEF: 08/13/2021


    Stricoff, Joshua

    From:                                                                                                                 Stricoff, Joshua
    Sent:                                                                                                                 Thursday, August 12, 2021 11:25 AM
    To:                                                                                                                   Ken.Caruso@mfsllp.com
    Cc:                                                                                                                   Mehlman, Avery
    Subject:                                                                                                              Moshe Chaim Panzer v. Joel Epstein


    Mr. Caruso,

    Please be advised that on Friday, August 13, 2021 at 11:30am, my firm – on behalf of Moshe Chaim Panzer – will file an
    Order to Show Cause in New York State Supreme Court, New York County, which is located at 60 Centre Street, New
    York, New York, in the Commercial Division Support Office, Room 119A, seeking a stay of the AAA proceeding recently
    commenced by Mr. Epstein.

    Thank you,

        To help protect your privacy, Microsoft Office prevented automatic download of this picture from the Internet.




    Joshua Stricoff
    Associate
    Herrick, Feinstein LLP
    Two Park Avenue | New York, NY 10016
    212.592.1576 Office
    jstricoff@herrick.com




                                                                                                                                                  1
                             Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 274 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                                             INDEX NO. 654909/2021
NYSCEF DOC. NO. 17                                                                                                                              RECEIVED NYSCEF: 08/13/2021
                                                                                                                                                                                 UCS-840
                                         REQUEST FOR JUDICIAL INTERVENTION                                                                                                   (rev. 07/29/2019)

                                                           New York Supreme COURT, COUNTY OF New York

                                   Index No:                                                        Date Index Issued:                                                    For Court Use Only:

 CAPTION             Enter the complete case caption. Do not use et al or et ano. If more space is needed, attach a caption rider sheet.                                     IAS Entry Date

  MOSHE CHAIM PANZER

                                                                                                                                                                            Judge Assigned


 -against-                                                                                                                                   Plaintiff(s)/Petitioner(s)

  JOEL EPSTEIN
                                                                                                                                                                             RJI Filed Date



                                                                                                                                         Defendant(s)/Respondent(s)
 NATURE OF ACTION OR PROCEEDING:                              Check only one box and specify where indicated.
 COMMERCIAL                                                                                         MATRIMONIAL

  ☐    Business Entity (includes corporations, partnerships, LLCs, LLPs, etc.)                       ☐      Contested
                                                                                                            NOTE: If there are children under the age of 18, complete and attach the
  ☐    Contract                                                                                             MATRIMONIAL RJI Addendum (UCS-840M).
  ☐    Insurance (where insurance company is a party, except arbitration)
                                                                                                            For Uncontested Matrimonial actions, use the Uncontested Divorce RJI (UD-13).
  ☐    UCC (includes sales and negotiable instruments)

  ☒    Other Commercial (specify):      Stay Arbitration
                                                                                                    TORTS
 NOTE: For Commercial Division assignment requests pursuant to 22 NYCRR 202.70(d),
 complete and attach the COMMERCIAL DIVISION RJI ADDENDUM (UCS-840C).                                ☐   Asbestos

 REAL PROPERTY:             Specify how many properties the application includes:
                                                                                                     ☐   Child Victims Act

                                                                                                     ☐   Environmental (specify):

  ☐    Condemnation                                                                                  ☐   Medical, Dental, or Podiatric Malpractice

  ☐    Mortgage Foreclosure (specify):     ☐   Residential           ☐    Commercial                 ☐   Motor Vehicle
       Property Address:                                                                             ☐   Products Liability (specify):

       NOTE: For Mortgage Foreclosure actions involving a one to four-family, owner-                 ☐   Other Negligence (specify):
       occupied residential property or owner-occupied condominium, complete and                     ☐   Other Professional Malpractice (specify):
       attach the FORECLOSURE RJI ADDENDUM (UCS-840F).
                                                                                                     ☐   Other Tort (specify):

  ☐    Tax Certiorari - Section:                   Block:                 Lot:
                                                                                                    SPECIAL PROCEEDINGS
  ☐    Tax Foreclosure

  ☐    Other Real Property (specify):                                                                ☐   CPLR Article 75 (Arbitration)     [see NOTE in COMMERCIAL section]

 OTHER MATTERS
                                                                                                     ☐   CPLR Article 78 (Body or Officer)

                                                                                                     ☐   Election Law
  ☐    Certificate of Incorporation/Dissolution    [see NOTE in COMMERCIAL section]
                                                                                                     ☐   Extreme Risk Protection Order
  ☐    Emergency Medical Treatment
                                                                                                     ☐   MHL Article 9.60 (Kendra's Law)
  ☐    Habeas Corpus
                                                                                                     ☐   MHL Article 10 (Sex Offender Confinement-Initial)
  ☐    Local Court Appeal
                                                                                                     ☐   MHL Article 10 (Sex Offender Confinement-Review)
  ☐    Mechanic's Lien
                                                                                                     ☐   MHL Article 81 (Guardianship)
  ☐    Name Change
                                                                                                     ☐   Other Mental Hygiene (specify):
  ☐    Pistol Permit Revocation Hearing
                                                                                                     ☐   Other Special Proceeding (specify):
  ☐    Sale or Finance of Religious/Not-for-Profit Property

  ☐    Other (specify):

 STATUS OF ACTION OR PROCEEDING:                              Answer YES or NO for every question and enter additional information where indicated.
                                                                                              YES   NO
      Has a summons and complaint or summons with notice been filed?                          ☐     ☒            If yes, date filed:
      Has a summons and complaint or summons with notice been served?                         ☐     ☒            If yes, date served:
      Is this action/proceeding being filed post-judgment?                                    ☐     ☒            If yes, judgment date:

 NATURE OF JUDICIAL INTERVENTION:                             Check one box only and enter additional information where indicated.
 ☐    Infant's Compromise

 ☐    Extreme Risk Protection Order Application

 ☐    Note of Issue/Certificate of Readiness
                                                                 Date Issue Joined:
 ☐    Notice of Medical, Dental, or Podiatric Malpractice
                                                                 Relief Requested:                                                                          Return Date:
 ☐    Notice of Motion
                                                                 Relief Requested:                                                                          Return Date:
 ☐    Notice of Petition
                                                                 Relief Requested:     Stay                                                                 Return Date:
 ☒    Order to Show Cause
                                                                 Relief Requested:
 ☐    Other Ex Parte Application

 ☐    Poor Person Application

 ☐    Request for Preliminary Conference

 ☐    Residential Mortgage Foreclosure Settlement Conference

 ☐    Writ of Habeas Corpus

 ☐    Other (specify):




                                                                                              1 of 2
                          Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 275 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                                 INDEX NO. 654909/2021
NYSCEF DOC. NO. 17                                                                                                                     RECEIVED NYSCEF: 08/13/2021

 RELATED CASES:               List any related actions. For Matrimonial cases, list any related criminal or Family Court cases. If none, leave blank. If additional space
                              is required, complete and attach the RJI Addendum (UCS-840A).
 Case Title                          Index/Case Number                Court                              Judge (if assigned)                 Relationship to instant case




 PARTIES:                     For parties without an attorney, check the "Un-Rep" box and enter the party's address, phone number and email in the space
                              provided. If additional space is required, complete and attach the RJI Addendum (UCS-840A).
          Parties                                        Attorneys and/or Unrepresented Litigants                                      Issue Joined            Insurance
  Un-
  Rep     List parties in same order as listed in the    For represented parties, provide attorney's name, firm name, address, phone   For each defendant,     For each defendant,
          caption and indicate roles (e.g., plaintiff,   and email. For unrepresented parties, provide party's address, phone and      indicate if issue has   indicate insurance
          defendant; 3rd party plaintiff, etc.)          email.                                                                        been joined.            carrier, if applicable.

          Name: PANZER, MOSHE C.                         AVERY MEHLMAN, HERRICK, FEINSTEIN LLP, 2 Park Avenue
  ☐                                                      , New York, NY 10016, 212-592-5985,                                            ☐ YES ☒ NO
          Role(s): Plaintiff/Petitioner                  amehlman@herrick.com

          Name: EPSTEIN, JOEL                            8 Frankfurt Road, Unit 301, Monroe, NY 10950
  ☒                                                                                                                                     ☐ YES ☒ NO
          Role(s): Defendant/Respondent

          Name:
  ☐                                                                                                                                     ☐ YES ☐ NO
          Role(s):

          Name:
  ☐                                                                                                                                     ☐ YES ☐ NO
          Role(s):

          Name:
  ☐                                                                                                                                     ☐ YES ☐ NO
          Role(s):

          Name:
  ☐                                                                                                                                     ☐ YES ☐ NO
          Role(s):

          Name:
  ☐                                                                                                                                     ☐ YES ☐ NO
          Role(s):

          Name:
  ☐                                                                                                                                     ☐ YES ☐ NO
          Role(s):

          Name:
  ☐                                                                                                                                     ☐ YES ☐ NO
          Role(s):

          Name:
  ☐                                                                                                                                     ☐ YES ☐ NO
          Role(s):


   I AFFIRM UNDER THE PENALTY OF PERJURY THAT, UPON INFORMATION AND BELIEF, THERE ARE NO OTHER RELATED ACTIONS OR
     PROCEEDINGS, EXCEPT AS NOTED ABOVE, NOR HAS A REQUEST FOR JUDICIAL INTERVENTION BEEN PREVIOUSLY FILED IN THIS
                                                ACTION OR PROCEEDING.

 Dated:       08/13/2021                                                                                                AVERY S MEHLMAN
                                                                                                                                Signature

                                         2442937                                                                        AVERY S MEHLMAN
                          Attorney Registration Number                                                                         Print Name
                                                                          This form was generated by NYSCEF




                                                                                    2 of 2
                        Case 1:21-cv-06886 Document 1 Filed 08/16/21 Page 276 of 276

FILED: NEW YORK COUNTY CLERK 08/13/2021 11:14 AM                                                                                     INDEX NO. 654909/2021
NYSCEF DOC. NO. 18                                                                                                         RECEIVED NYSCEF: 08/13/2021
                                                                                                                  UCS-840C
                                                                                                                                                  3/2011
     
                                                                                       x        

   MOSHE CHAIM PANZER                                                                             

                                                          
  
                                                                                                
   JOEL EPSTEIN
                                                                                                   
                                                          
                                                                                       x
     [add additional pages if needed]:
      [check all that apply]:

      Breach of contract or fiduciary duty, fraud, misrepresentation, business tort (e.g. unfair competition), or statutory and/or common
       law violation where the breach or violation is alleged to arise out of business dealings (e.g. sales of assets or securities; corporate
       restructuring; partnership, shareholder, joint venture, and other business agreements; trade secrets; restrictive covenants; and
       employment agreements not including claims that principally involve alleged discriminatory practices)


      Transactions governed by the Uniform Commercial Code (exclusive of those concerning individual cooperative or condominium
       units)

      Transactions involving commercial real property, including Yellowstone injunctions and excluding actions for the payment of rent
       only

      Shareholder derivative actions — without consideration of the monetary threshold

      Commercial class actions — without consideration of the monetary threshold

      Business transactions involving or arising out of dealings with commercial banks and other financial institutions

      Internal affairs of business organizations

      Malpractice by accountants or actuaries, and legal malpractice arising out of representation in commercial matters

      Environmental insurance coverage

      Commercial insurance coverage (e.g. directors and officers, errors and omissions, and business interruption coverage)

      Dissolution of corporations, partnerships, limited liability companies, limited liability partnerships and joint ventures — without
       consideration of the monetary threshold

      Applications to stay or compel arbitration and affirm or disaffirm arbitration awards and related injunctive relief pursuant to CPLR
       Article 75 involving any of the foregoing enumerated commercial issues — without consideration of the monetary threshold


       [exclusive of punitive damages, interest, costs and counsel fees claimed]:

       In excess of $20,000,000.00
         [brief description]:
       APPLICATION FOR A PERMANENT STAY OF ARBITRATION PURSUANT TO CPLR 7503 AND A PRELIMINARY INJUNCTION




    [brief description, including claim for monetary relief]:




                    
                  

         08/13/2021                                                                                           AVERY S MEHLMAN
                                                                                                                        


                                                                                                                    AVERY S MEHLMAN
  This form was generated by NYSCEF                                                                                 


                                                                                1 of 1
